
	
		II
		110th CONGRESS
		1st Session
		S. 2237
		IN THE SENATE OF THE UNITED STATES
		
			October 25, 2007
			Mr. Biden introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To fight crime.
	
	
		1.Short titleThis Act may be cited as the
			 Crime Control and Prevention Act of
			 2007.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				TITLE I—Supporting the first line of defense
				Subtitle A—COPS Improvement Act
				Sec. 1101. Short title.
				Sec. 1102. COPS grant improvements.
				Subtitle B—FBI Act of 2007
				Sec. 1201. Short title.
				Sec. 1202. Findings.
				Sec. 1203. Authorization for more agents.
				Subtitle C—Project to Protect America Act of 2007
				Sec. 1301. Short title.
				Sec. 1302. Findings.
				Sec. 1303. Definitions.
				Sec. 1304. Housing allowance demonstration project.
				Sec. 1305. Annuity protection.
				Sec. 1306. Authorization of appropriations.
				Subtitle D—Drug Enforcement Special Agents Restoration Act of
				2007
				Sec. 1401. Short title.
				Sec. 1402. Findings.
				Sec. 1403. Additional DEA special agents.
				Sec. 1404. Authorization of appropriations.
				Subtitle E—National Commission on Law Enforcement and the
				Administration of Justice Act of 2007
				Sec. 1501. Short title.
				Sec. 1502. Findings.
				Sec. 1503. Establishment of Commission.
				Sec. 1504. Report to Congress.
				Sec. 1505. Powers of the Commission.
				Sec. 1506. Commission personnel matters.
				Sec. 1507. Termination of the Commission.
				Sec. 1508. Authorization of appropriations.
				TITLE II—Preventing Violent Crime and Breaking the Cycle of
				Violence
				Subtitle A—Taking Care of Children
				Part I—Head Start
				Sec. 2101. Head Start Act.
				Part II—Child Abuse Prevention and Treatment
				Sec. 2111. Child Abuse Prevention and Treatment
				Act.
				Sec. 2112. After-school programs.
				Sec. 2113. Community prevention.
				Sec. 2114. Effective juvenile justice intervention
				programs.
				Sec. 2115. Safe and healthy tribal communities.
				Sec. 2116. Strengthening tribal law enforcement and
				courts.
				Part III—Improvements to the Strengthening Abuse and Neglect
				Courts Act of 2000
				Sec. 2131. Improvements to the Strengthening Abuse and Neglect
				Courts Act of 2000.
				Part IV—Safe Babies Act of 2007
				Sec. 2141. Short title.
				Sec. 2142. Findings.
				Sec. 2143. Court Teams.
				Sec. 2144. Authorization of appropriations.
				Subtitle B—Gang Abatement and Prevention Act of
				2007
				Sec. 2201. Short title.
				Sec. 2202. Findings.
				Part I—New Federal criminal laws needed To fight violent national,
				international, regional, and local gangs that affect interstate and foreign
				commerce
				Sec. 2221. Revision and extension of penalties related to
				criminal street gang activity.
				Part II—Violent Crime Reforms To Reduce Gang Violence
				Sec. 2241. Violent crimes in aid of racketeering
				activity.
				Sec. 2242. Murder and other violent crimes committed during and
				in relation to a drug trafficking crime.
				Sec. 2243. Expansion of rebuttable presumption against release
				of persons charged with firearms offenses.
				Sec. 2244. Statute of limitations for violent
				crime.
				Sec. 2245. Study of hearsay exception for forfeiture by
				wrongdoing.
				Sec. 2246. Possession of firearms by dangerous
				felons.
				Sec. 2247. Conforming amendment.
				Sec. 2248. Amendments relating to violent crime.
				Sec. 2249. Publicity campaign about new criminal
				penalties.
				Sec. 2250. Statute of limitations for terrorism
				offenses.
				Sec. 2251. Crimes committed in Indian country or exclusive
				Federal jurisdiction as racketeering predicates.
				Sec. 2252. Predicate crimes for authorization of interception
				of wire, oral, and electronic communications.
				Sec. 2253. Clarification of Hobbs Act.
				Sec. 2254. Interstate tampering with or retaliation against a
				witness, victim, or informant in a State criminal proceeding.
				Sec. 2255. Amendment of sentencing guidelines.
				Part III—Increased Federal Resources To Deter and Prevent
				Seriously At-Risk Youth From Joining Illegal Street Gangs and for Other
				Purposes
				Sec. 2261. Designation of and assistance for high intensity
				gang activity areas.
				Sec. 2262. Gang prevention grants.
				Sec. 2263. Enhancement of Project Safe Neighborhoods initiative
				to improve enforcement of criminal laws against violent gangs.
				Sec. 2264. Additional resources needed by the Federal Bureau of
				Investigation to investigate and prosecute violent criminal street
				gangs.
				Sec. 2265. Grants to prosecutors and law enforcement to combat
				violent crime.
				Sec. 2266. Expansion and reauthorization of the Mentoring
				Initiative for system involved youth.
				Sec. 2267. Demonstration grants to encourage creative
				approaches to gang activity and after-school programs.
				Sec. 2268. Short-Term State Witness Protection
				Section.
				Sec. 2269. Witness protection services.
				Sec. 2270. Expansion of Federal witness relocation and
				protection program.
				Sec. 2271. Family abduction prevention grant
				program.
				Sec. 2272. Study on adolescent development and sentences in the
				Federal system.
				Sec. 2273. National youth anti-heroin media
				campaign.
				Sec. 2274. Training at the National Advocacy
				Center.
				Part IV—Crime Prevention and Intervention Strategies
				Sec. 2281. Short title.
				Sec. 2282. Purposes.
				Sec. 2283. Definitions.
				Sec. 2284. National Commission on Public Safety Through Crime
				Prevention.
				Sec. 2285. Innovative crime prevention and intervention
				strategy grants.
				Subtitle C—School Safety and Student Protection Act of
				2007
				Sec. 2301. Short title.
				Sec. 2302. Bullying prevention policies, programs, and
				statistics.
				Subtitle D—Civic Justice Corps Demonstration Act of
				2007
				Sec. 2401. Short title.
				Sec. 2402. Purpose.
				Sec. 2403. Definitions.
				Sec. 2404. Grants authorized.
				Sec. 2405. Application process.
				Sec. 2406. Reports and evaluation.
				Sec. 2407. Best practices.
				Sec. 2408. Authorization of appropriations.
				Subtitle E—National Domestic Violence Volunteer Attorney
				Network Act
				Sec. 2501. Short title.
				Sec. 2502. Definitions.
				Sec. 2503. National domestic violence volunteer attorney
				network.
				Sec. 2504. Domestic violence volunteer attorney referral
				program.
				Sec. 2505. Technical assistance for the national domestic
				violence volunteer attorney network.
				Sec. 2506. National domestic violence hotline legal
				referrals.
				Sec. 2507. Study of legal representation of domestic violence
				victims.
				Sec. 2508. Establish a domestic violence legal advisory task
				force.
				Subtitle F—Juvenile Delinquency Court Improvement
				Sec. 2601. Juvenile Delinquency Court Improvement
				Act.
				Sec. 2602. The Juvenile Delinquency Judicial Training and
				Technical Assistance Act.
				Sec. 2603. The Juvenile and Family Court Training, Technical
				Assistance, and Data Collection Act.
				Sec. 2604. Model Courts Enhancements Act.
				Subtitle G—Improving Assistance to Domestic and Sexual
				Violence Victims Act of 2007
				Sec. 2701. Short
				title.
				Sec. 2702. Definitions and universal grant
				conditions.
				Sec. 2703. Criminal justice.
				Sec. 2704. Families.
				Sec. 2705. Housing.
				Sec. 2706. Economic security.
				Sec. 2707. Tribal issues.
				Sec. 2708. Polygraph procedures.
				Sec. 2709. Sexual assault nurse examiners.
				TITLE III—Protecting communities by reducing
				recidivism
				Subtitle A—Enhanced Second Chance Act of 2007
				Sec. 3101. Short title.
				Sec. 3102. Finding.
				Sec. 3103. Reauthorization of adult and juvenile offender State
				and local reentry demonstration projects.
				Sec. 3104. Task force on Federal programs and activities
				relating to reentry of offenders.
				Sec. 3105. Offender reentry research.
				Sec. 3106. Children of incarcerated parents and
				families.
				Sec. 3107. Encouragement of employment of former
				prisoners.
				Sec. 3108. Federal resource center for children of
				prisoners.
				Sec. 3109. Elimination of age requirement for relative
				caregiver under national family caregiver support program.
				Sec. 3110. Clarification of authority to place prisoner in
				community corrections.
				Sec. 3111. Use of violent offender truth-in-sentencing grant
				funding for demonstration project activities.
				Sec. 3112. Grants to study parole or post incarceration
				supervision violations and revocations.
				Sec. 3113. Reauthorization of residential substance abuse
				treatment for State prisoners program.
				Sec. 3114. Reauthorization of substance abuse treatment program
				under title 18.
				Sec. 3115. Removal of limitation on amount of funds available
				for corrections education programs under the Adult Education and Family
				Literacy Act.
				Sec. 3116. Mentoring grants to community-based
				organizations.
				Sec. 3117. Group homes for recovering substance
				abusers.
				Sec. 3118. Improved reentry procedures for Federal
				prisoners.
				Sec. 3119. Family unification in public housing.
				Subtitle B—Commission To Study Alternatives to Incarceration
				of Non-Violent Mentally Ill Offenders Act of 2007
				Sec. 3201. Short title.
				Sec. 3202. Findings.
				Sec. 3203. National commission on inmates with mental
				illness.
				Sec. 3204. Reporting.
				Sec. 3205. Powers of the Commission.
				Sec. 3206. Commission personnel matters.
				Sec. 3207. Termination of the Commission.
				Sec. 3208. Authorization of appropriations.
				TITLE IV—Protecting children
				Subtitle A—Combating Child Exploitation Act of
				2007
				Sec. 4101. Short title.
				Sec. 4102. Findings.
				Sec. 4103. Definitions.
				Part I—Special Counsel for Child Exploitation Prevention and
				Interdiction
				Sec. 4111. Establishment of Special Counsel for Child
				Exploitation Prevention and Interdiction.
				Sec. 4112. Establishment of ICAC Task Force
				Program.
				Sec. 4113. Purpose of ICAC Task Forces.
				Sec. 4114. Duties and functions of Task Forces.
				Sec. 4115. National ICAC Data Network Center.
				Sec. 4116. ICAC grant program.
				Sec. 4117. Authorization of appropriations.
				Part II—Additional measures To combat child
				exploitation
				Sec. 4121. Additional regional computer forensic
				labs.
				Sec. 4122. Enhanced authority to investigate Internet crimes
				against children.
				Sec. 4123. Additional field agents for the FBI.
				Sec. 4124. Immigrations and customs enforcement
				enhancement.
				Sec. 4125. Combating trafficking via the United States Postal
				Service.
				Sec. 4126. Accountability provisions for child exploitation
				prevention and interdiction.
				Sec. 4127. Truth in sentencing report.
				Subtitle B—Violence Against Children Act of 2007
				Sec. 4201. Short title.
				Sec. 4202. Findings.
				Part I—Enhanced Federal role in crimes against
				children
				Sec. 4211. Enhanced penalties.
				Sec. 4212. Enhanced assistance for criminal investigations and
				prosecutions by State and local law enforcement officials.
				Part II—Grant programs
				Sec. 4221. Federal assistance to State and local law
				enforcement.
				Sec. 4222. Education, prevention, and victims’ assistance
				grants.
				Part III—Nationwide programs
				Sec. 4231. Improved statistical gathering.
				Sec. 4232. National safe haven.
				Sec. 4233. Improved child protection services
				programs.
				Sec. 4234. Model training and caseload standards.
				Part IV—Mynisha's Law
				Sec. 4241. Short title.
				Sec. 4242. Federal coordination and assistance in preventing
				gang violence.
				Sec. 4243. Designation as a High Intensity Interstate Gang
				Area.
				Sec. 4244. Purpose of the Task Force.
				Sec. 4245. Authorization of appropriations.
				Part V—School Safety Enhancements 
				Sec. 4251. Grant program for school security.
				Sec. 4252. Applications.
				Sec. 4253. Authorization of appropriations.
				TITLE V—Drug control, prevention and treatment
				Subtitle A—Drug Sentencing Reform and Cocaine Kingpin
				Trafficking Act of 2007
				Sec. 5101. Short title.
				Sec. 5102. Cocaine sentencing disparity
				elimination.
				Sec. 5103. Elimination of mandatory minimum for simple
				possession.
				Sec. 5104. Increased emphasis on certain aggravating and
				mitigating factors.
				Sec. 5105. Offender drug treatment incentive
				grants.
				Sec. 5106. Grants for demonstration programs to reduce drug use
				substance abusers.
				Sec. 5107. Emergency authority for United States sentencing
				commission.
				Sec. 5108. Increased penalties for major drug
				traffickers.
				Sec. 5109. Authorization of appropriations and required
				report.
				Sec. 5110. Effective date.
				Subtitle B—Dextromethorphan Abuse Reduction Act of
				2007
				Sec. 5201. Short title.
				Sec. 5202. Findings.
				Sec. 5203. Dextromethorphan.
				Subtitle C—Recognizing Addiction as a Disease Act of
				2007
				Sec. 5301. Short title.
				Sec. 5302. Findings.
				Sec. 5303. Name change.
				Subtitle D—Children of Addicted Parents of 2007
				Sec. 5401. Short title.
				Sec. 5402. Findings.
				Sec. 5403. Definitions.
				Sec. 5404. Grant program.
				Sec. 5405. Training for providers.
				Sec. 5406. Authorization of appropriations.
				Subtitle E—Online Pharmacy Bill
				Sec. 5501. Short title.
				Sec. 5502. Requirement of a valid prescription for controlled
				substances dispensed by means of the Internet.
				Sec. 5503. Amendments to the Controlled Substances Act relating
				to the delivery of controlled substances by means of the Internet.
				Subtitle F—Local Drug Crisis Enhancement Grants
				Act
				Sec. 5601. Short title.
				Sec. 5602. Grants.
				Subtitle G—Extraterritorial Controlled Substance Trafficking
				Venue Clarification Act of 2007
				Sec. 5701. Short title.
				Sec. 5702. Findings.
				Sec. 5703. Additional basis of venue for extraterritorial
				trafficking in controlled substances.
				Sec. 5704. Effective date.
				Subtitle H—Methamphetamine Production Prevention Act of
				2007
				Sec. 5801. Short title.
				Sec. 5802. Findings.
				Sec. 5803. Definitions.
				Sec. 5804. Authorization for Effective Methamphetamine
				Precursor Electronic Logbook Systems.
				Sec. 5805. Grants for Methamphetamine Precursor Electronic
				Logbook Systems.
				Sec. 5806. Study.
				Sec. 5807. Authorization of appropriations.
				Subtitle I—PACT Act
				Sec. 5901. Short title.
				Sec. 5902. Purpose.
				Sec. 5903. Authorization of program.
				Sec. 5904. Use of funds.
				Sec. 5905. Authorization of appropriations.
				TITLE VI—Preventing illegal trafficking of firearms
				Subtitle A—Firearms Background Check Enhancement Act of
				2007
				Sec. 6101. Short title.
				Sec. 6102. Findings.
				Sec. 6103. Extension of brady background checks to gun
				shows.
				Subtitle B—Assault Weapons Ban Renewal Act of 2007
				Sec. 6201. Short title.
				Sec. 6202. Restriction on manufacture, transfer, and possession
				of certain semiautomatic assault weapons.
				Sec. 6203. Ban of large capacity ammunition feeding
				devices.
				Sec. 6204. Study by Attorney General.
				Sec. 6205. Effective date.
				Sec. 6206. Appendix A to section
				922 of title
				18.
				Appendix A.
				TITLE VII—Technology and Crimes
				Subtitle A—Forensics Grants Improvement Act of
				2007
				Sec. 7101. Short title.
				Sec. 7102. Authorization.
				Sec. 7103. Elimination of backlog.
				Sec. 7104. Allocation.
				Sec. 7105. Use of funds for other forensic
				sciences.
				Subtitle B—Grant Program for Export of FBI DNA
				Software
				Sec. 7201. Program.
				Sec. 7202. Authorization of appropriations.
				Subtitle C—Cyber Security Act of 2007
				Sec. 7301. Short title.
				Sec. 7302. Conspiracy to commit cyber crimes.
				Sec. 7303. Fixing loopholes with cyber extortion.
				Sec. 7304. Damage to protected computers.
				Sec. 7305. RICO predicates.
				Sec. 7306. Use of full interstate and foreign commerce power
				for criminal penalties.
				Sec. 7307. Civil forfeiture for section 1030
				violations.
				Sec. 7308. Directive to sentencing commission.
				Sec. 7309. Additional funding for resources to investigate and
				prosecute criminal activity involving computers.
				Subtitle D—Protecting Electronic Voting Act of
				2007
				Sec. 7401. Short title.
				Sec. 7402. Findings.
				Sec. 7403. Protecting computers used by candidates for Federal
				office and political parties.
				Sec. 7404. Protecting computers used in administering
				elections.
				TITLE VIII—Intellectual property
				Sec. 8001. Short title.
				Sec. 8002. Registration in civil infringement
				actions.
				Sec. 8003. Civil remedies for infringement.
				Sec. 8004. Criminal infringement.
				Sec. 8005. Importation and exportation.
				Sec. 8006. Digital Millennium Copyright Act.
				Sec. 8007. Forfeiture under Economic Espionage Act.
				Sec. 8008. Trafficking in counterfeit labels.
				Sec. 8009. Criminal infringement of a copyright.
				Sec. 8010. Unauthorized fixation and trafficking.
				Sec. 8011. Unauthorized recording of motion
				pictures.
				Sec. 8012. Trafficking in counterfeit goods or
				services.
				Sec. 8013. Interception of wire, oral, or electronic
				communications.
				TITLE IX—Crime victims
				Subtitle A—Crime Victims with Disabilities Act of
				2007
				Sec. 9101. Short title.
				Sec. 9102. Findings.
				Sec. 9103. Purpose.
				Sec. 9104. Department of Justice Crime Victims With
				Disabilities Collaboration Program.
				Sec. 9105. Research grant and report.
				Subtitle B—Restitution for Victims of Crime Act of
				2007
				Sec. 9201. Short title.
				Part I—Collection of restitution
				Sec. 9211. Short title.
				Sec. 9212. Procedure for issuance and enforcement of
				restitution.
				Sec. 9213. Imposition of criminal fines and payment
				directions.
				Sec. 9214. Collection of unpaid fines or
				restitution.
				Sec. 9215. Attorney's fees for victims.
				Part II—Preservation of assets for restitution
				Sec. 9221. Short title.
				Sec. 9222. Amendments to the Mandatory Victims Restitution
				Act.
				Sec. 9223. Amendments to the anti-fraud injunction
				statute.
				Sec. 9224. Amendments to the Federal Debt Collection Procedures
				Act.
				Part III—Environmental crimes restitution
				Sec. 9231. Short title.
				Sec. 9232. Immediate availability of restitution to victims of
				environmental crimes.
				TITLE X—Miscellaneous
				Subtitle A—Continuity of Justice Act of 2007
				Sec. 10101. Short title.
				Sec. 10102. Findings.
				Sec. 10103. Definitions.
				Sec. 10104. Grants to courts.
				Subtitle B—Homeland Security Trust Fund Act of
				2007
				Sec. 10201. Short title.
				Sec. 10202. Findings.
				Sec. 10203. Definitions.
				Sec. 10204. Homeland Security and Neighborhood Safety Trust
				Fund.
				Sec. 10205. Preventing terror attacks on the
				homeland.
				Sec. 10206. Authorization of Appropriations for Additional
				Activities for Homeland Security.
				Sec. 10207. Homeland Security Spending Advisory
				Board.
				Subtitle C—Commercial Equipment Direct Assistance Program Act
				of 2007
				Sec. 10301. Short title.
				Sec. 10302. Commercial Equipment Direct Assistance
				Program.
			
		ISupporting the
			 first line of defense
			ACOPS Improvement
			 Act
				1101.Short
			 titleThis subtitle may be
			 cited as the COPS Improvements Act of 2007.
				1102.COPS grant
			 improvements
					(a)In
			 generalSection 1701 of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3796dd) is amended—
						(1)by amending
			 subsection (a) to read as follows:
							
								(a)Grant authorizationThe Attorney General shall carry out grant
				programs under which the Attorney General makes grants to States, units of
				local government, Indian tribal governments, other public and private entities,
				multijurisdictional or regional consortia, and individuals for the purposes
				described in subsections (b), (c), (d), and
				(e).
								;
						(2)in subsection
			 (b)—
							(A)by striking the
			 subsection heading text and inserting Community policing and crime prevention
			 grants;
							(B)in paragraph (3),
			 by striking , to increase the number of officers deployed in
			 community-oriented policing;
							(C)in paragraph (4),
			 by inserting or train after pay for;
							(D)by inserting
			 after paragraph (4) the following:
								
									(5)award grants to
				hire school resource officers and to establish school-based partnerships
				between local law enforcement agencies and local school systems to combat
				crime, gangs, drug activities, and other problems in and around elementary and
				secondary schools;
									;
				
							(E)by striking
			 paragraph (9);
							(F)by redesignating
			 paragraphs (10) through (12) as paragraphs (9) through (11),
			 respectively;
							(G)by striking
			 paragraph (13);
							(H)by redesignating
			 paragraphs (14) through (17) as paragraphs (12) through (15),
			 respectively;
							(I)in paragraph
			 (14), as so redesignated, by striking and at the end;
							(J)in paragraph
			 (15), as so redesignated, by striking the period at the end and inserting a
			 semicolon; and
							(K)by adding at the
			 end the following:
								
									(16)establish and
				implement innovative programs to reduce and prevent illegal drug manufacturing,
				distribution, and use, including the manufacturing, distribution, and use of
				methamphetamine; and
									(17)award enhancing
				community policing and crime prevention grants that meet emerging law
				enforcement needs, as
				warranted.
									;
							(3)by striking
			 subsection (c);
						(4)by striking
			 subsections (h) and (i);
						(5)by redesignating
			 subsections (d) through (g) as subsections (f) through (i),
			 respectively;
						(6)by inserting
			 after subsection (b) the following:
							
								(c)Troops-to-cops
				programs
									(1)In
				generalGrants made under subsection (a) may be used to hire
				former members of the Armed Forces to serve as career law enforcement officers
				for deployment in community-oriented policing, particularly in communities that
				are adversely affected by a recent military base closing.
									(2)DefinitionIn
				this subsection, former member of the Armed Forces means a member
				of the Armed Forces of the United States who is involuntarily separated from
				the Armed Forces within the meaning of section 1141 of title 10, United States
				Code.
									(d)Community
				prosecutors programThe Attorney General may make grants under
				subsection (a) to pay for additional community prosecuting programs, including
				programs that assign prosecutors to—
									(1)handle cases from
				specific geographic areas; and
									(2)address
				counter-terrorism problems, specific violent crime problems (including
				intensive illegal gang, gun, and drug enforcement and quality of life
				initiatives), and localized violent and other crime problems based on needs
				identified by local law enforcement agencies, community organizations, and
				others.
									(e)Technology
				grantsThe Attorney General may make grants under subsection (a)
				to develop and use new technologies (including interoperable communications
				technologies, modernized criminal record technology, and forensic technology)
				to assist State and local law enforcement agencies in reorienting the emphasis
				of their activities from reacting to crime to preventing crime and to train law
				enforcement officers to use such
				technologies.
								;
						(7)in subsection
			 (f), as so redesignated—
							(A)in paragraph (1),
			 by striking to States, units of local government, Indian tribal
			 governments, and to other public and private entities,;
							(B)in paragraph (2),
			 by striking define for State and local governments, and other public and
			 private entities, and inserting establish;
							(C)in the first
			 sentence of paragraph (3), by inserting (including regional community
			 policing institutes) after training centers or
			 facilities; and
							(D)by adding at the
			 end the following:
								
									(4)ExclusivityThe
				Office of Community Oriented Policing Services shall be the exclusive component
				of the Department of Justice to perform the functions and activities specified
				in this paragraph.
									;
				
							(8)in subsection
			 (g), as so redesignated, by striking may utilize any component,
			 and all that follows and inserting shall use the Office of Community
			 Oriented Policing Services of the Department of Justice in carrying out this
			 part.;
						(9)in subsection
			 (h), as so redesignated—
							(A)by striking
			 subsection (a) the first place that term appears and inserting
			 paragraphs (1) and (2) of subsection (b); and
							(B)by striking
			 in each fiscal year pursuant to subsection (a) and inserting
			 in each fiscal year for purposes described in paragraph (1) and (2) of
			 subsection (b);
							(10)in subsection
			 (i), as so redesignated, by striking the second sentence; and
						(11)by adding at the
			 end the following:
							
								(j)Retention of
				additional officer positionsFor any grant under paragraph (1) or
				(2) of subsection (b) for hiring or rehiring career law enforcement officers, a
				grant recipient shall retain each additional law enforcement officer position
				created under that grant for not less than 12 months after the end of the
				period of that grant, unless the Attorney General waives, wholly or in part,
				the retention requirement of a program, project, or
				activity.
								.
						(b)ApplicationsSection
			 1702 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3796dd–1) is amended—
						(1)in subsection
			 (c)—
							(A)in the matter
			 preceding paragraph (1), by inserting , unless waived by the Attorney
			 General after under this part shall;
							(B)by striking
			 paragraph (8); and
							(C)by redesignating
			 paragraphs (9) through (11) as paragraphs (8) through (10), respectively;
			 and
							(2)by striking
			 subsection (d).
						(c)Renewal of
			 grantsSection 1703 of the Omnibus Crime Control and Safe Streets
			 Act of 1968 (42 U.S.C. 3796dd–2) is amended to read as follows:
						
							1703.Renewal of
				grants
								(a)In
				generalA grant made under this part may be renewed, without
				limitations on the duration of such renewal, to provide additional funds, if
				the Attorney General determines that the funds made available to the recipient
				were used in a manner required under an approved application and if the
				recipient can demonstrate significant progress in achieving the objectives of
				the initial application.
								(b)No cost
				extensionsNotwithstanding subsection (a), the Attorney General
				may extend a grant period, without limitations as to the duration of such
				extension, to provide additional time to complete the objectives of the initial
				grant
				award.
								.
					(d)Limitation on
			 use of fundsSection 1704 of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3796dd–3) is amended—
						(1)in subsection
			 (a), by striking that would, in the absence of Federal funds received
			 under this part, be made available from State or local sources and
			 inserting that the Attorney General determines would, in the absence of
			 Federal funds received under this part, be made available for the purpose of
			 the grant under this part from State or local sources; and
						(2)by striking
			 subsection (c).
						(e)Enforcement
			 Actions
						(1)In
			 generalSection 1706 of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3796dd–5) is amended—
							(A)in the section
			 heading, by striking Revocation or suspension of funding and
			 inserting Enforcement
			 actions; and
							(B)by striking
			 revoke or suspend and all that follows and inserting take
			 any enforcement action available to the Department of Justice..
							(2)Technical and
			 conforming amendmentThe table of contents of title I of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711) is amended
			 by striking the item relating to section 1706 and inserting the
			 following:
							
								
									Sec. 1706. Enforcement
				actions.
								
								.
						(f)DefinitionsSection
			 1709(1) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3796dd–8(1)) is amended—
						(1)by inserting
			 who is a sworn law enforcement officer after permanent
			 basis; and
						(2)by inserting
			 , including officers for the Amtrak Police Department before the
			 period at the end.
						(g)Authorization
			 of appropriationsSection 1001(11) of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3793(11)) is amended—
						(1)in subparagraph
			 (A), by striking $1,047,119,000 and all that follows and
			 inserting $1,150,000,000 for each of fiscal years 2007 through
			 2012.; and
						(2)in subparagraph
			 (B)—
							(A)in the first
			 sentence, by striking 3 percent and inserting 5
			 percent; and
							(B)by striking the
			 second sentence and inserting the following: Of the funds available for
			 grants under part Q, not less than $600,000,000 shall be used for grants for
			 the purposes specified in section 1701(b), not more than $200,000,000 shall be
			 used for grants under section 1701(d), and not more than $350,000,000 shall be
			 used for grants under section 1701(e)..
							(h)PurposesSection
			 10002 of the Public Safety Partnership and Community Policing Act of 1994 (42
			 U.S.C. 3796dd note) is amended—
						(1)in paragraph (4),
			 by striking development and inserting use;
			 and
						(2)in the matter
			 following paragraph (4), by striking for a period of 6
			 years.
						(i)COPS Program
			 improvements
						(1)In
			 generalSection 109(b) of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3712h(b)) is amended—
							(A)by striking
			 paragraph (1);
							(B)by redesignating
			 paragraphs (2) and (3) as paragraphs (1) and (2), respectively; and
							(C)in paragraph (2),
			 as so redesignated, by inserting , except for the program under part Q
			 of this title before the period.
							(2)Law enforcement
			 computer systemsSection 107 of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3712f) is amended by adding at the end the
			 following:
							
								(c)ExceptionThis
				section shall not apply to any grant made under part Q of this
				title.
								.
						BFBI Act of
			 2007
				1201.Short
			 titleThis subtitle be cited
			 as the Full-strength Bureau Initiative Act of 2007 or the
			 FBI Act of 2007.
				1202.FindingsCongress finds the following:
					(1)Throughout its
			 history, the FBI has been an integral part of anticrime investigatory efforts
			 in the United States.
					(2)Since September
			 11, 2001, the FBI has lost substantial capacity and willingness to fight
			 violent crime.
					(3)The FBI has
			 reduced the goal of combating crime to number 8 of its top 10
			 priorities.
					(4)To meet its
			 primary goal of combating terrorism, the FBI has reprogrammed nearly 1,000
			 agents from crime to counterterrorism cases since September 11, 2001.
					(5)While this
			 reprogramming of agents to counterterrorism is necessary and proper, it has had
			 the unintended consequence of precluding the FBI from adequately and
			 satisfactorily discharging its traditional anticrime efforts.
					(6)The FBI’s shift
			 to counterterrorism has reduced the Bureau’s involvement in traditional crime
			 investigations, including—
						(A)fewer agents to
			 the successful High Intensity Drug Trafficking Area (HIDTA) task forces;
						(B)fewer violent
			 crime cases, as the Bureau has reduced the number of agents committed to
			 Federal-State-local task forces like Safe Streets and Violent
			 Crime Task Forces; and
						(C)fewer agents
			 handling bank robbery and white collar crimes, which involve technical areas of
			 investigative expertise that State and locals often lack.
						(7)In testimony
			 before the Committee on the Judiciary of the Senate, FBI Director Bob Mueller
			 stated that the shortfall of agents has required difficult choices in
			 determining how to most effectively use the available agents.
					(8)This
			 reprogramming has occurred at the same time that Federal assistance for State
			 and local law enforcement has been decimated, including the elimination of the
			 Office of Community Oriented Policing Services hiring program and substantial
			 cuts to the Edward Byrne Memorial Justice Assistance Grant Program under part E
			 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3750 et seq.).
					(9)Local police
			 officials have decried this approach, and the results are becoming apparent,
			 with the largest crime increase in 15 years according the 2005 Uniform Crime
			 Reports.
					(10)The preliminary
			 Uniform Crime Reports for 2006, reported in December, have shown further
			 increases in violent crime across the Nation.
					(11)The FBI’s
			 traditional anticrime investigations complement and assist investigations by
			 State and local law enforcement around the country.
					(12)Through task
			 forces and other more informal assistance, the FBI over the years has brought
			 an invaluable expertise and resources to help state and local law enforcement
			 in combating traditional criminal enterprises.
					(13)Even when
			 factoring in assistance local law enforcement has received from the Department
			 of Homeland Security, the International Association of Chiefs of Police has
			 stated, “combined, the proposed FY 2006 funding level for DoJ/DHS law
			 enforcement assistance programs is $2.158 B. This is a reduction of $1.467 B or
			 40% from the combined FY 2005 level of $3.625 B. It represents a decrease in
			 $2.55 B or 54% from FY2004.”.
					(14)The FBI has the
			 ability and the mandate to focus both on countering terrorists plots and
			 fighting traditional crime.
					(15)There does not
			 need to be a trade-off between crime and terrorism, but this can only happen if
			 the FBI is given the manpower to be able to do both.
					1203.Authorization for
			 more agentsThere are
			 authorized to be appropriated $160,000,000 for each of the fiscal years 2008
			 through 2012 to fund 1,000 Federal Bureau of Investigations field agents in
			 addition to the number of Federal Bureau of Investigations field agents serving
			 on the date of enactment of this Act.
				CProject to
			 Protect America Act of 2007
				1301.Short
			 titleThis subtitle may be
			 cited as the Project to Protect America Act of 2007.
				1302.FindingsThe Congress finds that—
					(1)the system of
			 compensation for Federal law enforcement officers (in this section referred to
			 as FLEOs) must be reformed in order to deal with recruitment,
			 retention, and morale problems associated with assignments to high-cost
			 areas;
					(2)as the Office of
			 Personnel Management has confirmed, limitations on premium pay are contributing
			 to the pay compression problem that, in turn, may be undermining the efficacy
			 of incentives designed to encourage FLEOs to assume greater supervisory and
			 managerial duties;
					(3)the security of
			 the Nation, as the report of the National Commission on Terrorist Attacks Upon
			 the United States confirmed, depends on effective Federal law enforcement,
			 which is particularly true of large metropolitan areas that should be staffed
			 with FLEOs who are fairly compensated for their services;
					(4)the combination
			 of rising living costs and lagging compensation threatens to worsen the
			 significant recruitment and retention problems already facing FLEOs;
					(5)the problems
			 described in paragraph (4) are especially serious among law enforcement
			 officers of the Federal Bureau of Investigation, who—
						(A)are recruited and
			 subject to assignment nationwide and, upon assignment, are expected to adjust
			 rapidly; and
						(B)particularly in
			 the case of those assigned to high-cost areas, often experience significant
			 difficulties in finding adequate and affordable housing;
						(6)the Office of
			 Personnel Management should experiment with innovative approaches to address
			 compensation problems in the Federal workforce and, in the case of FLEOs,
			 should look to the Department of Defense as a model for providing a reasonable
			 housing allowance to assist those assigned to high-cost areas; and
					(7)as the Federal
			 Bureau of Investigation implements policies aimed at limiting the tenure of
			 Supervisory Special Agents, the need to retain skilled agents requires that
			 retirement benefits be protected from the adverse consequences of such
			 personnel policies.
					1303.DefinitionsIn this subtitle:
					(1)AreaThe
			 term area means a metropolitan statistical area within the
			 continental United States.
					(2)Continental
			 United StatesThe term continental United States
			 means the several States of the United States and the District of Columbia, but
			 does not include Alaska or Hawaii.
					(3)Covered Special
			 AgentThe term covered Special Agent means an
			 individual who—
						(A)was a Special
			 Agent of the Federal Bureau of Investigation;
						(B)had completed not
			 less than 3 years in field supervisory positions as of June 3, 2004;
						(C)was transferred
			 to a position at a lower pay grade because that individual chose not to accept
			 a transfer to an equivalent or higher position within the Federal Bureau of
			 Investigation under the Field Office Supervisory Term Limit Policy issued on
			 June 3, 2004; and
						(D)on or after June
			 3, 2004, is not reduced in pay grade or removed for performance or misconduct
			 reasons.
						(4)Demonstration
			 projectThe term
			 demonstration project means the demonstration project established
			 under section 1304(a).
					(5)DirectorThe
			 term Director means the Director of the Office of Personnel
			 Management.
					(6)EmployeeThe
			 term employee has the meaning given that term in section 2105 of
			 title 5, United States Code.
					(7)Eligible
			 employeeThe term eligible employee—
						(A)means an employee
			 who holds a position—
							(i)that is in or
			 under the Federal Bureau of Investigation;
							(ii)that—
								(I)is classified
			 under chapter 51 of title 5, United States Code, as a GS–1811 position;
			 or
								(II)if the GS–1811
			 classification is redesignated or abolished or the requirements for the GS–1811
			 classification are modified after the date of enactment of this Act, meets the
			 qualification requirements for the GS–1811 classification as in effect—
									(aa)on
			 the date that assistance is to be provided under the demonstration project;
			 or
									(bb)on
			 such date of enactment; and
									(iii)in a high-cost
			 area; and
							(B)does not include
			 an employee who is serving on a temporary basis or a part-time career
			 employment basis (as that term is defined in section 3401 of title 5, United
			 States Code) or who is a reemployed annuitant under section 8344 or 8468 of
			 title 5, United States Code.
						(8)High-cost
			 areaThe term high-cost area means an area
			 designated by the Director under section 1304(b)(1)(A).
					(9)Housing cost
			 differentialThe term housing cost differential
			 means the difference in dollars between the monthly housing costs for an area
			 and the monthly housing costs for the continental United States, as described
			 in section 1304(b)(1)(A)(i).
					(10)Management
			 officialThe term management official has the
			 meaning given that term in section 7103 of title 5, United States Code.
					1304.Housing
			 allowance demonstration project
					(a)EstablishmentThe
			 Director shall establish a demonstration project under which eligible employees
			 will be paid a basic housing allowance.
					(b)Identification
			 of high-cost areas
						(1)Criteria
							(A)In
			 generalThe Director shall designate an area as a high-cost area
			 for a fiscal year if, during the most recent calendar year ending before the
			 start of such fiscal year—
								(i)the
			 average monthly housing costs for that area exceeded the average monthly
			 housing costs for the continental United States by not less than 10 percent;
			 or
								(ii)that area was 1
			 of the 10 areas within the continental United States having the highest cost of
			 living (identified in such manner as the Director shall determine) and for
			 which average monthly housing costs exceeded the average monthly housing costs
			 for the continental United States.
								(B)Same
			 differential computation rule appliesThe Director shall
			 determine the housing cost differential for any area identified under
			 subparagraph (A)(ii) in the same manner as described in subparagraph
			 (A)(i).
							(2)Annual
			 determinationsThe Director shall identify high-cost areas for
			 each fiscal year in which the Director carries out the demonstration
			 project.
						(3)Costs of
			 adequate housingThe determination of monthly housing costs under
			 this subsection by the Director shall be based on the costs of renting adequate
			 housing typically borne by individuals residing within the area involved who
			 have income levels comparable to those of eligible employees within the same
			 area (taking into account, with respect to eligible employees, only amounts
			 payable to such employees under title 5, United States Code).
						(c)Basic housing
			 allowance
						(1)In
			 generalThe Director shall establish a basic housing allowance
			 payable to each eligible employee employed in a high-cost area for each fiscal
			 year in which the Director carries out the demonstration project.
						(2)AmountThe
			 amount of the basic housing allowance for each high-cost area shall be equal to
			 such amount as the Director shall determine, except that—
							(A)determinations
			 under this paragraph shall be made in a manner consistent with section 403(b)
			 of title 37, United States Code (relating to basic allowance for housing for
			 members of the uniformed services); and
							(B)in no event may
			 any such amount be less than the housing cost differential determined under
			 subsection (b)(1)(A) for the area and fiscal year involved.
							(3)Manner of
			 paymentA basic housing allowance shall be payable at the same
			 time and in the same manner as basic pay.
						(4)Nonreduction
			 ruleThe basic housing allowance payable to an individual who
			 continuously remains an eligible employee within the same high-cost area may
			 not be reduced by reason of any fluctuations in housing costs.
						(5)Rule of
			 constructionNothing in this subtitle may be construed to permit
			 or require any reduction in basic pay by reason of the eligibility of an
			 employee for or receipt of a basic housing allowance.
						(d)Applicability
			 of provisions governing demonstration projects generallyThe
			 demonstration project shall be conducted in accordance with section 4703 of
			 title 5, United States Code, except that such project shall not—
						(1)be subject to the
			 provisions of subsection (d)(1) of that section; and
						(2)be considered in
			 applying subsection (d)(2) of that section.
						(e)DurationThe
			 demonstration project—
						(1)shall be
			 conducted during the 5-year period beginning on the first day of the first
			 fiscal year beginning not less than 30 days after the date of enactment of this
			 Act; and
						(2)may, subject to
			 the availability of appropriations, be extended by the Director for 1 or more
			 additional 12-month periods after the end of the 5-year period described in
			 paragraph (1).
						(f)Reporting
			 requirement
						(1)In
			 generalNot later than 90 days after the date on which the
			 demonstration project terminates, the Director shall submit to Congress a
			 report on the demonstration project.
						(2)ContentsThe
			 report submitted under paragraph (1) shall—
							(A)specifically
			 address the effect of the housing allowance on employee retention, recruitment,
			 and morale;
							(B)be based on
			 appropriate data and comments received from management officials, employees,
			 and other interested persons (including professional associations representing
			 employees); and
							(C)include
			 recommendations for any legislation that the Director considers
			 appropriate.
							1305.Annuity
			 protectionFor any covered
			 Special Agent, the average pay for that individual, for purposes of section
			 8331(4) or 8401(3) of title 5, United States Code, as applicable, shall be the
			 greater of—
					(1)the average pay
			 for that individual under the applicable section; or
					(2)the amount to
			 which that individual would have been entitled under the applicable section had
			 that individual remained in the field supervisory position at the same grade
			 and step until the date of the retirement of that individual.
					1306.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 subtitle.
				DDrug Enforcement
			 Special Agents Restoration Act of 2007
				1401.Short
			 titleThis subtitle may be
			 cited as the Drug Enforcement Special Agents Restoration Act of
			 2007.
				1402.FindingsCongress finds that—
					(1)there is
			 currently in place a hiring freeze at the Drug Enforcement Administration
			 (referred to in this subtitle as the DEA) that has no set end
			 date;
					(2)the DEA is losing
			 approximately 160 agents each year due to attrition;
					(3)fewer drug agents
			 in the field inevitably lead to fewer drug-related arrests and seizures, and
			 decreased resources allow drug trafficking organizations to operate more
			 freely;
					(4)drug trafficking
			 money is used to fund terrorist activities; and
					(5)the President’s
			 fiscal year 2008 budget request under funds the DEA and does nothing to
			 alleviate the agency’s hiring freeze.
					1403.Additional
			 DEA special agents
					(a)In
			 generalThere are authorized
			 to be funded and hired 500 DEA special agents and 400 support personnel, as set
			 forth in subsection (b), to permit the agents to carry out their duties as
			 provided in subsection (b).
					(b)AllocationThe agents and support personnel authorized
			 by subsection (a) shall be allocated as follows:
						(1)400 special
			 agents, including 50 Demand Reduction Coordinators, assigned domestically with
			 an additional 250 authorized positions as domestic support staff to include
			 intelligence analysts, chemists, informational technology specialists, program
			 analysts, and technical and clerical experts.
						(2)100 special
			 agents assigned internationally with an additional 150 authorized positions as
			 foreign support staff to include intelligence analysts, program analyst, and
			 technical and clerical experts.
						1404.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to hire additional agents and personnel as
			 provided in this subtitle—
					(1)$200,000,000 for fiscal year 2008;
					(2)$210,000,000 for fiscal year 2009;
			 and
					(3)$220,000,000 for fiscal year 2010.
					ENational
			 Commission on Law Enforcement and the Administration of Justice Act of
			 2007
				1501.Short
			 titleThis subtitle may be
			 cited as the National Commission on Law Enforcement and the
			 Administration of Justice Act of 2007.
				1502.FindingsCongress finds the following:
					(1)Since the attacks
			 of September 11, 2001, local law enforcement agencies have been required to
			 undertake new and different duties.
					(2)These changes
			 have required Federal, State, and local law enforcement agencies to reexamine
			 and redefine how they work to combat terrorism by establishing new procedures
			 for—
						(A)collecting,
			 analyzing, and sharing intelligence;
						(B)how such agencies
			 work together and with the private sector to protect critical infrastructure;
			 and
						(C)how to balance
			 the protection of civil liberties and the prevention of terrorism
			 attacks.
						(3)The law
			 enforcement community is still addressing ongoing concerns related to the
			 criminal justice system.
					(4)As a result of
			 high-profile incidents involving use of force, allegations of racial profiling,
			 corruption, and instances of unethical behavior by police officers and
			 executives, many people in the United States believe that these problems are
			 widespread and deeply rooted.
					(5)The concerns of
			 people in the United States encompass not only law enforcement agencies, but
			 all the participants in the criminal justice system, including the courts,
			 prosecutors, and corrections and probation officials.
					(6)For all of the
			 components of the criminal justice system to perform in an effective manner
			 that ensures justice and leads to orderly and peaceful communities, there must
			 exist a trusting and confident relationship with all people in every part of
			 the United States.
					(7)In 1965,
			 President Lyndon B. Johnson established the Commission on Law Enforcement and
			 Administration of Justice recognizing, as he said, the urgency of the
			 nation’s crime problem.
					(8)The Commission on
			 Law Enforcement and Administration of Justice labored for 18 months, producing
			 200 specific recommendations involving Federal, State, tribal, and local
			 governments, civic organizations, religious institutions, business groups, and
			 individual citizens that were intended to create a safer and more just
			 society.
					(9)The resulting
			 report, titled The Challenge of Crime in a Free Society, marked
			 the beginning of a sea change in the methods for dealing with crime and the
			 public in the United States and built the framework for many of the exemplary
			 programs that continue today.
					(10)There have been
			 numerous advances in policing and the administration of justice since that
			 report, including community policing and drug courts.
					(11)It is in the
			 interest of the Nation to establish a commission to study the role of policing
			 in United States society, anticipate challenges in policing, and issue detailed
			 recommendations to Congress to ensure the safety and security of the people of
			 the United States, while advancing the civil liberties of the people of the
			 United States and the best interests of the people who serve as Federal, State,
			 and local law enforcement officials.
					1503.Establishment
			 of Commission
					(a)EstablishmentThere
			 is established the National Commission on Law Enforcement and the
			 Administration of Justice (in this subtitle referred to as the
			 Commission).
					(b)Membership
						(1)In
			 generalNot later than 60 days the date of enactment of this Act,
			 the Attorney General of the United States, in consultation with State and local
			 experts in law enforcement and the administration of justice, shall appoint the
			 members of the Commission.
						(2)Members
							(A)In
			 generalThere shall be 20 members of the Commission.
							(B)QualificationsAn
			 individual appointed to be a member of the Commission shall have demonstrated
			 expertise in policing, counterterrorism, intelligence sharing, court
			 administration, prison management, prisoner reentry, drug treatment, or the
			 protection of civil liberties.
							(C)Nonpartisan
			 basisThe Attorney General shall appoint members of the
			 Commission on a nonpartisan basis, with an equal number of members from each of
			 the 2 major political parties.
							(3)Period of
			 Appointment; VacanciesMembers shall be appointed for the life of
			 the Commission. Any vacancy in the Commission shall not affect its
			 powers.
						(4)Initial
			 MeetingNot later than 30 days after the date on which all
			 members of the Commission have been appointed, the Commission shall hold its
			 first meeting.
						(5)MeetingsThe
			 Commission shall meet at the call of the Chairperson.
						(6)QuorumA
			 majority of the members of the Commission shall constitute a quorum, but a
			 lesser number of members may hold hearings.
						(7)Chairperson and
			 Vice ChairpersonThe Commission shall select a Chairperson and
			 Vice Chairperson from among its members.
						1504.Report to
			 Congress
					(a)In
			 generalNot later than 1 year after the date on which all members
			 of the Commission have been appointed, the Commission shall submit a detailed
			 report to the Committee on the Judiciary of the Senate and the Committee on the
			 Judiciary of the House of Representatives.
					(b)ContentsThe
			 report submitted under subsection (a) shall—
						(1)identify—
							(A)practices and
			 procedures that have been particularly effective in policing during the period
			 beginning on January 1, 1966 and ending on the date of enactment of this
			 Act;
							(B)the challenges
			 facing law enforcement, courts, prisons, and other components of the criminal
			 justice system; and
							(C)technological
			 advances that may lead to the improvement of the administration of justice;
			 and
							(2)make detailed
			 recommendations to best address the challenges identified by the
			 Commission.
						(c)ConsultationIn preparing the report submitted under
			 subsection (a), the Commission shall—
						(1)consult with individuals and organizations
			 working within and outside the criminal justice system; and
						(2)ensure that every effort is made to include
			 individuals with the broadest possible perspective on the areas reviewed by the
			 Commission and obtain input from stakeholders, including law enforcement
			 officials, prosecutors, defense attorneys, public defenders, probation
			 officers, judges, prison officials, prevention experts, city officials, and
			 other experts involved in the criminal justice system.
						1505.Powers of the
			 Commission
					(a)HearingsThe
			 Commission may hold such hearings, sit and act at such times and places, take
			 such testimony, and receive such evidence as the Commission considers advisable
			 to carry out this subtitle.
					(b)Information
			 From Federal AgenciesThe Commission may secure directly from any
			 Federal department or agency such information as the Commission considers
			 necessary to carry out this subtitle. Upon request of the Chairperson of the
			 Commission, the head of such department or agency shall furnish such
			 information to the Commission.
					(c)Postal
			 ServicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other departments and agencies of
			 the Federal Government.
					(d)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property.
					1506.Commission
			 personnel matters
					(a)Compensation of
			 MembersEach member of the Commission who is not an officer or
			 employee of the Federal Government shall be compensated at a rate equal to the
			 daily equivalent of the annual rate of basic pay prescribed for level IV of the
			 Executive Schedule under section 5315 of title 5, United States Code, for each
			 day (including travel time) during which such member is engaged in the
			 performance of the duties of the Commission. All members of the Commission who
			 are officers or employees of the United States shall serve without compensation
			 in addition to that received for their services as officers or employees of the
			 United States.
					(b)Travel
			 ExpensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Commission.
					(c)Staff
						(1)In
			 generalThe Chairperson of the Commission may, without regard to
			 the civil service laws and regulations, appoint and terminate an executive
			 director and such other additional personnel as may be necessary to enable the
			 Commission to perform its duties. The employment of an executive director shall
			 be subject to confirmation by the Commission.
						(2)CompensationThe
			 Chairperson of the Commission may fix the compensation of the executive
			 director and other personnel without regard to chapter 51 and subchapter III of
			 chapter 53 of title 5, United States Code, relating to classification of
			 positions and General Schedule pay rates, except that the rate of pay for the
			 executive director and other personnel may not exceed the rate payable for
			 level V of the Executive Schedule under section 5316 of such title.
						(d)Detail of
			 Government EmployeesAny Federal Government employee may be
			 detailed to the Commission without reimbursement, and such detail shall be
			 without interruption or loss of civil service status or privilege.
					(e)Procurement of
			 Temporary and Intermittent ServicesThe Chairperson of the
			 Commission may procure temporary and intermittent services under section
			 3109(b) of title 5, United States Code, at rates for individuals which do not
			 exceed the daily equivalent of the annual rate of basic pay prescribed for
			 level V of the Executive Schedule under section 5316 of such title.
					1507.Termination of the
			 CommissionThe Commission
			 shall terminate 90 days after the date on which the Commission submits its
			 report under section 1504(a).
				1508.Authorization of
			 appropriationsThere are
			 authorized to be appropriated $3,000,000 to carry out this subtitle, to remain
			 available until expended.
				IIPreventing
			 Violent Crime and Breaking the Cycle of Violence
			ATaking Care of
			 Children
				IHead
			 Start
					2101.Head Start
			 ActSection 639 of the Head
			 Start Act (42 U.S.C. 9834) is amended by adding at the end the
			 following:
						
							(c)(1)In addition to the
				other funds authorized to be appropriated under this section, there is
				authorized to be appropriated $120,000,000 for each of fiscal years 2008
				through 2012 to provide—
									(A)Early Head Start services under
				section 645A; and
									(B)Head Start services under this
				subchapter for children (age 3 to compulsory school attendance) whose families
				meet the low-income criteria of section 645(a)(1)(A).
									(2)The purpose of paragraph (1) is to
				increase the number of children in a safe environment who are prepared by
				teachers who meet the requirements of section 648A to succeed in elementary and
				middle
				school.
								.
					IIChild Abuse
			 Prevention and Treatment
					2111.Child Abuse
			 Prevention and Treatment Act
						(a)State child
			 protective services and community-based prevention
			 servicesSection 112 of the Child Abuse Prevention and Treatment
			 Act (42 U.S.C. 5106h) is amended by adding at the end the following:
							
								(c)In addition to
				the other funds authorized to be appropriated under this section, there is
				authorized to be appropriated $200,000,000 for each of fiscal years 2008
				through 2012 to improve the child protective services systems of the States
				through grants made under section
				106.
								.
						(b)Community based
			 grants for the prevention of child abuse and neglectSection 210
			 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116i) is
			 amended—
							(1)by inserting
			 (a) In
			 general.— before There; and
							(2)by adding at the
			 end the following:
								
									(b)In addition to
				the other funds authorized to be appropriated under this section, there is
				authorized to be appropriated $200,000,000 for each of fiscal years 2008
				through 2012 to carry out community-based services for the prevention of child
				abuse and neglect through grants made under section
				201(b).
									.
							(c)Parent
			 education and counseling services, family-strengthening services, and adoption
			 servicesSection 210 of the Child Abuse Prevention and Treatment
			 Act, as amended by subsection (a)(2), is further amended by adding at the end
			 the following:
							
								(c)In addition to
				the other funds authorized to be appropriated under this section, there is
				authorized to be appropriated $545,000,000 for providing parent education and
				counseling services and family-strengthening services, and referral to and
				counseling for adoption services, through grants made under section
				201(b).
								.
						2112.After-school
			 programsSection 299(a) of the
			 Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5671(a)) is
			 amended by adding at the end the following:
						
							(8)In addition to any other amounts
				authorized to be appropriated by this subsection, an additional $120,000,000 is
				authorized to be appropriated for each of the fiscal years 2008 through 2012
				for after-school programs providing a healthy mentoring and a safe environment
				as an alternative to juvenile crime under section
				223(a)(9)(P).
							.
					2113.Community
			 preventionSection 506 of the
			 Incentive Grants for Local Delinquency Prevention Programs Act (42 U.S.C. 5785)
			 is amended by—
						(1)striking
			 To carry and inserting the following:
							
								(a)In
				generalTo carry
								;
				and
						(2)inserting at the
			 end the following:
							
								(b)Community
				preventionIn addition to amounts authorized to be appropriated
				by this section, an additional $120,000,000 is authorized to be appropriated
				for each of the fiscal years 2008 through 2012 for programs supporting early
				childhood development, in-home parent coaching, after-school activities,
				mentoring, and tutoring programs, as well as drop-out, gang, and substance
				abuse prevention
				programs.
								.
						2114.Effective
			 juvenile justice intervention programsSection 299(a) of the Juvenile Justice and
			 Delinquency Prevention Act of 1974 (42 U.S.C. 5671(a)) is amended by adding at
			 the end the following:
						
							(9)In addition to any other amounts
				authorized to be appropriated by this subsection for title II, an additional
				$120,000,000 is authorized to be appropriated for each of the fiscal years 2008
				through 2012 for formula grants under title
				II.
							.
					2115.Safe and
			 healthy tribal communitiesSection 1801A of title I of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796ee–1) is amended by
			 adding at the end the following:
						
							(e)Additional
				authorizationIn addition to any other amounts authorized to be
				appropriated by this title for this section, an additional $20,000,000 is
				authorized to be appropriated for each of the fiscal years 2008 through 2012
				for grants pursuant to this section to Indian tribes for culturally appropriate
				programs to prevent youth crime, strengthen tribal juvenile justice, and hold
				tribal youth
				accountable.
							.
					2116.Strengthening
			 tribal law enforcement and courtsSection 201(d) of the Indian Tribal Justice
			 Technical and Legal Assistance Act of 2000 (25 U.S.C. 3681(d)) is amended
			 by—
						(1)striking
			 For purposes and inserting the following:
							
								(1)In
				generalFor purposes
								;
				and
						(2)inserting at the
			 end the following:
							
								(2)Tribal courts
				assistance programIn addition to amounts authorized to be
				appropriated by this subsection, an additional $20,000,000 is authorized to be
				appropriated for each of the fiscal years 2008 through 2012 for programs
				authorized by this
				section.
								.
						IIIImprovements to
			 the Strengthening Abuse and Neglect Courts Act of 2000
					2131.Improvements
			 to the Strengthening Abuse and Neglect Courts Act of 2000Section 6 of the Strengthening Abuse and
			 Neglect Courts Act of 2000 (Public Law 106–314; 42 U.S.C. 670 note) is
			 amended—
						(1)in the caption,
			 by striking IN UNDERSERVED
			 AREAS and inserting TO SERVE CHILDREN OVER-REPRESENTED IN FOSTER
			 CARE;
						(2)in subsection
			 (a)—
							(A)in paragraph (1),
			 by inserting before the semicolon to serve children who are
			 significantly over-represented in foster care;
							(B)by striking
			 paragraph (2) and inserting the following:
								
									(2)expanding the
				recruitment of volunteers, particularly to serve populations of children who
				are significantly over-represented in foster care;
				and
									;
				and
							(C)in paragraph (3),
			 by inserting before the semicolon that serve children who are
			 significantly over-represented in foster care;
							(3)in subsection
			 (d), by striking $5,000,000 for the period of fiscal years 2001 and
			 2002 and inserting $8,000,000 for each of the fiscal years 2008
			 through 2011; and
						(4)by inserting at
			 the end the following:
							
								(e)NonsupplantationFunds
				authorized and appropriated under this Act shall supplement, not supplant,
				existing funds otherwise available for court-appointed special advocate
				programs and
				activities.
								.
						IVSafe
			 Babies Act of 2007
					2141.Short
			 titleThis part may be cited
			 as the Safe Babies Act of
			 2007.
					2142.FindingsThe Congress finds as follows:
						(1)Children three
			 years of age and younger have the highest rates of victimization. Infants and
			 toddlers are twice as likely as all other children to become victims of child
			 maltreatment. Children ages three and younger are also 32 percent more likely
			 to be placed in foster care than children ages four to eleven. Once placed in
			 foster care, children three years of age and younger are more likely than older
			 children to be abused and neglected, and they tend to stay in foster care
			 longer than older children.
						(2)Infants and
			 toddlers are the most vulnerable to the effects of maltreatment. Research shows
			 that young children who have experienced physical abuse have lower social
			 competence, show less empathy for others, and have difficulty recognizing
			 others’ emotions. They are also more likely than children who have not been
			 maltreated to have deficits in IQ scores, language ability, and school
			 performance.
						(3)Research shows
			 that the human brain has achieved 80 to 85 percent of its adult size by the age
			 of three. During those early years, the brain is developing the vast majority
			 of its basic capacity, the development of which can determine future
			 achievement or failure. Therefore, infants and toddlers in foster care are
			 spending the most critical developmental period in situations that may be
			 detrimental to healthy growth and development.
						(4)Children under the
			 age of four account for 81 percent of child fatalities, and children under the
			 age of one account for 45 percent of such fatalities.
						(5)Child welfare systems are not meeting the
			 needs of the children who rely on public intervention to protect them. In the
			 Child and Family Service Reviews for fiscal years 2003 and 2004, the
			 Administration for Children and Families revealed that, of 19 States studied
			 for performance on Child and Family Services Review indicators, none of the
			 States achieved all of the specified outcomes, and all of the States failed to
			 meet the outcome related to the provision of physical and mental health
			 services to children in foster care.
						(6)Judges can be
			 powerful catalysts for change in the way communities address the needs of
			 maltreated infants and toddlers. A groundbreaking project in the Juvenile
			 Division of the Eleventh Judicial Circuit of Florida has combined the
			 leadership of a family court judge with expertise in early childhood
			 development. This ground breaking collaboration is ensuring that infants and
			 toddlers receive the services they need. Mental health and parenting
			 intervention services are provided for parents and children together. Initial
			 results are promising in terms of eliminating further abuse and neglect and
			 promoting safety and well-being through timely permanent placements.
						2143.Court
			 TeamsTitle II of the Juvenile
			 Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5611 et seq.) is
			 amended—
						(1)by redesignating
			 part F as part K; and
						(2)by inserting after
			 part E the following new part:
							
								FCourt
				Teams
									271.Court Teams
				program authorized
										(a)Grant
				authorizedThe Administrator shall award a grant to a national
				early childhood development organization to—
											(1)establish a
				National Court Teams Resource Center to—
												(A)promote the
				well-being of maltreated infants and toddlers and their families (including the
				special problems created by substance abuse, particularly methamphetamine
				abuse);
												(B)help prevent the
				recurrence of abuse and neglect of children; and
												(C)promote timely
				reunification of families or other successful permanency outcomes for
				maltreated infants and toddlers in foster care; and
												(2)select, and
				provide assistance to, local Court Teams created to achieve the goals described
				in
				paragraph (1).
											(b)Grant
				durationThe grant awarded
				under this part shall be for a period of 5 years, and shall be renewable at the
				discretion of the Administrator.
										272.Eligibility;
				application; selection of grantee
										(a)EligibilityTo
				be eligible to receive the grant described in
				section 271, an entity shall be a national
				early childhood development organization, as defined in
				section 276, that has—
											(1)specific expertise
				in the development of infants and toddlers;
											(2)experience in
				incorporating the expertise described in
				paragraph (1) into the judicial system
				to promote change in the way courts address cases involving maltreated infants
				and toddlers in foster care; and
											(3)the
				capacity—
												(A)to establish and
				maintain the National Court Teams Resource Center described in
				section 273; and
												(B)to support the
				implementation and activities of local Court Teams by providing the assistance
				required under this part.
												(b)ApplicationAn entity desiring to receive the grant
				described in
				section 271 shall submit an application to
				the Administrator, at such time, in such manner, and containing such
				information as the Administrator may require. Such application shall—
											(1)describe the
				expertise of the entity in infant and toddler development, including any
				experience relevant to the ability of the entity to oversee the implementation
				of local Court Teams, and the capacity of the entity to provide assistance to
				local Court Teams;
											(2)include a detailed plan describing how the
				entity will establish and maintain the National Court Teams Resource Center,
				and how the entity will carry out the activities of such Center, as described
				in section 273; and
											(3)explain the process
				the entity will use to select local Court Teams to receive assistance under
				this part, including an assurance that the entity will give priority to
				applications that—
												(A)demonstrate the commitment of—
													(i)at
				least one qualified judge to lead the local Court Team and serve as Judicial
				Leader of the Court Team; and
													(ii)community
				agencies serving maltreated infants and toddlers and their families in such
				jurisdiction to participate in the local Court Team;
													(B)describe the
				population of maltreated infants and toddlers in the community within the
				jurisdiction of the court over which the qualified judge presides,
				including—
													(i)any problems
				contributing to the placement of maltreated infants and toddlers under the
				supervision of the court (including the impact of parental substance abuse, and
				particularly methamphetamine abuse); and
													(ii)any challenges
				faced by the court in making decisions that are in the best interests of such
				maltreated infants and toddlers; and
													(C)describe how the
				local Court Team will carry out the activities required under
				section 274;
												(4)demonstrate the
				ability to meet the all selection criteria, including—
												(A)special expertise in the developmental
				needs of children three years of age and younger;
												(B)a demonstrated record of providing
				resources to parents and other caregivers regarding the healthy growth and
				development of their children;
												(C)a demonstrated record of providing
				resources for practitioners in the fields of child development, early child
				care and education, family support, pediatrics, child welfare, and mental
				health;
												(D)extensive knowledge about how exposure to
				violence (including domestic violence, community violence, and child
				maltreatment) influences the growth and development of infants and
				toddlers;
												(E)a documented history of collaboration with
				public and private sector groups working to improve the lives of maltreated
				infants and toddlers, including collaboration with judges at the local
				level;
												(F)the capacity to analyze child welfare
				policy at the local, State, and national levels and to offer research-based
				solutions to the problems confronting child welfare systems across the country;
				and
												(G)the ability to manage multiple complex
				national resource centers and related activities, including strategic planning,
				team building, infrastructure development, training for multidisciplinary
				professionals at all levels, materials development for multiple audiences in a
				variety of formats, and conference planning and delivery at the local, State,
				regional, and national levels; and
												(5)include any other
				information the Administrator may require, including any assurance required by
				the Administrator that the entity, if selected, will give special consideration
				to applications that have a significant number of child welfare cases in the
				jurisdiction of the court over which the qualified judge presides in which
				substance abuse, and particularly methamphetamine abuse, is involved.
											(c)Selection of
				GranteeIn considering grant
				applications under this part, the Administrator shall select the national early
				childhood development organization that demonstrates—
											(1)the greatest
				ability to satisfy the criteria described in
				subsection (b)(4); and
											(2)the most extensive
				experience in addressing the needs of abused and maltreated infants and
				toddlers through training and technical assistance provided to judges,
				multidisciplinary professionals and community leaders.
											273.National Court
				Teams Resource Center
										(a)General
				activitiesThe national early
				childhood development organization receiving the grant authorized under
				section 271 shall establish and maintain a
				National Court Teams Resource Center, which shall carry out the following
				activities:
											(1)Develop a process
				for selecting, and select, local Court Teams to receive assistance under this
				part.
											(2)Develop materials
				to guide qualified judges in the decision-making process regarding maltreated
				infants and toddlers, and to train members of local Court Teams and others in
				the community regarding the appropriate care of maltreated infants and
				toddlers, including the importance of—
												(A)stable foster care
				placements;
												(B)frequent
				parent-child visitation;
												(C)reduction of the
				recurrence of abuse and neglect;
												(D)improving health
				and well-being; and
												(E)timely permanent
				placement.
												(3)Conduct national
				meetings and training sessions for local Court Teams.
											(4)Develop a database
				that shall be—
												(A)available to each
				local Court Team to track such Court Team’s progress; and
												(B)used by the
				National Court Teams Resource Center to facilitate evaluation of the local
				Court Teams receiving assistance under this part.
												(5)Provide
				information to communities and courts around the country seeking to adopt the
				Court Teams approach, including information related to—
												(A)the incorporation
				of knowledge about infant and toddler development into the resolution of cases
				by judges with jurisdiction over children in foster care; and
												(B)methods to change
				State and local government systems for addressing the needs of infants and
				toddlers in the foster care, and their families.
												(6)Any other activity
				necessary to provide the assistance required under
				subsection (b).
											(b)Assistance to
				local Court TeamsAssistance provided to local Court Teams by the
				National Court Teams Resource Center shall include—
											(1)providing direction, coordination, and
				oversight of the implementation of local Court Teams, as needed;
											(2)providing a Local
				Community Coordinator for each local Court Team, who shall—
												(A)be selected by the
				National Court Teams Resource Center after consultation with the Judicial
				Leader of the local Court Team;
												(B)serve as a
				resource of child development expertise for the local Court Team; and
												(C)promote
				coordination (in the jurisdiction of the court over which the Judicial Leader
				presides) between—
													(i)community agencies
				that serve children; and
													(ii)providers of
				resources to support maltreated infants and toddlers;
													(3)providing training
				and technical assistance to local Court Teams, including—
												(A)individual
				consultation on site, through telephone conversations, and through responses to
				emailed information requests;
												(B)networking
				assistance and facilitation of telephone conference calls among Judicial
				Leaders and local Court Team members in different jurisdictions to discuss
				issues of common concern;
												(C)development and
				dissemination of training materials, including fact sheets, template forms, and
				sample operational materials developed by local Court Teams; and
												(D)training for local
				Court Teams related to—
													(i)the impact of
				abuse and neglect on infants and toddlers; and
													(ii)improved
				decision-making by courts regarding maltreated infants and toddlers to reduce
				the recurrence of abuse and neglect and improve developmental outcomes;
				and
													(4)organizing local training for community
				members of jurisdictions in which local Court Teams are located, which shall
				relate to the particular needs of infants and toddlers exposed to maltreatment
				and trauma, including topics such as—
												(A)general infant and toddler
				development;
												(B)the impact of abuse
				and neglect on development;
												(C)a
				relationship-based mental health intervention model for parents and children
				together;
												(D)best-practices in
				family interactions;
												(E)evidence-based
				parenting interventions; and
												(F)services available
				to foster children in the community.
												274.Local Court
				Teams
										(a)ApplicationAn entity desiring to receive the
				assistance for local Court Teams made available under this part shall submit an
				application to the National Court Teams Resource Center at such time, in such
				manner, and containing such information as the National Court Teams Resource
				Center may require.
										(b)EligibilityTo
				be eligible to receive assistance under this part, a local Court Team shall be
				comprised of—
											(1)a Judicial Leader, who shall be a qualified
				judge, and who shall lead and oversee the implementation and ongoing activities
				of the local Court Team;
											(2)a Local Community Coordinator, selected and
				provided by the National Court Teams Resource Center in accordance with
				section 273(b)(2); and
											(3)no fewer than six
				key stakeholders who—
												(A)are members of the community in which the
				local Court Team is located;
												(B)are committed to
				working to restructure the way the jurisdiction responds to the needs of
				maltreated infants and toddlers; and
												(C)represent a variety of individuals involved
				with the care of maltreated infants and toddlers, which may include
				pediatricians, child welfare workers, attorneys, court-appointed special
				advocates, mental health professionals, substance abuse treatment providers,
				Early Head Start and child care providers, Court Improvement Program staff, and
				any other individuals who are involved in the care of maltreated infants and
				toddlers.
												(c)Required use of
				assistanceA local Court Team
				shall use any assistance received under this part to carry out the following
				activities:
											(1)Conducting monthly
				case reviews of each case handled by the local Court Team, in which all
				individuals and organizations involved in a case meet to review progress in
				such case, and to monitor and track referral to, delivery of, and barriers
				against, services for maltreated infants and toddlers and their
				families.
											(2)Incorporating
				child-focused services into case plans for maltreated infants and toddlers,
				including services such as medical, developmental, and mental health
				interventions and, as appropriate, services for children and parents
				together.
											(3)Organizing the
				provision of local training (provided by the National Court Teams Resource
				Center) to community members of the jurisdiction in which the local Court Team
				is located, including court officials, child welfare agencies, attorneys,
				Guardians Ad Litem, court-appointed special advocates, and other individuals
				and organizations providing services to infants and toddlers in foster
				care.
											(4)Identifying areas in the community in need
				of improved mental health and substance abuse treatment, and assisting the
				National Court Teams Resource Center in improving mental health treatment for
				parents and children together, and substance abuse treatment for families
				(including mothers and children), as needed.
											(5)Utilizing resource
				materials disseminated by the National Court Teams Resource Center to guide
				judges in the decision-making process regarding maltreated infants and
				toddlers, and to provide training for Court Team members.
											(6)Participating in
				the national evaluation conducted by the Administrator in accordance with
				section 275, to determine the extent to which
				the activities of the local Court Team reduce the recurrence of abuse and
				neglect and improve health and developmental outcomes for maltreated infants
				and toddlers.
											(d)Permissible use
				of assistanceA local Court
				may use the assistance received under this part to carry out the following
				activities:
											(1)Developing
				processes for responding to parental substance abuse, such as—
												(A)coordinating with
				local law enforcement agencies to allow rapid response teams to intervene
				quickly on behalf of infants and toddlers who are identified by law enforcement
				personnel as being present during illegal activities related to
				methamphetamines or other illegal substances; and
												(B)establishing and
				maintaining relationships with substance abuse treatment programs to increase
				access to treatment for parents of maltreated infants and toddlers.
												(2)Identifying the
				areas in the community in need of early childhood mental health services, and
				assisting the National Court Teams Resource Center in providing
				relationship-based early childhood mental health services by providing training
				on parent-child psychotherapy to mental health providers.
											(3)Any other
				activities that help meet the needs and improve the health and developmental
				outcomes of maltreated infants and toddlers in foster care.
											275.Evaluations and
				Reports
										(a)Evaluation
				formNot later than 6 months
				after the date of the enactment of this Act, the National Court Teams Resource
				Center shall create, and distribute to each local Court Team, an evaluation
				form that shall be used to periodically collect any data from local Court Teams
				that the National Court Teams Resource Center determines may be relevant to the
				reports required by
				subsection (b).
										(b)Reports to
				Congress by the AdministratorAt the end of the three-year period
				beginning on the date of the enactment of this Act, and again at the end of the
				five-year period beginning on such date of enactment, the Administrator
				shall—
											(1)compile the data
				collected in the periodic evaluation forms completed by each local Court
				Team;
											(2)conduct a national
				evaluation of Court Teams, based on such compilation of data; and
											(3)report to Congress on the effectiveness of
				Court Teams, including the extent to which local Court Teams are—
												(A)improving access
				to services for maltreated infants and toddlers;
												(B)reducing the
				recurrence of abuse and neglect;
												(C)promoting
				permanent placements of maltreated infants and toddlers; and
												(D)improving the
				developmental outcomes for maltreated infants and toddlers who have been in
				foster care.
												276.DefinitionsFor the purposes of this part:
										(1)Court-appointed
				special advocateThe term
				court-appointed special advocate means an individual who is
				trained by a recognized court-appointed special advocate program and appointed
				by a court to advocate for the best interests of children who come into the
				court system primarily as a result of abuse or neglect.
										(2)Court
				Improvement ProgramThe term
				Court Improvement Program means a program authorized under section
				438 of the Social Security Act (42 U.S.C. 629h).
										(3)Guardian ad
				litemThe term Guardian
				Ad Litem means an attorney or court-appointed special advocate who is
				appointed by a court to advocate for the best interests of children who come
				into the court system primarily as a result of abuse or neglect.
										(4)Maltreated
				infant or toddlerThe term
				maltreated infant or toddler means any child three years of age or
				younger who is the victim of a substantiated case of physical abuse, neglect,
				medical neglect, sexual abuse, or emotional abuse.
										(5)National early
				childhood development organizationThe term national early childhood
				development organization means a national, private, nonprofit
				organization—
											(A)that is dedicated
				to supporting the healthy development and well-being of infants, toddlers, and
				their families; and
											(B)that has the
				capacity for research, training, information dissemination, and leadership
				development in all of the professional disciplines related to infants and
				toddlers three years of age and younger.
											(6)Qualified
				judgeThe term
				qualified judge means a judge who presides over a court that has
				jurisdiction over children in foster care, such as a judge for a dependency
				court or family
				court.
										.
						2144.Authorization
			 of appropriationsSection 299
			 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5671)
			 is amended—
						(1)in subsection
			 (a)—
							(A)in the header, by
			 striking Parts C and
			 E) and inserting Parts C, E, and F);
			 and
							(B)in paragraph (2),
			 by striking parts C and E) and inserting parts C, E, and
			 F);
							(2)by redesignating
			 subsection (d) as subsection (e); and
						(3)by inserting after
			 subsection (c) the following new subsection:
							
								(d)Authorization of
				appropriations for Part FThere are authorized to be appropriated
				to carry out part F, $5,000,000 for each of fiscal years 2008, 2009, 2010,
				2011, and
				2012.
								.
						BGang Abatement
			 and Prevention Act of 2007
				2201.Short
			 titleThis subtitle may be
			 cited as the Gang Abatement and Prevention Act of 2007.
				2202.FindingsCongress finds that—
					(1)violent crime and
			 drug trafficking are pervasive problems at the national, State, and local
			 level;
					(2)according to
			 recent Federal Bureau of Investigation, Uniform Crime Reports, violent crime in
			 the United States is on the rise, with a 2.3 percent increase in violent crime
			 in 2005 (the largest increase in the United States in 15 years) and an even
			 larger 3.7 percent jump during the first 6 months of 2006, and the Police
			 Executive Research Forum reports that, among jurisdictions providing
			 information, homicides are up 10.21 percent, robberies are up 12.27 percent,
			 and aggravated assaults with firearms are up 9.98 percent since 2004;
					(3)these disturbing
			 rises in violent crime are attributable in part to the spread of criminal
			 street gangs and the willingness of gang members to commit acts of violence and
			 drug trafficking offenses;
					(4)according to a
			 recent National Drug Threat Assessment, criminal street gangs are responsible
			 for much of the retail distribution of the cocaine, methamphetamine, heroin,
			 and other illegal drugs being distributed in rural and urban communities
			 throughout the United States;
					(5)gangs commit acts
			 of violence or drug offenses for numerous motives, such as membership in or
			 loyalty to the gang, for protecting gang territory, and for profit;
					(6)gang presence and
			 intimidation, and the organized and repetitive nature of the crimes that gangs
			 and gang members commit, has a pernicious effect on the free flow of interstate
			 commercial activities and directly affects the freedom and security of
			 communities plagued by gang activity, diminishing the value of property,
			 inhibiting the desire of national and multinational corporations to transact
			 business in those communities, and in a variety of ways directly and
			 substantially affecting interstate and foreign commerce;
					(7)gangs often
			 recruit and utilize minors to engage in acts of violence and other serious
			 offenses out of a belief that the criminal justice systems are more lenient on
			 juvenile offenders;
					(8)gangs often
			 intimidate and threaten witnesses to prevent successful prosecutions;
					(9)gangs prey upon
			 and incorporate minors into their ranks, exploiting the fact that adolescents
			 have immature decision-making capacity, therefore, gang activity and
			 recruitment can be reduced and deterred through increased vigilance,
			 appropriate criminal penalties, partnerships between Federal and State and
			 local law enforcement, and proactive prevention and intervention efforts,
			 particularly targeted at juveniles and young adults, prior to and even during
			 gang involvement;
					(10)State and local
			 prosecutors and law enforcement officers, in hearings before the Committee on
			 the Judiciary of the Senate and elsewhere, have enlisted the help of Congress
			 in the prevention, investigation, and prosecution of gang crimes and in the
			 protection of witnesses and victims of gang crimes; and
					(11)because State
			 and local prosecutors and law enforcement have the expertise, experience, and
			 connection to the community that is needed to assist in combating gang
			 violence, consultation and coordination between Federal, State, and local law
			 enforcement and collaboration with other community agencies is critical to the
			 successful prosecutions of criminal street gangs and reduction of gang
			 problems.
					INew
			 Federal criminal laws needed to fight violent national, international,
			 regional, and local gangs that affect interstate and foreign commerce
					2221.Revision and
			 extension of penalties related to criminal street gang activity
						(a)In
			 GeneralChapter 26 of title 18, United States Code, is amended to
			 read as follows:
							
								26CRIMINAL STREET
				GANGS
									
										Sec.
										521. Definitions.
										522. Criminal street gang
				  prosecutions.
										523. Recruitment of persons to
				  participate in a criminal street gang.
										524. Violent crimes in furtherance of
				  criminal street gangs.
										525. Forfeiture.
									
									521.DefinitionsIn this chapter:
										(1)Criminal street
				gangThe term criminal street gang means a formal or
				informal group, organization, or association of 5 or more individuals—
											(A)each of whom has
				committed at least 1 gang crime; and
											(B)who collectively
				commit 3 or more gang crimes (not less than 1 of which is a serious violent
				felony), in separate criminal episodes (not less than 1 of which occurs after
				the date of enactment of the Gang Abatement and Prevention Act of 2007, and the
				last of which occurs not later than 5 years after the commission of a prior
				gang crime (excluding any time of imprisonment for that individual)).
											(2)Gang
				crimeThe term gang crime means an offense under
				Federal law punishable by imprisonment for more than 1 year, or a felony
				offense under State law that is punishable by a term of imprisonment of 5 years
				or more in any of the following categories:
											(A)A crime that has
				as an element the use, attempted use, or threatened use of physical force
				against the person of another, or is burglary, arson, kidnapping, or
				extortion.
											(B)A crime involving
				obstruction of justice, or tampering with or retaliating against a witness,
				victim, or informant.
											(C)A crime involving
				the manufacturing, importing, distributing, possessing with intent to
				distribute, or otherwise trafficking in a controlled substance or listed
				chemical (as those terms are defined in section 102 of the
				Controlled Substances Act (21 U.S.C.
				802)).
											(D)Any conduct
				punishable under—
												(i)section 844
				(relating to explosive materials);
												(ii)subsection
				(a)(1), (d), (g)(1) (where the underlying conviction is a violent felony or a
				serious drug offense (as those terms are defined in section 924(e)), (g)(2),
				(g)(3), (g)(4), (g)(5), (g)(8), (g)(9), (g)(10), (g)(11), (i), (j), (k), (n),
				(o), (p), (q), (u), or (x) of section 922 (relating to unlawful acts);
												(iii)subsection (b),
				(c), (g), (h), (k), (l), (m), or (n) of section 924 (relating to
				penalties);
												(iv)section 930
				(relating to possession of firearms and dangerous weapons in Federal
				facilities);
												(v)section 931
				(relating to purchase, ownership, or possession of body armor by violent
				felons);
												(vi)sections 1028
				and 1029 (relating to fraud, identity theft, and related activity in connection
				with identification documents or access devices);
												(vii)section 1084
				(relating to transmission of wagering information);
												(viii)section 1952
				(relating to interstate and foreign travel or transportation in aid of
				racketeering enterprises);
												(ix)section 1956
				(relating to the laundering of monetary instruments);
												(x)section 1957
				(relating to engaging in monetary transactions in property derived from
				specified unlawful activity); or
												(xi)sections 2312
				through 2315 (relating to interstate transportation of stolen motor vehicles or
				stolen property).
												(E)Any conduct
				punishable under section 274 (relating to bringing in and harboring certain
				aliens), section 277 (relating to aiding or assisting certain aliens to enter
				the United States), or section 278 (relating to importation of aliens for
				immoral purposes) of the Immigration and
				Nationality Act (8 U.S.C. 1324, 1327, and 1328).
											(F)Any crime
				involving aggravated sexual abuse, sexual assault, pimping or pandering
				involving prostitution, sexual exploitation of children (including sections
				2251, 2251A, 2252 and 2260), peonage, slavery, or trafficking in persons
				(including sections 1581 through 1592) and sections 2421 through 2427 (relating
				to transport for illegal sexual activity).
											(3)MinorThe
				term minor means an individual who is less than 18 years of
				age.
										(4)Serious violent
				felonyThe term serious violent felony has the
				meaning given that term in section 3559.
										(5)StateThe
				term State means each of the several States of the United States,
				the District of Columbia, and any commonwealth, territory, or possession of the
				United States.
										522.Criminal
				street gang prosecutions
										(a)Street Gang
				CrimeIt shall be unlawful for any person to knowingly commit, or
				conspire, threaten, or attempt to commit, a gang crime for the purpose of
				furthering the activities of a criminal street gang, or gaining entrance to or
				maintaining or increasing position in a criminal street gang, if the activities
				of that criminal street gang occur in or affect interstate or foreign
				commerce.
										(b)PenaltyAny
				person who violates subsection (a) shall be fined under this title and—
											(1)for murder,
				kidnapping, conduct that would violate section 2241 if the conduct occurred in
				the special maritime and territorial jurisdiction of the United States, or
				maiming, imprisonment for any term of years or for life;
											(2)for any other
				serious violent felony, by imprisonment for not more than 30 years;
											(3)for any crime of
				violence that is not a serious violent felony, by imprisonment for not more
				than 20 years; and
											(4)for any other
				offense, by imprisonment for not more than 10 years.
											523.Recruitment of
				persons to participate in a criminal street gang
										(a)Prohibited
				ActsIt shall be unlawful to knowingly recruit, employ, solicit,
				induce, command, coerce, or cause another person to be or remain as a member of
				a criminal street gang, or attempt or conspire to do so, with the intent to
				cause that person to participate in a gang crime, if the defendant travels in
				interstate or foreign commerce in the course of the offense, or if the
				activities of that criminal street gang are in or affect interstate or foreign
				commerce.
										(b)PenaltiesWhoever
				violates subsection (a) shall—
											(1)if the person
				recruited, employed, solicited, induced, commanded, coerced, or caused to
				participate or remain in a criminal street gang is a minor—
												(A)be fined under
				this title, imprisoned not more than 10 years, or both; and
												(B)at the discretion
				of the sentencing judge, be liable for any costs incurred by the Federal
				Government, or by any State or local government, for housing, maintaining, and
				treating the minor until the person attains the age of 18 years;
												(2)if the person who
				recruits, employs, solicits, induces, commands, coerces, or causes the
				participation or remaining in a criminal street gang is incarcerated at the
				time the offense takes place, be fined under this title, imprisoned not more
				than 10 years, or both; and
											(3)in any other
				case, be fined under this title, imprisoned not more than 5 years, or
				both.
											(c)Consecutive
				Nature of PenaltiesAny term of imprisonment imposed under
				subsection (b)(2) shall be consecutive to any term imposed for any other
				offense.
										524.Violent crimes
				in furtherance of criminal street gangs
										(a)In
				GeneralIt shall be unlawful for any person, for the purpose of
				gaining entrance to or maintaining or increasing position in, or in furtherance
				of, or in association with, a criminal street gang, or as consideration for
				anything of pecuniary value to or from a criminal street gang, to knowingly
				commit or threaten to commit against any individual a crime of violence that is
				an offense under Federal law punishable by imprisonment for more than 1 year or
				a felony offense under State law that is punishable by a term of imprisonment
				of 5 years or more, or attempt or conspire to do so, if the activities of the
				criminal street gang occur in or affect interstate or foreign commerce.
										(b)PenaltyAny
				person who violates subsection (a) shall be punished by a fine under this title
				and—
											(1)for murder,
				kidnapping, conduct that would violate section 2241 if the conduct occurred in
				the special maritime and territorial jurisdiction of the United States, or
				maiming, by imprisonment for any term of years or for life;
											(2)for a serious
				violent felony other than one described in paragraph (1), by imprisonment for
				not more than 30 years; and
											(3)in any other
				case, by imprisonment for not more than 20 years.
											525.Forfeiture
										(a)Criminal
				ForfeitureA person who is convicted of a violation of this
				chapter shall forfeit to the United States—
											(1)any property
				used, or intended to be used, in any manner or part, to commit, or to
				facilitate the commission of, the violation; and
											(2)any property
				constituting, or derived from, any proceeds obtained, directly or indirectly,
				as a result of the violation.
											(b)Procedures
				ApplicablePursuant to section 2461(c) of title 28, the
				provisions of section 413 of the Controlled
				Substances Act (21 U.S.C. 853), except subsections (a) and (d) of
				that section, shall apply to the criminal forfeiture of property under this
				section.
										.
						(b)Amendment
			 Relating to Priority of Forfeiture Over Orders for
			 RestitutionSection 3663(c)(4) of title 18, United States Code,
			 is amended by striking chapter 46 or and inserting
			 chapter 26, chapter 46, or.
						(c)Money
			 LaunderingSection 1956(c)(7)(D) of title 18, United States Code,
			 is amended by inserting , section 522 (relating to criminal street gang
			 prosecutions), 523 (relating to recruitment of persons to participate in a
			 criminal street gang), and 524 (relating to violent crimes in furtherance of
			 criminal street gangs) before , section 541.
						IIVIOLENT CRIME
			 REFORMS TO REDUCE GANG VIOLENCE
					2241.Violent
			 crimes in aid of racketeering activitySection 1959(a) of title 18, United States
			 Code, is amended—
						(1)in the matter
			 preceding paragraph (1)—
							(A)by inserting
			 or in furtherance or in aid of an enterprise engaged in racketeering
			 activity, before murders,; and
							(B)by inserting
			 engages in conduct that would violate section 2241 if the conduct
			 occurred in the special maritime and territorial jurisdiction of the United
			 States, before maims,;
							(2)in paragraph (1),
			 by inserting conduct that would violate section 2241 if the conduct
			 occurred in the special maritime and territorial jurisdiction of the United
			 States, or maiming, after kidnapping,;
						(3)in paragraph (2),
			 by striking maiming and inserting assault resulting in
			 serious bodily injury;
						(4)in paragraph (3),
			 by striking or assault resulting in serious bodily
			 injury;
						(5)in paragraph
			 (4)—
							(A)by striking
			 five years and inserting 10 years; and
							(B)by adding
			 and at the end; and
							(6)by striking
			 paragraphs (5) and (6) and inserting the following:
							
								(5)for attempting or
				conspiring to commit any offense under this section, by the same penalties
				(other than the death penalty) as those prescribed for the offense, the
				commission of which was the object of the attempt or
				conspiracy.
								.
						2242.Murder and
			 other violent crimes committed during and in relation to a drug trafficking
			 crime
						(a)In
			 GeneralPart D of the Controlled
			 Substances Act (21 U.S.C. 841 et seq.) is amended by adding at the
			 end the following:
							
								424.Murder and
				other violent crimes committed during and in relation to a drug trafficking
				crime
									(a)In
				GeneralWhoever, during and in relation to any drug trafficking
				crime, knowingly commits any crime of violence against any individual that is
				an offense under Federal law punishable by imprisonment for more than 1 year or
				a felony offense under State law that is punishable by a term of imprisonment
				of 5 years or more, or threatens, attempts or conspires to do so, shall be
				punished by a fine under title 18, United States Code, and—
										(1)for murder,
				kidnapping, conduct that would violate section 2241 if the conduct occurred in
				the special maritime and territorial jurisdiction of the United States, or
				maiming, by imprisonment for any term of years or for life;
										(2)for a serious
				violent felony (as defined in section 3559 of title 18, United States Code)
				other than one described in paragraph (1) by imprisonment for not more than 30
				years;
										(3)for a crime of
				violence that is not a serious violent felony, by imprisonment for not more
				than 20 years; and
										(4)in any other case
				by imprisonment for not more than 10 years.
										(b)VenueA
				prosecution for a violation of this section may be brought in—
										(1)the judicial
				district in which the murder or other crime of violence occurred; or
										(2)any judicial
				district in which the drug trafficking crime may be prosecuted.
										(c)DefinitionsIn
				this section—
										(1)the term
				crime of violence has the meaning given that term in section 16 of
				title 18, United States Code; and
										(2)the term
				drug trafficking crime has the meaning given that term in section
				924(c)(2) of title 18, United States
				Code.
										.
						(b)Clerical
			 AmendmentThe table of contents for the
			 Comprehensive Drug Abuse Prevention and
			 Control Act of 1970 (Public Law 91–513; 84 Stat. 1236) is amended by
			 inserting after the item relating to section 423, the following:
							
								
									Sec. 424. Murder and other violent crimes
				committed during and in relation to a drug trafficking
				crime.
								
								.
						2243.Expansion of
			 rebuttable presumption against release of persons charged with firearms
			 offensesSection 3142(e) of
			 title 18, United States Code, is amended in the matter following paragraph (3),
			 by inserting after that the person committed the following:
			 an offense under subsection (g)(1) (where the underlying conviction is a
			 drug trafficking crime or crime of violence (as those terms are defined in
			 section 924(c))), (g)(2), (g)(3), (g)(4), (g)(5), (g)(8), (g)(9), (g)(10), or
			 (g)(11) of section 922,.
					2244.Statute of
			 limitations for violent crime
						(a)In
			 GeneralChapter 213 of title 18, United States Code, is amended
			 by adding at the end the following:
							
								3299A.Violent
				crime offensesNo person shall
				be prosecuted, tried, or punished for any noncapital felony crime of violence,
				including any racketeering activity or gang crime which involves any crime of
				violence, unless the indictment is found or the information is instituted not
				later than 10 years after the date on which the alleged violation occurred or
				the continuing offense was
				completed.
								.
						(b)Clerical
			 AmendmentThe table of sections at the beginning of chapter 213
			 of title 18, United States Code, is amended by adding at the end the
			 following:
							
								
									3299A. Violent crime
				offenses.
								
								.
						2245.Study of
			 hearsay exception for forfeiture by wrongdoingThe Judicial Conference of the United States
			 shall study the necessity and desirability of amending section 804(b) of the
			 Federal Rules of Evidence to permit the introduction of statements against a
			 party by a witness who has been made unavailable where it is reasonably
			 foreseeable by that party that wrongdoing would make the declarant
			 unavailable.
					2246.Possession of
			 firearms by dangerous felons
						(a)In
			 GeneralSection 924(e) of title 18, United States Code, is
			 amended by striking paragraph (1) and inserting the following:
							
								(1)In the case of a person who violates
				section 922(g) of this title and has previously been convicted by any court
				referred to in section 922(g)(1) of a violent felony or a serious drug offense
				shall—
									(A)in the case of 1 such prior
				conviction, where a period of not more than 10 years has elapsed since the
				later of the date of conviction and the date of release of the person from
				imprisonment for that conviction, be imprisoned for not more than 15 years,
				fined under this title, or both;
									(B)in the case of 2 such prior
				convictions, committed on occasions different from one another, and where a
				period of not more than 10 years has elapsed since the later of the date of
				conviction and the date of release of the person from imprisonment for the most
				recent such conviction, be imprisoned for not more than 20 years, fined under
				this title, or both; and
									(C)in the case of 3 such prior
				convictions, committed on occasions different from one another, and where a
				period of not more than 10 years has elapsed since the later of date of
				conviction and the date of release of the person from imprisonment for the most
				recent such conviction, be imprisoned for any term of years not less than 15
				years or for life and fined under this title, and notwithstanding any other
				provision of law, the court shall not suspend the sentence of, or grant a
				probationary sentence to, such person with respect to the conviction under
				section
				922(g).
									.
						(b)Amendment to
			 Sentencing GuidelinesPursuant to its authority under section
			 994(p) of title 28, United States Code, the United States Sentencing Commission
			 shall amend the Federal Sentencing Guidelines to provide for an appropriate
			 increase in the offense level for violations of section 922(g) of title 18,
			 United States Code, in accordance with section 924(e) of that title 18, as
			 amended by subsection (a).
						2247.Conforming
			 amendmentThe matter preceding
			 paragraph (1) in section 922(d) of title 18, United States Code, is amended by
			 inserting , transfer, after sell.
					2248.Amendments
			 relating to violent crime
						(a)CarjackingSection
			 2119 of title 18, United States Code, is amended—
							(1)in the matter
			 preceding paragraph (1), by striking , with the intent and all
			 that follows through to do so, shall and inserting
			 knowingly takes a motor vehicle that has been transported, shipped, or
			 received in interstate or foreign commerce from the person of another by force
			 and violence or by intimidation, causing a reasonable apprehension of fear of
			 death or serious bodily injury in an individual, or attempts or conspires to do
			 so, shall;
							(2)in paragraph (1),
			 by striking 15 years and inserting 20
			 years;
							(3)in paragraph (2),
			 by striking or imprisoned not more than 25 years, or both and
			 inserting and imprisoned for any term of years or for life;
			 and
							(4)in paragraph (3),
			 by inserting the person takes or attempts to take the motor vehicle in
			 violation of this section with intent to cause death or cause serious bodily
			 injury, and before death results.
							(b)Clarification
			 and Strengthening of Prohibition on Illegal Gun Transfers To Commit Drug
			 Trafficking Crime or Crime of ViolenceSection 924(h) of title
			 18, United States Code, is amended to read as follows:
							
								(h)Whoever knowingly
				transfers a firearm that has moved in or that otherwise affects interstate or
				foreign commerce, knowing that the firearm will be used to commit, or possessed
				in furtherance of, a crime of violence (as defined in subsection (c)(3)) or
				drug trafficking crime (as defined in subsection (c)(2)) shall be fined under
				this title and imprisoned not more than 20
				years.
								.
						(c)Amendment of
			 Special Sentencing Provision Relating to Limitations on Criminal
			 AssociationSection 3582(d) of title 18, United States Code, is
			 amended—
							(1)by inserting
			 chapter 26 of this title (criminal street gang prosecutions) or
			 in after felony set forth in; and
							(2)by inserting
			 a criminal street gang or before an illegal
			 enterprise.
							(d)Conspiracy
			 PenaltySection 371 of title 18, United States Code, is amended
			 by striking five years, or both. and inserting 10 years
			 (unless the maximum penalty for the crime that served as the object of the
			 conspiracy has a maximum penalty of imprisonment of less than 10 years, in
			 which case the maximum penalty under this section shall be the penalty for such
			 crime), or both. This paragraph does not supersede any other penalty
			 specifically set forth for a conspiracy offense..
						2249.Publicity
			 campaign about new criminal penaltiesThe Attorney General is authorized to
			 conduct media campaigns in any area designated as a high intensity gang
			 activity area under section 2261 and any area with existing and emerging
			 problems with gangs, as needed, to educate individuals in that area about the
			 changes in criminal penalties made by this subtitle, and shall report to the
			 Committee on the Judiciary of the Senate and the Committee on the Judiciary of
			 the House of Representatives the amount of expenditures and all other aspects
			 of the media campaign.
					2250.Statute of
			 limitations for terrorism offensesSection 3286(a) of title 18, United States
			 Code, is amended—
						(1)in the subsection
			 heading, by striking Eight-Year and inserting
			 Ten-Year;
			 and
						(2)in the first
			 sentence, by striking 8 years and inserting 10
			 years.
						2251.Crimes
			 committed in Indian country or exclusive Federal jurisdiction as racketeering
			 predicatesSection 1961(1)(A)
			 of title 18, United States Code, is amended by inserting , or would have
			 been so chargeable if the act or threat (other than gambling) had not been
			 committed in Indian country (as defined in section 1151) or in any other area
			 of exclusive Federal jurisdiction, after chargeable under State
			 law.
					2252.Predicate
			 crimes for authorization of interception of wire, oral, and electronic
			 communicationsSection 2516(1)
			 of title 18, United States Code, is amended—
						(1)by striking
			 or and the end of paragraph (r);
						(2)by redesignating
			 paragraph (s) as paragraph (u); and
						(3)by inserting
			 after paragraph (r) the following:
							
								(s)any violation of section 424 of the
				Controlled Substances Act (relating to
				murder and other violent crimes in furtherance of a drug trafficking
				crime);
								(t)any violation of section 522, 523, or
				524 (relating to criminal street gangs);
				or
								.
						2253.Clarification
			 of Hobbs ActSection 1951(b)
			 of title 18, United States Code, is amended—
						(1)in paragraph (1),
			 by inserting including the unlawful impersonation of a law enforcement
			 officer (as that term is defined in section 245(c) of this title),
			 after by means of actual or threatened force,; and
						(2)in paragraph (2),
			 by inserting including the unlawful impersonation of a law enforcement
			 officer (as that term is defined in section 245(c) of this title),
			 after by wrongful use of actual or threatened force,.
						2254.Interstate
			 tampering with or retaliation against a witness, victim, or informant in a
			 State criminal proceeding
						(a)In
			 GeneralChapter 73 of title 18, United States Code, is amended by
			 inserting after section 1513 the following:
							
								1513A.Interstate
				tampering with or retaliation against a witness, victim, or informant in a
				State criminal proceeding
									(a)In
				GeneralIt shall be unlawful for any person—
										(1)to travel in
				interstate or foreign commerce, or to use the mail or any facility in
				interstate or foreign commerce, or to employ, use, command, counsel, persuade,
				induce, entice, or coerce any individual to do the same, with the intent
				to—
											(A)use or threaten
				to use any physical force against any witness, informant, victim, or other
				participant in a State criminal proceeding in an effort to influence or prevent
				participation in such proceeding, or to retaliate against such individual for
				participating in such proceeding; or
											(B)threaten,
				influence, or prevent from testifying any actual or prospective witness in a
				State criminal proceeding; or
											(2)to attempt or
				conspire to commit an offense under subparagraph (A) or (B) of paragraph
				(1).
										(b)Penalties
										(1)Use of
				forceAny person who violates subsection (a)(1)(A) by use of
				force—
											(A)shall be fined
				under this title, imprisoned not more than 20 years, or both; and
											(B)if death,
				kidnapping, or serious bodily injury results, shall be fined under this title,
				imprisoned for any term of years or for life, or both.
											(2)Other
				violationsAny person who violates subsection (a)(1)(A) by
				threatened use of force or violates paragraph (1)(B) or (2) of subsection (a)
				shall be fined under this title, imprisoned not more than 10 years, or
				both.
										(c)VenueA
				prosecution under this section may be brought in the district in which the
				official proceeding (whether or not pending, about to be instituted or was
				completed) was intended to be affected or was completed, or in which the
				conduct constituting the alleged offense
				occurred.
									.
						(b)Conforming
			 AmendmentSection 1512 is amended, in the section heading, by
			 adding at the end the following: in a Federal
			 proceeding.
						(c)Chapter
			 AnalysisThe table of sections for chapter 73 of title 18, United
			 States Code, is amended—
							(1)by striking the
			 item relating to section 1512 and inserting the following:
								
									
										1512. Tampering with a witness, victim, or
				an informant in a Federal
				proceeding.
									
									;
							and
							(2)by inserting
			 after the item relating to section 1513 the following:
								
									
										1513A. Interstate tampering with or
				retaliation against a witness, victim, or informant in a State criminal
				proceeding.
									
									.
							2255.Amendment of
			 sentencing guidelines
						(a)In
			 GeneralPursuant to its authority under section 994 of title 28,
			 United States Code, and in accordance with this section, the United States
			 Sentencing Commission shall review and, if appropriate, amend its guidelines
			 and policy statements to conform with this part and the amendments made by this
			 part.
						(b)RequirementsIn
			 carrying out this section, the United States Sentencing Commission
			 shall—
							(1)establish new
			 guidelines and policy statements, as warranted, in order to implement new or
			 revised criminal offenses under this part and the amendments made by this
			 part;
							(2)consider the
			 extent to which the guidelines and policy statements adequately address—
								(A)whether the
			 guidelines offense levels and enhancements—
									(i)are
			 sufficient to deter and punish such offenses; and
									(ii)are adequate in
			 view of the statutory increases in penalties contained in this part and the
			 amendments made by this part; and
									(B)whether any
			 existing or new specific offense characteristics should be added to reflect
			 congressional intent to increase penalties for the offenses set forth in this
			 part and the amendments made by this part;
								(3)ensure that
			 specific offense characteristics are added to increase the guideline
			 range—
								(A)by at least 2
			 offense levels, if a criminal defendant committing a gang crime or gang
			 recruiting offense was an alien who was present in the United States in
			 violation of section 275 or 276 of the Immigration and Nationality Act (8 U.S.C. 1325
			 and 1326) at the time the offense was committed; and
								(B)by at least 4
			 offense levels, if such defendant had also previously been ordered removed or
			 deported under the Immigration and Nationality
			 Act (8 U.S.C. 1101 et seq.) on the grounds of having committed a
			 crime;
								(4)determine under
			 what circumstances a sentence of imprisonment imposed under this part or the
			 amendments made by this part shall run consecutively to any other sentence of
			 imprisonment imposed for any other crime, except that the Commission shall
			 ensure that a sentence of imprisonment imposed under section 424 of the
			 Controlled Substances Act (21 U.S.C.
			 841 et seq.), as added by this Act, shall run consecutively, to an extent that
			 the Sentencing Commission determines appropriate, to the sentence imposed for
			 the underlying drug trafficking offense;
							(5)account for any
			 aggravating or mitigating circumstances that might justify exceptions to the
			 generally applicable sentencing ranges;
							(6)ensure reasonable
			 consistency with other relevant directives, other sentencing guidelines, and
			 statutes;
							(7)make any
			 necessary and conforming changes to the sentencing guidelines and policy
			 statements; and
							(8)ensure that the
			 guidelines adequately meet the purposes of sentencing set forth in section
			 3553(a)(2) of title 18, United States Code.
							IIIINCREASED
			 FEDERAL RESOURCES TO DETER AND PREVENT SERIOUSLY AT-RISK YOUTH FROM JOINING
			 ILLEGAL STREET GANGS AND FOR OTHER PURPOSES
					2261.Designation
			 of and assistance for high intensity gang activity areas
						(a)DefinitionsIn
			 this section:
							(1)GovernorThe
			 term Governor means a Governor of a State, the Mayor of the
			 District of Columbia, the tribal leader of an Indian tribe, or the chief
			 executive of a Commonwealth, territory, or possession of the United
			 States.
							(2)High intensity
			 gang activity areaThe term high intensity gang activity
			 area or HIGAA means an area within 1 or more States or
			 Indian country that is designated as a high intensity gang activity area under
			 subsection (b)(1).
							(3)Indian
			 countryThe term Indian country has the meaning
			 given the term in section 1151 of title 18, United States Code.
							(4)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4(e) of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C.
			 450b(e)).
							(5)StateThe
			 term State means a State of the United States, the District of
			 Columbia, and any commonwealth, territory, or possession of the United
			 States.
							(6)Tribal
			 leaderThe term tribal leader means the chief
			 executive officer representing the governing body of an Indian tribe.
							(b)High Intensity
			 Gang Activity Areas
							(1)DesignationThe
			 Attorney General, after consultation with the Governors of appropriate States,
			 may designate as high intensity gang activity areas, specific areas that are
			 located within 1 or more States, which may consist of 1 or more municipalities,
			 counties, or other jurisdictions as appropriate.
							(2)AssistanceIn
			 order to provide Federal assistance to high intensity gang activity areas, the
			 Attorney General shall—
								(A)establish local
			 collaborative working groups, which shall include—
									(i)criminal street
			 gang enforcement teams, consisting of Federal, State, tribal, and local law
			 enforcement authorities, for the coordinated investigation, disruption,
			 apprehension, and prosecution of criminal street gangs and offenders in each
			 high intensity gang activity area;
									(ii)educational,
			 community, and faith leaders in the area;
									(iii)service
			 providers in the community, including those experienced at reaching youth and
			 adults who have been involved in violence and violent gangs or groups, to
			 provide gang-involved or seriously at-risk youth with positive alternatives to
			 gangs and other violent groups and to address the needs of those who leave
			 gangs and other violent groups, and those reentering society from prison;
			 and
									(iv)evaluation teams
			 to research and collect information, assess data, recommend adjustments, and
			 generally assure the accountability and effectiveness of program
			 implementation;
									(B)direct the
			 reassignment or detailing from any Federal department or agency (subject to the
			 approval of the head of that department or agency, in the case of a department
			 or agency other than the Department of Justice) of personnel to each criminal
			 street gang enforcement team;
								(C)direct the
			 reassignment or detailing of representatives from—
									(i)the
			 Department of Justice;
									(ii)the Department
			 of Education;
									(iii)the Department
			 of Labor;
									(iv)the Department
			 of Health and Human Services;
									(v)the
			 Department of Housing and Urban Development; and
									(vi)any other
			 Federal department or agency (subject to the approval of the head of that
			 department or agency, in the case of a department or agency other than the
			 Department of Justice) to each high intensity gang activity area to identify
			 and coordinate efforts to access Federal programs and resources available to
			 provide gang prevention, intervention, and reentry assistance;
									(D)prioritize and
			 administer the Federal program and resource requests made by the local
			 collaborative working group established under subparagraph (A) for each high
			 intensity gang activity area;
								(E)provide all
			 necessary funding for the operation of each local collaborative working group
			 in each high intensity gang activity area; and
								(F)provide all
			 necessary funding for national and regional meetings of local collaborative
			 working groups, criminal street gang enforcement teams, and educational,
			 community, social service, faith-based, and all other related organizations, as
			 needed, to ensure effective operation of such teams through the sharing of
			 intelligence and best practices and for any other related purpose.
								(3)Composition of
			 criminal street gang enforcement teamEach team established under
			 paragraph (2)(A)(i) shall consist of agents and officers, where feasible,
			 from—
								(A)the Federal
			 Bureau of Investigation;
								(B)the Drug
			 Enforcement Administration;
								(C)the Bureau of
			 Alcohol, Tobacco, Firearms, and Explosives;
								(D)the United States
			 Marshals Service;
								(E)the Department of
			 Homeland Security;
								(F)the Department of
			 Housing and Urban Development;
								(G)State, local,
			 and, where appropriate, tribal law enforcement;
								(H)Federal, State,
			 and local prosecutors; and
								(I)the Bureau of
			 Indian Affairs, Office of Law Enforcement Services, where appropriate.
								(4)Criteria for
			 designationIn considering an area for designation as a high
			 intensity gang activity area under this section, the Attorney General shall
			 consider—
								(A)the current and
			 predicted levels of gang crime activity in the area;
								(B)the extent to
			 which qualitative and quantitative data indicate that violent crime in the area
			 is related to criminal street gang activity, such as murder, robbery, assaults,
			 carjacking, arson, kidnapping, extortion, drug trafficking, and other criminal
			 activity;
								(C)the extent to
			 which State, local, and, where appropriate, tribal law enforcement agencies,
			 schools, community groups, social service agencies, job agencies, faith-based
			 organizations, and other organizations have committed resources to—
									(i)respond to the
			 gang crime problem; and
									(ii)participate in a
			 gang enforcement team;
									(D)the extent to
			 which a significant increase in the allocation of Federal resources would
			 enhance local response to the gang crime activities in the area; and
								(E)any other
			 criteria that the Attorney General considers to be appropriate.
								(5)Relation to
			 hidtasIf the Attorney General establishes a high intensity gang
			 activity area that substantially overlaps geographically with any existing high
			 intensity drug trafficking area (in this section referred to as a
			 HIDTA), the Attorney General shall direct the local
			 collaborative working group for that high intensity gang activity area to enter
			 into an agreement with the Executive Board for that HIDTA, providing
			 that—
								(A)the Executive
			 Board of that HIDTA shall establish a separate high intensity gang activity
			 area law enforcement steering committee, and select (with a preference for
			 Federal, State, and local law enforcement agencies that are within the
			 geographic area of that high intensity gang activity area) the members of that
			 committee, subject to the concurrence of the Attorney General;
								(B)the high
			 intensity gang activity area law enforcement steering committee established
			 under subparagraph (A) shall administer the funds provided under subsection
			 (g)(1) for the criminal street gang enforcement team, after consulting with,
			 and consistent with the goals and strategies established by, that local
			 collaborative working group;
								(C)the high
			 intensity gang activity area law enforcement steering committee established
			 under subparagraph (A) shall select, from Federal, State, and local law
			 enforcement agencies within the geographic area of that high intensity gang
			 activity area, the members of the Criminal Street Gang Enforcement Team, in
			 accordance with paragraph (3); and
								(D)the Criminal
			 Street Gang Enforcement Team of that high intensity gang activity area, and its
			 law enforcement steering committee, may, with approval of the Executive Board
			 of the HIDTA with which it substantially overlaps, utilize the
			 intelligence-sharing, administrative, and other resources of that HIDTA.
								(c)Reporting
			 Requirements
							(1)In
			 generalNot later than December 1 of each year, the Attorney
			 General shall submit a report to the appropriate committees of Congress and the
			 Director of the Office of Management and Budget and the Domestic Policy Council
			 that describes, for each designated high intensity gang activity area—
								(A)the specific
			 long-term and short-term goals and objectives;
								(B)the measurements
			 used to evaluate the performance of the high intensity gang activity area in
			 achieving the long-term and short-term goals;
								(C)the age,
			 composition, and membership of gangs;
								(D)the number and
			 nature of crimes committed by gangs and gang members;
								(E)the definition of
			 the term gang used to compile that report; and
								(F)the programmatic
			 outcomes and funding need of the high intensity gang area, including—
									(i)an
			 evidence-based analysis of the best practices and outcomes from the work of the
			 relevant local collaborative working group; and
									(ii)an
			 analysis of whether Federal resources distributed meet the needs of the high
			 intensity gang activity area and, if any programmatic funding shortfalls exist,
			 recommendations for programs or funding to meet such shortfalls.
									(2)Appropriate
			 committeesIn this subsection, the term appropriate
			 committees of Congress means—
								(A)the Committee on
			 the Judiciary, the Committee on Appropriations, and the Committee on Health,
			 Education, Labor, and Pensions of the Senate; and
								(B)the Committee on
			 the Judiciary, the Committee on Appropriations, the Committee on Education and
			 Labor, and the Committee on Energy and Commerce of the House of
			 Representatives.
								(d)Additional
			 Assistant United States AttorneysThe Attorney General is
			 authorized to hire 94 additional Assistant United States attorneys, and
			 nonattorney coordinators and paralegals as necessary, to carry out the
			 provisions of this section.
						(e)Additional
			 Defense CounselIn each of the fiscal years 2008 through 2012,
			 the Director of the Administrative Office of the United States Courts is
			 authorized to hire 71 additional attorneys, nonattorney coordinators, and
			 investigators, as necessary, in Federal Defender Programs and Federal Community
			 Defender Organizations, and to make additional payments as necessary to retain
			 appointed counsel under section 3006A of title 18, United States Code, to
			 adequately respond to any increased or expanded caseloads that may occur as a
			 result of this subtitle or the amendments made by this subtitle. Funding under
			 this subsection shall not exceed the funding levels under subsection
			 (d).
						(f)National Gang
			 Research, Evaluation, and Policy Institute
							(1)In
			 generalThe Office of Justice Programs of the Department of
			 Justice, after consulting with relevant law enforcement officials,
			 practitioners and researchers, shall establish a National Gang Research,
			 Evaluation, and Policy Institute (in this subsection referred to as the
			 Institute).
							(2)ActivitiesThe
			 Institute shall—
								(A)promote and
			 facilitate the implementation of data-driven, effective gang violence
			 suppression, prevention, intervention, and reentry models, such as the
			 Operation Ceasefire model, the Strategic Public Health Approach, the Gang
			 Reduction Program, or any other promising municipally driven, comprehensive
			 community-wide strategy that is demonstrated to be effective in reducing gang
			 violence;
								(B)assist
			 jurisdictions by conducting timely research on effective models and designing
			 and promoting implementation of effective local strategies, including programs
			 that have objectives and data on how they reduce gang violence (including
			 shootings and killings), using prevention, outreach, and community approaches,
			 and that demonstrate the efficacy of these approaches; and
								(C)provide and
			 contract for technical assistance as needed in support of its mission.
								(3)National
			 conferenceNot later than 90 days after the date of its
			 formation, the Institute shall design and conduct a national conference to
			 reduce and prevent gang violence, and to teach and promote gang violence
			 prevention, intervention, and reentry strategies. The conference shall be
			 attended by appropriate representatives from criminal street gang enforcement
			 teams, and local collaborative working groups, including representatives of
			 educational, community, religious, and social service organizations, and gang
			 program and policy research evaluators.
							(4)National
			 demonstration sitesNot later than 120 days after the date of its
			 formation, the Institute shall select appropriate HIGAA areas to serve as
			 primary national demonstration sites, based on the nature, concentration, and
			 distribution of various gang types, the jurisdiction’s established capacity to
			 integrate prevention, intervention, re-entry and enforcement efforts, and the
			 range of particular gang-related issues. After establishing primary national
			 demonstration sites, the Institute shall establish such other secondary sites,
			 to be linked to and receive evaluation, research, and technical assistance
			 through the primary sites, as it may determine appropriate.
							(5)Dissemination
			 of informationNot later than 180 days after the date of its
			 formation, the Institute shall develop and begin dissemination of information
			 about methods to effectively reduce and prevent gang violence, including
			 guides, research and assessment models, case studies, evaluations, and best
			 practices. The Institute shall also create a website, designed to support the
			 implementation of successful gang violence prevention models, and disseminate
			 appropriate information to assist jurisdictions in reducing gang
			 violence.
							(6)Gang
			 intervention academiesNot later than 6 months after the date of
			 its formation, the Institute shall, either directly or through contracts with
			 qualified nonprofit organizations, establish not less than 1 training academy,
			 located in a high intensity gang activity area, to promote effective gang
			 intervention and community policing. The purposes of an academy established
			 under this paragraph shall be to increase professionalism of gang intervention
			 workers, improve officer training for working with gang intervention workers,
			 create best practices for independent cooperation between officers and
			 intervention workers, and develop training for community policing.
							(7)SupportThe
			 Institute shall obtain initial and continuing support from experienced
			 researchers and practitioners, as it determines necessary, to test and assist
			 in implementing its strategies nationally, regionally, and locally.
							(8)Research
			 agendaThe Institute shall establish and implement a core
			 research agenda designed to address areas of particular challenge,
			 including—
								(A)how best to apply
			 and continue to test the models described in paragraph (2) in particularly
			 large jurisdictions;
								(B)how to foster and
			 maximize the continuing impact of community moral voices in this
			 context;
								(C)how to ensure the
			 long-term sustainability of reduced violent crime levels once initial levels of
			 enthusiasm may subside; and
								(D)how to apply
			 existing intervention frameworks to emerging local, regional, national, or
			 international gang problems, such as the emergence of the gang known as
			 MS–13.
								(9)EvaluationThe
			 National Institute of Justice shall evaluate, on a continuing basis,
			 comprehensive gang violence prevention, intervention, suppression, and reentry
			 strategies supported by the Institute, and shall report the results of these
			 evaluations by no later than October 1 each year to the Committee on the
			 Judiciary of the Senate and the Committee on the Judiciary of the House of
			 Representatives.
							(10)FundsThe
			 Attorney General shall use not less than 3 percent, and not more than 5
			 percent, of the amounts made available under this section to establish and
			 operate the Institute.
							(g)Use of
			 FundsOf amounts made available to a local collaborative working
			 group under this section for each fiscal year that are remaining after the
			 costs of hiring a full time coordinator for the local collaborative
			 effort—
							(1)50 percent shall
			 be used for the operation of criminal street gang enforcement teams; and
							(2)50 percent shall
			 be used—
								(A)to provide
			 at-risk youth with positive alternatives to gangs and other violent groups and
			 to address the needs of those who leave gangs and other violent groups
			 through—
									(i)service providers
			 in the community, including schools and school districts; and
									(ii)faith leaders
			 and other individuals experienced at reaching youth who have been involved in
			 violence and violent gangs or groups;
									(B)for the
			 establishment and operation of the National Gang Research, Evaluation, and
			 Policy Institute; and
								(C)to support and
			 provide technical assistance to research in criminal justice, social services,
			 and community gang violence prevention collaborations.
								(h)Authorization
			 of AppropriationsThere are authorized to be appropriated to
			 carry out this section $75,000,000 for each of fiscal years 2008 through 2012.
			 Any funds made available under this subsection shall remain available until
			 expended.
						2262.Gang
			 prevention grants
						(a)Authority To
			 Make GrantsThe Office of Justice Programs of the Department of
			 Justice may make grants, in accordance with such regulations as the Attorney
			 General may prescribe, to States, units of local government, tribal
			 governments, and qualified private entities, to develop community-based
			 programs that provide crime prevention, research, and intervention services
			 that are designed for gang members and at-risk youth.
						(b)Use of Grant
			 AmountsA grant under this section may be used (including through
			 subgrants) for—
							(1)preventing
			 initial gang recruitment and involvement among younger teenagers;
							(2)reducing gang
			 involvement through nonviolent and constructive activities, such as community
			 service programs, development of nonviolent conflict resolution skills,
			 employment and legal assistance, family counseling, and other safe,
			 community-based alternatives for high-risk youth;
							(3)developing
			 in-school and after-school gang safety, control, education, and resistance
			 procedures and programs;
							(4)identifying and
			 addressing early childhood risk factors for gang involvement, including parent
			 training and childhood skills development;
							(5)identifying and
			 fostering protective factors that buffer children and adolescents from gang
			 involvement;
							(6)developing and
			 identifying investigative programs designed to deter gang recruitment,
			 involvement, and activities through effective intelligence gathering;
							(7)developing
			 programs and youth centers for first-time nonviolent offenders facing
			 alternative penalties, such as mandated participation in community service,
			 restitution, counseling, and education and prevention programs;
							(8)implementing
			 regional, multidisciplinary approaches to combat gang violence though
			 coordinated programs for prevention and intervention (including street outreach
			 programs and other peacemaking activities) or coordinated law enforcement
			 activities (including regional gang task forces and regional crime mapping
			 strategies that enhance focused prosecutions and reintegration strategies for
			 offender reentry); or
							(9)identifying
			 at-risk and high-risk students through home visits organized through joint
			 collaborations between law enforcement, faith-based organizations, schools, and
			 social workers.
							(c)Grant
			 Requirements
							(1)MaximumThe
			 amount of a grant under this section may not exceed $1,000,000.
							(2)Consultation
			 and cooperationEach recipient of a grant under this section
			 shall have in effect on the date of the application by that entity agreements
			 to consult and cooperate with local, State, or Federal law enforcement and
			 participate, as appropriate, in coordinated efforts to reduce gang activity and
			 violence.
							(d)Annual
			 ReportEach recipient of a grant under this section shall submit
			 to the Attorney General, for each year in which funds from a grant received
			 under this section are expended, a report containing—
							(1)a summary of the
			 activities carried out with grant funds during that year;
							(2)an assessment of
			 the effectiveness of the crime prevention, research, and intervention
			 activities of the recipient, based on data collected by the grant
			 recipient;
							(3)a strategic plan
			 for the year following the year described in paragraph (1);
							(4)evidence of
			 consultation and cooperation with local, State, or Federal law enforcement or,
			 if the grant recipient is a government entity, evidence of consultation with an
			 organization engaged in any activity described in subsection (b); and
							(5)such other
			 information as the Attorney General may require.
							(e)DefinitionIn
			 this section, the term units of local government includes sheriffs
			 departments, police departments, and local prosecutor offices.
						(f)Authorization
			 of AppropriationsThere are authorized to be appropriated for
			 grants under this section $35,000,000 for each of the fiscal years 2008 through
			 2012.
						2263.Enhancement
			 of Project Safe Neighborhoods initiative to improve enforcement of criminal
			 laws against violent gangs
						(a)In
			 GeneralWhile maintaining the focus of Project Safe Neighborhoods
			 as a comprehensive, strategic approach to reducing gun violence in America, the
			 Attorney General is authorized to expand the Project Safe Neighborhoods program
			 to require each United States attorney to—
							(1)identify,
			 investigate, and prosecute significant criminal street gangs operating within
			 their district; and
							(2)coordinate the
			 identification, investigation, and prosecution of criminal street gangs among
			 Federal, State, and local law enforcement agencies.
							(b)Additional
			 Staff for Project Safe Neighborhoods
							(1)In
			 generalThe Attorney General may hire Assistant United States
			 attorneys, non-attorney coordinators, or paralegals to carry out the provisions
			 of this section.
							(2)EnforcementThe
			 Attorney General may hire Bureau of Alcohol, Tobacco, Firearms, and Explosives
			 agents for, and otherwise expend additional resources in support of, the
			 Project Safe Neighborhoods/Firearms Violence Reduction program.
							(3)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $20,000,000 for each of fiscal years 2008 through 2012 to carry out this
			 section. Any funds made available under this paragraph shall remain available
			 until expended.
							2264.Additional
			 resources needed by the Federal Bureau of Investigation to investigate and
			 prosecute violent criminal street gangs
						(a)Expansion of
			 Safe Streets ProgramThe Attorney General is authorized to expand
			 the Safe Streets Program of the Federal Bureau of Investigation for the purpose
			 of supporting criminal street gang enforcement teams.
						(b)National Gang
			 Activity Database
							(1)In
			 generalThe Attorney General shall establish a National Gang
			 Activity Database to be housed at and administered by the Department of
			 Justice.
							(2)DescriptionThe
			 database required by paragraph (1) shall—
								(A)be designed to
			 disseminate gang information to law enforcement agencies throughout the country
			 and, subject to appropriate controls, to disseminate aggregate statistical
			 information to other members of the criminal justice system, community leaders,
			 academics, and the public;
								(B)contain critical
			 information on gangs, gang members, firearms, criminal activities, vehicles,
			 and other information useful for investigators in solving and reducing
			 gang-related crimes;
								(C)operate in a
			 manner that enables law enforcement agencies to—
									(i)identify gang
			 members involved in crimes;
									(ii)track the
			 movement of gangs and members throughout the region;
									(iii)coordinate law
			 enforcement response to gang violence;
									(iv)enhance officer
			 safety;
									(v)provide
			 realistic, up-to-date figures and statistical data on gang crime and
			 violence;
									(vi)forecast trends
			 and respond accordingly; and
									(vii)more easily
			 solve crimes and prevent violence; and
									(D)be subject to
			 guidelines, issued by the Attorney General, specifying the criteria for adding
			 information to the database, the appropriate period for retention of such
			 information, and a process for removing individuals from the database, and
			 prohibiting disseminating gang information to any entity that is not a law
			 enforcement agency, except aggregate statistical information where
			 appropriate.
								(3)Use of riss
			 secure intranetFrom amounts made available to carry out this
			 section, the Attorney General shall provide the Regional Information Sharing
			 Systems such sums as are necessary to use the secure intranet known as RISSNET
			 to electronically connect existing gang information systems (including the
			 RISSGang National Gang Database) with the National Gang Activity Database,
			 thereby facilitating the automated information exchange of existing gang data
			 by all connected systems without the need for additional databases or data
			 replication.
							(c)Authorization
			 of Appropriations
							(1)In
			 generalIn addition to amounts otherwise authorized, there are
			 authorized to be appropriated to the Attorney General $10,000,000 for each of
			 fiscal years 2008 through 2012 to carry out this section.
							(2)AvailabilityAny
			 amounts appropriated under paragraph (1) shall remain available until
			 expended.
							2265.Grants to
			 prosecutors and law enforcement to combat violent crime
						(a)In
			 GeneralSection 31702 of the Violent Crime Control and Law Enforcement Act of
			 1994 (42 U.S.C. 13862) is amended—
							(1)in paragraph (3),
			 by striking and at the end;
							(2)in paragraph (4),
			 by striking the period at the end and inserting a semicolon; and
							(3)by adding at the
			 end the following:
								
									(5)to hire
				additional prosecutors to—
										(A)allow more cases
				to be prosecuted; and
										(B)reduce backlogs;
				and
										(6)to fund
				technology, equipment, and training for prosecutors and law enforcement in
				order to increase accurate identification of gang members and violent
				offenders, and to maintain databases with such information to facilitate
				coordination among law enforcement and
				prosecutors.
									.
							(b)Authorization
			 of AppropriationsSection 31707 of the
			 Violent Crime Control and Law Enforcement
			 Act of 1994 (42 U.S.C. 13867) is amended to read as follows:
							
								31707.Authorization
				of appropriationsThere are
				authorized to be appropriated $20,000,000 for each of the fiscal years 2008
				through 2012 to carry out this
				subtitle.
								.
						2266.Expansion and
			 reauthorization of the Mentoring Initiative for system involved youth
						(a)ExpansionSection
			 261(a) of the Juvenile Justice and Delinquency
			 Prevention Act of 1974 (42 U.S.C. 5665(a)) is amended by adding at
			 the end the following: The Administrator shall expand the number of
			 sites receiving such grants from 4 to 12..
						(b)Authorization
			 of ProgramSection 299(c) of the Juvenile Justice and Delinquency Prevention Act of
			 1974 (42 U.S.C. 5671(c)) is amended—
							(1)by striking
			 There are authorized and inserting the following:
								
									(1)In
				generalThere are
				authorized
									;
				and
							(2)by adding at the
			 end the following:
								
									(2)Authorization
				of appropriations for mentoring initiativeThere are authorized
				to be appropriated to carry out the Mentoring Initiative for System Involved
				Youth Program under part E $4,800,000 for each of fiscal years 2008 through
				2012.
									.
							2267.Demonstration
			 grants to encourage creative approaches to gang activity and after-school
			 programs
						(a)In
			 GeneralThe Attorney General may make grants to public or
			 nonprofit private entities (including faith-based organizations) for the
			 purpose of assisting the entities in carrying out projects involving innovative
			 approaches to combat gang activity.
						(b)Certain
			 ApproachesApproaches under subsection (a) may include the
			 following:
							(1)Encouraging
			 teen-driven approaches to gang activity prevention.
							(2)Educating parents
			 to recognize signs of problems and potential gang involvement in their
			 children.
							(3)Teaching parents
			 the importance of a nurturing family and home environment to keep children out
			 of gangs.
							(4)Facilitating
			 communication between parents and children, especially programs that have been
			 evaluated and proven effective.
							(c)Matching
			 Funds
							(1)In
			 generalThe Attorney General may make a grant under this section
			 only if the entity receiving the grant agrees to make available (directly or
			 through donations from public or private entities) non-Federal contributions
			 toward the cost of activities to be performed with that grant in an amount that
			 is not less than 25 percent of such costs.
							(2)Determination
			 of amount contributedNon-Federal contributions required under
			 paragraph (1) may be in cash or in kind, fairly evaluated, including
			 facilities, equipment, or services. Amounts provided by the Federal Government,
			 or services assisted or subsidized to any significant extent by the Federal
			 Government, may not be included in determining the amount of such non-Federal
			 contributions.
							(d)Evaluation of
			 Projects
							(1)In
			 generalThe Attorney General shall establish criteria for the
			 evaluation of projects involving innovative approaches under subsection
			 (a).
							(2)GranteesA
			 grant may be made under subsection (a) only if the entity involved—
								(A)agrees to conduct
			 evaluations of the approach in accordance with the criteria established under
			 paragraph (1);
								(B)agrees to submit
			 to the Attorney General reports describing the results of the evaluations, as
			 the Attorney General determines to be appropriate; and
								(C)submits to the
			 Attorney General, in the application under subsection (e), a plan for
			 conducting the evaluations.
								(e)Application for
			 GrantA public or nonprofit private entity desiring a grant under
			 this section shall submit an application in such form, in such manner, and
			 containing such agreements, assurances, and information (including the
			 agreements under subsections (c) and (d) and the plan under subsection
			 (d)(2)(C)) as the Attorney General determines appropriate.
						(f)Report to
			 CongressNot later than February 1 of each year, the Attorney
			 General shall submit to Congress a report describing the extent to which the
			 approaches under subsection (a) have been successful in reducing the rate of
			 gang activity in the communities in which the approaches have been carried out.
			 Each report under this subsection shall describe the various approaches used
			 under subsection (a) and the effectiveness of each of the approaches.
						(g)Authorization
			 of AppropriationsThere are authorized to be appropriated
			 $5,000,000 to carry out this section for each of the fiscal years 2008 through
			 2012.
						2268.Short-Term
			 State Witness Protection Section
						(a)Establishment
							(1)In
			 generalChapter 37 of title 28, United States Code, is amended by
			 adding at the end the following:
								
									570.Short-Term
				State Witness Protection Section
										(a)In
				GeneralThere is established in the United States Marshals
				Service a Short-Term State Witness Protection Section which shall provide
				protection for witnesses in State and local trials involving homicide or other
				major violent crimes pursuant to cooperative agreements with State and local
				criminal prosecutor’s offices and the United States attorney for the District
				of Columbia.
										(b)Eligibility
											(1)In
				generalThe Short-Term State Witness Protection Section shall
				give priority in awarding grants and providing services to—
												(A)criminal
				prosecutor’s offices for States with an average of not less than 100 murders
				per year; and
												(B)criminal
				prosecutor’s offices for jurisdictions that include a city, town, or township
				with an average violent crime rate per 100,000 inhabitants that is above the
				national average.
												(2)CalculationThe
				rate of murders and violent crime under paragraph (1) shall be calculated using
				the latest available crime statistics from the Federal Bureau of Investigation
				during 5-year period immediately preceding an application for
				protection.
											.
							(2)Chapter
			 analysisThe chapter analysis for chapter 37 of title 28, United
			 States Code, is amended by striking the items relating to sections 570 through
			 576 and inserting the following:
								
									
										570. Short-Term State Witness Protection
				Section.
									
									.
							(b)Grant
			 Program
							(1)DefinitionsIn
			 this subsection—
								(A)the term
			 eligible prosecutor’s office means a State or local criminal
			 prosecutor’s office or the United States attorney for the District of Columbia;
			 and
								(B)the term
			 serious violent felony has the same meaning as in section
			 3559(c)(2) of title 18, United States Code.
								(2)Grants
			 authorized
								(A)In
			 generalThe Attorney General is authorized to make grants to
			 eligible prosecutor’s offices for purposes of identifying witnesses in need of
			 protection or providing short term protection to witnesses in trials involving
			 homicide or serious violent felony.
								(B)AllocationEach
			 eligible prosecutor’s office receiving a grant under this subsection
			 may—
									(i)use
			 the grant to identify witnesses in need of protection or provide witness
			 protection (including tattoo removal services); or
									(ii)pursuant to a
			 cooperative agreement with the Short-Term State Witness Protection Section of
			 the United States Marshals Service, credit the grant to the Short-Term State
			 Witness Protection Section to cover the costs to the section of providing
			 witness protection on behalf of the eligible prosecutor’s office.
									(3)Application
								(A)In
			 generalEach eligible prosecutor’s office desiring a grant under
			 this subsection shall submit an application to the Attorney General at such
			 time, in such manner, and accompanied by such information as the Attorney
			 General may reasonably require.
								(B)ContentsEach
			 application submitted under subparagraph (A) shall—
									(i)describe the
			 activities for which assistance under this subsection is sought; and
									(ii)provide such
			 additional assurances as the Attorney General determines to be essential to
			 ensure compliance with the requirements of this subsection.
									(4)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this subsection $90,000,000 for each of fiscal years 2008 through
			 2010.
							2269.Witness
			 protection servicesSection
			 3526 of title 18, United States Code (Cooperation of other Federal agencies and
			 State governments; reimbursement of expenses) is amended by adding at the end
			 the following:
						
							(c)In any case in
				which a State government requests the Attorney General to provide temporary
				protection under section 3521(e) of this title, the costs of providing
				temporary protection are not reimbursable if the investigation or prosecution
				in any way relates to crimes of violence committed by a criminal street gang,
				as defined under the laws of the relevant State seeking assistance under this
				title.
							.
					2270.Expansion of
			 Federal witness relocation and protection programSection 3521(a)(1) of title 18 is amended by
			 inserting , criminal street gang, serious drug offense,
			 homicide, after organized criminal activity.
					2271.Family
			 abduction prevention grant program
						(a)State
			 GrantsThe Attorney General is authorized to make grants to
			 States for projects involving—
							(1)the extradition
			 of individuals suspected of committing a family abduction;
							(2)the investigation
			 by State and local law enforcement agencies of family abduction cases;
							(3)the training of
			 State and local law enforcement agencies in responding to family abductions and
			 recovering abducted children, including the development of written guidelines
			 and technical assistance;
							(4)outreach and
			 media campaigns to educate parents on the dangers of family abductions;
			 and
							(5)the flagging of
			 school records.
							(b)Matching
			 RequirementNot less than 50 percent of the cost of a project for
			 which a grant is made under this section shall be provided by non-Federal
			 sources.
						(c)DefinitionsIn
			 this section:
							(1)Family
			 abduction-The term family abduction means the
			 taking, keeping, or concealing of a child or children by a parent, other family
			 member, or person acting on behalf of the parent or family member, that
			 prevents another individual from exercising lawful custody or visitation
			 rights.
							(2)FlaggingThe
			 term flagging means the process of notifying law enforcement
			 authorities of the name and address of any person requesting the school records
			 of an abducted child.
							(3)StateThe
			 term State means each of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern
			 Mariana Islands, American Samoa, Guam, the Virgin Islands, any territory or
			 possession of the United States, and any Indian tribe.
							(d)Authorization
			 of AppropriationsThere are authorized to be appropriated to
			 carry out this section $500,000 for fiscal year 2008 and such sums as may be
			 necessary for each of fiscal years 2009 and 2010.
						2272.Study on
			 adolescent development and sentences in the Federal system
						(a)In
			 GeneralThe United States Sentencing Commission shall conduct a
			 study to examine the appropriateness of sentences for minors in the Federal
			 system.
						(b)ContentsThe
			 study conducted under subsection (a) shall—
							(1)incorporate the
			 most recent research and expertise in the field of adolescent brain development
			 and culpability;
							(2)evaluate the toll
			 of juvenile crime, particularly violent juvenile crime, on communities;
							(3)consider the
			 appropriateness of life sentences without possibility for parole for minor
			 offenders in the Federal system; and
							(4)evaluate issues
			 of recidivism by juveniles who are released from prison or detention after
			 serving determinate sentences.
							(c)ReportNot
			 later than 1 year after the date of enactment of this Act, the United States
			 Sentencing Commission shall submit to Congress a report regarding the study
			 conducted under subsection (a), which shall—
							(1)include the
			 findings of the Commission;
							(2)describe
			 significant cases reviewed as part of the study; and
							(3)make
			 recommendations, if any.
							(d)Revision of
			 GuidelinesIf determined appropriate by the United States
			 Sentencing Commission, after completing the study under subsection (a) the
			 Commission may, pursuant to its authority under section 994 of title 28, United
			 States Code, establish or revise guidelines and policy statements, as
			 warranted, relating to the sentencing of minors under this subtitle or the
			 amendments made by this subtitle.
						2273.National
			 youth anti-heroin media campaignSection 709 of the Office of National Drug
			 Control Policy Reauthorization Act of 1998 (21 U.S.C. 1708) is amended—
						(1)by redesignating
			 subsections (k) and (l) as subsections (l) and (m), respectively; and
						(2)by inserting
			 after subsection (j) the following:
							
								(k)Prevention of
				Heroin Abuse
									(1)FindingsCongress
				finds the following:
										(A)Heroin, and
				particularly the form known as cheese heroin (a drug made by
				mixing black tar heroin with diphenhydramine), poses a significant and
				increasing threat to youth in the United States.
										(B)Drug
				organizations import heroin from outside of the United States, mix the highly
				addictive drug with diphenhydramine, and distribute it mostly to youth.
										(C)Since the initial
				discovery of cheese heroin on Dallas school campuses in 2005, at least 21
				minors have died after overdosing on cheese heroin in Dallas County.
										(D)The number of
				arrests involving possession of cheese heroin in the Dallas area during the
				2006–2007 school year increased over 60 percent from the previous school
				year.
										(E)The ease of
				communication via the Internet and cell phones allows a drug trend to spread
				rapidly across the country, creating a national threat.
										(F)Gangs recruit
				youth as new members by providing them with this inexpensive drug.
										(G)Reports show that
				there is rampant ignorance among youth about the dangerous and potentially
				fatal effects of cheese heroin.
										(2)Prevention of
				heroin abuseIn conducting advertising and activities otherwise
				authorized under this section, the Director shall promote prevention of youth
				heroin use, including cheese
				heroin.
									.
						2274.Training at
			 the National Advocacy Center
						(a)In
			 GeneralThe National District Attorneys Association may use the
			 services of the National Advocacy Center in Columbia, South Carolina to conduct
			 a national training program for State and local prosecutors for the purpose of
			 improving the professional skills of State and local prosecutors and enhancing
			 the ability of Federal, State, and local prosecutors to work together.
						(b)TrainingThe
			 National Advocacy Center in Columbia, South Carolina may provide comprehensive
			 continuing legal education in the areas of trial practice, substantive legal
			 updates, and support staff training.
						(c)Authorization
			 of AppropriationsThere are authorized to be appropriated to the
			 Attorney General to carry out this section $6,500,000, to remain available
			 until expended, for fiscal years 2008 through 2011.
						IVCRIME PREVENTION
			 AND INTERVENTION STRATEGIES
					2281.Short
			 titleThis title may be cited
			 as the Prevention Resources for Eliminating Criminal Activity Using
			 Tailored Interventions in Our Neighborhoods Act of 2007 or the
			 PRECAUTION Act.
					2282.PurposesThe purposes of this title are to—
						(1)establish a
			 commitment on the part of the Federal Government to provide leadership on
			 successful crime prevention and intervention strategies;
						(2)further the
			 integration of crime prevention and intervention strategies into traditional
			 law enforcement practices of State and local law enforcement offices around the
			 country;
						(3)develop a
			 plain-language, implementation-focused assessment of those current crime and
			 delinquency prevention and intervention strategies that are supported by
			 rigorous evidence;
						(4)provide
			 additional resources to the National Institute of Justice to administer
			 research and development grants for promising crime prevention and intervention
			 strategies;
						(5)develop
			 recommendations for Federal priorities for crime and delinquency prevention and
			 intervention research, development, and funding that may augment important
			 Federal grant programs, including the Edward Byrne Memorial Justice Assistance
			 Grant Program under subpart 1 of part E of title I of the
			 Omnibus Crime Control and Safe Streets Act of
			 1968 (42 U.S.C. 3750 et seq.), grant programs administered by the
			 Office of Community Oriented Policing Services of the Department of Justice,
			 grant programs administered by the Office of Safe and Drug-Free Schools of the
			 Department of Education, and other similar programs; and
						(6)reduce the costs
			 that rising violent crime imposes on interstate commerce.
						2283.DefinitionsIn this title, the following definitions
			 shall apply:
						(1)CommissionThe
			 term Commission means the National Commission on Public Safety
			 Through Crime Prevention established under section 2284(a).
						(2)Rigorous
			 evidenceThe term rigorous evidence means evidence
			 generated by scientifically valid forms of outcome evaluation, particularly
			 randomized trials (where practicable).
						(3)SubcategoryThe
			 term subcategory means 1 of the following categories:
							(A)Family and
			 community settings (including public health-based strategies).
							(B)Law enforcement
			 settings (including probation-based strategies).
							(C)School settings
			 (including antigang and general antiviolence strategies).
							(4)Top-tierThe
			 term top-tier means any strategy supported by rigorous evidence of
			 the sizable, sustained benefits to participants in the strategy or to
			 society.
						2284.National
			 Commission on Public Safety Through Crime Prevention
						(a)EstablishmentThere
			 is established a commission to be known as the National Commission on Public
			 Safety Through Crime Prevention.
						(b)Members
							(1)In
			 generalThe Commission shall be composed of 9 members, of
			 whom—
								(A)3 shall be
			 appointed by the President, 1 of whom shall be the Assistant Attorney General
			 for the Office of Justice Programs or a representative of such Assistant
			 Attorney General;
								(B)2 shall be
			 appointed by the Speaker of the House of Representatives, unless the Speaker is
			 of the same party as the President, in which case 1 shall be appointed by the
			 Speaker of the House of Representatives and 1 shall be appointed by the
			 minority leader of the House of Representatives;
								(C)1 shall be
			 appointed by the minority leader of the House of Representatives (in addition
			 to any appointment made under subparagraph (B));
								(D)2 shall be
			 appointed by the majority leader of the Senate, unless the majority leader is
			 of the same party as the President, in which case 1 shall be appointed by the
			 majority leader of the Senate and 1 shall be appointed by the minority leader
			 of the Senate; and
								(E)1 member
			 appointed by the minority leader of the Senate (in addition to any appointment
			 made under subparagraph (D)).
								(2)Persons
			 eligible
								(A)In
			 generalEach member of the Commission shall be an individual who
			 has knowledge or expertise in matters to be studied by the Commission.
								(B)Required
			 representativesAt least—
									(i)2
			 members of the Commission shall be respected social scientists with experience
			 implementing or interpreting rigorous, outcome-based trials; and
									(ii)2
			 members of the Commission shall be law enforcement practitioners.
									(3)Consultation
			 requiredThe President, the Speaker of the House of
			 Representatives, the minority leader of the House of Representatives, and the
			 majority leader and minority leader of the Senate shall consult prior to the
			 appointment of the members of the Commission to achieve, to the maximum extent
			 possible, fair and equitable representation of various points of view with
			 respect to the matters to be studied by the Commission.
							(4)TermEach
			 member shall be appointed for the life of the Commission.
							(5)Time for
			 initial appointmentsThe appointment of the members shall be made
			 not later than 60 days after the date of enactment of this Act.
							(6)VacanciesA
			 vacancy in the Commission shall be filled in the manner in which the original
			 appointment was made, and shall be made not later than 60 days after the date
			 on which the vacancy occurred.
							(7)Ex officio
			 membersThe Director of the National Institute of Justice, the
			 Director of the Office of Juvenile Justice and Delinquency Prevention, the
			 Director of the Community Capacity Development Office, the Director of the
			 Bureau of Justice Statistics, the Director of the Bureau of Justice Assistance,
			 and the Director of Community Oriented Policing Services (or a representative
			 of each such director) shall each serve in an ex officio capacity on the
			 Commission to provide advice and information to the Commission.
							(c)Operation
							(1)ChairpersonAt
			 the initial meeting of the Commission, the members of the Commission shall
			 elect a chairperson from among its voting members, by a vote of
			 2/3 of the members of the Commission. The chairperson
			 shall retain this position for the life of the Commission. If the chairperson
			 leaves the Commission, a new chairperson shall be selected, by a vote of
			 2/3 of the members of the Commission.
							(2)MeetingsThe
			 Commission shall meet at the call of the chairperson. The initial meeting of
			 the Commission shall take place not later than 30 days after the date on which
			 all the members of the Commission have been appointed.
							(3)QuorumA
			 majority of the members of the Commission shall constitute a quorum to conduct
			 business, and the Commission may establish a lesser quorum for conducting
			 hearings scheduled by the Commission.
							(4)RulesThe
			 Commission may establish by majority vote any other rules for the conduct of
			 Commission business, if such rules are not inconsistent with this title or
			 other applicable law.
							(d)Public
			 Hearings
							(1)In
			 generalThe Commission shall hold public hearings. The Commission
			 may hold such hearings, sit and act at such times and places, take such
			 testimony, and receive such evidence as the Commission considers advisable to
			 carry out its duties under this section.
							(2)Focus of
			 hearingsThe Commission shall hold at least 3 separate public
			 hearings, each of which shall focus on 1 of the subcategories.
							(3)Witness
			 expensesWitnesses requested to appear before the Commission
			 shall be paid the same fees as are paid to witnesses under section 1821 of
			 title 28, United States Code. The per diem and mileage allowances for witnesses
			 shall be paid from funds appropriated to the Commission.
							(e)Comprehensive
			 Study of Evidence-Based Crime Prevention and Intervention Strategies
							(1)In
			 generalThe Commission shall carry out a comprehensive study of
			 the effectiveness of crime and delinquency prevention and intervention
			 strategies, organized around the 3 subcategories.
							(2)Matters
			 includedThe study under paragraph (1) shall include—
								(A)a review of
			 research on the general effectiveness of incorporating crime prevention and
			 intervention strategies into an overall law enforcement plan;
								(B)an evaluation of
			 how to more effectively communicate the wealth of social science research to
			 practitioners;
								(C)a review of
			 evidence regarding the effectiveness of specific crime prevention and
			 intervention strategies, focusing on those strategies supported by rigorous
			 evidence;
								(D)an identification
			 of—
									(i)promising areas
			 for further research and development; and
									(ii)other areas
			 representing gaps in the body of knowledge that would benefit from additional
			 research and development;
									(E)an assessment of
			 the best practices for implementing prevention and intervention
			 strategies;
								(F)an assessment of
			 the best practices for gathering rigorous evidence regarding the implementation
			 of intervention and prevention strategies; and
								(G)an assessment of
			 those top-tier strategies best suited for duplication efforts in a range of
			 settings across the country.
								(3)Initial report
			 on top-tier crime prevention and intervention strategies
								(A)DistributionNot
			 later than 18 months after the date on which all members of the Commission have
			 been appointed, the Commission shall submit a public report on the study
			 carried out under this subsection to—
									(i)the
			 President;
									(ii)Congress;
									(iii)the Attorney
			 General;
									(iv)the Chief
			 Federal Public Defender of each district;
									(v)the
			 chief executive of each State;
									(vi)the Director of
			 the Administrative Office of the Courts of each State;
									(vii)the Director of
			 the Administrative Office of the United States Courts; and
									(viii)the attorney
			 general of each State.
									(B)ContentsThe
			 report under subparagraph (A) shall include—
									(i)the
			 findings and conclusions of the Commission;
									(ii)a
			 summary of the top-tier strategies, including—
										(I)a review of the
			 rigorous evidence supporting the designation of each strategy as
			 top-tier;
										(II)a brief outline
			 of the keys to successful implementation for each strategy; and
										(III)a list of
			 references and other information on where further information on each strategy
			 can be found;
										(iii)recommended
			 protocols for implementing crime and delinquency prevention and intervention
			 strategies generally;
									(iv)recommended
			 protocols for evaluating the effectiveness of crime and delinquency prevention
			 and intervention strategies; and
									(v)a
			 summary of the materials relied upon by the Commission in preparation of the
			 report.
									(C)Consultation
			 with outside authoritiesIn developing the recommended protocols
			 for implementation and rigorous evaluation of top-tier crime and delinquency
			 prevention and intervention strategies under this paragraph, the Commission
			 shall consult with the Committee on Law and Justice at the National Academy of
			 Science and with national associations representing the law enforcement and
			 social science professions, including the National Sheriffs’ Association, the
			 Police Executive Research Forum, the International Association of Chiefs of
			 Police, the Consortium of Social Science Associations, and the American Society
			 of Criminology.
								(f)Recommendations
			 Regarding Dissemination of the Innovative Crime Prevention and Intervention
			 Strategy Grants
							(1)Submission
								(A)In
			 generalNot later than 30 days after the date of the final
			 hearing under subsection (d) relating to a subcategory, the Commission shall
			 provide the Director of the National Institute of Justice with recommendations
			 on qualifying considerations relating to that subcategory for selecting grant
			 recipients under section 2285.
								(B)DeadlineNot
			 later than 13 months after the date on which all members of the Commission have
			 been appointed, the Commission shall provide all recommendations required under
			 this subsection.
								(2)Matters
			 includedThe recommendations provided under paragraph (1) shall
			 include recommendations relating to—
								(A)the types of
			 strategies for the applicable subcategory that would best benefit from
			 additional research and development;
								(B)any geographic or
			 demographic targets;
								(C)the types of
			 partnerships with other public or private entities that might be pertinent and
			 prioritized; and
								(D)any classes of
			 crime and delinquency prevention and intervention strategies that should not be
			 given priority because of a pre-existing base of knowledge that would benefit
			 less from additional research and development.
								(g)Final Report on
			 the Results of the Innovative Crime Prevention and Intervention Strategy
			 Grants
							(1)In
			 generalFollowing the close of the 3-year implementation period
			 for each grant recipient under section 2285, the Commission shall collect the
			 results of the study of the effectiveness of that grant under section
			 2285(b)(3) and shall submit a public report to the President, the Attorney
			 General, Congress, the chief executive of each State, and the attorney general
			 of each State describing each strategy funded under section 2285 and its
			 results. This report shall be submitted not later than 5 years after the date
			 of the selection of the chairperson of the Commission.
							(2)Collection of
			 information and evidence regarding grant recipientsThe
			 Commission’s collection of information and evidence regarding each grant
			 recipient under section 2285 shall be carried out by—
								(A)ongoing
			 communications with the grant administrator at the National Institute of
			 Justice;
								(B)visits by
			 representatives of the Commission (including at least 1 member of the
			 Commission) to the site where the grant recipient is carrying out the strategy
			 with a grant under section 2285, at least once in the second and once in the
			 third year of that grant;
								(C)a review of the
			 data generated by the study monitoring the effectiveness of the strategy;
			 and
								(D)other means as
			 necessary.
								(3)Matters
			 includedThe report submitted under paragraph (1) shall include a
			 review of each strategy carried out with a grant under section 2285,
			 detailing—
								(A)the type of crime
			 or delinquency prevention or intervention strategy;
								(B)where the
			 activities under the strategy were carried out, including geographic and
			 demographic targets;
								(C)any partnerships
			 with public or private entities through the course of the grant period;
								(D)the type and
			 design of the effectiveness study conducted under section 2285(b)(3) for that
			 strategy;
								(E)the results of
			 the effectiveness study conducted under section 2285(b)(3) for that
			 strategy;
								(F)lessons learned
			 regarding implementation of that strategy or of the effectiveness study
			 conducted under section 2285(b)(3), including recommendations regarding which
			 types of environments might best be suited for successful replication;
			 and
								(G)recommendations
			 regarding the need for further research and development of the strategy.
								(h)Personnel
			 Matters
							(1)Travel
			 expensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of service for the Commission.
							(2)Compensation of
			 membersMembers of the Commission shall serve without
			 compensation.
							(3)Staff
								(A)In
			 generalThe chairperson of the Commission may, without regard to
			 the civil service laws and regulations, appoint and terminate an executive
			 director and such other additional personnel as may be necessary to enable the
			 Commission to perform its duties. The employment of an executive director shall
			 be subject to confirmation by the Commission.
								(B)CompensationThe
			 chairperson of the Commission may fix the compensation of the executive
			 director and other personnel without regard to the provisions of chapter 51 and
			 subchapter III of chapter 53 of title 5, United States Code, relating to
			 classification of positions and General Schedule pay rates, except that the
			 rate of pay for the executive director and other personnel may not exceed the
			 rate payable for level V of the Executive Schedule under section 5316 of such
			 title.
								(4)Detail of
			 federal employeesWith the affirmative vote of
			 2/3 of the members of the Commission, any Federal
			 Government employee, with the approval of the head of the appropriate Federal
			 agency, may be detailed to the Commission without reimbursement, and such
			 detail shall be without interruption or loss of civil service status, benefits,
			 or privileges.
							(i)Contracts for
			 Research
							(1)National
			 institute of justiceWith a 2/3 affirmative
			 vote of the members of the Commission, the Commission may select
			 nongovernmental researchers and experts to assist the Commission in carrying
			 out its duties under this title. The National Institute of Justice shall
			 contract with the researchers and experts selected by the Commission to provide
			 funding in exchange for their services.
							(2)Other
			 organizationsNothing in this subsection shall be construed to
			 limit the ability of the Commission to enter into contracts with other entities
			 or organizations for research necessary to carry out the duties of the
			 Commission under this section.
							(j)Authorization
			 of AppropriationsThere are authorized to be appropriated
			 $5,000,000 to carry out this section.
						(k)TerminationThe
			 Commission shall terminate on the date that is 30 days after the date on which
			 the Commission submits the last report required by this section.
						(l)ExemptionThe
			 Commission shall be exempt from the Federal
			 Advisory Committee Act.
						2285.Innovative
			 crime prevention and intervention strategy grants
						(a)Grants
			 AuthorizedThe Director of the National Institute of Justice may
			 make grants to public and private entities to fund the implementation and
			 evaluation of innovative crime or delinquency prevention or intervention
			 strategies. The purpose of grants under this section shall be to provide funds
			 for all expenses related to the implementation of such a strategy and to
			 conduct a rigorous study on the effectiveness of that strategy.
						(b)Grant
			 Distribution
							(1)PeriodA
			 grant under this section shall be made for a period of not more than 3
			 years.
							(2)AmountThe
			 amount of each grant under this section—
								(A)shall be
			 sufficient to ensure that rigorous evaluations may be performed; and
								(B)shall not exceed
			 $2,000,000.
								(3)Evaluation
			 set-aside
								(A)In
			 generalA grantee shall use not less than $300,000 and not more
			 than $700,000 of the funds from a grant under this section for a rigorous study
			 of the effectiveness of the strategy during the 3-year period of the grant for
			 that strategy.
								(B)Methodology of
			 study
									(i)In
			 generalEach study conducted under subparagraph (A) shall use an
			 evaluator and a study design approved by the employee of the National Institute
			 of Justice hired or assigned under subsection (c).
									(ii)CriteriaThe
			 employee of the National Institute of Justice hired or assigned under
			 subsection (c) shall approve—
										(I)an evaluator that
			 has successfully carried out multiple studies producing rigorous evidence of
			 effectiveness; and
										(II)a proposed study
			 design that is likely to produce rigorous evidence of the effectiveness of the
			 strategy.
										(iii)ApprovalBefore
			 a grant is awarded under this section, the evaluator and study design of a
			 grantee shall be approved by the employee of the National Institute of Justice
			 hired or assigned under subsection (c).
									(4)Date of
			 awardNot later than 6 months after the date of receiving
			 recommendations relating to a subcategory from the Commission under section
			 2284(f), the Director of the National Institute of Justice shall award all
			 grants under this section relating to that subcategory.
							(5)Type of
			 grantsOne-third of the grants made under this section shall be
			 made in each subcategory. In distributing grants, the recommendations of the
			 Commission under section 2284(f) shall be considered.
							(6)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $18,000,000 to carry out this subsection.
							(c)Dedicated
			 Staff
							(1)In
			 generalThe Director of the National Institute of Justice shall
			 hire or assign a full-time employee to oversee the grants under this
			 section.
							(2)Study
			 oversightThe employee of the National Institute of Justice hired
			 or assigned under paragraph (1) shall be responsible for ensuring that grantees
			 adhere to the study design approved before the applicable grant was
			 awarded.
							(3)LiaisonThe
			 employee of the National Institute of Justice hired or assigned under paragraph
			 (1) may be used as a liaison between the Commission and the recipients of a
			 grant under this section. That employee shall be responsible for ensuring
			 timely cooperation with Commission requests.
							(4)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $150,000 for each of fiscal years 2008 through 2012 to carry out this
			 subsection.
							(d)ApplicationsA
			 public or private entity desiring a grant under this section shall submit an
			 application at such time, in such manner, and accompanied by such information
			 as the Director of the National Institute of Justice may reasonably
			 require.
						(e)Cooperation
			 With the CommissionGrant recipients shall cooperate with the
			 Commission in providing them with full information on the progress of the
			 strategy being carried out with a grant under this section, including—
							(1)hosting visits by
			 the members of the Commission to the site where the activities under the
			 strategy are being carried out;
							(2)providing
			 pertinent information on the logistics of establishing the strategy for which
			 the grant under this section was received, including details on partnerships,
			 selection of participants, and any efforts to publicize the strategy;
			 and
							(3)responding to any
			 specific inquiries that may be made by the Commission.
							CSchool Safety and
			 Student Protection Act of 2007
				2301.Short
			 titleThis subtitle may be
			 cited as the School Safety and Student Protection Act of
			 2007.
				2302.Bullying
			 prevention policies, programs, and statistics
					(a)State
			 applicationSection 4113(a) of such Act (20 U.S.C. 7113(a)) is
			 amended—
						(1)in paragraph
			 (9)—
							(A)in subparagraph
			 (C), by striking and at the end;
							(B)by redesignating
			 subparagraph (D) as subparagraph (F); and
							(C)by inserting
			 after subparagraph (C) (as amended by subparagraph (A)) the following:
								
									(D)the incidence and
				prevalence of reported incidents of bullying;
									(E)the perception of
				students regarding their school environment, including with respect to the
				prevalence and seriousness of incidents of bullying and the responsiveness of
				the school to those incidents;
				and
									.
							(2)in paragraph
			 (18), by striking and at the end;
						(3)by redesignating
			 paragraph (19) as paragraph (20);
						(4)by inserting
			 after paragraph (18) (as amended by paragraph (2)) the following:
							
								(19)provides an
				assurance that the State educational agency will provide assistance to local
				educational agencies and schools in their efforts to prevent and appropriately
				respond to incidents of bullying, and describes how the State educational
				agency will meet the requirements of this paragraph;
				and
								.
						(b)Local
			 educational agency program applicationSection 4114(d) of such
			 Act (20 U.S.C. 7114(d)) is amended—
						(1)in paragraph
			 (2)(B)(i)—
							(A)in the matter
			 preceding subclause (I), by striking the semicolon and inserting a
			 comma;
							(B)in subclause (I),
			 by striking and at the end; and
							(C)by adding at the
			 end the following:
								
									(III)performance
				indicators for bullying prevention programs and activities;
				and
									;
				and
							(2)in paragraph
			 (7)—
							(A)in subparagraph
			 (A), by inserting , including bullying after disorderly
			 conduct;
							(B)in subparagraph
			 (D), by striking and at the end; and
							(C)by adding at the
			 end the following:
								
									(F)annual notice to
				parents and students describing the full range of prohibited conduct contained
				in the discipline policies described in subparagraph (A); and
									(G)complaint
				procedures for students or parents who seek to register complaints regarding
				conduct prohibited by the discipline policies described in subparagraph (A),
				including—
										(i)the name of the
				school or local educational agency officials who are designated with the
				responsibility for receiving such complaints; and
										(ii)timelines that
				the school or local educational agency will follow to resolve such
				complaints;
										.
							(c)Authorized
			 activitiesSection 4115(b)(2) of such Act (20 U.S.C. 7115(b)(2))
			 is amended—
						(1)in subparagraph
			 (A)—
							(A)in clause (vi),
			 by striking and at the end;
							(B)in clause (vii),
			 by striking the period at the end and inserting ; and;
			 and
							(C)by adding at the
			 end the following:
								
									(viii)teach students
				about the consequences of bullying.
									;
				and
							(2)in subparagraph
			 (E), by adding at the end the following:
							
								(xxiii)Programs that
				address the causes of bullying and that train teachers, administrators, and
				counselors regarding strategies to prevent bullying and to effectively
				intervene when bullying incidents
				occur.
								.
						(d)Definitions
						(1)Drug violence
			 and preventionParagraph (3)(B) of section 4151 of such Act (20
			 U.S.C. 7161) is amended by inserting bullying, after
			 sexual harassment and abuse,.
						(2)Protective
			 factor, buffer, or assetParagraph (6) of section 4151 of such
			 Act is amended by inserting , including bullying, after
			 violent behavior.
						(3)Risk
			 factorParagraph (7) of section 4151 of such Act is amended by
			 inserting , including bullying, after violent
			 behavior.
						(4)Bullying and
			 violenceSection 4151 of such Act is further amended—
							(A)by redesignating
			 paragraphs (1) through (11) (as amended by paragraphs (1) through (3)) as
			 paragraphs (2) through (12);
							(B)by inserting
			 before paragraph (2) (as redesignated by subparagraph (A)) the
			 following:
								
									(1)BullyingThe
				term bullying means any intentional written, electronic, verbal,
				or physical act or actions against another student that a reasonable person
				under the circumstances knows will have the effect of—
										(A)placing a student
				in reasonable fear of substantial harm to the student's emotional or physical
				well-being or substantial damage to the student's property;
										(B)creating a
				hostile, threatening, humiliating, or abusive educational environment due to
				the pervasiveness or persistence of actions or due to a power differential
				between the bully and the target;
										(C)interfering with
				a student having a safe school environment that is necessary to facilitate
				educational performance, opportunities, or benefits; or
										(D)perpetuating such
				conduct by inciting, soliciting, or coercing an individual or group to demean,
				dehumanize, embarrass, or cause emotional, psychological, or physical harm to
				another person.
										;
				and
							(C)by adding at the
			 end the following:
								
									(13)ViolenceThe term violence includes
				bullying.
									.
							(e)Effect on other
			 laws
						(1)AmendmentThe
			 Safe and Drug-Free Schools and Communities Act (20 U.S.C. 7101 et seq.) is
			 amended by adding at the end the following:
							
								4156.Effect on
				other laws
									(a)Federal and
				State nondiscrimination lawsNothing in this part shall be
				construed to alter legal standards regarding, or limit rights available to
				victims of, bullying under other Federal or State laws, including title VI of
				the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), title IX of the
				Education Amendments of 1972 (20 U.S.C. 1681 et seq.), section 504 of the
				Rehabilitation Act of 1973 (29 U.S.C. 794), or the Americans with Disabilities
				Act of 1990 (42 U.S.C. 12101 et seq.).
									(b)Free speech and
				expression lawsNothing in this part shall be construed to alter
				legal standards regarding, or affect the rights available to individuals under,
				other Federal laws that establish protections for freedom of speech and
				expression.
									.
						(2)Clerical
			 amendmentThe table of contents of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended by adding after the
			 item relating to section 4155 the following:
							
								
									Sec. 4156. Effect on other
				laws.
								
								.
						DCivic Justice
			 Corps Demonstration Act of 2007
				2401.Short
			 titleThis subtitle may be
			 cited as the Civic Justice Corps Demonstration Act of
			 2007.
				2402.PurposeThe purpose of this subtitle is to provide
			 competitive grants for community service programs modeled after the Civic
			 Justice Corps programs for 16 through 25 year-olds who are court-involved, were
			 previously incarcerated, or who are otherwise economically or educationally
			 disadvantaged.
				2403.DefinitionsIn this subtitle, the term eligible
			 entity means a nonprofit organization or a unit of local
			 government.
				2404.Grants
			 authorizedThe Attorney
			 General is authorized to make grants under this subtitle to establish and
			 support community service programs in accordance with the purpose of the
			 subtitle for a period of 5 years.
				2405.Application
			 process
					(a)In
			 generalAn eligible entity
			 shall submit an application to the Attorney General, who shall strive to
			 achieve geographic balance in the allocation of funds.
					(b)CriteriaThe Attorney General shall specify the
			 information to be contained in the application, but successful applicants shall
			 demonstrate the ability to meet the following criteria:
						(1)Implement a
			 process to recruit and enroll 16 through 25 year-old court-involved, previously
			 incarcerated, or otherwise economically or educationally disadvantaged young
			 people.
						(2)Provide intensive
			 support services to meet work and non-work related needs of court-involved
			 participants, including reentry and aftercare issues.
						(3)Engage
			 participants in a diploma-granting or credential-providing education
			 program.
						(4)Engage
			 court-involved youth in team-based community service projects.
						(5)Provide
			 participants the opportunity to secure additional training and
			 education.
						(6)Develop
			 appropriate post-program placement and support services focused on employment
			 preparation and education/training specifically leading to employment in
			 high-growth industries.
						(7)Collect data on a
			 regular basis and use a data-based management decision-making process driven by
			 results.
						(8)Develop a
			 sustainability plan.
						(c)Additional
			 requirementsThe application shall include evidence that the
			 applicant has—
						(1)a clearly
			 identified local need;
						(2)established
			 relationships with justice agencies, employers, support services providers,
			 education entities, and the workforce development system, and ability to form
			 relationships with these entities;
						(3)established
			 education programming with a preference for granting high school diplomas (or
			 access to GED preparation and/or credentialed programs for those not able to
			 obtain diplomas);
						(4)established a
			 career preparation and life and work skill development program, including the
			 ability to create pathways from service in the Civic Justice Corps program to
			 enrollment in college/community college to enrollment in a pre-apprenticeship
			 or apprenticeship or job;
						(5)an ability to
			 provide effective services and support for alternative sentencing programs
			 utilizing appropriate balanced and restorative justice principles;
						(6)an ability to
			 engage in staff development designed to focus on the special needs of
			 court-involved, previously incarcerated and disadvantaged young people
			 (including sobriety, housing, transportation, lack of work experience) and
			 providing the intensive services necessary to accommodate a successful
			 transition to the Civil Justice Corps program;
						(7)an ability to
			 provide high quality service projects that meet unmet community needs,
			 including projects supporting energy conservation, environmental restoration,
			 renovation of substandard housing, disaster prevention, relief and recovery,
			 education, human services, and health care; and
						(8)developed a
			 sustainability plan.
						2406.Reports and
			 evaluation
					(a)ReportAn
			 eligible entity receiving a grant awarded under this subtitle shall submit a
			 report annually to the Attorney General at such time, in such manner, and
			 providing such information as the Attorney General may require.
					(b)EvaluationThe
			 Attorney General shall provide for an external study and evaluation of the
			 grants awarded under this subtitle that shall—
						(1)include an
			 analysis and documentation of the strategies implemented and the key lessons
			 learned related to program design, systems coordination, and
			 implementation;
						(2)measure the
			 outcomes, and progress toward the outcomes, of the strategies implemented in
			 terms of enrollment, educational achievement, participation rates, recidivism,
			 post-program retention, employment and entering post-secondary
			 education;
						(3)document the
			 incremental progress of young people over time on the measures above;
			 and
						(4)begin at the
			 initiation of the grants to the eligible entities.
						2407.Best
			 practices
					(a)In
			 generalThe Attorney General
			 shall—
						(1)provide technical assistance to grantees
			 under this subtitle that request assistance; and
						(2)disseminate best practices that emerge from
			 demonstration projects conducted under this subtitle.
						(b)ProvidersTraining and technical assistance providers
			 under this section shall be national organizations with a proven track record
			 of working with the Civic Justice Corps model and young people from
			 disadvantaged backgrounds.
					2408.Authorization
			 of appropriations
					(a)In
			 generalThere are authorized to be appropriated to carry out this
			 subtitle $20,000,000 for fiscal year 2008, and such sums as necessary
			 thereafter.
					(b)AllocationOf
			 the amounts appropriated to carry out this subtitle for each fiscal
			 year—
						(1)90 percent shall
			 be for grants to eligible entities;
						(2)5 percent shall
			 be for technical assistance and dissemination of best practices; and
						(3)5 percent shall
			 be for evaluation.
						ENational Domestic
			 Violence Volunteer Attorney Network Act
				2501.Short
			 titleThis subtitle may be
			 cited as the National Domestic Violence Volunteer Attorney Network
			 Act.
				2502.DefinitionsIn this subtitle, the terms dating
			 partner, dating violence, domestic violence,
			 legal assistance, linguistically and culturally specific
			 services, stalking, and State domestic violence
			 coalitions shall have the same meaning given such terms in section 3 of
			 the Violence Against Women and Department of Justice Reauthorization Act of
			 2005 (Public Law 109–162).
				2503.National
			 domestic violence volunteer attorney networkSection 1201 of the Violence Against Women
			 Act of 2000 (42 U.S.C. 3796gg–6) is amended by adding at the end the
			 following:
					
						(g)National
				domestic violence volunteer attorney network
							(1)In
				general
								(A)GrantsThe Attorney General may award grants to
				the American Bar Association Commission on Domestic Violence to work in
				collaboration with the American Bar Association Committee on Pro Bono and
				Public Service and other organizations to create, recruit lawyers for, and
				provide training, mentoring, and technical assistance for a National Domestic
				Violence Volunteer Attorney Network.
								(B)Use of
				fundsFunds allocated to the American Bar Association’s
				Commission on Domestic Violence under this subsection shall be used to—
									(i)create and
				maintain a network to field and manage inquiries from volunteer lawyers seeking
				to represent and assist victims of domestic violence;
									(ii)solicit lawyers
				to serve as volunteer lawyers in the network;
									(iii)retain
				dedicated staff to support volunteer attorneys by—
										(I)providing field
				technical assistance inquiries;
										(II)providing
				on-going mentoring and support;
										(III)collaborating
				with national domestic violence legal technical assistance providers and
				statewide legal coordinators and local legal services programs; and
										(IV)developing legal
				education and other training materials; and
										(iv)maintain a point
				of contact with the statewide legal coordinator in each State regarding
				coordination of training, mentoring, and supporting volunteer attorneys
				representing victims of domestic violence.
									(2)AuthorizationThere
				are authorized to be appropriated to carry out this subsection $2,000,000 for
				each of the fiscal years 2008 and 2009 and $3,000,000 for each of the fiscal
				years 2010 through 2013.
							(3)Eligibility for
				other grantsA receipt of an award under this subsection by the
				Commission on Domestic Violence of the American Bar Association shall not
				preclude the Commission from receiving additional grants under the Office on
				Violence Against Women’s Technical Assistance Program to carry out the purposes
				of that program.
							(4)Other
				conditions
								(A)Prohibition on
				tort litigationFunds appropriated for the grant program under
				this subsection may not be used to fund civil representation in a lawsuit based
				on a tort claim. This subparagraph shall not be construed as a prohibition on
				providing assistance to obtain restitution.
								(B)Prohibition on
				lobbyingAny funds appropriated under this subsection shall be
				subject to the prohibitions in section 1913 of title 18, United States Code,
				relating to lobbying with appropriated
				moneys.
								.
				2504.Domestic
			 violence volunteer attorney referral program
					(a)Pilot
			 program
						(1)In
			 generalFor fiscal years 2008 and 2009, the Office on Violence
			 Against Women of the Department of Justice, in consultation with the Domestic
			 Violence Legal Advisory Task Force, shall designate 5 States in which to
			 implement the pilot program of the National Domestic Violence Volunteer
			 Attorney Referral Project and distribute funds under this subsection.
						(2)CriteriaCriteria
			 for selecting the States for the pilot program under this subsection shall
			 include—
							(A)equitable
			 distribution between urban and rural areas, equitable geographical
			 distribution;
							(B)States that have
			 a demonstrated capacity to coordinate among local and statewide domestic
			 violence organizations;
							(C)organizations
			 serving immigrant women; and
							(D)volunteer legal
			 services offices throughout the State.
							(3)PurposeThe
			 purpose of the pilot program under this subsection is to—
							(A)provide for a
			 coordinated system of ensuring that domestic violence victims throughout the
			 pilot States have access to safe, culturally, and linguistically appropriate
			 representation in all legal matters arising as a consequence of the abuse or
			 violence; and
							(B)support statewide
			 legal coordinators in each State to manage referrals for victims to attorneys
			 and to train attorneys on related domestic violence issues.
							(4)Role of
			 statewide legal coordinatorA statewide legal coordinator under
			 this subsection shall—
							(A)be employed by
			 the statewide domestic violence coalition, unless the statewide domestic
			 violence coalition determines that the needs of victims throughout the State
			 would be best served if the coordinator was employed by another statewide
			 organization;
							(B)develop and
			 maintain an updated database of attorneys throughout the State,
			 including—
								(i)legal services
			 programs;
								(ii)volunteer
			 programs;
								(iii)organizations
			 serving immigrant women;
								(iv)law school
			 clinical programs;
								(v)bar
			 associations;
								(vi)attorneys in the
			 National Domestic Violence Volunteer Attorney Network; and
								(vii)local domestic
			 violence programs;
								(C)consult and
			 coordinate with existing statewide and local programs including volunteer
			 representation projects or statewide legal services programs;
							(D)provide referrals
			 to victims who are seeking legal representation in matters arising as a
			 consequence of the abuse or violence;
							(E)participate in
			 biannual meetings with other Pilot Program grantees, American Bar Association
			 Commission on Domestic Violence, American Bar Association Committee on Pro Bono
			 and Public Service, and national domestic violence legal technical assistance
			 providers;
							(F)receive referrals
			 of victims seeking legal representation from the National Domestic Violence
			 Hotline and other sources;
							(G)receive and
			 disseminate information regarding volunteer attorneys and training and
			 mentoring opportunities; and
							(H)work with the
			 Office on Violence Against Women, the American Bar Association Commission on
			 Domestic Violence, and the National Domestic Violence Legal Advisory Task Force
			 to assess the effectiveness of the Pilot Program.
							(5)Eligibility for
			 grantsThe Attorney General shall award grants to statewide legal
			 coordinators under this subsection.
						(6)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $750,000 for each of fiscal years 2008 and 2009 to fund the statewide
			 coordinator positions and other costs associated with the position in the 5
			 pilot program States under this subsection.
						(7)Evaluation and
			 reportingAn entity receiving a grant under this subsection shall
			 submit to the Department of Justice a report detailing the activities taken
			 with the grant funds, including such additional information as the agency shall
			 require.
						(b)National
			 program
						(1)PurposeThe
			 purpose of the national program under this subsection is to—
							(A)provide for a
			 coordinated system of ensuring that domestic violence victims throughout the
			 country have access to safe, culturally and linguistically appropriate
			 representation in legal matters arising as a consequence of the abuse or
			 violence; and
							(B)support statewide
			 legal coordinators in each State to coordinate referrals to domestic violence
			 attorneys and to train attorneys on related domestic violence issues, including
			 immigration matters.
							(2)GrantsThe
			 Attorney General shall award grants to States for the purposes set forth in
			 subsection (a) and to support designated statewide legal coordinators under
			 this subsection.
						(3)Role of the
			 statewide legal coordinatorThe statewide legal coordinator under
			 this subsection shall be subject to the requirements and responsibilities
			 provided in subsection (a)(4).
						(4)GuidelinesThe
			 Office on Violence Against Women, in consultation with the Domestic Violence
			 Legal Advisory Task Force and the results detailed in the Study of Legal
			 Representation of Domestic Violence Victims, shall develop guidelines for the
			 implementation of the national program under this section, based on the
			 effectiveness of the Pilot Program in improving victims’ access to culturally
			 and linguistically appropriate legal representation in the pilot States.
						(5)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $8,000,000 for each of fiscal years 2010 through 2013 to fund the statewide
			 coordinator position in every State and other costs associated with the
			 position.
						(6)Evaluation and
			 reportingAn entity receiving a grant under this subsection shall
			 submit to the Department of Justice a report detailing the activities taken
			 with the grant funds, including such additional information as the agency shall
			 require.
						2505.Technical
			 assistance for the national domestic violence volunteer attorney
			 network
					(a)PurposesThe
			 purpose of this section is to allow—
						(1)national domestic
			 violence legal technical assistance providers to expand their services to
			 provide training and ongoing technical assistance to volunteer attorneys in the
			 National Domestic Violence Volunteer Attorney Network; and
						(2)providers of
			 domestic violence law to receive additional funding to train and assist
			 attorneys in the areas of—
							(A)custody and child
			 support;
							(B)employment;
							(C)housing;
							(D)immigrant
			 victims’ legal needs (including immigration, protection order, family and
			 public benefits issues); and
							(E)interstate
			 custody and relocation law.
							(b)GrantsThe
			 Attorney General shall award grants to national domestic violence legal
			 technical assistance providers to expand their services to provide training and
			 ongoing technical assistance to volunteer attorneys in the National Domestic
			 Violence Volunteer Attorney Network, statewide legal coordinators, the National
			 Domestic Violence Hotline and Internet-based legal referral organizations
			 described in section 1201(i)(1) of the Violence Against Women Act of 2000, as
			 added by section 6.
					(c)Eligibility for
			 other grantsA receipt of an award under this section shall not
			 preclude the national domestic violence legal technical assistance providers
			 from receiving additional grants under the Office on Violence Against Women’s
			 Technical Assistance Program to carry out the purposes of that program.
					(d)Eligible
			 entitiesIn this section, an eligible entity is a national
			 domestic violence legal technical assistance provider that—
						(1)has expertise on
			 legal issues that arise in cases of victims of domestic violence, dating
			 violence and stalking, including family, immigration, housing, protection
			 order, public benefits, custody, child support, interstate custody and
			 relocation, employment and other civil legal needs of victims; and
						(2)has an
			 established record of providing technical assistance and support to lawyers
			 representing victims of domestic violence.
						(e)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section $800,000 for national domestic violence legal technical
			 assistance providers for each fiscal year from 2008 through 2013.
					2506.National
			 domestic violence hotline legal referralsSection 1201 of the Violence Against Women
			 Act of 2000 (42 U.S.C. 3796gg–6) is amended by adding at the end the
			 following:
					
						(h)Legal referrals
				by the national domestic violence hotline
							(1)In
				generalThe Attorney General may award grants to the National
				Domestic Violence Hotline (as authorized by section 316 of the Family Violence
				Prevention and Services Act (42 U.S.C. 10416)) to provide information about
				statewide legal coordinators and legal services.
							(2)Use of
				fundsFunds allocated to the National Domestic Violence Hotline
				under this subsection shall be used to—
								(A)update the
				Hotline’s technology and systems to reflect legal services and referrals to
				statewide legal coordinators;
								(B)collaborate with
				the American Bar Association Commission on Domestic Violence and the national
				domestic violence legal technical assistance providers to train and provide
				appropriate assistance to the Hotline’s advocates on legal services; and
								(C)maintain a
				network of legal services and statewide legal coordinators and collaborate with
				the American Bar Association Commission on Domestic Violence.
								(3)AuthorizationThere
				are to be appropriated to carry out this subsection $500,000 for each of fiscal
				years 2008 through 2013.
							(i)Legal referrals
				by internet-based services for domestic violence victims
							(1)In
				generalThe Attorney General may award grants to Internet-based
				non-profit organizations with a demonstrated expertise on domestic violence to
				provide State-specific information about statewide legal coordinators and legal
				services through the Internet.
							(2)Use of
				fundsFunds allocated to Internet-based organizations under this
				subsection shall be used to—
								(A)collaborate with
				the American Bar Association Commission on Domestic Violence and the national
				domestic violence legal technical assistance providers to train and provide
				appropriate assistance to personnel on referring legal services; and
								(B)maintain a
				network of legal services and statewide legal coordinators, and collaborate
				with the American Bar Association Commission on Domestic Violence and the
				National Domestic Violence Hotline.
								(3)AuthorizationThere
				are to be appropriated to carry out this subsection $250,000 for each fiscal
				years of 2008 through
				2013.
							.
				2507.Study of
			 legal representation of domestic violence victims
					(a)In
			 generalThe Government Accountability Office shall study the
			 scope and quality of legal representation and advocacy for victims of domestic
			 violence, dating violence, and stalking, including the provision of culturally
			 and linguistically appropriate services.
					(b)Scope of
			 studyThe Government Accountability Office shall specifically
			 assess the representation and advocacy of—
						(1)organizations
			 providing direct legal services and other support to victims of domestic
			 violence, dating violence, and stalking, including Legal Services Corporation
			 grantees, non-Legal Services Corporation legal services organizations, domestic
			 violence programs receiving Legal Assistance for Victims grants or other
			 Violence Against Women Act funds to provide legal assistance, volunteer
			 programs (including those operated by bar associations and law firms), law
			 schools which operate domestic violence, and family law clinical programs;
			 and
						(2)organizations
			 providing support to direct legal services delivery programs and to their
			 volunteer attorneys, including State coalitions on domestic violence, National
			 Legal Aid and Defender Association, the American Bar Association Commission on
			 Domestic Violence, the American Bar Association Committee on Pro Bono and
			 Public Service, State bar associations, judicial organizations, and national
			 advocacy organizations (including the Legal Resource Center on Violence Against
			 Women, and the National Center on Full Faith and Credit).
						(c)AssessmentThe
			 assessment shall, with respect to each entity under subsection (b),
			 include—
						(1)what kind of
			 legal assistance is provided to victims of domestic violence, such as
			 counseling or representation in court proceedings;
						(2)number of lawyers
			 on staff;
						(3)how legal
			 services are being administered in a culturally and linguistically appropriate
			 manner, and the number of multilingual advocates;
						(4)what type of
			 cases are related to the abuse, such as protective orders, divorce, housing,
			 and child custody matters, and immigration filings;
						(5)what referral
			 mechanisms are used to match a lawyer with a domestic violence victim;
						(6)what, if any,
			 collaborative partnerships are in place between the legal services program and
			 domestic violence agencies;
						(7)what existing
			 technical assistance or training on domestic violence and legal skills is
			 provided to attorneys providing legal services to victims of domestic
			 violence;
						(8)what training or
			 technical assistance for attorneys would improve the provision of legal
			 services to victims of domestic violence;
						(9)how does the
			 organization manage means-testing or income requirements for clients;
						(10)what, if any
			 legal support is provided by non-lawyer victim advocates; and
						(11)whether they
			 provide support to or sponsor a pro bono legal program providing legal
			 representation to victims of domestic violence.
						(d)ReportNot
			 later than 1 year after the date of enactment of this Act, the Government
			 Accountability Office shall submit to Congress a report on the findings and
			 recommendations of the study required by this section.
					2508.Establish a
			 domestic violence legal advisory task force
					(a)In
			 generalThe Attorney General shall establish the Domestic
			 Violence Legal Advisory Task Force to provide guidance for the implementation
			 of the Study of Legal Representation of Domestic Violence Victims, the Pilot
			 Program for the National Domestic Violence Volunteer Attorney Referral Project,
			 and the National Program for the National Domestic Violence Volunteer Attorney
			 Referral Project.
					(b)CompositionThe Task Force established under this
			 section shall be composed of experts in providing legal assistance to domestic
			 violence victims and developing effective volunteer programs providing legal
			 assistance to domestic violence victims, including judges with expertise on
			 domestic violence, individuals with experience representing low-income domestic
			 violence victims, and private bar members involved with volunteer legal
			 services.
					(c)ResponsibilitiesThe
			 Task Force shall provide—
						(1)ongoing advice to
			 the American Bar Association Commission on Domestic Violence, the National
			 Domestic Violence Hotline, and the Statewide Coordinators regarding
			 implementation of the Pilot Program and the National Program of the Domestic
			 Violence Volunteer Attorney Referral Project;
						(2)recommendations
			 to the Office on Violence Against Women regarding the selection of the 5 sites
			 for the Pilot Program; and
						(3)attend regular
			 meetings covered by American Bar Association Commission or Domestic
			 Violence.
						(d)ReportThe
			 Task Force shall report to Congress every 2 years on its work under this
			 section.
					(e)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section $100,000 for each of fiscal years 2008 through
			 2013.
					FJuvenile
			 Delinquency Court Improvement
				2601.Juvenile
			 Delinquency Court Improvement ActTitle II of the Juvenile Justice and
			 Delinquency Prevention Act of 1974 (42 U.S.C. 5611 et seq.) is amended by
			 inserting after part F, as added by section 2143, the following:
					
						GJuvenile
				Delinquency Court Improvement Act
							281A.Short
				titleThis part may be cited
				as the Juvenile Delinquency Court Improvement Act.
							281B.GrantsThe Attorney General, through the Office of
				Juvenile Justice and Delinquency Prevention, may make grants to assist State
				courts to—
								(1)assess current
				juvenile delinquency and status offense practice in order to identify areas in
				need of improvement; and
								(2)implement
				improvements deemed necessary by the highest courts of the State courts as a
				result of the assessments described in paragraph (1), including—
									(A)meeting the needs
				of juvenile offenders (including status offenders), while ensuring public
				safety; and
									(B)implementing a
				corrective action plan, as necessary, based on the assessments described in
				paragraph (1).
									281C.Authorized
				activitiesA grantee under
				this part may carry out activities that support State court efforts to assess
				and improve current juvenile delinquency practice, including—
								(1)providing
				training and technical assistance for members of the judiciary, public
				defenders, prosecutors, and juvenile justice professionals statewide in order
				to assess and improve practice;
								(2)developing data
				information systems to track movement of youth through the juvenile justice
				system, trends in case management, outcomes resulting from various sanctions
				and services provided; and
								(3)evaluating
				practice improvements implemented by State juvenile delinquency courts.
								281D.Eligible
				entitiesEligible grantees
				under this part are the highest courts of the States.
							281E.Authorization
				of appropriations
								(a)In
				generalThere is authorized to be appropriated to carry out this
				part such sums as are necessary for each of fiscal years 2008 to 2011.
								(b)AvailabilityFunds
				appropriated under this section shall remain available until expended and may
				only be used for the specific programs and activities described in this
				part.
								.
				2602.The Juvenile
			 Delinquency Judicial Training and Technical Assistance ActTitle II of the Juvenile Justice and
			 Delinquency Prevention Act of 1974 (42 U.S.C. 5611 et seq.) is amended by
			 inserting after part G, as added by section 2601, the following:
					
						HThe Juvenile
				Delinquency Judicial Training and Technical Assistance Act
							282A.Short
				titleThis part may be cited
				as the Juvenile Delinquency Judicial Training and Technical Assistance
				Act.
							282B.PurposeThe purpose of this part is to enable the
				Attorney General, through the Office of Juvenile Justice and Delinquency
				Prevention, to make grants to improve juvenile delinquency practice in State
				courts.
							282C.GrantsThe Attorney General, acting through the
				Office of Juvenile Justice and Delinquency Prevention, may make grants to
				States for—
								(1)providing training and technical assistance
				to judges hearing juvenile delinquency and status offense cases, in order to
				improve the knowledge and judicial decisionmaking of such judges;
								(2)providing
				training and technical assistance to public defenders and prosecutors who
				practice in the juvenile court system;
								(3)promoting,
				through training, the principles and guidelines outlined in Juvenile
				Delinquency Guidelines: Improving Court Practice in Juvenile Delinquency Cases
				(National Council of Juvenile and Family Court Judges), in order to improve
				outcomes for children and youth in the juvenile justice system;
								(4)enabling systems
				change in the juvenile court systems by supporting collaboration between courts
				and juvenile justice agencies;
								(5)establishing and
				maintaining model courts;
								(6)helping juvenile
				courts to develop data information systems to track movement of youth through
				the juvenile justice system, and to track trends in case management;
								(7)providing
				interdisciplinary education, publications, research, and mentoring to courts
				seeking to improve court and system responses in juvenile delinquency and
				status offense cases; and
								(8)developing other
				projects likely to improve juvenile court and system responses in juvenile
				delinquency and status offense cases.
								282D.Authorization
				of appropriations
								(a)In
				generalThere are authorized to be appropriated to carry out this
				part $4,000,000 for each of fiscal years 2008 to 2011.
								(b)AvailabilityAmounts
				appropriated under this section shall remain available until expended and may
				only be used for the specific programs and activities described in this
				part.
								.
				2603.The Juvenile
			 and Family Court Training, Technical Assistance, and Data Collection
			 ActTitle II of the Juvenile
			 Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5611 et seq.) is
			 amended by inserting after part H, as added by section 2602, the
			 following:
					
						IThe Juvenile and
				Family Court Training, Technical Assistance, and Data Collection Act
							283A.Short
				titleThis part may be cited
				as the Juvenile and Family Court Training, Technical Assistance, and
				Data Collection Act.
							283B.PurposeThe purpose of this part is to enable the
				Attorney General, though the Office on Juvenile Justice and Delinquency
				Prevention, to award grants to improve juvenile and family court
				responses.
							283C.GrantsThe Attorney General, acting though the
				Office on Juvenile Justice and Delinquency Prevention, may make grants to
				eligible organizations for—
								(1)training and
				technical assistance for judges and court-related personnel to improve system
				effectiveness and judicial decisionmaking in juvenile cases;
								(2)the archiving of
				juvenile court case records, in order to provide empirical information to
				support policy decisionmaking and to study the roots of juvenile justice
				policies and practices;
								(3)the development
				of internet-based repositories of information about issues of interest to
				judges, public defenders, prosecutors, and other court-related personnel of
				State juvenile courts, including descriptions of effective juvenile justice
				systems, summarizing juvenile justice trends, and developing educational and
				policy materials on effective juvenile court practices;
								(4)training and
				technical assistance to judges and court-related personnel on child abuse,
				neglect, and permanency planning; and
								(5)other projects
				likely to improve juvenile court responses and systems.
								283D.DefinitionIn this section, the term eligible
				organization means a national private, nonprofit organization
				with—
								(1)demonstrated
				expertise in developing and providing judicial education about juvenile justice
				systems and practice and permanency planning;
								(2)demonstrated
				capacity to provide education and outreach to juvenile court judges and
				court-related personnel through membership services and leadership in
				developing model standards; and
								(3)a board or
				membership composed primarily of judges.
								283E.Authorization
				of appropriations
								(a)In
				generalThere are authorized to be appropriated to carry out this
				part $4,000,000 for each of fiscal years 2008 to 2011.
								(b)AvailabilityAmounts
				appropriated under this section shall remain available until expended and may
				only be used for the specific programs and activities described in this
				part.
								.
				2604.Model Courts
			 Enhancements ActTitle II of
			 the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5611 et
			 seq.) is amended by inserting after part I, as added by section 2603, the
			 following:
					
						JModel Courts
				Enhancements Act
							284A.Short
				titleThis part may be cited
				as the Model Courts Enhancements Act.
							284B.GrantsThe Attorney General, though the Office on
				Juvenile Justice and Delinquency Prevention, may award grants to improve court
				practice in handling of child abuse and neglect cases in urban, rural, and
				tribal jurisdictions by supporting—
								(1)training and
				technical assistance to juvenile judges, public defenders, prosecutors, and
				other court-related personnel based on Resource Guidelines: Improving Court
				Practice in Child Abuse & Neglect Cases (National Council of Juvenile and
				Family Court Judges) in order to improve outcomes for children and their
				families in the Nation's foster care system;
								(2)systems change
				through collaborations between courts and child welfare agencies;
								(3)the establishment
				and maintenance of model courts;
								(4)providing
				interdisciplinary training, publications, research, and mentoring to courts
				seeking to improve responses in child abuse and neglect cases; and
								(5)other projects
				likely to improve juvenile court responses and systems in child abuse and
				neglect cases, foster care interventions, and permanency planning.
								284C.Grant
				requirementsEligible grantees
				under this part are national private, nonprofit organizations with—
								(1)a demonstrated
				expertise in developing and providing judicial education about juvenile justice
				systems and practice and child welfare, foster care, and permanency
				planning;
								(2)a demonstrated
				capacity to provide education and outreach to juvenile court judges and
				court-related personnel through membership services and leadership in
				developing model standards; and
								(3)a board or
				membership composed primarily of judges.
								284D.Authorization
				of appropriations
								(a)In
				generalThere is authorized to be appropriated to carry out this
				part $4,000,000 for each of fiscal years 2008 to 2011.
								(b)AvailabilityFunds
				appropriated under this section shall remain available until expended and may
				only be used for the specific programs and activities described in this
				part.
								.
				GImproving
			 Assistance to Domestic and Sexual Violence Victims Act of 2007
				2701.Short
			 titleThis subtitle may be
			 cited as the Improving Assistance to Domestic and Sexual Violence
			 Victims Act of 2007.
				2702.Definitions
			 and universal grant conditions
					(a)Youth
			 definitionSection 40002(a)(37) of the Violence Against Women Act
			 of 1994 (42 U.S.C. 13925(a)(36)), as added by section 3 of the Violence Against
			 Women and Department of Justice Reauthorization Act of 2005 (Public Law
			 109–162), is amended to read as follows:
						
							(37)YouthThe
				term youth means teen and young adult victims of domestic
				violence, dating violence, sexual assault, or stalking between the ages of 12
				and
				24.
							.
					(b)Expertise
			 requirementSection 40002(b)(11) of the Violence Against Women
			 Act of 1994 (42 U.S.C. 13925(b)(11)), as added by section 3 of the Violence
			 Against Women and Department of Justice Reauthorization Act of 2005 (Public Law
			 109–162), is amended by adding at the end the following: The Director of
			 the Office on Violence Against Women shall ensure that training or technical
			 assistance will be developed and provided by entities having demonstrated
			 expertise in the purposes, uses of funds, and other aspects of the grant
			 program for which such training or technical assistance is
			 provided..
					(c)State
			 obligationsSection 40002(b)(2) of the Violence Against Women Act
			 of 1994 (42 U.S.C. 13925(b)) is amended by inserting at the end the
			 following:
						
							(F)No obligation
				of StateShare of match not required in accordance with this
				paragraph is waived and does not become the obligation of the
				State.
							.
					(d)Federal
			 obligations
						(1)In
			 generalSection 2007(f) of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3796gg–1(f)) is amended by striking the period
			 and inserting , except that the Federal share may exceed 75 percent when
			 grantees have received a hardship waiver under section 40002(b)(1)(B) of the
			 Violence Against Women Act of 1994 (42 U.S.C. 13925(b)(1)(B)) or for that
			 portion of a grant that supports subgrants to entities exempt from match under
			 section 40002(b)(1)(A) or (b)(1)(B) of the Violence Against Women Act of 1994
			 (42 U.S.C. 13925(b)(1)(A) and (B)).
						(2)Technical
			 amendmentSection 40002(b)(1) of the Violence Against Women Act
			 of 1994 (42 U.S.C. 13925(b)(1)), as added by section 3 of the Violence Against
			 Women and Department of Justice Reauthorization Act of 2005 (Public Law
			 109–1625), is amended by striking under this Act for and
			 inserting under this Act to.
						(e)Treatment of
			 confidential informationSection 40002(b)(2) of the Violence
			 Against Women Act of 1994 (42 U.S.C. 13925(b)(2)) is amended—
						(1)in subparagraph
			 (A), by inserting privacy and before
			 safety;
						(2)in subparagraph
			 (B)—
							(A)by striking
			 and (D), and inserting (D), (E), (F), (G), and
			 (H),;
							(B)in clause (ii)
			 by—
								(i)striking
			 consent and inserting authorization;
								(ii)striking
			 (or in the case of an unemancipated minor, the minor and the parent or
			 guardian or in the case of persons with disabilities, the guardian);
			 and
								(iii)striking
			 , except that consent for release may not be given by the abuser of the
			 minor, person with disabilities, or the abuser of the other parent of the
			 minor. and inserting ; or; and
								(3)by designating
			 subparagraph (E) as subparagraph (H) and inserting after subparagraph (D) the
			 following:
							
								(E)Statutorily
				permitted reports of abuse or neglectNothing shall prohibit a
				grantee or subgrantee from reporting abuse and neglect as those terms are
				defined by law and where mandated or expressly permitted by the State, tribe,
				or territory.
								(F)PreemptionNothing
				in this section shall be construed to supersede any provision of any Federal,
				State, tribal, territorial, or local law that provides greater protection than
				this paragraph for victims of domestic violence, dating violence, sexual
				assault, or stalking.
								(G)Minors and
				persons with guardiansIf a minor or a person with a guardian is
				permitted by law to receive services without the parent's or guardian’s
				consent, the minor or person with a guardian may release information without
				additional consent. Under any condition, consent for release of information may
				not be given by the abuser of the minor, or person with a guardian, or the
				abuser of the other parent of the
				minor.
								.
						2703.Criminal
			 justice
					(a)Application
			 requirementsSection 2007(d) of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3796gg–1(d)) is amended—
						(1)in paragraph (3)
			 by striking and after the semicolon;
						(2)in paragraph (4),
			 by striking the period and inserting and; and
						(3)by inserting at
			 the end the following:
							
								(5)proof of
				compliance with the requirements prohibiting the publication of protection
				order information on the Internet provided in section
				2013A.
								.
						(b)Limits on
			 internet publication of protection order informationSection
			 2265(d) of title 18, United States Code, is amended by striking paragraph
			 (3).
					(c)State
			 certificationPart T of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3796gg et seq.) is amended by inserting after
			 section 2013 the following:
						
							2013A.Limits on
				internet publication of protection order information
								(a)In
				generalA State, Indian tribe, or territory shall not make
				available publicly on the Internet any information regarding the filing for or
				issuance, modification, registration, extension or enforcement of a protection
				order, restraining order, or injunction in either the issuing or enforcing
				State, tribal or territorial jurisdiction, if such publication would be likely
				to publicly reveal the identity or location of the party protected under such
				order.
								(b)ExceptionA
				State, Indian tribe, or territory may share court generated and law
				enforcement-generated information about such orders if that information is
				contained in secure, governmental registries for protection order enforcement
				purposes.
								.
					(d)Health care
			 professionalsSection 2010(c) of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3796gg–4) is amended by striking
			 trained examiners for  and inserting health care
			 professionals for adult, youth, and child.
					(e)Rural
			 StateSection 40002 (a)(22) of the Violence Against Women Act of
			 1994 (42 U.S.C. 13925 (a)(22)), is amended by striking 150,000
			 and inserting 200,000.
					(f)Costs for
			 criminal charges and protection ordersSection 2011 (a)(1) of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg–5 (a)(1)),
			 as redesignated by the 21st Century Department of Justice Appropriations
			 Authorization Act (Public Law 107–273), is amended by inserting dating
			 violence, before stalking.
					(g)Grants To
			 encourage arrest policies and enforcement of protection
			 ordersSection 2101(c)(4) of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3796hh(c)(4)) is amended by inserting
			 dating violence, before stalking.
					2704.FamiliesSection 41304 of the Violence Against Women
			 Act of 1994 (42 U.S.C. 14043d–3), as added by section 401 of the Violence
			 Against Women and Department of Justice Reauthorization Act of 2005 (Public Law
			 109–162), is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph (1),
			 by striking Attorney General, acting through the Director of the Office
			 on Violence Against Women, and in collaboration with the Department of Health
			 and Human Services and inserting Secretary of Health and Human
			 Services (in this section referred to as the Secretary), through
			 the Administration for Children, Youth and Families;
						(B)in paragraph (2)
			 by striking Director and inserting Secretary;
			 and
						(C)in paragraph (3)
			 by striking Director and inserting Secretary;
			 and
						(2)in subsection
			 (d)(1), by striking Director both places it appears and
			 inserting Secretary.
					2705.Housing
					(a)Section
			 6Section 6(u)(1)(A) of the United States Housing Act of 1937 (42
			 U.S.C. 1437d) is amended by inserting , as described in subparagraph
			 (C), after HUD approved certification form.
					(b)Section
			 8Section 8(ee)(1)(A) of the United States Housing Act of 1937
			 (42 U.S.C. 1437f) is amended by inserting , as described in subparagraph
			 (C), after HUD approved certification form.
					2706.Economic
			 security
					(a)AuthoritySection
			 41501(a) of the Violence Against Women Act of 1994 (42 U.S.C. 14043f(a)) is
			 amended by—
						(1)striking
			 The Attorney General and inserting the following:
							
								(1)In
				generalThe Attorney
				General
								;
				and
						(2)striking the last
			 sentence and inserting the following:
							
								(2)Information and
				assistanceThe resource center shall provide information and
				assistance to employers and labor organizations to—
									(A)aid in their
				efforts to develop and implement responses to such violence; and
									(B)victims service
				providers, including community-based organizations and tribal coalitions, to
				enable to them to provide resource materials or other assistance to employers,
				labor organizations, or
				employees.
									.
						(b)Entities
			 providing assistanceSection 41501 (c)(1) of the Violence Against
			 Women Act of 1994 (42 U.S.C. 14043f(c)(1)) is amended by striking and
			 labor organizations and inserting , labor organizations, victim
			 service providers, community-based organizations, State domestic violence
			 coalitions, State sexual assault coalitions, and tribal
			 coalitions.
					2707.Tribal
			 issues
					(a)ConsultationSection
			 903 of the Violence Against Women and Department of Justice Reauthorization Act
			 of 2005 is amended by inserting at the end the following:
						
							(c)Report to
				CongressThe Attorney General shall ensure that no later than 3
				months after the date the annual consultation is held, a report is submitted to
				the Committee on Indian Affairs and the Judiciary Committee of the Senate, the
				Judiciary Committee and the Committee on Natural Resources of the House of
				Representatives summarizing the consultation, request of Indian tribes for
				enhancing the safety of Indian women, the investigative efforts of the Federal
				Bureau of Investigation and prosecutorial efforts of the United States
				Attorneys on cases of domestic violence, sexual assault, dating violence and
				stalking, the statistics of investigations, indictments and convictions of such
				cases for the preceding 3
				years.
							.
					(b)Grants to
			 indian tribal governmentsSection 2015 of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg–10) is amended by
			 inserting at the end the following:
						
							(c)AvailabilityFunds
				appropriated under this section shall remain available until expended and may
				only be used for the specific programs and activities described in this
				title.
							(d)DurationGrants
				made under this section shall be for no more than a 24-month project period.
				Extension of the project period shall be allowable.
							(e)Technical
				assistanceNo later than 120 days after receiving an
				appropriation for this program, the Director of the Office on Violence Against
				Women shall set aside not less than 6 percent of the total amount of the funds
				made available under this section for the purpose of entering into cooperative
				agreements with a tribal organization with demonstrated experience in providing
				training and technical experience to Indian tribes in addressing violence
				against Indian women. Such training and technical experience shall be
				specifically designed to address the unique legal status and geographic
				circumstances of the Indian tribes receiving funds under this
				program.
							.
					2708.Polygraph
			 procedures
					(a)STOP
			 grantsSection 2013(a) of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3796gg(a)) is amended by striking as a
			 condition for proceeding with the investigation of such an
			 offense.
					(b)Grants To
			 encourage arrestSection 2101(c)(5)(A) of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3796hh(c)(5)(A)) is amended by
			 striking as a condition for proceeding with the investigation of such an
			 offense.
					2709.Sexual
			 assault nurse examinersSection 2101(b) of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3796hh(b)) is amended by adding the
			 following after paragraph (13):
					
						(14)To provide for
				sexual assault forensic medical personnel examiners in the collection and
				preservation of evidence, analysis, prevention, expert testimony, and treatment
				of trauma related to sexual
				assault.
						.
				IIIProtecting
			 communities by reducing recidivism
			AEnhanced Second
			 Chance Act of 2007
				3101.Short
			 titleThis subtitle may be
			 cited as the Enhanced Second Chance Act of 2007.
				3102.FindingCongress finds the following:
					(1)In 2002, over
			 7,000,000 people were incarcerated in Federal or State prisons or in local
			 jails. Nearly 650,000 people are released from Federal and State incarceration
			 into communities nationwide each year.
					(2)There are over
			 3,200 jails throughout the United States, the vast majority of which are
			 operated by county governments. Each year, these jails will release more than
			 10,000,000 people back into the community.
					(3)Recent studies
			 indicate that over 2/3 of released State prisoners are
			 expected to be rearrested for a felony or serious misdemeanor within 3 years
			 after release.
					(4)According to the
			 Bureau of Justice Statistics, expenditures on corrections alone increased from
			 $9,000,000,000 in 1982, to $59,600,000,000 in 2002. These figures do not
			 include the cost of arrest and prosecution, nor do they take into account the
			 cost to victims.
					(5)The Serious and
			 Violent Offender Reentry Initiative provided $139,000,000 in funding for State
			 governments to develop and implement education, job training, mental health
			 treatment, and substance abuse treatment for serious and violent offenders.
			 This subtitle seeks to build upon the innovative and successful State reentry
			 programs developed under the Serious and Violent Offender Reentry Initiative,
			 which terminated after fiscal year 2005.
					(6)Between 1991 and
			 1999, the number of children with a parent in a Federal or State correctional
			 facility increased by more than 100 percent, from approximately 900,000 to
			 approximately 2,000,000. According to the Bureau of Prisons, there is evidence
			 to suggest that inmates who are connected to their children and families are
			 more likely to avoid negative incidents and have reduced sentences.
					(7)Released
			 prisoners cite family support as the most important factor in helping them stay
			 out of prison. Research suggests that families are an often underutilized
			 resource in the reentry process.
					(8)Approximately
			 100,000 juveniles (ages 17 years and under) leave juvenile correctional
			 facilities, State prison, or Federal prison each year. Juveniles released from
			 secure confinement still have their likely prime crime years ahead of them.
			 Juveniles released from secure confinement have a recidivism rate ranging from
			 55 to 75 percent. The chances that young people will successfully transition
			 into society improve with effective reentry and aftercare programs.
					(9)Studies have
			 shown that between 15 percent and 27 percent of prisoners expect to go to
			 homeless shelters upon release from prison.
					(10)Fifty-seven
			 percent of Federal and 70 percent of State inmates used drugs regularly before
			 going to prison, and the Bureau of Justice Statistics report titled
			 Trends in State Parole, 1990–2000 estimates the use of drugs or
			 alcohol around the time of the offense that resulted in the incarceration of
			 the inmate at as high as 84 percent.
					(11)The high
			 prevalence of infectious disease, substance abuse, and mental health disorders
			 that has been found in incarcerated populations demands that a recovery model
			 of treatment should be used for handling the more than 2/3
			 of all offenders with such needs.
					(12)Family-based
			 treatment programs have proven results for serving the special populations of
			 female offenders and substance abusers with children. An evaluation by the
			 Substance Abuse and Mental Health Services Administration of family-based
			 treatment for substance-abusing mothers and children found that 6 months after
			 such treatment, 60 percent of the mothers remained alcohol and drug free, and
			 drug-related offenses declined from 28 percent to 7 percent. Additionally, a
			 2003 evaluation of residential family-based treatment programs revealed that 60
			 percent of mothers remained clean and sober 6 months after treatment, criminal
			 arrests declined by 43 percent, and 88 percent of the children treated in the
			 program with their mothers remained stabilized.
					(13)A Bureau of
			 Justice Statistics analysis indicated that only 33 percent of Federal inmates
			 and 36 percent of State inmates had participated in residential inpatient
			 treatment programs for alcohol and drug abuse 12 months before their release.
			 Further, over 1/3 of all jail inmates have some physical
			 or mental disability and 25 percent of jail inmates have been treated at some
			 time for a mental or emotional problem.
					(14)State Substance
			 Abuse Agency Directors, also known as Single State Authorities (in this
			 paragraph referred to as SSAs), manage the publicly funded
			 substance abuse prevention and treatment system of the Nation. SSAs are
			 responsible for planning and implementing statewide systems of care that
			 provide clinically appropriate substance abuse services. Given the high rate of
			 substance use disorders among offenders reentering our communities, successful
			 reentry programs require close interaction and collaboration with each SSA as
			 the program is planned, implemented and evaluated.
					(15)According to the
			 National Institute of Literacy, 70 percent of all prisoners function at the
			 lowest literacy levels.
					(16)Less than 32
			 percent of State prison inmates have a high school diploma or a higher level of
			 education, compared to 82 percent of the general population.
					(17)Approximately 38
			 percent of inmates who completed 11 years or less of school were not working
			 before entry into prison.
					(18)The percentage
			 of State prisoners participating in educational programs decreased by more than
			 8 percent between 1991 and 1997, despite growing evidence of how educational
			 programming while incarcerated reduces recidivism.
					(19)The National
			 Institute of Justice has found that 1 year after release, up to 60 percent of
			 former inmates are not employed.
					(20)Transitional
			 jobs programs have proven to help people with criminal records to successfully
			 return to the workplace and to the community, and therefore can reduce
			 recidivism.
					(21)Successful
			 reentry protects those who might otherwise be crime victims. It also improves
			 the likelihood that individuals released from prison or juvenile detention
			 facilities can pay fines, fees, restitution, and family support.
					(22)Participation in
			 State correctional education programs lowers the likelihood of reincarceration
			 by 29 percent, according to a recent United States Department of Education
			 study. A Federal Bureau of Prisons study found a 33 percent drop in recidivism
			 among Federal prisoners who participated in vocational and apprenticeship
			 training.
					3103.Reauthorization
			 of adult and juvenile offender State and local reentry demonstration
			 projects
					(a)Adult offender
			 demonstration projects authorizedSection 2976(b) of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w(b)) is amended by
			 striking paragraphs (1) through (4) and inserting the following:
						
							(1)establishing or
				improving the system or systems under which—
								(A)the correctional
				agency of the State or local government develops and carries out plans to
				facilitate the reentry into the community of each offender in State or local
				custody;
								(B)the supervision
				and services provided to offenders in State or local custody are coordinated
				with the supervision and services provided to offenders after reentry into the
				community;
								(C)the efforts of
				various public and private entities to provide supervision and services to
				offenders after reentry into the community, and to family members of such
				offenders, are coordinated; and
								(D)offenders
				awaiting reentry into the community are provided with documents (such as
				identification papers, referrals to services, medical prescriptions, job
				training certificates, apprenticeship papers, and information on obtaining
				public assistance) useful in achieving a successful transition from
				prison;
								(2)carrying out
				programs and initiatives by units of local government to strengthen reentry
				services for individuals released from local jails;
							(3)enabling prison
				mentors of offenders to remain in contact with those offenders, including
				through the use of such technology as videoconferencing, during incarceration
				and after reentry into the community and encouraging the involvement of prison
				mentors in the reentry process;
							(4)providing
				structured post-release housing and transitional housing, including group homes
				for recovering substance abusers, through which offenders are provided
				supervision and services immediately following reentry into the
				community;
							(5)assisting
				offenders in securing permanent housing upon release or following a stay in
				transitional housing;
							(6)providing
				continuity of health services (including mental health services, substance
				abuse treatment and aftercare, and treatment for contagious diseases) to
				offenders in custody and after reentry into the community;
							(7)providing
				offenders with education, job training, English as a second language programs,
				work experience programs, self-respect and life skills training, and other
				skills useful in achieving a successful transition from prison;
							(8)facilitating
				collaboration among corrections and community corrections, technical schools,
				community colleges, and the workforce development and employment service
				sectors to—
								(A)promote, where
				appropriate, the employment of people released from prison and jail, through
				efforts such as educating employers about existing financial incentives and
				facilitate the creation of job opportunities, including transitional jobs, for
				this population that will benefit communities;
								(B)connect inmates
				to employment, including supportive employment and employment services, before
				their release to the community;
								(C)address barriers
				to employment, including licensing; and
								(D)identify labor
				market needs to ensure that education and training are appropriate;
								(9)assessing the
				literacy and educational needs of offenders in custody and identifying and
				providing services appropriate to meet those needs, including followup
				assessments and long-term services;
							(10)systems under
				which family members of offenders are involved in facilitating the successful
				reentry of those offenders into the community, including removing obstacles to
				the maintenance of family relationships while the offender is in custody,
				strengthening the family's capacity to function as a stable living situation
				during reentry where appropriate to the safety and well-being of any children
				involved, and involving family members in the planning and implementation of
				the reentry process;
							(11)programs under
				which victims are included, on a voluntary basis, in the reentry
				process;
							(12)programs that
				facilitate visitation and maintenance of family relationships with respect to
				offenders in custody by addressing obstacles such as travel, telephone costs,
				mail restrictions, and restrictive visitation policies;
							(13)identifying and
				addressing barriers to collaborating with child welfare agencies in the
				provision of services jointly to offenders in custody and to the children of
				such offenders;
							(14)implementing
				programs in correctional agencies to include the collection of information
				regarding any dependent children of an incarcerated person as part of intake
				procedures, including the number of children, age, and location or
				jurisdiction, and connect identified children with appropriate services;
							(15)addressing
				barriers to the visitation of children with an incarcerated parent, and
				maintenance of the parent-child relationship, such as the location of
				facilities in remote areas, telephone costs, mail restrictions, and visitation
				policies;
							(16)creating,
				developing, or enhancing prisoner and family assessments curricula, policies,
				procedures, or programs (including mentoring programs) to help prisoners with a
				history or identified risk of domestic violence, dating violence, sexual
				assault, or stalking reconnect with their families and communities, as
				appropriate (or when it is safe to do so), and become mutually respectful,
				nonabusive parents or partners, under which particular attention is paid to the
				safety of children affected and the confidentiality concerns of victims, and
				efforts are coordinated with existing victim service providers;
							(17)developing
				programs and activities that support parent-child relationships, as appropriate
				to the health and well-being of the child, such as—
								(A)using telephone
				conferencing to permit incarcerated parents to participate in parent-teacher
				conferences;
								(B)using
				videoconferencing to allow virtual visitation when incarcerated persons are
				more than 100 miles from their families;
								(C)the development
				of books on tape programs, through which incarcerated parents read a book into
				a tape to be sent to their children;
								(D)the establishment
				of family days, which provide for longer visitation hours or family activities;
				or
								(E)the creation of
				children's areas in visitation rooms with parent-child activities;
								(18)expanding family
				based treatment centers that offer family based comprehensive treatment
				services for parents and their children as a complete family unit;
							(19)conducting
				studies to determining who is returning to prison or jail and which of those
				returning prisoners represent the greatest risk to community safety;
							(20)developing or
				adopting procedures to ensure that dangerous felons are not released from
				prison prematurely;
							(21)developing and
				implementing procedures to assist relevant authorities in determining when
				release is appropriate and in the use of data to inform the release
				decision;
							(22)developing and
				implementing procedures to identify efficiently and effectively those violators
				of probation or parole who should be returned to prison;
							(23)utilizing
				validated assessment tools to assess the risk factors of returning inmates and
				prioritizing services based on risk;
							(24)conducting
				studies to determine who is returning to prison or jail and which of those
				returning prisoners represent the greatest risk to community safety;
							(25)facilitating and
				encouraging timely and complete payment of restitution and fines by
				ex-offenders to victims and the community;
							(26)establishing or
				expanding the use of reentry courts to—
								(A)monitor offenders
				returning to the community;
								(B)provide returning
				offenders with—
									(i)drug and alcohol
				testing and treatment; and
									(ii)mental and
				medical health assessments and services;
									(C)facilitate
				restorative justice practices and convene family or community impact panels,
				family impact educational classes, victim impact panels, or victim impact
				educational classes;
								(D)provide and
				coordinate the delivery of other community services to offenders,
				including—
									(i)housing
				assistance;
									(ii)education;
									(iii)employment
				training;
									(iv)children and
				family support;
									(v)conflict
				resolution skills training;
									(vi)family violence
				intervention programs; and
									(vii)other
				appropriate social services; and
									(E)establish and
				implement graduated sanctions and incentives; and
								(27)providing
				technology and other tools necessary to advance post- release
				supervision.
							.
					(b)Juvenile
			 offender demonstration projects authorizedSection 2976(c) of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w(c)) is
			 amended by striking may be expended for and all that follows
			 through the period at the end and inserting may be expended for any
			 activity referred to in subsection (b)..
					(c)Applications;
			 priorities; performance measurementsSection 2976 of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w) is amended—
						(1)by redesignating
			 subsection (h) as subsection (o); and
						(2)by striking
			 subsections (d) through (g) and inserting the following:
							
								(d)ApplicationsA
				State, unit of local government, territory, or Indian tribe desiring a grant
				under this section shall submit an application to the Attorney General
				that—
									(1)contains a
				reentry strategic plan, which describes the long-term strategy, and a detailed
				implementation schedule, including the jurisdiction's plans to pay for the
				program after the Federal funding is discontinued;
									(2)identifies the
				governmental agencies and community- and faith-based organizations that will be
				coordinated by, and collaborate on, the applicant's prisoner reentry strategy
				and certifies their involvement; and
									(3)describes the
				methodology and outcome measures that will be used in evaluating the
				program.
									(e)Priority
				considerationThe Attorney General shall give priority to grant
				applications that best—
									(1)focus initiatives
				on geographic areas with a substantiated high population of
				ex-offenders;
									(2)include
				partnerships with community-based organizations, including faith-based
				organizations;
									(3)provide
				consultations with crime victims and former incarcerated prisoners and their
				families;
									(4)review the
				process by which the State adjudicates violations of parole or supervised
				release and consider reforms to maximize the use of graduated, community-based
				sanctions for minor and technical violations of parole or supervised
				release;
									(5)establish
				prerelease planning procedures for prisoners to ensure that a prisoner's
				eligibility for Federal or State benefits (including Medicaid, Medicare, Social
				Security, and veterans' benefits) upon release is established prior to release,
				subject to any limitations in law, and to ensure that prisoners are provided
				with referrals to appropriate social and health services or are linked to
				appropriate community-based organizations;
									(6)target high-risk
				offenders for reentry programs through validated assessment tools; and
									(7)provide returning
				offenders with information on how they can restore their voting rights, and any
				other civil or civic rights denied to them due to their offender status, under
				the laws of the State where they are released.
									(f)RequirementsThe
				Attorney General may make a grant to an applicant only if the
				application—
									(1)reflects explicit
				support of the chief executive officer of the State or unit of local
				government, territory, or Indian tribe applying for a grant under this
				section;
									(2)provides
				extensive discussion of the role of State corrections departments, community
				corrections agencies, juvenile justice systems, or local jail systems in
				ensuring successful reentry of ex-offenders into their communities;
									(3)provides
				extensive evidence of collaboration with State and local government agencies
				overseeing health, housing, child welfare, education, and employment services,
				and local law enforcement;
									(4)in the case of a
				State grantee, the State provides a plan for the analysis of existing State
				statutory, regulatory, rules-based, and practice-based hurdles to a prisoner's
				reintegration into the community; in the case of a local grantee, the local
				grantee provides a plan for the analysis of existing local statutory,
				regulatory, rules-based, and practice-based hurdles to a prisoner's
				reintegration into the community; and in the case of a territorial grantee, the
				territory provides a plan for the analysis of existing territorial statutory,
				regulatory, rules-based, and practice-based hurdles to a prisoner's
				reintegration into the community that—
										(A)takes particular
				note of laws, regulations, rules, and practices that disqualify former
				prisoners from obtaining professional licenses or other requirements for
				certain types of employment, and that hinder full civic participation;
										(B)identifies those
				laws, regulations, rules, or practices that are not directly connected to the
				crime committed and the risk that the ex-offender presents to the community;
				and
										(C)affords members
				of the public an opportunity to participate in the process described in this
				subsection; and
										(5)includes the use
				of a State or local task force to carry out the activities funded under the
				grant.
									(g)Uses of grant
				funds
									(1)Federal
				shareThe Federal share of a grant received under this section
				may not exceed 75 percent of the project funded under the grant, unless the
				Attorney General—
										(A)waives, in whole
				or in part, the requirement of this paragraph; and
										(B)publicly
				delineates the rationale for the waiver.
										(2)Supplement not
				supplantFederal funds received under this section shall be used
				to supplement, not supplant, non-Federal funds that would otherwise be
				available for the activities funded under this section.
									(h)Reentry
				strategic plan
									(1)In
				generalAs a condition of receiving financial assistance under
				this section, each applicant shall develop a comprehensive strategic reentry
				plan that contains measurable annual and 5- to 10-year performance outcomes.
				The plan shall have as a goal to reduce the rate of recidivism of incarcerated
				persons served with funds from this section within the State by 50 percent over
				a period of 10 years.
									(2)CoordinationIn
				developing reentry plans under this subsection, applicants shall coordinate
				with communities and stakeholders, including experts in the fields of public
				safety, corrections, housing, health, education, employment, and members of
				community and faith-based organizations that provide reentry services.
									(3)Measurements of
				progressEach reentry plan developed under this subsection shall
				measure the applicant's progress toward increasing public safety by reducing
				rates of recidivism and enabling released offenders to transition successfully
				back into their communities.
									(i)Reentry task
				force
									(1)In
				generalAs a condition of receiving financial assistance under
				this section, each State or local government receiving a grant shall establish
				or empower a Reentry Task Force, or other relevant convening authority, to
				examine ways to pool existing resources and funding streams to promote lower
				recidivism rates for returning prisoners, and to minimize the harmful effects
				of incarceration on families and communities by collecting data and best
				practices in offender reentry from demonstration grantees and other agencies
				and organizations.
									(2)MembershipThe
				task force or other authority shall be comprised of relevant State or local
				leaders, agencies, service providers, community-based organizations, and
				stakeholders.
									(j)Strategic
				performance outcomes
									(1)In
				generalEach applicant shall identify specific performance
				outcomes related to the long-term goals of increasing public safety and
				reducing recidivism.
									(2)Performance
				outcomesThe performance outcomes identified under paragraph (1)
				shall include, with respect to offenders released back into the
				community—
										(A)recommitment
				rates;
										(B)reduction in
				crime;
										(C)employment and
				education;
										(D)violations of
				conditions of supervised release;
										(E)child
				support;
										(F)housing;
										(G)drug and alcohol
				abuse; and
										(H)participation in
				mental health services.
										(3)Optional
				measuresStates may also report on other activities that increase
				the success rates of offenders who transition from prison, such as programs
				that foster effective risk management and treatment programming, offender
				accountability, and community and victim participation.
									(4)CoordinationApplicants
				should coordinate with communities and stakeholders about the selection of
				performance outcomes identified by the applicants and with the Department of
				Justice for assistance with data collection and measurement activities.
									(5)ReportEach
				grantee shall submit an annual report to the Department of Justice that—
										(A)identifies the
				grantee's progress toward achieving its strategic performance outcomes;
				and
										(B)describes other
				activities conducted by the grantee to increase the success rates of the
				reentry population.
										(k)Performance
				measurement
									(1)In
				generalThe Department of Justice, in consultation with the
				States, shall—
										(A)identify primary
				and secondary sources of information to support the measurement of the
				performance indicators identified under this section;
										(B)identify sources
				and methods of data collection in support of performance measurement required
				under this section;
										(C)provide to all
				grantees technical assistance and training on performance measures and data
				collection for purposes of this section; and
										(D)coordinate with
				the Substance Abuse and Mental Health Services Administration on strategic
				performance outcome measures and data collection for purposes of this section
				relating to substance abuse and mental health.
										(2)CoordinationThe
				Department of Justice shall coordinate with other Federal agencies to identify
				national sources of information to support State performance
				measurement.
									(l)Future
				eligibilityTo be eligible to receive a grant under this section
				for fiscal years after the first receipt of such a grant, a State shall submit
				to the Attorney General such information as is necessary to demonstrate
				that—
									(1)the State has
				adopted a reentry plan that reflects input from community-based and faith-based
				organizations;
									(2)the public has
				been afforded an opportunity to provide input in the development of the
				plan;
									(3)the States
				reentry plan includes performance measures to assess the States
				progress toward increasing public safety by reducing by 10 percent over the
				2-year period the rate at which individuals released from prison who
				participate in the reentry system supported by Federal funds are recommitted to
				prison; and
									(4)the State will
				coordinate with the Department of Justice, community-based and faith-based
				organizations, and other experts regarding the selection and implementation of
				the performance measures described in subsection (k).
									(m)National adult
				and juvenile offender reentry resource center
									(1)AuthorityThe
				Attorney General may, using amounts made available to carry out this
				subsection, make a grant to an eligible organization to provide for the
				establishment of a National Adult and Juvenile Offender Reentry Resource
				Center.
									(2)Eligible
				organizationAn organization eligible for the grant under
				paragraph (1) is any national nonprofit organization approved by the Federal
				task force established under the Enhanced Second Chance Act of 2007 that
				represents, provides technical assistance and training to, and has special
				expertise and broad, national-level experience in offender reentry programs,
				training, and research.
									(3)Use of
				fundsThe organization receiving the grant shall establish a
				National Adult and Juvenile Offender Reentry Resource Center to—
										(A)provide
				education, training, and technical assistance for States, local governments,
				territories, Indian tribes, service providers, faith-based organizations, and
				corrections institutions;
										(B)collect data and
				best practices in offender reentry from demonstration grantees and others
				agencies and organizations;
										(C)develop and
				disseminate evaluation tools, mechanisms, and measures to better assess and
				document coalition performance measures and outcomes;
										(D)disseminate
				knowledge to States and other relevant entities about best practices, policy
				standards, and research findings;
										(E)develop and
				implement procedures to assist relevant authorities in determining when release
				is appropriate and in the use of data to inform the release decision;
										(F)develop and
				implement procedures to identify efficiently and effectively those violators of
				probation or parole who should be returned to prison and those who should
				receive other penalties based on defined, graduated sanctions;
										(G)collaborate with
				the Federal task force established under the Enhanced Second Chance Act of 2007
				and the Federal Resource Center for Children of Prisoners;
										(H)develop a
				national research agenda; and
										(I)bridge the gap
				between research and practice by translating knowledge from research into
				practical information.
										(4)HeaderOf
				amounts made available to carry out this section, not more than 4 percent shall
				be available to carry out this subsection.
									(n)AdministrationOf
				amounts made available to carry out this section, not more than 2 percent shall
				be available for administrative expenses in carrying out this
				section.
								.
						(d)Authorization
			 of appropriationsSection 2976 of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3797w) is amended in subsection (o)(1), as
			 redesignated by subsection (c), by striking and $15,000,000 for fiscal
			 year 2003 and all that follows through the end of the sentence and
			 inserting $300,000,000 for fiscal year 2008, and $300,000,000 for fiscal
			 year 2009.
					3104.Task force on
			 Federal programs and activities relating to reentry of offenders
					(a)Task force
			 requiredThe Attorney General, in consultation with the Secretary
			 of Housing and Urban Development, the Secretary of Labor, the Secretary of
			 Education, the Secretary of Health and Human Services, the Secretary of
			 Agriculture, the Secretary of Veterans Affairs, and the heads of such other
			 elements of the Federal Government as the Attorney General considers
			 appropriate, and in collaboration with stakeholders, service providers,
			 community-based organizations, States, territories, Indian tribes, and local
			 governments, shall establish an interagency task force on programs and
			 activities relating to the reentry of offenders into the community.
					(b)DutiesThe
			 task force established under subsection (a) shall—
						(1)identify such
			 programs and activities that may result in overlapping or duplication of
			 services, the scope of such overlapping or duplication, and the relationship of
			 such overlapping and duplication to public safety, public health, and
			 effectiveness and efficiency;
						(2)identify methods
			 to improve collaboration and coordination of such programs and
			 activities;
						(3)identify areas of
			 responsibility in which improved collaboration and coordination of such
			 programs and activities would result in increased effectiveness or
			 efficiency;
						(4)develop
			 innovative interagency or intergovernmental programs, activities, or procedures
			 that would improve outcomes of reentering offenders and children of
			 offenders;
						(5)develop methods
			 for increasing regular communication that would increase interagency program
			 effectiveness;
						(6)identify areas of
			 research that can be coordinated across agencies with an emphasis on applying
			 science-based practices to support treatment and intervention programs for
			 reentering offenders;
						(7)identify funding
			 areas that should be coordinated across agencies and any gaps in funding;
			 and
						(8)in conjunction
			 with the National Adult and Juvenile Offender Reentry Resource Center, identify
			 successful programs currently operating and collect best practices in offender
			 reentry from demonstration grantees and other agencies and organizations,
			 determine the extent to which such programs and practices can be replicated,
			 and make information on such programs and practices available to States,
			 localities, community-based organizations, and others.
						(c)ReportNot
			 later than 1 year after the date of enactment of this Act, the task force
			 established under subsection (a) shall submit a report, including
			 recommendations, to Congress on barriers to reentry. The task force shall
			 provide for public input in preparing the report. The report shall identify
			 Federal and other barriers to successful reentry of offenders into the
			 community and analyze the effects of such barriers on offenders and on children
			 and other family members of offenders, including barriers to—
						(1)parental
			 incarceration as a consideration for purposes of family reunification under the
			 Adoption and Safe Families Act of 1997;
						(2)admissions in and
			 evictions from Federal housing programs;
						(3)child support
			 obligations and procedures;
						(4)Social Security
			 benefits, veterans' benefits, food stamps, and other forms of Federal public
			 assistance;
						(5)Medicaid and
			 Medicare procedures, requirements, regulations, and guidelines;
						(6)education
			 programs, financial assistance, and full civic participation;
						(7)TANF program
			 funding criteria and other welfare benefits;
						(8)employment;
						(9)laws,
			 regulations, rules, and practices that restrict Federal employment licensure
			 and participation in Federal contracting programs;
						(10)reentry
			 procedures, case planning, and the transition of persons from the custody of
			 the Federal Bureau of Prisons to a Federal parole or probation program or
			 community corrections;
						(11)laws,
			 regulations, rules, and practices that may require a parolee to return to the
			 same county that the parolee was living in prior to his or her arrest, and the
			 potential for changing such laws, regulations, rules, and practices so that a
			 parolee may change his or her setting upon release, and not settle in the same
			 location with persons who may be a negative influence; and
						(12)prerelease
			 planning procedures for prisoners to ensure that a prisoner's eligibility for
			 Federal or State benefits (including Medicaid, Medicare, Social Security, and
			 veterans' benefits) upon release is established prior to release, subject to
			 any limitations under the law, and the provision of referrals to appropriate
			 social and health services or are linked to appropriate community-based
			 organizations.
						(d)Annual
			 reportsOn an annual basis, the task force required by subsection
			 (a) shall submit to Congress a report on the activities of the task force,
			 including specific recommendations of the task force on matters referred to in
			 subsection (b).
					3105.Offender
			 reentry research
					(a)National
			 Institute of JusticeFrom amounts made available to carry out
			 this subtitle, the National Institute of Justice may conduct research on
			 offender reentry, including—
						(1)a study
			 identifying the number and characteristics of children who have had a parent
			 incarcerated and the likelihood of these minors becoming involved in the
			 criminal justice system some time in their lifetime;
						(2)a study
			 identifying a mechanism to compare rates of recidivism (including rearrest,
			 violations of parole and probation, and reincarceration) among States;
			 and
						(3)a study on the
			 population of individuals released from custody who do not engage in recidivism
			 and the characteristics (housing, employment, treatment, family connection) of
			 that population.
						(b)Bureau of
			 Justice statisticsFrom amounts made available to carry out this
			 subtitle, the Bureau of Justice Statistics may conduct research on offender
			 reentry, including—
						(1)an analysis of
			 special populations, including prisoners with mental illness or substance abuse
			 disorders, female offenders, juvenile offenders, and the elderly, that present
			 unique reentry challenges;
						(2)studies to
			 determine who is returning to prison or jail and which of those returning
			 prisoners represent the greatest risk to community safety;
						(3)annual reports on
			 the profile of the population coming out of prisons, jails, and juvenile
			 justice facilities;
						(4)a national
			 recidivism study every 3 years; and
						(5)a study of parole
			 violations and revocations.
						3106.Children of
			 incarcerated parents and families
					(a)Intake
			 procedures and education programs
						(1)Pilot
			 programThe Federal Bureau of Prisons shall, using amounts made
			 available to carry out this subsection, carry out a pilot program to—
							(A)collect
			 information regarding the dependent children of an incarcerated person as part
			 of standard intake procedures, including the number, age, and residence of such
			 children;
							(B)review all
			 policies, practices, and facilities to ensure that, as appropriate to the
			 health and well-being of the child, they support the relationship between
			 family and child;
							(C)identify the
			 training needs of staff with respect to the impact of incarceration on
			 children, families, and communities, age-appropriate interactions, and
			 community resources for the families of incarcerated persons; and
							(D)take such steps
			 as are necessary to encourage State correctional agencies to implement the
			 requirements of subparagraphs (A) through (C).
							(2)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this subsection $2,500,000 for each of fiscal years 2008 and
			 2009.
						(b)Duties of
			 secretaryThe Secretary of Health and Human Services
			 shall—
						(1)review, and make
			 available to States a report on any recommendations regarding, the role of
			 State child protective services at the time of the arrest of a person;
			 and
						(2)by regulation,
			 establish such services as the Secretary determines necessary, as appropriate
			 to the health and well-being of any child involved, for the preservation of
			 families that have been impacted by the incarceration of a family
			 member.
						3107.Encouragement
			 of employment of former prisonersThe Secretary of Labor shall take such steps
			 as are necessary to implement a program, including the Employment and Training
			 Administration, to educate employers about existing incentives, including
			 bonding, to the hiring of former Federal, State, or county prisoners.
				3108.Federal
			 resource center for children of prisonersThere are authorized to be appropriated to
			 the Secretary of Health and Human Services for each of fiscal years 2008 and
			 2009, such sums as may be necessary for the continuing activities of the
			 Federal Resource Center for Children of Prisoners, including conducting a
			 review of the policies and practices of State and Federal corrections agencies
			 to support parent-child relationships, as appropriate for the health and
			 well-being of the child.
				3109.Elimination
			 of age requirement for relative caregiver under national family caregiver
			 support programSection 372 of
			 the National Family Caregiver Support Act (part E of title III of the Older
			 Americans Act of 1965; 42 U.S.C. 3030s) is amended in paragraph (3) by striking
			 who is 60 years of age or older and— and inserting
			 who—.
				3110.Clarification
			 of authority to place prisoner in community correctionsSection 3624(c) of title 18, United States
			 Code, is amended to read as follows:
					
						(c)Prerelease
				custody
							(1)In
				generalThe Bureau of Prisons shall, to the extent practicable,
				assure that a prisoner serving a term of imprisonment spends a reasonable part
				of the final portion of the term to be served, not to exceed 1 year, under
				conditions that will afford the prisoner a reasonable opportunity to adjust to
				and prepare for the prisoner's reentry into the community. Such conditions may
				include a community correctional facility.
							(2)AuthorityThis
				subsection authorizes the Bureau of Prisons to place a prisoner in home
				confinement for the last 10 percent of the term to be served, not to exceed 6
				months.
							(3)AssistanceThe
				United States Probation System shall, to the extent practicable, offer
				assistance to a prisoner during such prerelease custody.
							(4)No
				limitationsNothing in this subsection shall be construed to
				limit or restrict the authority of the Bureau of Prisons granted under section
				3621 of this
				title.
							.
				3111.Use of
			 violent offender truth-in-sentencing grant funding for demonstration project
			 activitiesSection 20102(a) of
			 the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13702(a))
			 is amended—
					(1)in paragraph (2),
			 by striking and at the end;
					(2)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(4)to carry out any
				activity referred to in subsections (b) and (c) of section 2976 of the Omnibus
				Crime Control and Safe Streets Act of 1968 (42 U.S.C.
				3797w(b)–(c)).
							.
					3112.Grants to
			 study parole or post incarceration supervision violations and
			 revocations
					(a)Grants
			 authorizedFrom amounts made available to carry out this section,
			 the Attorney General may award grants to States to study, and to improve the
			 collection of data with respect to, individuals whose parole or
			 post-incarceration supervision is revoked and which such individuals represent
			 the greatest risk to community safety.
					(b)ApplicationAs
			 a condition of receiving a grant under this section, a State shall—
						(1)certify that the
			 State has, or intends to establish, a program that collects comprehensive and
			 reliable data with respect to individuals described in subsection (a),
			 including data on—
							(A)the number and
			 type of parole or post-incarceration supervision violations that occur within
			 the State;
							(B)the reasons for
			 parole or post-incarceration supervision revocation;
							(C)the underlying
			 behavior that led to the revocation; and
							(D)the term of
			 imprisonment or other penalty that is imposed for the violation; and
							(2)provide the data
			 described in paragraph (1) to the Bureau of Justice Statistics, in a form
			 prescribed by the Bureau.
						(c)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section $1,000,000 for each of fiscal years 2008 and
			 2009.
					3113.Reauthorization
			 of residential substance abuse treatment for State prisoners program
					(a)In
			 generalThe Omnibus Crime Control and Safe Streets Act of 1968
			 (42 U.S.C. 3701 et seq.) is amended by inserting after section 1905 the
			 following:
						
							1906.Authorization
				of appropriationsThere are
				authorized to be appropriated $30,000,000 to carry out the purposes of this
				part for each of fiscal years 2008 through
				2012.
							.
					(b)Improvements to
			 programSection 1902 of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3796ff–1) is amended—
						(1)in subsection
			 (c)—
							(A)in the subsection
			 heading, by striking Eligibility for Preference With and
			 inserting Requirement for;
							(B)by striking
			 paragraph (1) and inserting the following:
								
									(1)To be eligible
				for funding under this part, a State shall ensure that individuals who
				participate in the evidence-based substance abuse treatment program established
				or implemented with assistance provided under this part will be provided with
				aftercare services.
									;
				and
							(C)by adding at the
			 end the following:
								
									(4)Aftercare
				services required under paragraph (1) shall be funded by amounts made available
				under this
				part.
									;
							(2)by redesignating
			 subsections (c) through (f) as (d) through (g), respectively; and
						(3)by inserting
			 after subsection (b) the following:
							
								(c)Definition of
				residential substance abuse treatmentThe term residential
				substance abuse treatment means a course of evidence-based individual
				and group activities and treatment, lasting not less than 6 months, in
				residential treatment facilities set apart from the general prison population.
				Such treatment can include the use of pharmacotherapies, where appropriate,
				that may be administered for more than 6
				months.
								.
						3114.Reauthorization
			 of substance abuse treatment program under title 18Section 3621(e) of title 18, United States
			 Code, is amended—
					(1)by striking
			 paragraph (4) and inserting the following:
						
							(4)Authorization
				of appropriationsThere are authorized to be appropriated
				$30,000,000 to carry out this subsection for each of fiscal years 2008 through
				2012.
							;
				and
					(2)in paragraph (5),
			 by striking subparagraph (A) and inserting the following:
						
							(A)the term
				residential substance abuse treatment means a course of
				evidence-based individual and group activities and treatment, lasting not less
				than 6 months, in residential treatment facilities set apart from the general
				prison population, and such treatment can include the use of pharmacotherapies,
				where appropriate, that may be administered for more than 6
				months;
							.
					3115.Removal of
			 limitation on amount of funds available for corrections education programs
			 under the Adult Education and Family Literacy Act
					(a)In
			 generalSection 222(a)(1) of the Adult Education and Family
			 Literacy Act (20 U.S.C. 9222(a)(1)) is amended by striking , of which
			 not more than 10 percent and inserting of which not less than 10
			 percent.
					(b)ReportNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 Education shall submit to Congress a report on the use of literacy funds to
			 correctional intuitions, as defined in section 225(d)(2) of the Adult Education
			 and Family Literacy Act (20 U.S.C. 9224(d)(2)). The report shall specify the
			 amount of literacy funds that are provided to each category of correctional
			 institution in each State, and identify whether funds are being sufficiently
			 allocated among the various types of institutions.
					3116.Mentoring
			 grants to community-based organizations
					(a)Authority To
			 make grantsFrom amounts made available under this section, the
			 Secretary of Labor shall make grants to community-based organizations for the
			 purpose of providing mentoring and other transitional services essential to
			 reintegrating ex-offenders and incarcerated persons into society.
					(b)Use of
			 fundsGrant funds awarded under subsection (a) may be used
			 for—
						(1)mentoring adult
			 and juvenile offenders; and
						(2)transitional
			 services to assist in the reintegration of ex-offenders into the
			 community.
						(c)ApplicationTo
			 be eligible to receive a grant under this section, a community-based
			 organization shall submit an application to the Secretary of Labor, based upon
			 criteria developed by the Secretary of Labor in consultation with the Attorney
			 General and the Secretary of Housing and Urban Development.
					(d)Strategic
			 performance outcomesThe Secretary of Labor may require each
			 applicant to identify specific performance outcomes related to the long-term
			 goal of stabilizing communities by reducing recidivism and reintegrating
			 ex-offenders and incarcerated persons into society.
					(e)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section $25,000,000 for each of fiscal years 2008 and
			 2009.
					3117.Group homes
			 for recovering substance abusersSection 1925 of the Public Health Service
			 Act (42 U.S.C. 300x–25) is amended—
					(1)in subsection
			 (a)(4), by striking $4,000 and inserting $6,000;
			 and
					(2)by adding at the
			 end the following:
						
							(d)Recovery home
				outreach workers
								(1)In
				generalThe Secretary shall award a grant to an eligible entity
				to enable such entity to establish group homes for recovering substance abusers
				in accordance with this section.
								(2)EligibilityTo
				be eligible to receive a grant under paragraph (1), an entity shall—
									(A)be a national
				nonprofit organization that has established at least 500 self-administered,
				self-supported substance abuse recovery homes; and
									(B)prepare and
				submit to the Secretary an application at such time, in such manner, and
				containing such information as the Secretary may require.
									(3)Use of
				fundsAn entity shall use amounts received under the grant under
				paragraph (1) to—
									(A)establish group
				homes for recovering substance abusers that conform to the requirements of
				subparagraphs (A) through (D) of subsection (a)(6), through activities
				including—
										(i)locating a
				suitable facility to use as the group home;
										(ii)the execution of
				a lease for the use of such home; and
										(iii)obtaining a
				charter for the operation of such home from a national non-profit
				organization;
										(B)recruit
				recovering substance abusers to reside in the group home by working with
				criminal justice officials and substance abuse treatment providers, including
				through activities targeting individuals being released from incarceration;
				and
									(C)carry out other
				activities related to establishing a group home for recovering substance
				abusers.
									(4)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this subsection, $3,000,000 for each of fiscal years 2008 through
				2009. Amounts appropriated under this paragraph shall be in addition to amounts
				otherwise appropriated to carry out this
				subpart.
								.
					3118.Improved
			 reentry procedures for Federal prisoners
					(a)General reentry
			 proceduresThe Department of Justice shall take such steps as are
			 necessary to modify existing procedures and policies to enhance case planning
			 and to improve the transition of persons from the custody of the Bureau of
			 Prisons to the community, including placement of such individuals in community
			 corrections facilities.
					(b)Procedures
			 regarding benefitsThe Bureau of Prisons shall establish
			 prerelease planning procedures for Federal prisoners to ensure that a
			 prisoner's eligibility for Federal or State benefits (including Medicaid,
			 Medicare, Social Security, and veterans' benefits) upon release is established
			 prior to release, subject to any limitations in law. The Bureau shall also
			 coordinate with inmates to ensure that inmates have medical appointments
			 scheduled and have plans to secure needed and sufficient medications,
			 particularly with regard to the treatment of mental illness. The Bureau shall
			 provide each ex-offender released from Federal prisons information on how the
			 reentering offender can restore voting rights, and other civil or civic rights,
			 denied to the reentering offender based upon their offender status in the State
			 to which that reentering offender shall be returning. This information shall be
			 provided to each reentering offender in writing, and in a language that the
			 reentering offender can understand.
					3119.Family
			 unification in public housingSection 576 of the Quality Housing and Work
			 Responsibility Act of 1988 (Public Law 105–276; 42 U.S.C. 13661) is
			 amended—
					(1)by striking
			 subsection (c) and inserting the following:
						
							(c)Authority To
				deny admission to criminal offenders
								(1)In
				generalExcept as provided in subsections (a) and (b) of this
				section and in addition to any other authority to screen applicants, in
				selecting among applicants for admission to the program or to federally
				assisted housing, if the public housing agency or owner of such housing, as
				applicable, determines that an applicant or any member of the applicant's
				household is engaged in or was convicted of, during a reasonable time preceding
				the date when the applicant household would otherwise be selected for
				admission, any drug-related or violent criminal activity or other criminal
				activity which would adversely affect the health, safety, or right to peaceful
				enjoyment of the premises by other residents, the owner, or public housing
				agency employees, the public housing agency or owner may—
									(A)deny such
				applicant admission to the program or to federally assisted housing; and
									(B)after the
				expiration of the reasonable period beginning upon such activity, require the
				applicant, as a condition of admission to the program or to federally assisted
				housing, to submit to the public housing agency or owner evidence sufficient
				(as the Secretary shall by regulation provide) to ensure that the individual or
				individuals in the applicant's household who engaged in criminal activity for
				which denial was made under paragraph (1) have not engaged in any criminal
				activity during such reasonable period.
									(2)Consideration
				of rehabilitationIn determining whether, pursuant to paragraph
				(1), to deny admission to the program or federally assisted housing to any
				household, a public housing agency or an owner shall, prior to an initial
				denial of eligibility, consider the following factors:
									(A)The effect of
				denial on the applicant's family, particularly minor children.
									(B)Whether such
				household member has successfully completed a supervised drug or alcohol
				rehabilitation program (as applicable) and is no longer engaging in the illegal
				use of a controlled substance or abuse of alcohol (as applicable) to the extent
				that such use would constitute a threat to the health, safety, or well-being of
				other residents.
									(C)Whether such
				household member has otherwise been rehabilitated successfully and is no longer
				engaging in the illegal use of a controlled substance or abuse of alcohol (as
				applicable) to the extent that such use would constitute a threat to the
				health, safety, or well-being of other residents.
									(D)Whether such
				household member is participating in a supervised drug or alcohol
				rehabilitation program (as applicable) and is no longer engaging in the illegal
				use of a controlled substance or abuse of alcohol (as applicable) to the extent
				that such use would constitute a threat to the health, safety, or well-being of
				other residents.
									(E)Other mitigating
				circumstances such as—
										(i)the applicant's
				involvement in the community;
										(ii)the applicant's
				enrollment in or completion of a job training program;
										(iii)the employment
				status of the applicant;
										(iv)any other
				circumstances which reflect the efforts the applicant has made toward
				rehabilitation; and
										(v)the availability
				of other housing options.
										;
				and
					(2)by adding at the
			 end the following:
						
							(d)Conditional
				eligibilityA public housing agency or owner of such housing may
				condition an applicant's or a households' eligibility for federally assisted
				housing on the participation of the applicant, or a member of the applicant's
				household, in a supervised rehabilitation program, or other appropriate social
				services.
							.
					BCommission To
			 Study Alternatives to Incarceration of Non-Violent Mentally Ill Offenders Act
			 of 2007
				3201.Short
			 titleThis subtitle may be
			 cited as the Commission to Study Alternatives to Incarceration of
			 Non-Violent Mentally Ill Offenders Act of 2007.
				3202.FindingsCongress finds the following:
					(1)A Bureau of
			 Justice Statistics report from September 2006, entitled “Mental Health Problems
			 of Prison and Jail Inmates”, found that more than 50 percent of all prison and
			 jail inmates had a mental health problem, including 705,600 inmates in State
			 prisons, 78,800 in Federal prisons, and 479,900 in local jails.
					(2)Fifty-six percent
			 of State prisoners, 45 percent of Federal prisoners, and 64 percent of jail
			 inmates were found to have a mental health problem.
					(3)Twenty-four
			 percent of jail inmates and 15 percent of State prisoners reported
			 symptoms that met the criteria for a psychotic disorder.
					(4)Female inmates
			 had higher rates of mental health problems than male inmates, specifically in
			 State prisons, 73 percent of females and 55 percent of males reported mental
			 health problems and in local jails, 75 percent of females and 63 percent of
			 males reported mental health problems.
					(5)Thirteen percent
			 of State prisoners who had a mental health problem were homeless in the year
			 before their arrest, twice the percentage of State prisoners that did not have
			 a mental health problem who were homeless in the year before their
			 arrest.
					(6)Twenty-four
			 percent of jail inmates who had a mental health problem reported being
			 physically or sexually abused in the past, which is 3 times the percentage of
			 jail inmates without a mental health problem reporting such abuse.
					(7)Twenty percent of
			 State prisoners who had a mental health problem were injured in a fight after
			 being incarcerated, twice the percentage of State prisoners without a mental
			 health problem who were injured in a fight after being incarcerated.
					(8)The National
			 Association of Counties unanimously adopted a resolution in 2006, calling for
			 the creation of a national commission to study and make recommendations on the
			 jailing of the nonviolent mentally ill in county jails and State prisons. In
			 passing this resolution, the National Association of Counties pointed out that
			 The nation’s local jails are increasingly becoming the dumping grounds
			 for the mentally ill..
					(9)The National
			 Association of Counties has emphasized the importance of including on the
			 national commission described in paragraph (8) representatives of organizations
			 that represent governments and government agencies, including representatives
			 from organizations such as the National Association of Cities, the National
			 League of Cities, the United States Conference of Mayors, the Council of State
			 Governments, the National Conference of State Legislatures, the National
			 Governors Association, and the International City/County Management Association
			 and a representative from the Office of Management and Budget.
					(10)Other groups,
			 including the National Sheriffs’ Association, the National District Attorneys
			 Association, the American Psychiatric Association, the National Association of
			 Country Behavioral and Development Disability Directors, and the American
			 Correctional Association all support the creation of the national commission
			 described in paragraph (8).
					3203.National
			 commission on inmates with mental illness
					(a)EstablishmentNot
			 later than 3 months after the date of enactment of this Act, the Attorney
			 General of the United States shall establish a commission to study the jailing
			 of nonviolent offenders with mental illness and to make recommendations to all
			 levels of government for the most appropriate way to deal with these offenders
			 (in this subtitle referred to as the Commission).
					(b)Membership
						(1)In
			 generalThe Attorney General shall appoint the members of the
			 Commission.
						(2)MembersThe
			 Commission shall include—
							(A)representatives
			 from agencies of the Federal Government with criminal justice, health, housing,
			 employment or social service responsibilities, including—
								(i)the
			 Substance Abuse and Mental Health Services Administration;
								(ii)the Department
			 of Housing and Urban Development;
								(iii)the Bureau of
			 Justice Assistance of the Department of Justice;
								(iv)the Bureau of
			 Justice Statistics of the Department of Justice;
								(v)the
			 National Institute of Justice of the Department of Justice; and
								(vi)the Department
			 of Labor;
								(B)representatives
			 of general purpose government and national organizations representing key
			 constituencies at the local and State level, such as—
								(i)the
			 National Governors’ Association;
								(ii)the National
			 League of Cities;
								(iii)the National
			 Association of Counties;
								(iv)the National
			 Conference of State Legislatures;
								(v)the Council of
			 State Governments;
								(vi)the National
			 Sheriffs’ Association;
								(vii)the National
			 District Attorneys Association;
								(viii)the National
			 Association of County Health Officials;
								(ix)the National
			 Association of County Behavioral Health Directors;
								(x)the
			 National GAINS Center;
								(xi)the National
			 Commission on Correctional Health Care;
								(xii)the National
			 Association of Drug Court Professionals;
								(xiii)the National
			 Mental Health Association;
								(xiv)the National
			 Alliance on Mental Illness;
								(xv)the American
			 Psychological Association;
								(xvi)the American
			 Psychiatric Association;
								(xvii)the
			 International Association of Chiefs of Police;
								(xviii)the Police
			 Executive Research Forum;
								(xix)the American
			 Probation and Parole Association;
								(xx)the American Bar
			 Association;
								(xxi)the American
			 Jail Association;
								(xxii)the National
			 Association of State Alcohol and Drug Abuse Directors;
								(xxiii)the Judge
			 David Bazelon Center for Mental Health Law;
								(xxiv)the Partners
			 in Crisis of America;
								(xxv)the American
			 Correctional Association; and
								(xxvi)the National
			 Institute of Corrections;
								(C)members of
			 community-based groups working with the mentally ill;
							(D)representatives
			 of victims rights groups; and
							(E)representatives
			 of other organizations or entities, as determined by the Attorney
			 General.
							(c)Period of
			 Appointment; VacanciesMembers shall be appointed for the life of
			 the Commission. Any vacancy in the Commission shall not affect its
			 powers.
					(d)Initial
			 MeetingNot later than 30 days after the date on which all
			 members of the Commission have been appointed, the Commission shall hold its
			 first meeting.
					(e)MeetingsThe
			 Commission shall meet at the call of the Chairman.
					(f)QuorumA
			 majority of the members of the Commission shall constitute a quorum, but a
			 lesser number of members may hold hearings.
					(g)Chairman and
			 Vice ChairmanThe Commission shall select a Chairman and Vice
			 Chairman from among its members.
					3204.Reporting
					(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, the Commission shall submit a report
			 to the Committee on the Judiciary and the Committee on Appropriations of the
			 Senate and the Committee on the Judiciary and the Committee on Appropriations
			 of the House of Representatives, the Governor of each State, and any agency,
			 association, or entity participating on the Commission regarding nonviolent
			 offenders with mental illness. The report shall also be made available on the
			 Internet.
					(b)ContentsThe
			 report submitted under subsection (a) shall—
						(1)address how the
			 various levels of government can work together effectively on dealing
			 appropriately with nonviolent offenders with mental illness, including
			 recommendations, if any, regarding how the Federal Government can assist State
			 and local governments in dealing with such offenders;
						(2)identify best
			 practices regarding nonviolent offenders with mental illness;
						(3)discuss the
			 appropriateness of housing nonviolent, mentally ill offenders in jails and
			 prisons, and identify alternatives to such housing;
						(4)identify special
			 challenges faced by mentally ill offenders while in prisons and jails,
			 including being involved in physical altercations;
						(5)describe the
			 causes of the increase of mentally ill offenders; and
						(6)discuss the role
			 mental illness plays in recidivism.
						3205.Powers of the
			 Commission
					(a)HearingsThe
			 Commission may hold such hearings, sit and act at such times and places, take
			 such testimony, and receive such evidence as the Commission considers advisable
			 to carry out this subtitle.
					(b)Information
			 From Federal AgenciesThe Commission may secure directly from any
			 Federal department or agency such information as the Commission considers
			 necessary to carry out this subtitle. Upon request of the Chairman of the
			 Commission, the head of such department or agency shall furnish such
			 information to the Commission.
					(c)Postal
			 ServicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other departments and agencies of
			 the Federal Government.
					(d)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property.
					3206.Commission
			 personnel matters
					(a)Compensation of
			 MembersEach member of the Commission who is not an officer or
			 employee of the Federal Government shall be compensated at a rate equal to the
			 daily equivalent of the annual rate of basic pay prescribed for level IV of the
			 Executive Schedule under section 5315 of title 5, United States Code, for each
			 day (including travel time) during which such member is engaged in the
			 performance of the duties of the Commission. All members of the Commission who
			 are officers or employees of the United States shall serve without compensation
			 in addition to that received for their services as officers or employees of the
			 United States.
					(b)Travel
			 ExpensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Commission.
					(c)Staff
						(1)In
			 generalThe Chairman of the Commission may, without regard to the
			 civil service laws and regulations, appoint and terminate an executive director
			 and such other additional personnel as may be necessary to enable the
			 Commission to perform its duties. The employment of an executive director shall
			 be subject to confirmation by the Commission.
						(2)CompensationThe
			 Chairman of the Commission may fix the compensation of the executive director
			 and other personnel without regard to chapter 51 and subchapter III of chapter
			 53 of title 5, United States Code, relating to classification of positions and
			 General Schedule pay rates, except that the rate of pay for the executive
			 director and other personnel may not exceed the rate payable for level V of the
			 Executive Schedule under section 5316 of such title.
						(d)Detail of
			 Government EmployeesAny Federal Government employee may be
			 detailed to the Commission without reimbursement, and such detail shall be
			 without interruption or loss of civil service status or privilege.
					(e)Procurement of
			 Temporary and Intermittent ServicesThe Chairman of the
			 Commission may procure temporary and intermittent services under section
			 3109(b) of title 5, United States Code, at rates for individuals which do not
			 exceed the daily equivalent of the annual rate of basic pay prescribed for
			 level V of the Executive Schedule under section 5316 of such title.
					3207.Termination
			 of the CommissionThe
			 Commission shall terminate 90 days after the date on which the Commission
			 submits its report under section 3204.
				3208.Authorization
			 of appropriations
					(a)In
			 GeneralThere are authorized to be appropriated to the Commission
			 $3,000,000 for each of fiscal years 2008 and 2009 to carry out this
			 subtitle.
					(b)AvailabilityAny
			 sums appropriated under the authorization contained in this section shall
			 remain available, without fiscal year limitation, until expended.
					IVProtecting
			 children
			ACombating Child
			 Exploitation Act of 2007
				4101.Short
			 titleThis subtitle may be
			 cited as the Combating Child Exploitation Act of 2007.
				4102.FindingsCongress finds the following:
					(1)The Internet has
			 facilitated the growth of a multi-billion dollar global market for images and
			 video of children being sexually-displayed, raped, and tortured, far exceeding
			 law enforcement's capacity to respond at the Federal, State, and local
			 level.
					(2)The explosion of
			 child pornography trafficking is claiming very young victims. Research by the
			 Department of Justice, the University of New Hampshire, and the National Center
			 for Missing and Exploited Children indicates that among those arrested for
			 possession of child pornography, 83 percent have images of children 6–12 years
			 old, 39 percent have images of children 3–5 years old, and 19 percent have
			 images of children under the age of 3 years old.
					(3)The images and
			 videos being trafficked typically depict sexual assaults that are both graphic
			 and brutal. The same research indicates that 80 percent of known child
			 pornography possessors have images of children being sexually penetrated and 21
			 percent have images depicting children bound, gagged, blindfolded, or
			 otherwise enduring sadistic sex. Just 1 percent restricted their
			 collecting to images of simple child nudity.
					(4)Millions of
			 American children and teens are at risk from sexual predators who are hunting,
			 stalking, and luring minors online. Along with the incredible access to the
			 world offered our children by the Internet, the Internet also offers the world
			 access to our children.
					(5)The Internet
			 Crimes Against Children Task Force program (ICAC Program) of the
			 Department of Justice has identified millions of child pornography transactions
			 involving images and video of child sexual assault from millions of computer IP
			 addresses worldwide.
					(6)The ICAC Program
			 has been highly successful in creating and sustaining an emerging national
			 network of 46 Federal, State, and local task forces, which form the backbone of
			 America's national readiness to combat child exploitation.
					(7)In testimony
			 before Congress, law enforcement experts have expressed consensus that lack of
			 dedicated forensic analysis capacity is a severe problem at the Federal, State,
			 and local level, severely limiting the number of predators that can be
			 interdicted and children that can be identified and rescued.
					(8)The Federal
			 Bureau of Investigation, the Department of Immigrations and Customs
			 Enforcement, and the United States Postal Inspection Service have each
			 developed highly specialized and successful child exploitation investigative
			 capabilities, yet these agencies have testified to Congress that they must
			 triage the overwhelming number of child exploitation crimes and cannot
			 investigate a large percentage of known crimes.
					(9)Child pornography
			 and online child enticement crimes have among the highest conviction rates of
			 any child sexual offense, and the Department of Justice funded research
			 indicates that the majority of child pornography offenders have committed or
			 attempted direct sexual contact offenses against children. Investigating and
			 prosecuting these predators is thus one of the most concrete and measurable
			 strategies for the prevention of future child sexual abuse.
					4103.DefinitionsIn this subtitle, the following definitions
			 shall apply:
					(1)Child
			 exploitationThe term child exploitation means any
			 conduct, or an attempt or conspiracy to commit such conduct, constituting
			 criminal sexual abuse of a minor, sexual exploitation of a minor, abusive
			 sexual contact of a minor, sexually explicit conduct with a minor, or any
			 similar offense under Federal or State law.
					(2)MinorThe
			 term minor means any person under the age of 18 years.
					(3)Sexually
			 explicit conductThe term sexually explicit
			 conduct has the meaning as in section 2256 of title 18, United States
			 Code.
					ISpecial Counsel
			 for Child Exploitation Prevention and Interdiction
					4111.Establishment
			 of Special Counsel for Child Exploitation Prevention and Interdiction
						(a)In
			 GeneralThe Attorney General shall appoint a Special Counsel for
			 Child Exploitation Prevention and Interdiction within the Office of the Deputy
			 Attorney General.
						(b)Duties of the
			 special counselThe Special Counsel appointed under subsection
			 (a) shall have the following duties:
							(1)Coordinating the
			 policies and strategies of the Department of Justice related to the prevention
			 and investigation of child exploitation cases, including the policies and
			 strategies of the Office of Justice Programs, the Criminal Division of the
			 Department of Justice, the Executive Office of United States Attorneys, the
			 Federal Bureau of Investigation, and any other agency or bureau of the
			 Department of Justice whose activities relate to child exploitation
			 cases.
							(2)Pursuing
			 memorandums of understanding or other interagency agreements related to the
			 prevention, investigation, and apprehension of individuals exploiting children,
			 including seeking cooperation and collaboration with—
								(A)the Bureau of
			 Immigration and Customs Enforcement;
								(B)the Department of
			 State;
								(C)the Department of
			 Commerce;
								(D)the Department of
			 Education; and
								(E)other Federal
			 agencies.
								(3)Directing and
			 overseeing the ICAC Task Force Program established under section 4112.
							(4)Directing and
			 overseeing the National Internet Crimes Against Children Data Network Center
			 established under section 4115.
							(5)Directing and
			 overseeing the ICAC grant program established under section 4116.
							(6)Coordinating
			 technical assistance to Federal, State, local, and tribal law enforcement
			 agencies in the prevention, investigation, and prosecution of child
			 exploitation crimes.
							(7)Coordinating
			 training to Federal, State, local, and tribal law enforcement agencies in the
			 prevention, investigation, and prosecution of child exploitation crimes.
							(8)Coordinating
			 training and technical assistance to Federal, State, local, and tribal on
			 forensic computer examination and analysis.
							(9)Directing and
			 overseeing programs for child exploitation prevention and education, including
			 programs related to Internet safety.
							(10)Maintaining
			 liaison with the judicial branches of the Federal and State Governments on
			 matters relating to child exploitation.
							(11)Providing
			 information to the President, the Congress, the judiciary, State, local, and
			 tribal governments, and the general public on matters relating to child
			 exploitation.
							(12)Serving, at the
			 request of the Attorney General, as the representative of the Department of
			 Justice on domestic task forces, committees, or commissions addressing policy
			 or issues relating to child exploitation.
							(13)Serving, at the
			 request of the President, acting through the Attorney General, as the
			 representative of the United States Government on human rights and economic
			 justice matters related to child exploitation in international fora, including
			 the United Nations.
							(14)Providing
			 technical assistance, coordination, and support to—
								(A)other components
			 of the Department of Justice, in efforts to develop policy and to enforce
			 Federal laws relating to child exploitation cases, including the litigation of
			 civil and criminal actions relating to enforcing such laws;
								(B)other Federal,
			 State, local, and tribal agencies, in efforts to develop policy, provide
			 technical assistance, and improve coordination among agencies carrying out
			 efforts to eliminate child exploitation; and
								(C)grantees, in
			 efforts to combat child exploitation and to provide support and assistance to
			 victims of such exploitation.
								4112.Establishment
			 of ICAC Task Force Program
						(a)EstablishmentThere is established within the Office of
			 Justice Programs in the Department of Justice, under the general authority of
			 the Attorney General, an Internet Crimes Against Children Task Force
			 (hereinafter in this part referred to as the ICAC Task Force),
			 which shall consist of a national program of State and local law enforcement
			 task forces dedicated to developing effective responses to online enticement of
			 children by sexual predators, child exploitation, and child obscenity and
			 pornography cases.
						(b)National
			 programThe national ICAC Task Force program required under
			 subsection (a) shall consist of at least 1 ICAC task force in each
			 State.
						4113.Purpose of
			 ICAC Task ForcesThe ICAC Task
			 Force, and each State or local ICAC task force that is part of the national
			 program of task forces shall be dedicated towards—
						(1)increasing the
			 investigative capabilities of State and local law enforcement officers in the
			 detection, investigation, and apprehension of Internet crimes against children
			 offenses or offenders, including technology-facilitated child exploitation
			 offenses;
						(2)conducting
			 proactive and reactive Internet crimes against children investigations;
						(3)providing
			 training and technical assistance to ICAC Task Forces and other Federal, State,
			 and local law enforcement agencies in the areas of investigations, forensics,
			 prosecution, community outreach, and capacity-building, using recognized
			 experts to assist in the development and delivery of training programs;
						(4)increasing the
			 number of Internet crimes against children offenses being prosecuted in both
			 Federal and State courts;
						(5)creating a
			 multiagency task force response to Internet crimes against children offenses
			 within each State;
						(6)enhancing
			 nationwide responses to Internet crimes against children offenses, including
			 assisting other ICAC task forces, as well as other Federal, State, and local
			 agencies with Internet crimes against children investigations and
			 prosecutions;
						(7)developing and
			 delivering Internet crimes against children public awareness and prevention
			 programs; and
						(8)participating in
			 such other activities, both proactive and reactive, that will enhance
			 investigations and prosecutions of Internet crimes against children.
						4114.Duties and
			 functions of Task ForcesEach
			 State or local ICAC task force that is part of the national program of task
			 forces shall—
						(1)consist of State
			 and local investigators, prosecutors, forensic specialists, and education
			 specialists who are dedicated full-time to address the goals of such task
			 force;
						(2)work consistently
			 towards achieving the purposes described in section 4113;
						(3)engage in
			 proactive investigations, forensic examinations, and effective prosecutions of
			 Internet crimes against children;
						(4)provide forensic,
			 preventive, and investigative assistance to parents, educators, prosecutors,
			 law enforcement, and others concerned with Internet crimes against
			 children;
						(5)develop
			 multijurisdictional, multiagency responses and partnerships to Internet crimes
			 against children offenses through ongoing informational, administrative, and
			 technological support to other State and local law enforcement agencies, as a
			 means for such agencies to acquire the necessary knowledge, personnel, and
			 specialized equipment to investigate and prosecute such offenses;
						(6)fully participate
			 in any nationally coordinated investigation, as requested by the Attorney
			 General;
						(7)establish
			 investigative and prosecution standards, consistent with established norms, to
			 which that task force shall comply;
						(8)investigate, and
			 seek prosecution on, tips related to Internet crimes against children,
			 including tips from other law enforcement agencies, ICAC task forces, the
			 National Center for Missing and Exploited Children, and other Federal, State,
			 and local agencies;
						(9)develop
			 procedures for handling seized evidence;
						(10)maintain such
			 reports and records as are required under this part; and
						(11)seek to comply
			 with national standards regarding the investigation and prosecution of Internet
			 crimes against children, as set forth by the Attorney General, to the extent
			 such standards are consistent with the law of the State where the task force is
			 located.
						4115.National ICAC
			 Data Network Center
						(a)In
			 generalThe Attorney General shall establish a National Internet
			 Crimes Against Children Data Network Center.
						(b)Purpose of
			 CenterThe National Internet Crimes Against Children Data Network
			 Center established under subsection (a) shall be dedicated to assisting—
							(1)the ICAC Task
			 Force Program established under this part; and
							(2)Federal, State,
			 local, and tribal agencies investigating and prosecuting child
			 exploitation.
							(c)Mandatory
			 requirements for CenterThe National Internet Crimes Against
			 Children Data Network Center established under subsection (a) shall develop and
			 maintain an integrated technology and training program that provides—
							(1)a secure, online
			 information-sharing and case management system for use by ICAC Task Forces,
			 Federal law enforcement agencies, and other State and local law enforcement
			 agencies;
							(2)a secure, online
			 system for resolving case conflicts, for use by ICAC Task Forces, Federal law
			 enforcement agencies, and other State and local law enforcement
			 agencies;
							(3)a secure
			 intelligence data storage and analysis system for use by ICAC Task Forces,
			 Federal law enforcement agencies, and other State and local law enforcement
			 agencies;
							(4)guidelines for
			 the use of such Data Network by Federal, State, and local law enforcement
			 agencies; and
							(5)training and
			 technical assistance on the use of such Data Network by Federal, State, and
			 local law enforcement agencies.
							(d)Authorization
			 of appropriationsThere are authorized to be appropriated for
			 each of the fiscal years 2008 through 2015, $2,000,000 to carry out the
			 provisions of this section, including for—
							(1)the establishment
			 of the National Internet Crimes Against Children Data Network Center;
			 and
							(2)the costs of
			 operating and maintaining such Center.
							4116.ICAC grant
			 program
						(a)Establishment
							(1)In
			 generalThe Attorney General is authorized to award grants to
			 State and local ICAC task forces to assist in carrying out the duties and
			 functions described under section 4114.
							(2)Formula
								(A)Attorney
			 General to developAt least 75 percent of the total funds
			 appropriated for grants under paragraph (1) shall be awarded or otherwise
			 distributed pursuant to a funding formula established by the Attorney
			 General.
								(B)Baseline
			 amountAny formula established by the Attorney General under
			 subparagraph (A), shall—
									(i)ensure that each
			 State or local ICAC task force shall, at a minimum, receive an amount equal to
			 1 percent of the total funds appropriated for grants under paragraph (1);
			 and
									(ii)take into
			 consideration the following factors:
										(I)The population of
			 each State, as determined by the most recent decennial census performed by the
			 Bureau of the Census.
										(II)The number of
			 investigative leads generated by the integrated technology system of each ICAC
			 Task Force.
										(III)The number of
			 Internet crimes against children criminal cases referred by a task force for
			 Federal, State, or local prosecution.
										(IV)The number of
			 successful prosecutions of child exploitation cases by a task force.
										(V)Such other
			 criteria as the Attorney General determines demonstrates the level of need for
			 additional resources by a task force.
										(C)Remaining
			 funds
									(i)In
			 generalThe funds remaining for grants under this section after
			 allocation of the baseline amounts under subparagraph (B) shall be distributed
			 to State and local ICAC task forces based upon need, as set forth by criteria
			 established by the Attorney General. Such criteria shall include:
										(I)The population of
			 each State, as determined by the most recent decennial census performed by the
			 Bureau of the Census.
										(II)The number of
			 investigative leads generated by the integrated technology system of each ICAC
			 Task Force.
										(III)The number of
			 Internet crimes against children criminal cases referred by a task force for
			 Federal, State, or local prosecution.
										(IV)The number of
			 successful prosecutions of child exploitation cases by a task force.
										(V)Such other
			 criteria as the Attorney General determines demonstrates the level of need for
			 additional resources by a task force.
										(ii)Matching
			 requirementTo be eligible to receive any remaining grant funds
			 under this subparagraph, a State or local ICAC task force shall contribute
			 matching non-Federal funds in an amount equal to not less than 25 percent of
			 the total amount of the grant.
									(b)Application
							(1)In
			 generalEach State or local ICAC task force seeking a grant under
			 this section shall submit an application to the Attorney General at such time,
			 in such manner, and accompanied by such information as the Attorney General may
			 reasonably require.
							(2)ContentsEach
			 application submitted pursuant to paragraph (1) shall—
								(A)describe the
			 activities for which assistance under this section is sought; and
								(B)provide such
			 additional assurances as the Attorney General determines to be essential to
			 ensure compliance with the requirements of this part.
								(c)Allowable
			 usesGrants awarded under this section may be used to—
							(1)hire personnel,
			 investigators, prosecutors, education specialists, and forensic
			 specialists;
							(2)establish and
			 support forensic laboratories utilized in Internet crimes against children
			 investigations;
							(3)support
			 investigations and prosecutions of Internet crimes against children;
							(4)conduct and
			 assist with education programs to help children and parents protect themselves
			 from Internet predators;
							(5)conduct and
			 attend training sessions related to successful investigations and prosecutions
			 of Internet crimes against children; and
							(6)fund any other
			 activities directly related to preventing, investigating, or prosecuting
			 Internet crimes against children.
							(d)Reporting
			 requirements
							(1)ICAC
			 reportsTo measure the results of the activities funded by grants
			 under this section, and to assist the Attorney General in complying with the
			 Government Performance and Results Act (Public Law 103–62; 107 Stat. 285), each
			 State or local ICAC task force receiving a grant under this section shall, on
			 an annual basis, submit a report to the Attorney General that sets forth the
			 following:
								(A)Staffing levels
			 of the task force, including the number of investigators, prosecutors,
			 education specialists, and forensic specialists dedicated to investigating and
			 prosecuting Internet crimes against children.
								(B)Investigation and
			 prosecution performance measures of the task force, including—
									(i)the
			 number of Internet crimes against children related arrests;
									(ii)the number of
			 prosecutions for Internet crimes against children, including—
										(I)whether the
			 prosecution resulted in a conviction for such crime; and
										(II)the sentence and
			 the statutory maximum for such crime under State law.
										(C)The number of
			 referrals made by the task force to the United States Attorneys office,
			 including whether the referral was accepted by the United States
			 Attorney.
								(D)The number of
			 investigative technical assistance sessions that the task force provided to
			 non-member law enforcement agencies.
								(E)The number of
			 computer forensic examinations that the task force completed.
								(F)The number of law
			 enforcement agencies participating in Internet crimes against children program
			 standards established by the task force.
								(2)Report to
			 CongressNot later than 1 year after the date of enactment of
			 this Act, the Attorney General shall submit a report to Congress on—
								(A)the progress of
			 the development of the ICAC Task Forces established under this part; and
								(B)the number of
			 Federal and State investigations, prosecutions, and convictions in the prior
			 12-month period related to child exploitation.
								4117.Authorization
			 of appropriations
						(a)In
			 generalThere are authorized to be appropriated to carry out this
			 part—
							(1)$60,000,000 for
			 fiscal year 2008;
							(2)$75,000,000 for
			 fiscal year 2009;
							(3)$75,000,000 for
			 fiscal year 2010;
							(4)$75,000,000 for
			 fiscal year 2011;
							(5)$75,000,000 for
			 fiscal year 2012;
							(6)$75,000,000 for
			 fiscal year 2013;
							(7)$100,000,000 for
			 fiscal year 2014; and
							(8)$100,000,000 for
			 fiscal year 2015.
							(b)AvailabilityFunds
			 appropriated under subsection (a) shall remain available until expended.
						IIAdditional
			 measures to combat child exploitation
					4121.Additional
			 regional computer forensic labs
						(a)Additional
			 resourcesThe Attorney shall establish additional computer
			 forensic capacity to address the current backlog for computer forensics,
			 including for child exploitation investigations. The Attorney General may
			 utilize funds under this title to establish new regional computer forensic
			 laboratories within the Regional Computer Forensic Laboratories Program
			 operated by the Federal Bureau of Investigation or may increase capacity at
			 existing laboratories.
						(b)New computer
			 forensic labsIf the Attorney General determines that new
			 regional computer forensic laboratories are needed under subsection (a) to
			 address existing backlogs, such new laboratories shall be established pursuant
			 to subsection (d).
						(c)Purpose of new
			 resourcesThe additional forensic capacity established by the
			 resources provided under this section shall prioritize its activities to assist
			 Federal agencies, State and local Internet Crimes Against Children task forces,
			 and other Federal, State, and local law enforcement agencies in preventing,
			 investigating, and prosecuting Internet crimes against children.
						(d)Purpose of new
			 additional capacityThe location of any new regional computer
			 forensic laboratories under this section shall be determined by the Attorney
			 General, in consultation with the Director of the Federal Bureau of
			 Investigation, the Regional Computer Forensic Laboratory National Steering
			 Committee, and other relevant stakeholders.
						(e)ReportNot
			 later than 1 year after the date of enactment of this Act, and every year
			 thereafter, the Attorney General shall submit a report to the Congress on how
			 the funds appropriated under this section were utilized.
						(f)Authorization
			 of appropriationsThere are authorized to be appropriated for
			 fiscal years 2008 through 2015, $7,000,000 to carry out the provisions of this
			 section.
						4122.Enhanced
			 authority to investigate Internet crimes against childrenSection 2516(2) of title 18, United States
			 Code, is amended by inserting or crimes against children, including
			 child exploitation, child obscenity, or other crimes dangerous to the life,
			 limb, and well-being of minor children, after other dangerous
			 drugs,.
					4123.Additional
			 field agents for the FBI
						(a)In
			 generalThere are authorized
			 to be appropriated to the Attorney General $20,000,000, for each of the fiscal
			 years 2008 through 2009, and $25,000,000 for each of fiscal years 2010 through
			 2015, to fund the hiring of full-time Federal Bureau of Investigation field
			 agents and associated analysts and support staff in addition to the number of
			 such employees serving in those capacities on the date of enactment of this
			 Act.
						(b)Sole
			 purposeThe sole purpose of the additional staff required to be
			 hired under subsection (a) is to work on child exploitation cases as part of
			 the Federal Bureau of Investigation's Innocent Images National
			 Initiative.
						4124.Immigrations
			 and customs enforcement enhancement
						(a)Additional
			 agentsThere are authorized
			 to be appropriated to the Secretary of Homeland Security $15,000,000, for each
			 of the fiscal years 2008 through 2015, to fund the hiring of full-time agents
			 and associated analysts and support staff within the Bureau of Immigration and
			 Customs Enforcement in addition to the number of such employees serving in
			 those capacities on the date of enactment of this Act.
						(b)Sole
			 purposeThe sole purpose of the additional staff required to be
			 hired under subsection (a) is to work on child exploitation and child obscenity
			 cases.
						4125.Combating
			 trafficking via the United States Postal Service
						(a)In
			 generalThere are authorized
			 to be appropriated to the Postmaster General $5,000,000, for each of the fiscal
			 years 2008 through 2015, to fund the hiring of full-time agents and associated
			 analysts and support staff in addition to the number of such employees serving
			 in those capacities on the date of enactment of this Act.
						(b)Sole
			 purposeThe sole purpose of the additional staff required to be
			 hired under subsection (a) is to work on child exploitation and child obscenity
			 cases.
						4126.Accountability
			 provisions for child exploitation prevention and interdictionThe Attorney General, in consultation with
			 the Secretary of Homeland Security and the Postmaster General, shall report to
			 the Committees on the Judiciary of the Senate and House of Representatives and
			 any other relevant committee of jurisdiction, on an annual basis, on the
			 resources (agents, forensic labs, prosecutors, etc.) being utilized by such
			 agencies to investigate and prosecute child exploitation and child obscenity
			 cases, including the resources established under this title, the Adam Walsh
			 Child Protection and Safety Act of 2006 (Public Law 109–248; 120 Stat. 587),
			 and any other law related to combating child exploitation and child
			 obscenity.
					4127.Truth in sentencing
			 reportNot later than 1 year
			 after the date of enactment of this Act, the Comptroller General of the United
			 States shall conduct a study and report to Congress on the efforts to combat
			 child exploitation at the Federal, State, and local level, including an
			 examination of the average sentences for child sex offenders and the length of
			 time served for each individual child sex offender.
					BViolence Against
			 Children Act of 2007
				4201.Short
			 titleThis subtitle may be
			 cited as the Violence Against Children Act of 2007.
				4202.FindingsCongress makes the following
			 findings:
					(1)According to data from the National
			 Incident-Based Reporting System, people under the age of 18 make up
			 approximately 26 percent of violent crime victims reported to police, including
			 70 percent of all reported sexual assaults. Of the victims under the age of 18,
			 approximately 37 percent were under the age of 12.
					(2)According to data from the Bureau of
			 Justice Statistics, people between the ages of 12 and 17 are over 2 times more
			 likely to be victims of violent crime than adults.
					(3)According to data from the Bureau of
			 Justice Statistics, only 29 percent of violent crimes against people between
			 ages 12 and 17 are actually reported to police.
					(4)According to data from the Department of
			 Health and Human Services, an estimated 152,600 children were victims of
			 physical abuse in 2004, of which approximately 422 were fatalities.
					(5)Child abuse has long-lasting negative
			 effects upon children and families, including delayed development, depression,
			 substance abuse, and increased likelihood of experiencing or perpetrating
			 domestic violence as an adult.
					(6)Local law enforcement agencies are in need
			 of additional resources to protect and serve the needs of children and
			 families.
					(7)Legal representation, including training
			 requirements for attorneys, guardians ad litem (GAL), and court appointed
			 special advocates (CASA), and caseload restrictions, for children in dependency
			 court varies substantially by State and jurisdiction.
					(8)With an estimated 30,000 gangs operating
			 within the United States, gang violence and drug trafficking remain serious
			 problems throughout the country, causing injury and death to innocent victims,
			 often children.
					(9)(A)On November 13, 2005, a gang-related
			 dispute broke out in San Bernardino, California, and gunfire sprayed an
			 apartment building, killing 11-year-old Mynisha Crenshaw and seriously wounding
			 her 14-year-old sister as they ate Sunday dinner with their family.
						(B)This tragic shooting symbolizes the
			 struggle that so many communities across the United States, like San
			 Bernardino, face in combating gang violence, and serves as a reminder of the
			 nationwide problem of protecting children from senseless violence.
						(10)According to the National Drug Threat
			 Assessment, criminal street gangs are responsible for the distribution of much
			 of the cocaine, methamphetamine, heroin, and other illegal drugs throughout the
			 United States.
					(11)Coordination of Federal resources is needed
			 to reduce gang violence through proven and proactive prevention and
			 intervention programs, including programs that focus on keeping at-risk youth
			 in school and out of the criminal justice system.
					IEnhanced Federal role in crimes against
			 children
					4211.Enhanced penalties
						(a)In generalChapter 110 of title 18, United States
			 Code, is amended by inserting at the end the following:
							
								2260A.Violence against children
									(a)In generalWhoever, whether or not acting under color
				of law, in any circumstance described in subsection (b), by force or threat of
				force intentionally causes or attempts to cause serious bodily injury to any
				person under 18 years of age shall be imprisoned for any term of years or for
				life, and fined in accordance with this title, if—
										(1)death results from the offense; or
										(2)the offense includes aggravated assault or
				attempted aggravated assault, aggravated battery or attempted aggravated
				battery, robbery or attempted robbery, or an attempt to kill.
										(b)CircumstancesFor purposes of subsection (a), the
				circumstances described in this subsection are that—
										(1)in the course of the conducts described in
				subsection (a), the minor or the defendant traveled in or was transported in
				interstate or foreign commerce;
										(2)the conduct described in subsection (a) is
				done within the special maritime and territorial jurisdiction of the United
				States; or
										(3)in the course of the conduct described in
				subsection (a) the defendant used a channel, facility, or instrumentality of
				interstate or foreign commerce.
										(c)Serious bodily injuryIn this section—
										(1)the term serious bodily injury
				means injury involving extreme physical pain or the protracted impairment of a
				function of a bodily member, organ, or mental faculty, or requiring medical
				intervention such as surgery, hospitalization, or physical rehabilitation;
				and
										(2)serious bodily injury is deemed to have
				occurred if the offense involves conduct constituting criminal sexual abuse
				under section 2241 or 2242 of this title.
										(d)PenaltiesAn offense under this section shall not
				preempt any offense or penalty under relevant State
				law.
									.
						(b)Amendment to chapter analysisThe chapter analysis for chapter 110 of
			 title 18, United States Code, is amended by inserting at the end the
			 following:
							
								
									2260A. Violence against
				children.
								
								.
						(c)Enhanced penalties for existing crimes when
			 committed against childrenPursuant to its authority under section
			 994(p) of title 28, United States Code, and in accordance with this part and
			 its purposes, the United States Sentencing Commission shall review and amend
			 its guidelines and its policy statements to provide enhanced penalties when the
			 victim of a Federal crime is under the age of 18.
						(d)GAO review of State lawsNot later than 12 months after the date of
			 enactment of this Act, the Comptroller General of the United States
			 shall—
							(1)review the statutory penalties for crimes
			 against children under State laws and the sentencing practices of the States
			 with respect to those crimes, including whether a State provides enhanced
			 penalties when the victim of the crime is a child; and
							(2)report the findings of the review to
			 Congress.
							4212.Enhanced assistance for criminal
			 investigations and prosecutions by State and local law enforcement
			 officials
						(a)In generalAt the request of a State, Indian tribal
			 government, or unit of local government, the Attorney General shall provide
			 technical, forensic, prosecutorial, or any other form of assistance in the
			 criminal investigation or prosecution of any crime that—
							(1)constitutes a crime of violence (as defined
			 in section 16 of title 18, United States Code);
							(2)constitutes a felony under the laws of the
			 State or Indian tribe; and
							(3)is committed against a person under 18
			 years of age.
							(b)PriorityIf the Attorney General determines that
			 there are insufficient resources to fulfill requests made pursuant to
			 subsection (a), the Attorney General shall give priority to requests for
			 assistance to—
							(1)crimes committed by, or believed to be
			 committed by, offenders who have committed crimes in more than 1 State;
			 and
							(2)rural jurisdictions that have difficulty
			 covering the extraordinary expenses relating to the investigation or
			 prosecution of the crime.
							(c)Reporting requirements
							(1)In generalEvery 180 days following the date of
			 enactment of this Act, the Attorney General shall submit to Congress a report
			 on applications for Federal assistance under this subtitle, and Federal
			 assistance provided under this subtitle.
							(2)ContentsEach report under paragraph (1) shall
			 include—
								(A)a listing of all applications for Federal
			 assistance under this subtitle during the previous 180 days;
								(B)a description of each application submitted
			 during the previous 180 days, whether approved, denied, or pending, including
			 the name of the requesting party and the nature of the request for
			 assistance;
								(C)reasons for approval or denial of each
			 application, and the persons involved in the review and decision-making process
			 for each application; and
								(D)if Federal assistance was provided, a
			 description of the assistance provided, including the date on which the
			 assistance was provided.
								IIGrant programs
					4221.Federal assistance to State and local law
			 enforcement
						(a)In generalThe Attorney General shall award grants to
			 assist States, Indian tribal governments, and units of local government to
			 develop and strengthen effective law enforcement and prosecution of crimes
			 against children.
						(b)PurposesGrants provided under this section shall
			 provide personnel, training, technical assistance, data collection, and other
			 equipment for the more widespread apprehension, prosecution, and adjudication
			 of persons committing crimes against children, and specifically, for the
			 purposes of—
							(1)training law enforcement officers,
			 prosecutors, judges, and other court personnel to more effectively identify and
			 respond to crimes against children;
							(2)developing, training, or expanding units of
			 law enforcement officers, prosecutors, or courts specifically targeting crimes
			 against children;
							(3)developing and implementing more effective
			 police and prosecution policies, protocols, orders, and services specifically
			 devoted to preventing, identifying, and responding to crimes against
			 children;
							(4)developing, installing, or expanding data
			 collection and communication systems, including computerized systems, linking
			 police, prosecutors, and courts for the purpose of identifying and tracking
			 arrests, prosecutions, and convictions for crimes against children;
							(5)encouraging, developing, and strengthening
			 programs, procedures, and policies that enhance cross-collaboration and
			 cross-communication between law enforcement and child services agencies
			 regarding the care, treatment, and services for child victims;
							(6)developing, enlarging, or strengthening
			 programs addressing the needs and circumstances of Indian tribes in dealing
			 with crimes against children; and
							(7)developing, training, or expanding units of
			 law enforcement officers, prosecutors, or courts to investigate and prosecute
			 Internet crimes against children, including increased development and training
			 in the use of forensic methods.
							(c)Application
							(1)In generalEach State, Indian tribal government, or
			 unit of local government that desires a grant under this section shall submit
			 an application to the Attorney General at such time, in such manner, and
			 accompanied by or containing such information as the Attorney General shall
			 reasonably require.
							(2)RequirementsA State, Indian tribal government, or unit
			 of local government applying for a grant under this section shall—
								(A)describe—
									(i)the purposes for which the grant is
			 needed;
									(ii)the intended use of the grant funds;
			 and
									(iii)the expected results from the use of grant
			 funds;
									(B)demonstrate that, in developing a plan to
			 implement the grant, the State, Indian tribal government, or unit of local
			 government has consulted and coordinated with nonprofit, nongovernmental victim
			 services programs that have experience in providing services to victims of
			 crimes against children; and
								(C)certify that—
									(i)any Federal funds received under this
			 section will be used to supplement, not supplant, non-Federal funds that would
			 otherwise be available for activities funded under this section; and
									(ii)the State, the Indian tribal government, or
			 the State in which the unit of local government is located is in compliance
			 with sections 4231 and 4232.
									(d)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $50,000,000 for each of
			 the fiscal years 2008 through 2010.
						4222.Education, prevention, and victims’
			 assistance grants
						(a)In generalThe Attorney General shall award grants to
			 assist States, Indian tribal governments, units of local government,
			 universities, and nongovernmental organizations to provide education,
			 prevention, intervention, and victims’ assistance services regarding crimes
			 against children.
						(b)PurposesGrants provided under this section shall be
			 used to provide education, prevention, and intervention services to prevent
			 crimes against children and to provide assistance to children, and the families
			 of children, who are victims of crime, including—
							(1)educational seminars;
							(2)the operation of hotlines;
							(3)training programs for professionals;
							(4)the preparation of informational material
			 for education and public awareness;
							(5)multidisciplinary training curricula at
			 accredited schools of law and undergraduate institutions in order to provide a
			 broad and comprehensive foundation for improved intervention and representation
			 of abused and neglected children;
							(6)intervention services to prevent crimes
			 against children;
							(7)other efforts to increase awareness of the
			 facts about, or to help prevent, crimes against children, including efforts to
			 increase awareness in underserved racial, ethnic, and language minority
			 communities;
							(8)emergency medical treatment for
			 victims;
							(9)counseling to victims of crimes against
			 children and their families; and
							(10)increasing the supply of mental health
			 professionals specializing in the mental health of victims of crimes against
			 children.
							(c)Application
							(1)In generalEach State, Indian tribal government, unit
			 of local government, or nongovernmental organization that desires a grant under
			 this section shall submit an application to the Attorney General at such time,
			 in such manner, and accompanied by or containing such information as the
			 Attorney General shall reasonably require.
							(2)RequirementsA State, Indian tribal government, unit of
			 local government, or nongovernmental organization applying for a grant under
			 this section shall—
								(A)describe—
									(i)the purposes for which the grant is
			 needed;
									(ii)the intended use of the grant funds;
			 and
									(iii)the expected results from the use of grant
			 funds;
									(B)demonstrate that, in developing a plan to
			 implement the grant—
									(i)in the case of a State, Indian tribal
			 government, or unit of local government, that the State, Indian tribal
			 government, or unit of local government has consulted and coordinated with
			 nonprofit, nongovernmental victim services programs that have experience in
			 providing services to victims of crimes against children; and
									(ii)in the case of a nongovernmental
			 organization, that the nongovernmental organization has experience in providing
			 education, prevention, or intervention services regarding crimes against
			 children or has experience in providing services to victims of crimes against
			 children; and
									(C)certify that—
									(i)any Federal funds received under this
			 section will be used to supplement, not supplant, non-Federal funds that would
			 otherwise be available for activities funded under this section, provided that
			 the Attorney General may waive such requirement for nongovernmental
			 organizations in extraordinary circumstances; and
									(ii)the State, the Indian tribal government,
			 the State in which the unit of local government is located, or the State in
			 which the nongovernmental organization will operate the activities funded under
			 this section is located, is in compliance with section 4233.
									(d)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $50,000,000 for each of
			 the fiscal years 2008 through 2010.
						IIINationwide programs
					4231.Improved statistical
			 gatheringEach State receiving
			 grants pursuant to part II shall use, or shall be in the process of testing or
			 developing protocols to use, the National Incident-Based Reporting
			 System.
					4232.National safe haven
						(a)In generalNot later than 3 years after the date of
			 enactment of this Act, each State receiving grants pursuant to part II shall
			 have in effect a statute that—
							(1)permits a parent to leave a newborn baby
			 with a medically trained employee of a hospital emergency room anonymously
			 without any criminal or other penalty;
							(2)includes a mechanism to encourage and
			 permit a hospital employee in the receiving hospital to collect information
			 about the medical history of the family subject to the approval of the
			 parent;
							(3)requires law enforcement entities in the
			 State, immediately after relinquishment of a child under paragraph (1), to
			 search State and Federal missing person databases to ensure that the child has
			 not been reported missing; and
							(4)includes a plan for publicizing the State’s
			 Safe Haven law.
							(b)ExceptionNotwithstanding subsection (a)(1), a State
			 statute in effect pursuant to this section may deny a parent the ability to
			 leave a newborn baby anonymously without any criminal or other penalty if the
			 newborn baby shows signs of abuse or appears to have been intentionally
			 harmed.
						4233.Improved child protection services
			 programsNot later than 180
			 days after the date of enactment of this Act, each State receiving an allotment
			 for child welfare services under subpart 1 of part B of title IV of the
			 Social Security Act (42 U.S.C. 620 et
			 seq.) shall submit to the Secretary of Health and Human Services a report
			 detailing the State’s program funded under that subpart, including the process
			 for maintaining records and verifying the well-being of the children under the
			 State’s care.
					4234.Model training and caseload
			 standards
						(a)Development
							(1)Model curriculum and training
			 standardsThe Secretary of
			 Health and Human Services, in conjunction with the Attorney General, shall
			 develop model standards for curriculum and training for individuals who are
			 guardians ad litem, court appointed special advocates, or attorneys ad litem,
			 in child abuse and neglect cases (as defined in section 111 of the Child Abuse
			 Prevention and Treatment Act (42 U.S.C. 5106g)). The Secretary of Health and
			 Human Services shall design the standards to improve the quality of
			 representation by, and uniformity of practices of, such individuals, throughout
			 the United States.
							(2)Caseload standardsThe Secretary of Health and Human Services,
			 after consulting with the Attorney General, shall develop caseload standards
			 for the individuals described in paragraph (1).
							(b)DisseminationNot later than 18 months after the date of
			 enactment of this Act, the Secretary of Health and Human Services shall
			 disseminate the standards developed under paragraphs (1) and (2) of subsection
			 (a) to State child welfare agencies receiving assistance under subpart 1 of
			 part B of title IV of the Social Security Act (42 U.S.C. 620 et seq.).
						IVMynisha's Law
					4241.Short titleThis part may be cited as Mynisha's
			 Law.
					4242.Federal coordination and assistance in
			 preventing gang violenceThe
			 Attorney General shall establish an interagency task force to provide Federal
			 assistance and coordination in preventing gang violence.
					4243.Designation as a High Intensity Interstate
			 Gang Area
						(a)In generalA unit of local government, city, county,
			 tribal government, or a group of counties (whether located in 1 or more States)
			 may submit an application to the Attorney General for designation as a high
			 intensity interstate gang area.
						(b)Criteria
							(1)In generalThe Attorney General shall establish
			 criteria for reviewing applications submitted under subsection (a).
							(2)ConsiderationsIn establishing criteria under subsection
			 (a) and evaluating an application for designation as a high intensity
			 interstate gang area, the Attorney General shall consider—
								(A)the current and predicted levels of gang
			 crime activity in the area;
								(B)the extent to which violent crime in the
			 area appears to be related to criminal gang activity;
								(C)the extent to which the area is already
			 engaged in local or regional collaboration regarding, and coordination of, gang
			 prevention activities;
								(D)the extent to which an increase in the
			 allocation of Federal resources would enhance local response to the gang crime
			 or gang prevention activities in the area; and
								(E)such other criteria as the Attorney General
			 determines to be appropriate.
								4244.Purpose of the Task Force
						(a)In generalIn order to coordinate Federal assistance
			 to high intensity interstate gang areas, the Attorney General shall establish
			 an Interagency Gang Prevention Task Force (in this part referred to as the
			 Task Force), consisting of a representative from—
							(1)the Department of Justice;
							(2)the Department of Education;
							(3)the Department of Labor;
							(4)the Department of Health and Human
			 Services; and
							(5)the Department of Housing and Urban
			 Development.
							(b)CoordinationFor each high intensity interstate gang
			 area designated by the Attorney General under section 4243, the Task Force
			 shall—
							(1)coordinate the activities of the Federal
			 Government to create a comprehensive gang prevention response, focusing on
			 early childhood intervention, at-risk youth intervention, literacy, employment,
			 and community policing; and
							(2)coordinate its efforts with local and
			 regional gang prevention efforts.
							(c)ProgramsThe Task Force shall prioritize the needs
			 of high intensity interstate gang areas for funding under—
							(1)the Child Care and Development Block Grant
			 Act of 1990 (42 U.S.C. 9858 et seq.);
							(2)the Even Start programs under subpart 3 of
			 part B of title I of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6381 et seq.);
							(3)the Healthy Start Initiative under section
			 330H of the Public Health Services Act (42 U.S.C. 254c–8);
							(4)the Head Start Act (42 U.S.C. 9831 et
			 seq.);
							(5)the 21st Century Community Learning Centers
			 program under part B of title IV of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 7171 et seq.);
							(6)the Job Corps program under subtitle C of
			 title I of the Workforce Investment Act of 1998 (29 U.S.C. 2881 et
			 seq.);
							(7)the community development block grant
			 program under title I of the Housing and Community Development Act of 1974 (42
			 U.S.C. 5301 et seq.);
							(8)the Gang Resistance Education and Training
			 projects under subtitle X of title III of the Violent Crime Control and Law
			 Enforcement Act of 1994 (42 U.S.C. 13921);
							(9)any program administered by the Office of
			 Community Oriented Policing Services;
							(10)the Juvenile Accountability Block Grant
			 program under part R of title I of the Omnibus Crime Control and Safe Streets
			 Act of 1968 (42 U.S.C. 3796ee et seq.);
							(11)the Edward Byrne Memorial Justice
			 Assistance Grant Program under subpart 1 of part E of title I of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.); and
							(12)any other program that the Task Force
			 determines to be appropriate.
							(d)Reporting requirements
							(1)In generalNot later than February 1 of each year, the
			 Task Force shall submit to Congress and the Attorney General a report on the
			 funding needs and programmatic outcomes for each area designated as a high
			 intensity interstate gang area.
							(2)ContentsEach report under paragraph (1) shall
			 include—
								(A)an evidence-based analysis of the best
			 practices and outcomes among the areas designated as high intensity interstate
			 gang areas; and
								(B)an analysis of the adequacy of Federal
			 funding to meet the needs of each area designated as a high intensity
			 interstate gang area and, if the Task Force identifies any programmatic
			 shortfalls in addressing gang prevention, a request for new funding or
			 reprogramming of existing funds to meet such shortfalls.
								4245.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to meet any needs
			 identified in any report submitted under section 4244(d)(1).
					VSchool Safety Enhancements 
					4251.Grant program for school
			 securitySection 2701 of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797a) is
			 amended—
						(1)in subsection (b)—
							(A)in paragraph (1), by inserting
			 surveillance, after detectors,;
							(B)by striking paragraph (2) and inserting the
			 following:
								
									(2)The establishment of hotlines or tiplines
				for the reporting of potentially dangerous students and
				situations.
									;
				
							(C)by redesignating paragraph (5) as paragraph
			 (6); and
							(D)by inserting after paragraph (4) the
			 following:
								
									(5)Capital improvements to make school
				facilities more
				secure.
									;
							(2)by striking subsection (d)(1) and inserting
			 the following:
							
								(1)Notwithstanding section 1701(g), the
				Federal share of the costs of a program provided by a grant under subsection
				(a) shall be 80 percent of the total of such costs. The non-Federal share of
				such costs shall be 20 percent of such
				costs.
								;
				and
						(3)by adding at the end the following:
							
								(g)Interagency task forceNot later than 60 days after the date of
				enactment of this subsection, the Director and the Secretary of Education, or
				the designee of the Secretary, shall establish an interagency task force to
				develop and promulgate a set of advisory school safety guidelines. The advisory
				school safety guidelines shall be published in the Federal Register by not
				later than June 1,
				2008.
								.
						4252.ApplicationsSection 2702(a)(2) of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3797b(a)(2)) is amended to read
			 as follows:
						
							(2)be accompanied by a report, signed by the
				chief education officer and the attorney general or other chief legal officer
				of the State, unit of local government, or Indian tribe, demonstrating that
				each proposed use of the grant funds will be—
								(A)an effective means for improving the safety
				of 1 or more schools;
								(B)consistent with a comprehensive approach to
				preventing school violence; and
								(C)individualized to the needs of each school
				at which those improvements are to be
				made.
								.
					4253.Authorization of
			 appropriationsSection 2705 of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797e) is
			 amended by striking $30,000,000 and inserting
			 $50,000,000.
					VDrug
			 control, prevention and treatment
			ADrug Sentencing
			 Reform and Cocaine Kingpin Trafficking Act of 2007
				5101.Short
			 titleThis subtitle may be
			 cited as the Drug Sentencing Reform and Cocaine Kingpin Trafficking Act
			 of 2007.
				5102.Cocaine
			 sentencing disparity elimination
					(a)CSASection 401(b)(1) of the Controlled
			 Substances Act (21 U.S.C. 841(b)(1)) is amended—
						(1)in subparagraph
			 (A)(iii), by striking 50 grams and inserting 5
			 kilograms; and
						(2)in subparagraph
			 (B)(iii), by striking 5 grams and inserting 500
			 grams.
						(b)Import and
			 Export ActSection 1010(b) of the Controlled Substances Import
			 and Export Act (21 U.S.C. 960(b)) is amended—
						(1)in paragraph
			 (1)(C), by striking 50 grams and inserting 5
			 kilograms; and
						(2)in paragraph
			 (2)(C), by striking 5 grams and inserting 500
			 grams.
						5103.Elimination
			 of mandatory minimum for simple possessionSection 404(a) of the Controlled Substances
			 Act (21 U.S.C. 844(a)) is amended by striking the sentence beginning
			 Notwithstanding the preceding sentence,.
				5104.Increased
			 emphasis on certain aggravating and mitigating factorsPursuant to its authority under section 994
			 of title 28, United States Code, the United States Sentencing Commission shall
			 review and, if appropriate, amend the sentencing guidelines to ensure that the
			 penalties for an offense involving trafficking of a controlled
			 substance—
					(1)provide tiered
			 enhancements for the involvement of a dangerous weapon or violence, including,
			 if appropriate—
						(A)an enhancement
			 for the use or brandishment of a dangerous weapon;
						(B)an enhancement
			 for the use, or threatened use, of violence; and
						(C)any other
			 enhancement the Commission considers necessary;
						(2)adequately take
			 into account the culpability of the defendant and the role of the defendant in
			 the offense, including consideration of whether enhancements should be added,
			 either to the existing enhancements for aggravating role or otherwise, that
			 take into account aggravating factors associated with the offense,
			 including—
						(A)whether the
			 defendant committed the offense as part of a pattern of criminal conduct
			 engaged in as a livelihood;
						(B)whether the
			 defendant is an organizer or leader of drug trafficking activities involving 5
			 or more persons;
						(C)whether the
			 defendant maintained an establishment for the manufacture or distribution of
			 the controlled substance;
						(D)whether the
			 defendant distributed a controlled substance to an individual under the age of
			 21 years of age or to a pregnant woman;
						(E)whether the
			 defendant involved an individual under the age of 18 years or a pregnant woman
			 in the offense;
						(F)whether the
			 defendant manufactured or distributed the controlled substance in a location
			 described in section 409(a) or section 419(a) of the Controlled Substances Act
			 (21 U.S.C. 849(a) or 860(a));
						(G)whether the
			 defendant bribed, or attempted to bribe, a Federal, State, or local law
			 enforcement officer in connection with the offense;
						(H)whether the
			 defendant was involved in importation into the United States of a controlled
			 substance;
						(I)whether bodily
			 injury or death occurred in connection with the offense;
						(J)whether the
			 defendant committed the offense after previously being convicted of a felony
			 controlled substances offense; and
						(K)any other factor
			 the Commission considers necessary; and
						(3)adequately take
			 into account mitigating factors associated with the offense, including—
						(A)whether the
			 defendant had minimum knowledge of the illegal enterprise;
						(B)whether the
			 defendant received little or no compensation in connection with the
			 offense;
						(C)whether the
			 defendant acted on impulse, fear, friendship, or affection when the defendant
			 was otherwise unlikely to commit such an offense; and
						(D)whether any
			 maximum base offense level should be established for a defendant who qualifies
			 for a mitigating role adjustment.
						5105.Offender drug
			 treatment incentive grants
					(a)Grant program
			 authorizedThe Attorney General shall carry out a grant program
			 under which the Attorney General may make grants to States, units of local
			 government, territories, and Indian tribes in an amount described in subsection
			 (c) to improve the provision of drug treatment to offenders in prisons, jails,
			 and juvenile facilities.
					(b)Requirements
			 for application
						(1)In
			 generalTo be eligible to receive a grant under subsection (a)
			 for a fiscal year, an entity described in that subsection shall, in addition to
			 any other requirements specified by the Attorney General, submit to the
			 Attorney General an application that demonstrates that, with respect to
			 offenders in prisons, jails, and juvenile facilities who require drug treatment
			 and who are in the custody of the jurisdiction involved, during the previous
			 fiscal year that entity provided drug treatment meeting the standards
			 established by the Single State Authority for Substance Abuse (as that term is
			 defined in section 5106) for the relevant State to a number of such offenders
			 that is 2 times the number of such offenders to whom that entity provided drug
			 treatment during the fiscal year that is 2 years before the fiscal year for
			 which that entity seeks a grant.
						(2)Other
			 requirementsAn application under this section shall be submitted
			 in such form and manner and at such time as specified by the Attorney
			 General.
						(c)Allocation of
			 grant amounts based on drug treatment percent demonstratedThe
			 Attorney General shall allocate amounts under this section for a fiscal year
			 based on the percent of offenders described in subsection (b)(1) to whom an
			 entity provided drug treatment in the previous fiscal year, as demonstrated by
			 that entity in its application under that subsection.
					(d)Uses of
			 grantsA grant awarded to an entity under subsection (a) shall be
			 used—
						(1)for continuing
			 and improving drug treatment programs provided at prisons, jails, and juvenile
			 facilities of that entity; and
						(2)to strengthen
			 rehabilitation efforts for offenders by providing addiction recovery support
			 services, such as job training and placement, education, peer support,
			 mentoring, and other similar services.
						(e)ReportsAn
			 entity that receives a grant under subsection (a) during a fiscal year shall,
			 not later than the last day of the following fiscal year, submit to the
			 Attorney General a report that describes and assesses the uses of such
			 grant.
					(f)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $10,000,000 to carry out this section for each of fiscal years 2008 and
			 2009.
					5106.Grants for
			 demonstration programs to reduce drug use substance abusers
					(a)Awards
			 requiredThe Attorney General may make competitive grants to
			 eligible partnerships, in accordance with this section, for the purpose of
			 establishing demonstration programs to reduce the use of alcohol and other
			 drugs by supervised substance abusers during the period in which each such
			 substance abuser is in prison, jail, or a juvenile facility, and until the
			 completion of parole or court supervision of such abuser.
					(b)Use of grant
			 fundsA grant made under subsection (a) to an eligible
			 partnership for a demonstration program, shall be used—
						(1)to support the
			 efforts of the agencies, organizations, and researchers included in the
			 eligible partnership, with respect to the program for which a grant is awarded
			 under this section;
						(2)to develop and
			 implement a program for supervised substance abusers during the period
			 described in subsection (a), which shall include—
							(A)alcohol and drug
			 abuse assessments that—
								(i)are
			 provided by a State-approved program;
								(ii)provide adequate
			 incentives for completion of a comprehensive alcohol or drug abuse treatment
			 program, including through the use of graduated sanctions; and
								(B)coordinated and
			 continuous delivery of drug treatment and case management services during such
			 period; and
							(3)to provide
			 addiction recovery support services (such as job training and placement, peer
			 support, mentoring, education, and other related services) to strengthen
			 rehabilitation efforts for substance abusers.
						(c)ApplicationTo
			 be eligible for a grant under subsection (a) for a demonstration program, an
			 eligible partnership shall submit to the Attorney General an application
			 that—
						(1)identifies the
			 role, and certifies the involvement, of each agency, organization, or
			 researcher involved in such partnership, with respect to the program;
						(2)includes a plan
			 for using judicial or other criminal or juvenile justice authority to supervise
			 the substance abusers who would participate in a demonstration program under
			 this section, including for—
							(A)administering
			 drug tests for such abusers on a regular basis; and
							(B)swiftly and
			 certainly imposing an established set of graduated sanctions for non-compliance
			 with conditions for reentry into the community relating to drug abstinence
			 (whether imposed as a pre-trial, probation, or parole condition, or
			 otherwise);
							(3)includes a plan
			 to provide supervised substance abusers with coordinated and continuous
			 services that are based on evidence-based strategies and that assist such
			 abusers by providing such abusers with—
							(A)drug treatment
			 while in prison, jail, or a juvenile facility;
							(B)continued
			 treatment during the period in which each such substance abuser is in prison,
			 jail, or a juvenile facility, and until the completion of parole or court
			 supervision of such abuser;
							(C)addiction
			 recovery support services;
							(D)employment
			 training and placement;
							(E)family-based
			 therapies;
							(F)structured
			 post-release housing and transitional housing, including housing for recovering
			 substance abusers; and
							(G)other services
			 coordinated by appropriate case management services;
							(4)includes a plan
			 for coordinating the data infrastructures among the entities included in the
			 eligible partnership and between such entities and the providers of services
			 under the demonstration program involved (including providers of technical
			 assistance) to assist in monitoring and measuring the effectiveness of
			 demonstration programs under this section; and
						(5)includes a plan
			 to monitor and measure the number of substance abusers—
							(A)located in each
			 community involved; and
							(B)who improve the
			 status of their employment, housing, health, and family life.
							(d)Reports to
			 Congress
						(1)Interim
			 reportNot later than September 30, 2008, the Attorney General
			 shall submit to Congress a report that identifies the best practices relating
			 to the comprehensive and coordinated treatment of substance abusers, including
			 the best practices identified through the activities funded under this
			 section.
						(2)Final
			 reportNot later than September 30, 2009, the Attorney General
			 shall submit to Congress a report on the demonstration programs funded under
			 this section, including on the matters specified in paragraph (1).
						(e)DefinitionsIn
			 this section:
						(1)Eligible
			 partnershipThe term eligible partnership means a
			 partnership that includes—
							(A)the applicable
			 Single State Authority for Substance Abuse;
							(B)the State, local,
			 territorial, or tribal criminal or juvenile justice authority involved;
							(C)a researcher who
			 has experience in evidence-based studies that measure the effectiveness of
			 treating long-term substance abusers during the period in which such abusers
			 are under the supervision of the criminal or juvenile justice system
			 involved;
							(D)community-based
			 organizations that provide drug treatment, related recovery services, job
			 training and placement, educational services, housing assistance, mentoring, or
			 medical services; and
							(E)Federal agencies
			 (such as the Drug Enforcement Agency, the Bureau of Alcohol, Tobacco, Firearms,
			 and Explosives, and the office of a United States attorney).
							(2)Substance
			 abuserThe term substance abuser means an individual
			 who—
							(A)is in a prison,
			 jail, or juvenile facility;
							(B)has abused
			 illegal drugs or alcohol for a number of years; and
							(C)is scheduled to
			 be released from prison, jail, or a juvenile facility during the 24-month
			 period beginning on the date the relevant application is submitted under
			 subsection (c).
							(3)Single State
			 authority for substance abuseThe term Single State
			 Authority for Substance Abuse means an entity designated by the Governor
			 or chief executive officer of a State as the single State administrative
			 authority responsible for the planning, development, implementation,
			 monitoring, regulation, and evaluation of substance abuse services in that
			 State.
						(f)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section $5,000,000 for each of fiscal years 2008 and
			 2009.
					5107.Emergency
			 authority for United States sentencing commission
					(a)In
			 generalThe United States Sentencing Commission, in its
			 discretion, may—
						(1)promulgate
			 amendments pursuant to the directives in this subtitle in accordance with the
			 procedure set forth in section 21(a) of the Sentencing Act of 1987 (Public Law
			 100–182), as though the authority under that Act had not expired; and
						(2)pursuant to the
			 emergency authority provided in paragraph (1), make such conforming amendments
			 to the Sentencing Guidelines as the Commission determines necessary to achieve
			 consistency with other guideline provisions and applicable law.
						(b)PromulgationThe
			 Commission shall promulgate any amendments under subsection (a) promptly so
			 that the amendments take effect on the same date as the amendments made by this
			 subtitle.
					5108.Increased
			 penalties for major drug traffickers
					(a)Increased
			 penalties for manufacture, distribution, dispensation, or possession with
			 intent To manufacture, distribute, or dispenseSection 401(b)(1)
			 of the Controlled Substances Act (21 U.S.C. 841(b)) is amended—
						(1)in subparagraph
			 (A), by striking $4,000,000, $10,000,000,
			 $8,000,000, and $20,000,000 and inserting
			 $10,000,000, $50,000,000,
			 $20,000,000, and $75,000,000, respectively;
			 and
						(2)in subparagraph
			 (B), by striking $2,000,000, $5,000,000,
			 $4,000,000, and $10,000,000 and inserting
			 $5,000,000, $25,000,000,
			 $8,000,000, and $50,000,000, respectively.
						(b)Increased
			 penalties for importation and exportationSection 1010(b) of the
			 Controlled Substances Import and Export Act (21 U.S.C. 960(b)) is
			 amended—
						(1)in paragraph (1),
			 by striking $4,000,000, “$10,000,000”, “$8,000,000”, and
			 $20,000,000 and inserting $10,000,000,
			 “$50,000,000”, “$20,000,000”, and $75,000,000, respectively,
			 and
						(2)in paragraph (2),
			 by striking $2,000,000, “$5,000,000”, “$4,000,000”, and
			 $10,000,000 and inserting $5,000,000,
			 “$25,000,000”, “$8,000,000”, and $50,000,000,
			 respectively.
						5109.Authorization
			 of appropriations and required report
					(a)Authorization
			 of appropriations for department of justiceThere is authorized
			 to be appropriated to the Department of Justice not more than $36,000,000 for
			 each of the fiscal years 2008 and 2009 for the prosecution of high-level drug
			 offenses, of which—
						(1)$15,000,000 is
			 for salaries and expenses of the Drug Enforcement Administration;
						(2)$15,000,000 is
			 for salaries and expenses for the Offices of United States Attorneys;
						(3)$4,000,000 each
			 year is for salaries and expenses for the Criminal Division; and
						(4)$2,000,000 is for
			 salaries and expenses for the Office of the Attorney General for the management
			 of such prosecutions.
						(b)Authorization
			 of appropriations for department of treasuryThere is authorized
			 to be appropriated to the Department of the Treasury for salaries and expenses
			 of the Financial Crime Enforcement Network (FINCEN) not more than $10,000,000
			 for each of fiscal years 2008 and 2009 in support of the prosecution of
			 high-level drug offenses.
					(c)Authorization
			 of appropriations for department of homeland securityThere is
			 authorized to be appropriated for the Department of Homeland Security not more
			 than $10,000,000 for each of fiscal years 2008 and 2009 for salaries and
			 expenses in support of the prosecution of high-level drug offenses.
					(d)Additional
			 fundsAmounts authorized to be appropriated under this section
			 shall be in addition to amounts otherwise available for, or in support of, the
			 prosecution of high-level drug offenses.
					(e)Report of
			 comptroller generalNot later than 180 days after the end of each
			 of fiscal years 2008 and 2009, the Comptroller General shall submit to the
			 Committees on the Judiciary and the Committees on Appropriations of the Senate
			 and House of Representatives a report containing information on the actual uses
			 made of the funds appropriated pursuant to the authorization of this
			 section.
					5110.Effective
			 dateThe amendments made by
			 this subtitle shall apply to any offense committed on or after 180 days after
			 the date of enactment of this Act. There shall be no retroactive application of
			 any portion of this subtitle.
				BDextromethorphan
			 Abuse Reduction Act of 2007
				5201.Short
			 titleThis subtitle may be
			 cited as the Dextromethorphan Abuse Reduction Act of
			 2007.
				5202.FindingsCongress finds the following:
					(1)When used
			 properly, cough medicines that contain dextromethorphan have a long history of
			 being safe and effective. But abuse of dextromethorphan at high doses can
			 produce hallucinations, rapid heart beat, high blood pressure, loss of
			 consciousness, and seizures. The dangers multiply when dextromethorphan is
			 abused with alcohol, prescription drugs, or narcotics.
					(2)Dextromethorphan
			 is inexpensive, legal, and readily accessible, which has contributed to the
			 increased abuse of that drug, particularly among teenagers.
					(3)Increasing
			 numbers of teens and others are abusing dextromethorphan by ingesting it in
			 excessive quantities. Prolonged use at high doses can lead to psychological
			 dependence on the drug. Abuse of dextromethorphan can also cause impaired
			 judgment, which can lead to injury or death.
					(4)Dextromethorphan
			 abuse increased by a factor of 10 during the period of 1999 through 2004, with
			 an increase by a factor of 15 among children aged 9 to 17 years.
					(5)An estimated
			 2,400,000 teenagers (1 in 10) abused over-the-counter cough medicines in 2005.
			 Children ages 9 to 17 years are the fastest growing group of dextromethorphan
			 abusers.
					(6)The Food and Drug
			 Administration has called the abuse of dextromethorphan a serious
			 issue and a disturbing new trend that can cause
			 death as well as other serious adverse events such as brain damage,
			 seizure, loss of consciousness, and irregular heartbeat..
					(7)In recognition of
			 the problem, several retailers have voluntarily implemented age restrictions on
			 purchases of cough and cold medicines containing dextromethorphan.
					(8)Prevention is a
			 key component of addressing the rise in the abuse of legal medications.
			 Education campaigns teaching teens and parents about the dangers of these drugs
			 are an important part of this effort.
					5203.Dextromethorphan
					(a)DefinitionsSection
			 102 of the Controlled Substances Act (21 U.S.C. 802) is amended by adding at
			 the end the following:
						
							(50)The term finished dosage
				form, relating to dextromethorphan, means dextromethorphan that—
								(A)is—
									(i)in a tablet, capsule, solution,
				liquid, or other form intended for retail sale, and that generally contains
				inactive ingredients; and
									(ii)approved under the Federal Food,
				Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) as a nonprescription drug (as
				that term is defined in section 760 of that Act (21 U.S.C. 379aa)); or
									(B)has been combined with other active or
				inactive ingredients during the process of manufacturing a tablet, capsule,
				solution, liquid, or other form described in subparagraph (A).
								(51)The term unfinished,
				relating to dextromethorphan, means any concentration or amount of
				dextromethorphan that is not in finished dosage
				form.
							.
					(b)Unfinished
			 dextromethorphanSchedule V of section 202(c) of the Controlled
			 Substances Act (21 U.S.C. 812(c)) is amended by adding at the end the
			 following:
						
							(6)Unfinished
				dextromethorphan.
							.
					(c)Sales of
			 dextromethorphan in finished dosage form
						(1)In
			 generalPart D of title II of the Controlled Substances Act (21
			 U.S.C. 841 et seq.), as amended by this Act, is amended by adding at the end
			 the following:
							
								425.Civil
				penalties for certain dex­tro­methorphan sales
									(a)In
				general
										(1)Sale
											(A)In
				generalExcept as provided in paragraph (2), it shall be unlawful
				for any person to knowingly sell, cause another to sell, or conspire to sell a
				product containing dextromethorphan to an individual under the age of 18 years,
				including any such sale using the Internet.
											(B)Failure to
				check identificationIf a person fails to request identification
				from an individual under the age of 18 years and sells a product containing
				dextromethorphan to that individual, that person shall be deemed to have known
				that the individual was under the age of 18 years.
											(C)Affirmative
				defenseIt shall be an affirmative defense to an alleged
				violation of subparagraph (A) that the person selling a product containing
				dextromethorphan examined the purchaser's identification card and, based on
				that examination, that person reasonably concluded that the identification was
				valid and indicated that the purchaser was not less than 18 years of
				age.
											(2)ExceptionThis
				section shall not apply to any sale made pursuant to a validly issued
				prescription.
										(b)Fines
										(1)In
				generalThe Attorney General may impose a civil penalty on a
				person for violating subsection (a)(1)(A), including a violation of that
				subsection committed by an employee or agent of such person.
										(2)Maximum
				amountA civil penalty imposed under paragraph (1) shall
				be—
											(A)not more than
				$1,000 for the first violation of subsection (a)(1)(A) by a person;
											(B)not more than
				$2,000 for the second violation of subsection (a)(1)(A) by a person; and
											(C)not more than
				$5,000 for the third violation, or a subsequent violation, of subsection
				(a)(1)(A) by a person.
											(3)Number of
				violationsIf a person makes sales of dextromethorphan at more
				than 1 location, for purposes of determining the number of violations by that
				person under this subsection each individual location operated by that person
				shall be considered a separate person.
										(c)Definition of
				identification cardIn this section, the term
				identification card means an identification card that—
										(1)includes a
				photograph and the date of birth of the individual;
										(2)is issued by a
				State or the Federal Government; and
										(3)is considered
				acceptable for purposes of sections 274a.2(b)(1)(v)(A) and
				274a.2(b)(1)(v)(B)(1) of title 8, Code of Federal Regulations (as in effect on
				or after the date of the enactment of this
				section).
										.
						(2)Regulations
							(A)Internet
			 salesNot later than 180 days after the date of enactment of this
			 Act, the Attorney General of the United States shall promulgate regulations for
			 Internet sales of products containing dextromethorphan to ensure compliance
			 with section 425 of the Controlled Substances Act, as added by this Act.
							(B)Civil
			 penalties
								(i)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Attorney General of the United States shall promulgate
			 regulations to carry out section 425 of the Controlled Substances Act, as added
			 by this Act.
								(ii)ContentsThe
			 regulations promulgated under clause (i) shall—
									(I)provide for a
			 range of fines for a retailer, based on whether the retailer or an employee or
			 agent of that retailer has committed prior violations of section 425(a) of the
			 Controlled Substances Act, as added by this Act; and
									(II)require
			 consideration of whether a fine to be imposed on a retailer should be reduced
			 or eliminated based on—
										(aa)the
			 establishment and administration of an effective employee training program by a
			 retailer relating to this subtitle and the amendments made by this subtitle;
			 or
										(bb)other actions
			 taken by a retailer to ensure compliance with this subtitle and the amendments
			 made by this subtitle.
										(C)Definition of
			 retailerIn this paragraph, the term retailer means
			 a grocery store, general merchandise store, drug store, convenience store, or
			 other entity or person whose activities as a distributor relating to products
			 containing dextromethorphan are limited almost exclusively to sales for
			 personal use, both in number of sales and volume of sales, either directly to
			 walk-in customers or in face-to-face transactions by direct sales.
							(3)Sense of the
			 SenateIt is the sense of the Senate that—
							(A)manufacturers of
			 products containing dextromethorphan should contain language on packages
			 cautioning consumers about the dangers of dextromethorphan misuse; and
							(B)retailers selling
			 products containing dextromethorphan should impose appropriate safeguards to
			 protect against the theft of such products.
							(d)Prevention
			 funding
						(1)The Partnership
			 for a Drug-Free America
							(A)In
			 generalThe Director of National Drug Control Policy shall make a
			 directed grant to the Partnership for a Drug-Free America to provide education
			 to individuals under the age of 18 years and parents regarding preventing the
			 abuse of prescription and nonprescription drugs (including
			 dextromethorphan).
							(B)Authorization
			 of appropriationsIn addition to any other amounts authorized to
			 be appropriated, there are authorized to be appropriated $4,000,000 for each of
			 fiscal years 2008 through 2010 to carry out this paragraph.
							(2)Community
			 Anti-Drug Coalition of America
							(A)In
			 generalThe Director of National Drug Control Policy shall make a
			 directed grant to the Community Anti-Drug Coalition of America to provide
			 education, training, and technical assistance to community coalitions regarding
			 preventing the abuse of prescription and nonprescription drugs (including
			 dextromethorphan).
							(B)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $4,000,000 for each of fiscal years 2008 through 2010 to carry out this
			 paragraph.
							(3)Supplement not
			 supplantGrant funds provided under this subsection shall be used
			 to supplement, not supplant, Federal and non-Federal funds available for
			 carrying out the activities described in this subsection.
						(e)Supplemental
			 grants for communities with major prescription and nonprescription drug
			 issues
						(1)DefinitionsIn
			 this subsection—
							(A)the term
			 Administrator means the Administrator of the Substance Abuse and
			 Mental Health Services Administration;
							(B)the term
			 drug has the meaning given that term in section 201 of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 321);
							(C)the term
			 eligible entity means an organization that—
								(i)on
			 or before the date of submitting an application for a grant under this
			 subsection, receives a grant under the Drug-Free Communities Act of 1997 (21
			 U.S.C. 1521 et seq.); and
								(ii)has documented,
			 using local data, rates of prescription or nonprescription drug abuse above
			 national averages, as determined by the Administrator (including appropriate
			 consideration of the Monitoring the Future Survey by the University of
			 Michigan), for comparable time periods;
								(D)the term
			 nonprescription drug has the meaning given that term in section
			 760 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379aa); and
							(E)the term
			 prescription drug means a drug described in section 503(b)(1) of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353(b)(1)).
							(2)Authorization
			 of programThe Administrator, in consultation with the Director
			 of the Office of National Drug Control Policy, may make enhancement grants to
			 eligible entities to implement comprehensive community-wide strategies that
			 address abuse of prescription and nonprescription drugs.
						(3)Application
							(A)In
			 generalAn eligible entity desiring an enhancement grant under
			 this subsection shall submit an application to the Administrator at such time,
			 in such manner, and accompanied by such information as the Administrator may
			 require.
							(B)CriteriaAs
			 part of an application for a grant under this subsection, the Administrator
			 shall require an eligible entity to submit a detailed, comprehensive,
			 multisector plan for addressing abuse of prescription and nonprescription
			 drugs.
							(4)Uses of
			 fundsAn eligible entity that receives a grant under this
			 subsection shall use the grant funds for implementing a comprehensive,
			 community-wide strategy that addresses abuse of prescription and
			 nonprescription drugs issues in that community, in accordance with the plan
			 submitted under paragraph (3)(B).
						(5)Grant
			 termsA grant under this subsection—
							(A)shall be made for
			 a period of not more than 4 years; and
							(B)shall not be in
			 an amount of more than $50,000 per year.
							(6)Supplement not
			 supplantGrant funds provided under this subsection shall be used
			 to supplement, not supplant, Federal and non-Federal funds available for
			 carrying out the activities described in this subsection.
						(7)EvaluationA
			 grant under this subsection shall be subject to the same evaluation
			 requirements and procedures as the evaluation requirements and procedures
			 imposed on the recipient of a grant under the Drug-Free Communities Act of 1997
			 (21 U.S.C. 1521 et seq.).
						(8)Administrative
			 expensesNot more than 6 percent of a grant under this subsection
			 may be expended for administrative expenses.
						(9)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $4,000,000 for each of fiscal years 2008 through 2010 to carry out this
			 subsection.
						(f)Data
			 collectionIt is the Sense of the Senate that Federal agencies
			 and grantees that collect data on drug use trends should ensure that the survey
			 instruments used by such agencies and grantees include questions to ascertain
			 changes in the trend of abuse of prescription and nonprescription drugs.
					(g)Technical and
			 conforming amendments
						(1)In
			 generalSection 201(g) of the Controlled Substances Act (21
			 U.S.C. 811(g)) is amended—
							(A)by striking
			 paragraph (2); and
							(B)by redesignating
			 paragraph (3) as paragraph (2).
							(2)Table of
			 contentsThe table of contents for the Comprehensive Drug Abuse
			 Prevention and Control Act of 1970 (Public Law 91–513; 84 Stat. 1236) is
			 amended by inserting after the item relating to section 424, as added by this
			 Act, the following:
							
								
									Sec. 425. Dextromethorphan
				sales.
								
								.
						CRecognizing
			 Addiction as a Disease Act of 2007
				5301.Short titleThis subtitle may be cited as the
			 Recognizing Addiction as a Disease Act of 2007.
				5302.FindingsCongress makes the following
			 findings:
					(1)Addiction is a chronic, relapsing brain
			 disease that is characterized by compulsive drug seeking and use, despite
			 harmful consequences. It is considered a brain disease because drugs change the
			 brain's structure and manner in which it functions. These brain changes can be
			 long lasting, and can lead to the harmful behaviors seen in people who abuse
			 drugs. The disease of addiction affects both brain and behavior, and scientists
			 have identified many of the biological and environmental factors that
			 contribute to the development and progression of the disease.
					(2)The pejorative term abuse
			 used in connection with diseases of addiction has the adverse effect of
			 increasing social stigma and personal shame, both of which are so often
			 barriers to an individual's decision to seek treatment.
					5303.Name change
					(a)Public Health Service ActThe Public Health Service Act is
			 amended—
						(1)in section 208(g) (42 U.S.C. 210(g)), by
			 striking National Institute on Alcohol Abuse and Alcoholism and
			 inserting National Institute on Alcohol Disorders and
			 Health;
						(2)in section 401(b) (42 U.S.C.
			 281(b))—
							(A)in paragraph (12), by striking
			 National Institute on Alcohol Abuse and Alcoholism and inserting
			 National Institute on Alcohol Disorders and Health; and
							(B)in paragraph (13), by striking
			 National Institute on Drug Abuse and inserting National
			 Institute on Diseases of Addiction;
							(3)in subpart 14 of part C of title IV (42
			 U.S.C. 285n et seq.)—
							(A)in the subpart heading by striking
			 Alcohol Abuse and Alcoholism and inserting Alcohol
			 Disorders and Health;
							(B)in section 464H (42 U.S.C. 285n)—
								(i)in subsection (a), by striking
			 National Institute on Alcohol Abuse and Alcoholism and inserting
			 National Institute on Alcohol Disorders and Health; and
								(ii)in subsection (b)—
									(I)in paragraph (3), by striking
			 Alcohol Abuse and Alcoholism and inserting Alcohol
			 Disorders and Health;
									(II)in paragraph (5), by striking
			 National Institute of Drug Abuse and inserting National
			 Institute on Diseases of Addiction; and
									(III)in paragraph (10), by striking
			 Alcohol Abuse and Alcoholism and inserting Alcohol
			 Disorders and Health; and
									(C)in section 464P (42 U.S.C. 285o–4)—
								(i)in subsection (a)(7), by striking
			 National Institute on Alcohol Abuse and Alcoholism and inserting
			 National Institute on Alcohol Disorders and Health; and
								(ii)in subsection (b)(3), by striking
			 Council on Drug Abuse and inserting Council on Diseases
			 of Addiction; and
								(4)in subpart 15 of part C of title IV (42
			 U.S.C. 285o et seq.)—
							(A)in the subpart heading by striking
			 Drug Abuse and inserting Diseases of Addiction;
			 and
							(B)in section 464L(a) (42 U.S.C. 285o(a)), by
			 striking National Institute on Drug Abuse and inserting
			 National Institute on Diseases of Addiction;
							(5)in section 501 (42 U.S.C. 290aa)—
							(A)by striking National Institute on
			 Alcohol Abuse and Alcoholism each place that such appears and inserting
			 National Institute on Alcohol Disorders and Health; and
							(B)by striking National Institute on
			 Drug Abuse each place that such appears and inserting National
			 Institute on Diseases of Addiction;
							(6)in section 507 (42 U.S.C. 290bb)—
							(A)by striking National Institute on
			 Alcohol Abuse and Alcoholism each place that such appears and inserting
			 National Institute on Alcohol Disorders and Health; and
							(B)by striking National Institute on
			 Drug Abuse each place that such appears and inserting National
			 Institute on Diseases of Addiction;
							(7)in section 513 (42 U.S.C. 290bb–6), by
			 striking National
			 Institute on Drug Abuse in the section heading and
			 inserting National
			 Institute on Diseases of Addiction;
						(8)in section 530 (42 U.S.C. 290cc–30)—
							(A)by striking National Institute of
			 Alcohol Abuse and Alcoholism and inserting National Institute on
			 Alcohol Disorders and Health; and
							(B)by striking National Institute on
			 Drug Abuse and inserting National Institute on Diseases of
			 Addiction; and
							(9)in section 1918(a)(8)(B) (42 U.S.C.
			 300x–7(a)(8)(B)), by striking National Institute on Drug Abuse
			 each place that such appears and inserting National Institute on
			 Diseases of Addiction.
						(b)Other Acts
						(1)Title 5, United States CodeSection 7361(a) of title 5, United States
			 Code, is amended by striking National Institute on Drug Abuse
			 and inserting National Institute on Diseases of
			 Addiction.
						(2)Comprehensive Smoking Education
			 ActSection 3(b)(1)(A) of the
			 Comprehensive Smoking Education Act (15 U.S.C. 1341(b)(1)(A)) is amended by
			 striking National Institute on Drug Abuse and inserting
			 National Institute on Diseases of Addiction.
						(3)Elementary and Secondary Education Act of
			 1965Section 4124(a)(2) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7134 (a)(2)) is
			 amended—
							(A)in subparagraph (C), by striking
			 National Institute on Drug Abuse and inserting National
			 Institute on Diseases of Addiction; and
							(B)in subparagraph (D), by striking
			 National Institute on Alcoholism and Alcohol Abuse and inserting
			 National Institute on Alcohol Disorders and Health.
							(4)Controlled Substances ActSection 303(g)(2)(H) of the Controlled
			 Substances Act (21 U.S.C. 823(g)(2)(H)) is amended by striking National
			 Institute on Drug Abuse each place that such appears and inserting
			 National Institute on Diseases of Addiction.
						(5)Drug Abuse, Prevention, Treatment, and
			 Rehabilitation ActThe Drug
			 Abuse, Prevention, Treatment, and Rehabilitation Act is amended—
							(A)in section 410(1) (21 U.S.C. 1177(a)), by
			 striking National Institute on Drug Abuse and inserting
			 National Institute on Diseases of Addiction; and
							(B)in section 412(a) (21 U.S.C. 1179(A)), by
			 striking National Institute on Drug Abuse and inserting
			 National Institute on Diseases of Addiction.
							(c)ReferenceAny reference in any law, regulation,
			 order, document, paper, or other record of the United States to the
			 National Institute on Drug Abuse, the National Institute
			 on Alcohol Abuse and Alcoholism, the National Advisory Council
			 on Alcohol Abuse and Alcoholism, and the National Advisory
			 Council on Drug Abuse shall be deemed to be a reference to the
			 National Institute on Diseases of Addiction, the National
			 Institute on Alcohol Disorders and Health, the National Advisory
			 Council on Alcohol Disorders and Health, and the National
			 Advisory Council on Diseases of Addiction, respectively.
					(d)Rule of constructionNothing in this subtitle shall be construed
			 to alter the mission of the National Institute on Alcohol Abuse and Alcoholism
			 (renamed the National Institute on Alcohol Disorders and Health) or the
			 National Institute on Drug Abuse (as renamed the National Institute on Diseases
			 of Addiction) or have any substantive effect on the duties or responsibilities
			 of such Institutes.
					DChildren of
			 Addicted Parents of 2007
				5401.Short
			 titleThis subtitle may be
			 cited as the Children of Addicted Parents Act of 2007.
				5402.FindingsCongress find the following:
					(1)Children of
			 addicted parents are at highest risk for early alcohol and drug use and
			 addiction, for being victims of abuse and neglect, for developing early mental
			 health problems, for developmental damage from the chronic emotional stress of
			 living in addicted families, for joining gangs, and for entering the juvenile
			 justice system. One in 4 children under the age of 18 lives in a family with
			 alcohol abuse or alcohol addiction. Millions more live with a parent who is
			 addicted to drugs.
					(2)Early
			 age-appropriate preventive interventions for these children, such as targeted
			 educational support programs that could be offered in schools, social service
			 agencies, addiction treatment programs, community and faith-based youth service
			 organizations, and in early childhood programs, can support these young people
			 in developing resilience, making healthy choices, and preventing them from
			 entering the juvenile justice system or developing alcohol or drug use
			 problems.
					(3)Low-cost and
			 targeted prevention services in the community systems where children are most
			 readily found provide the possibility of reducing the high-cost services
			 required once a young person enters the juvenile justice system.
					5403.DefinitionsIn this subtitle:
					(1)CaretakerThe
			 term caretaker, with respect to a child of an alcohol or drug
			 addicted parent, means any individual acting in a parental role regarding the
			 child (including any birth parent, foster parent, adoptive parent, relative of
			 such a child, or other individual acting in such a role).
					(2)Children of
			 addicted parentsThe term children of addicted
			 parents means—
						(A)children who have
			 lived or are living in a household with an addicted individual acting in a
			 parental role for the children, including but not limited to children of
			 incarcerated parents, children of divorced parents, and children in foster
			 care; and
						(B)children who have
			 been prenatally exposed to alcohol or other drugs.
						(3)Indian
			 tribeThe term Indian tribe means any tribe, band,
			 nation, or other organized group or community of Indians, including urban
			 Indians and any Alaska Native village (as defined in, or established pursuant
			 to, the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.)), that is
			 recognized as eligible for the special programs and services provided by the
			 United States to Indians because of their status as Indians.
					(4)Public or
			 nonprofit private entitiesThe term public or nonprofit
			 private entities includes community-based organizations, local public
			 health departments, community action organizations, faith organizations, local
			 school systems, child welfare agencies, family resource and support programs,
			 Indian organizations, including urban Indian agencies, and national nonprofit
			 organizations working with these local entities.
					5404.Grant
			 program
					(a)In
			 generalThe Attorney General, acting through the Director of the
			 Office of Juvenile Justice Programs, shall make grants to public and nonprofit
			 private entities, for the purpose of carrying out programs—
						(1)to provide
			 developmentally and age-appropriate educational support group services to
			 children of addicted parents, including services similar to those used in
			 student assistance programs and addiction treatment programs for the children
			 of clients in treatment in various community-based settings, such as youth
			 service agencies, schools, family social services agencies, Head Start
			 programs, after-school programs, juvenile, and family drug court programs,
			 early childhood development programs, and addiction treatment programs;
			 and
						(2)to train
			 educational support group facilitators and program implementers who will
			 initiate, provide, and sustain support group program services to children of
			 addicted parents under this section.
						(b)Services for
			 children of addicted parentsThe Attorney General may make a
			 grant under this section only if the applicant involved agrees to make
			 available (directly or through agreements with other entities) to children of
			 addicted parents each of the following services:
						(1)Developmentally
			 and age-appropriate educational support groups that focus on the needs of
			 children of addicted parents, promote resilience, and include drug and alcohol
			 early intervention and prevention services.
						(2)Aggressive
			 outreach to children living in families with an alcohol or drug addicted
			 parent, other caretaker, or addicted sibling.
						(3)Parenting
			 education services and parent support groups may be offered under this grant
			 for caretakers of any child enrolled in a support group program funded under
			 this grant and which include child abuse and neglect prevention
			 techniques.
						(c)Transportation
			 servicesIf a demonstrated need exists and where appropriate,
			 transportation services may be offered for children participating in a support
			 group program supported by a grant under this section.
					(d)ServicesServices
			 under a program supported by a grant under this section shall be provided by
			 a—
						(1)social worker,
			 student assistance professional, school counselor, family counselor, or similar
			 professional;
						(2)a trained worker
			 from the community who is supervised by a professional; or
						(3)a professional or
			 entity that provides assurances that the professional or entity is licensed or
			 certified by the State if required and is complying with applicable licensure
			 or certification requirements.
						5405.Training for
			 providers
					(a)FindingCongress
			 finds that facilitator training is critical to the effective implementation of
			 educational support group programs for children of addicted parents.
					(b)GrantThe
			 Attorney General may make a grant under this section for the training of the
			 authorized service providers in section 5404.
					(c)PurposeThe
			 purpose of training under this section shall be—
						(1)to assist
			 professionals and community prevention workers in recognizing children who have
			 alcohol and drug abuse problems in their families; and
						(2)to enhance the
			 skills of the authorized service providers in section 5404 in providing
			 supportive preventive interventions and educational support groups for such
			 children.
						(d)Eligible
			 entitiesThe Attorney General shall award the training grant
			 under this section to an eligible national nonprofit entity with demonstrated
			 expertise in the impact of addiction on children, a history of providing
			 effective training for the establishment and sustainability of educational
			 support programs for children of addicted parents in schools, treatment
			 programs, youth organizations, and faith organizations, and with broad linkages
			 with community-based alcohol and drug prevention programs.
					5406.Authorization
			 of appropriationsFor the
			 purposes of carrying out this subtitle, there are authorized to be
			 appropriated—
					(1)for the grant
			 program under section 5404, $10,000,000 for fiscal year 2008, $11,000,000 for
			 fiscal year 2009, $12,000,000 for fiscal year 2010, $13,000,000 for fiscal year
			 2011, and $14,000,000 for fiscal year 2012; and
					(2)for the training
			 of providers under section 5405, $500,000 for fiscal year 2008, $550,000 for
			 fiscal year 2009, $600,000 for fiscal year 2010, $650,000 for fiscal year 2011,
			 and $700,000 for fiscal year 2012.
					EOnline Pharmacy
			 Bill
				5501.Short titleThis subtitle may be cited as the
			 Ryan Haight Online Pharmacy Consumer Protection Act of
			 2007.
				5502.Requirement
			 of a valid prescription for controlled substances dispensed by means of the
			 InternetSection 309 of the
			 Controlled Substances Act (21 U.S.C. 829) is amended by adding at the end the
			 following new subsection:
					
						(e)Controlled substances dispensed by means of
				the Internet
							(1)No controlled substance may be delivered,
				distributed, or dispensed by means of the Internet without a valid
				prescription.
							(2)As used in this
				subsection:
								(A)The term
				valid prescription means a prescription that is issued for a
				legitimate medical purpose in the usual course of professional practice
				by—
									(i)a
				practitioner who has conducted at least one in-person medical evaluation of the
				patient; or
									(ii)a covering
				practitioner.
									(B)(i)The term
				in-person medical evaluation means a medical evaluation that is
				conducted with the patient in the physical presence of the practitioner,
				without regard to whether portions of the evaluation are conducted by other
				health professionals.
									(ii)Nothing in clause (i) shall be
				construed to imply that one in-person medical evaluation demonstrates that a
				prescription has been issued for a legitimate medical purpose within the usual
				course of professional practice.
									(C)The term
				covering practitioner means, with respect to a patient, a
				practitioner who conducts a medical evaluation (other than an in-person medical
				evaluation) at the request of a practitioner who—
									(i)has conducted at
				least one in-person medical evaluation of the patient during the 24-month
				period ending on the date of that medical evaluation; and
									(ii)is temporarily
				unavailable to conduct the evaluation of the patient.
									(3)Nothing in this subsection shall apply
				to—
								(A)the delivery,
				distribution, or dispensing of a controlled substance by a practitioner engaged
				in the practice of telemedicine if—
									(i)the telemedicine
				is being conducted while the patient is being treated by, and physically
				located in, a hospital or clinic registered under section 303(f), and the
				practitioner conducting the practice of telemedicine is registered under
				section 303(f) in the State in which the patient is located and is acting in
				the usual course of professional practice and in accordance with applicable
				State law;
									(ii)the telemedicine
				is being conducted while the patient is being treated by, and in the physical
				presence of, a practitioner registered under section 303(f) who is acting in
				the usual course of professional practice, and the practitioner conducting the
				practice of telemedicine is registered under section 303(f) in the State in
				which the patient is located and is acting in the usual course of professional
				practice and in accordance with applicable State law; or
									(iii)the
				telemedicine is being conducted under any other circumstances that the Attorney
				General and the Secretary have jointly, by regulation, determined to be
				consistent with effective controls against diversion and otherwise consistent
				with the public health and safety; or
									(B)the dispensing or selling of a controlled
				substance pursuant to practices as determined by the Attorney General by
				regulation, which shall be consistent with effective controls against
				diversion.
								.
				5503.Amendments to the Controlled Substances Act
			 relating to the delivery of controlled substances by means of the
			 Internet
					(a)In generalSection 102 of the Controlled Substances
			 Act (21 U.S.C. 802), as amended by this Act, is amended by adding at the end
			 the following:
						
							(52)The term Internet means
				collectively the myriad of computer and telecommunications facilities,
				including equipment and operating software, which comprise the interconnected
				worldwide network of networks that employ the Transmission Control
				Protocol/Internet Protocol, or any predecessor or successor protocol to such
				protocol, to communicate information of all kinds by wire or radio.
							(53)The term deliver, distribute, or
				dispense by means of the Internet refers, respectively, to any delivery,
				distribution, or dispensing of a controlled substance that is caused or
				facilitated by means of the Internet.
							(54)The term online
				pharmacy—
								(A)means a person, entity, or Internet site,
				whether in the United States or abroad, that knowingly or intentionally
				delivers, distributes, or dispenses, or offers or attempts to deliver,
				distribute, or dispense, a controlled substance by means of the Internet;
				and
								(B)does not include—
									(i)manufacturers or distributors registered
				under subsection (a), (b), (c), or (d) of section 303 who do not dispense
				controlled substances to an unregistered individual or entity;
									(ii)nonpharmacy practitioners who are
				registered under section 303(f) and whose activities are authorized by that
				registration;
									(iii)mere advertisements that do not attempt to
				facilitate an actual transaction involving a controlled substance; or
									(iv)a person, entity, or Internet site which is
				not in the United States and does not facilitate the delivery, distribution, or
				dispensing of a controlled substance by means of the Internet to any person in
				the United States.
									(55)The term homepage means the
				opening or main page or screen of the website of an online pharmacy that is
				viewable on the Internet.
							(56)The term
				practice of telemedicine means the practice of medicine in
				accordance with applicable Federal and State laws by a practitioner (other than
				a pharmacist) who is at a location remote from the patient and is communicating
				with the patient, or health care professional who is treating the patient,
				using a telecommunications system referred to in section 1834(m) of the Social
				Security Act (42 U.S.C.
				1395m(m)).
							.
					(b)Registration requirementsSection 303 of the Controlled Substances
			 Act (21 U.S.C. 823) is amended by adding at the end the following new
			 subsection:
						
							(i)Dispenser of controlled substances by means
				of the internet(1)An online pharmacy shall obtain a
				registration specifically authorizing such activity, in accordance with
				regulations promulgated by the Attorney General. In determining whether to
				grant an application for such registration, the Attorney General shall apply
				the factors set forth in subsection (f).
								(2)Registration under this subsection shall be
				in addition to, and not in lieu of, registration under subsection (f).
								(3)This subsection does not apply to
				pharmacies that merely advertise by means of the Internet but do not attempt to
				facilitate an actual transaction involving a controlled substance by means of
				the
				Internet.
								.
					(c)Reporting requirementsSection 307(d) of the Controlled Substances
			 Act (21 U.S.C. 827(d)) is amended by—
						(1)designating the text as paragraph (1);
			 and
						(2)inserting after paragraph (1), as so
			 designated by this Act, the following new paragraph:
							
								(2)A
				pharmacy registered under section 303(i) shall report to the Attorney General
				the controlled substances dispensed under such registration, in such manner and
				accompanied by such information as the Attorney General by regulation shall
				require.
								.
						(d)Online prescription
			 requirementsThe Controlled
			 Substances Act is amended by inserting after section 310 (21 U.S.C. 830) the
			 following:
						
							311.Online pharmacy licensing and disclosure
		  requirements(a)In generalAn online pharmacy shall display in a
				visible and clear manner on its homepage a statement that it complies with the
				requirements of this section with respect to the delivery or sale or offer for
				sale of controlled substances and shall at all times display on the homepage of
				its Internet site a declaration of compliance in accordance with this
				section.
								(b)LicensureEach online pharmacy shall comply with the
				requirements of State law concerning the licensure of pharmacies in each State
				from which it, and in each State to which it, delivers, distributes, or
				dispenses or offers to deliver, distribute, or dispense controlled substances
				by means of the Internet.
								(c)ComplianceNo online pharmacy or practitioner shall
				deliver, distribute, or dispense by means of the Internet a controlled
				substance without a valid prescription (as defined in section 309(e)) and each
				online pharmacy shall comply with all applicable requirements of Federal and
				State law.
								(d)Internet pharmacy Site Disclosure
				InformationEach online
				pharmacy site shall post in a visible and clear manner on the homepage of its
				Internet site or on a page directly linked from its homepage the
				following:
									(1)The name of the owner, street address of
				the online pharmacy's principal place of business, telephone number, and email
				address.
									(2)A list of the States in which the online
				pharmacy, and any pharmacy which dispenses, delivers, or distributes a
				controlled substance on behalf of the online pharmacy, is licensed to dispense
				controlled substances or prescription drugs and any applicable license
				number.
									(3)For each pharmacy identified on its license
				in each State in which it is licensed to engage in the practice of pharmacy and
				for each pharmacy which dispenses or ships controlled substances on behalf of
				the online pharmacy:
										(A)The name of the pharmacy.
										(B)The street address of the pharmacy.
										(C)The name, professional degree, and
				licensure of the pharmacist-in-charge.
										(D)The telephone number at which the
				pharmacist-in-charge can be contacted.
										(E)A certification that each pharmacy which
				dispenses or ships controlled substances on behalf of the online pharmacy is
				registered under this part to deliver, distribute, or dispense by means of the
				Internet controlled substances.
										(4)The name, address, professional degree, and
				licensure of practitioners who provide medical consultations through the
				website for the purpose of providing prescriptions.
									(5)A telephone number or numbers at which the
				practitioners described in paragraph (4) may be contacted.
									(6)The following statement, unless revised by
				the Attorney General by regulation: This online pharmacy will only
				dispense a controlled substance to a person who has a valid prescription issued
				for a legitimate medical purpose based upon a medical relationship with a
				prescribing practitioner, which includes at least one prior in-person medical
				evaluation. This online pharmacy complies with section 309(e) of the Controlled
				Substances Act (21 U.S.C. 829(e))..
									(e)Notification(1)Thirty days prior to offering a controlled
				substance for sale, delivery, distribution, or dispensing, the online pharmacy
				shall notify the Attorney General, in the form and manner as the Attorney
				General shall determine, and the State boards of pharmacy in any States in
				which the online pharmacy offers to sell, deliver, distribute, or dispense
				controlled substances.
									(2)The notification required under paragraph
				(1) shall include—
										(A)the information required to be posted on
				the online pharmacy's Internet site under subsection (d) and shall notify the
				Attorney General and the applicable State boards of pharmacy, under penalty of
				perjury, that the information disclosed on its Internet site under to
				subsection (d) is true and accurate;
										(B)the online pharmacy's Internet site address
				and a certification that the online pharmacy shall notify the Attorney General
				of any change in the address at least 30 days in advance; and
										(C)the Drug Enforcement Administration
				registration numbers of any pharmacies and practitioners referred to in
				subsection (d), as applicable.
										(3)An online pharmacy that is already
				operational as of the effective date of this section, shall notify the Attorney
				General and applicable State boards of pharmacy in accordance with this
				subsection not later than 30 days after the effective date of this
				section.
									(f)Declaration of complianceOn and after the date on which it makes the
				notification under subsection (e), each online pharmacy shall display on the
				homepage of its Internet site, in such form as the Attorney General shall by
				regulation require, a declaration that it has made such notification to the
				Attorney General.
								(g)ReportsAny statement, declaration, notification,
				or disclosure required under this section shall be considered a report required
				to be kept under this
				part.
								.
					(e)Offenses involving controlled substances in
			 schedules III, IV, and VSection 401(b) of the Controlled Substances
			 Act (21 U.S.C. 841(b)) is amended—
						(1)in paragraph (1)—
							(A)in subparagraph (C), by striking 1
			 gram of before flunitrazepam;
							(B)in subparagraph (D), by striking or
			 in the case of any controlled substance in schedule III (other than gamma
			 hydroxybutyric acid), or 30 milligrams of flunitrazepam; and
							(C)by adding at the end the following:
								
									(E)(i)In the case of any controlled substance in
				schedule III, such person shall be sentenced to a term of imprisonment of not
				more than 10 years and if death or serious bodily injury results from the use
				of such substance shall be sentenced to a term of imprisonment of not more than
				20 years, a fine not to exceed the greater of that authorized in accordance
				with the provisions of title 18, or $500,000 if the defendant is an individual
				or $2,500,000 if the defendant is other than an individual, or both.
										(ii)If any person commits such a violation
				after a prior conviction for a felony drug offense has become final, such
				person shall be sentenced to a term of imprisonment of not more than 20 years
				and if death or serious bodily injury results from the use of such substance
				shall be sentenced to a term of imprisonment of not more than 30 years, a fine
				not to exceed the greater of twice that authorized in accordance with the
				provisions of title 18, or $1,000,000 if the defendant is an individual or
				$5,000,000 if the defendant is other than an individual, or both.
										(iii)Any sentence imposing a term of
				imprisonment under this subparagraph shall, in the absence of such a prior
				conviction, impose a term of supervised release of at least 2 years in addition
				to such term of imprisonment and shall, if there was such a prior conviction,
				impose a term of supervised release of at least 4 years in addition to such
				term of imprisonment
										;
				
							(2)in paragraph (2) by—
							(A)striking 3 years and
			 inserting 5 years;
							(B)striking 6 years and
			 inserting 10 years;
							(C)striking after one or more prior
			 convictions and all that follows through have become
			 final, and inserting after a prior conviction for a felony drug
			 offense has become final,; and
							(3)in paragraph (3) by—
							(A)striking 2 years and
			 inserting 6 years;
							(B)striking after one or more
			 convictions and all that follows through have become
			 final, and inserting after a prior conviction for a felony drug
			 offense has become final,; and
							(C)adding at the end the following Any
			 sentence imposing a term of imprisonment under this paragraph may, if there was
			 a prior conviction, impose a term of supervised release of not more than 1
			 year, in addition to such term of imprisonment.
							(f)Offenses involving dispensing of controlled
			 substances by means of the InternetSection 401 of the Controlled Substances
			 Act (21 U.S.C. 841) is amended by adding at the end the following:
						
							(h)Offenses involving dispensing of controlled
				substances by means of the internet(1)Except as authorized by this title, it
				shall be unlawful for any person to knowingly or intentionally cause or
				facilitate the delivery, distribution, or dispensing by means of the Internet
				of a controlled substance.
								(2)Examples of activities that violate
				paragraph (1) include, but are not limited to, knowingly or
				intentionally—
									(A)delivering, distributing, or dispensing a
				controlled substance by means of the Internet by a pharmacy not registered
				under section 303(i);
									(B)writing a prescription for a controlled
				substance for the purpose of delivery, distribution, or dispensation by means
				of the Internet in violation of subsection 309(e);
									(C)serving as an agent, intermediary, or other
				entity that causes the Internet to be used to bring together a buyer and seller
				to engage in the dispensing of a controlled substance in a manner not
				authorized by sections 303(i) or 309(e); and
									(D)making a material false, fictitious, or
				fraudulent statement or representation in the submission to the Attorney
				General under section 311.
									(3)(A)This subsection does not apply to—
										(i)the delivery, distribution, or dispensation
				of controlled substances by nonpractitioners to the extent authorized by their
				registration under this title;
										(ii)the placement on the Internet of material
				that merely advocates the use of a controlled substance or includes pricing
				information without attempting to propose or facilitate an actual transaction
				involving a controlled substance; or
										(iii)except as provided in subparagraph (B), any
				activity that is limited to—
											(I)the provision of a telecommunications
				service, or of an Internet access service or Internet information location tool
				(as those terms are defined in section 231 of the Communications Act of 1934
				(47 U.S.C. 231)); or
											(II)the transmission, storage, retrieval,
				hosting, formatting, or translation (or any combination thereof) of a
				communication, without selection or alteration of the content of the
				communication, except that deletion of a particular communication or material
				made by another person in a manner consistent with section 230(c) of the
				Communications Act of 1934 (47 U.S.C. 230(c)) shall not constitute such
				selection or alteration of the content of the communication.
											(B)The exceptions under subclauses (I)
				and (II) of subparagraph (A)(iii) shall not apply to a person acting in concert
				with a person who violates subsection (g)(1).
									(4)Any person who knowingly or intentionally
				violates this subsection shall be sentenced in accordance with subsection (b)
				of this
				section.
								.
					(g)PublicationSection 403(c) of the Controlled Substances
			 Act (21 U.S.C. 843(c)) is amended by—
						(1)designating the text as paragraph (1);
			 and
						(2)adding at the end the following:
							
								(2)(A)Except as authorized by this title, it
				shall be unlawful for any person by means of the Internet, to knowingly
				advertise the sale or distribution of, or to offer to sell, distribute, or
				dispense, a controlled substance.
									(B)Examples of activities that violate
				subparagraph (A) include, but are not limited to, knowingly or intentionally
				causing the placement on the Internet of an advertisement that refers to or
				directs prospective buyers to Internet sellers of controlled substances who are
				not registered under section 303(i).
									(C)Subparagraph (A) does not apply to material
				that either—
										(i)merely advertises the distribution of
				controlled substances by nonpractitioners to the extent authorized by their
				registration under this title; or
										(ii)merely advocates the use of a controlled
				substance or includes pricing information without attempting to facilitate an
				actual transaction involving a controlled
				substance.
										.
						(h)Injunctive reliefSection 512 of the Controlled Substances
			 Act (21 U.S.C. 882) is amended by adding to the end of the section the
			 following new subsection:
						
							(c)State cause of action pertaining to online
				pharmacies(1)In any case in which the State has reason
				to believe that an interest of the residents of that State has been or is being
				threatened or adversely affected by the action of a person, entity, or Internet
				site that violates the provisions of section 303(i), 309(e), or 311, the State
				may bring a civil action on behalf of such residents in a district court of the
				United States with appropriate jurisdiction—
									(A)to
				enjoin the conduct which violates this section;
									(B)to
				enforce compliance with this section;
									(C)to
				obtain damages, restitution, or other compensation, including civil penalties
				under section 402(b); and
									(D)to
				obtain such other legal or equitable relief as the court may find
				appropriate.
									(2)(A)Prior to filing a complaint under paragraph
				(1), the State shall serve a copy of the complaint upon the Attorney General
				and upon the United States Attorney for the judicial district in which the
				complaint is to be filed. In any case where such prior service is not feasible,
				the State shall serve the complaint on the Attorney General and the appropriate
				United States Attorney on the same day that the State's complaint is filed in
				Federal district court of the United States. Such proceedings shall be
				independent of, and not in lieu of, criminal prosecutions or any other
				proceedings under this title or any other laws of the United States.
									(B)(i)Not later than 120 days after the later of
				the date on which a State's complaint is served on the Attorney General and the
				appropriate United States Attorney, or the date on which the complaint is
				filed, the United States shall have the right to intervene as a party in any
				action filed by a State under paragraph (1).
										(ii)After the 120-day period described in
				clause (i) has elapsed, the United States may, for good cause shown, intervene
				as a party in an action filed by a State under paragraph (1).
										(iii)Notice and an opportunity to be heard with
				respect to intervention shall be afforded the State that filed the original
				complaint in any action in which the United States files a complaint in
				intervention under clause (i) or a motion to intervene under clause
				(ii).
										(iv)The United States may file a petition for
				appeal of a judicial determination in any action filed by a State under this
				section.
										(C)Service of a State's complaint on the
				United States as required in this paragraph shall be made in accord with the
				requirements of Federal Rule of Civil Procedure 4(i)(1).
									(3)For purposes of bringing any civil action
				under paragraph (1), nothing in this Act shall prevent an attorney general of a
				State from exercising the powers conferred on the attorney general of a State
				by the laws of such State to conduct investigations or to administer oaths or
				affirmations or to compel the attendance of witnesses of or the production of
				documentary or other evidence.
								(4)Any civil action brought under paragraph
				(1) in a district court of the United States may be brought in the district in
				which the defendant is found, is an inhabitant, or transacts business or
				wherever venue is proper under section 1391 of title 28, United States Code.
				Process in such action may be served in any district in which the defendant is
				an inhabitant or in which the defendant may be found.
								(5)No private right of action is created under
				this
				subsection.
								.
					(i)Forfeiture of facilitating property in drug
			 casesSection 511(a)(4) of
			 the Controlled Substances Act (21 U.S.C. 881(a)(4)) is amended to read as
			 follows:
						
							(4)Any property, real or personal, tangible or
				intangible, used or intended to be used to commit, or to facilitate the
				commission, of a violation of this title or title III, and any property
				traceable
				thereto.
							.
					(j)Import and export actSection 1010(b) of the Controlled
			 Substances Import and Export Act (21 U.S.C. 960(b)) is amended—
						(1)in paragraph (4) by—
							(A)striking or any quantity of a
			 controlled substance in schedule III, IV, or V, (except a violation involving
			 flunitrazepam and except a violation involving gamma hydroxybutyric
			 acid);
							(B)inserting , or before
			 less than one kilogram of hashish oil; and
							(C)striking imprisoned and all
			 that follows through the end of the paragraph and inserting sentenced in
			 accordance with section 401(b)(1)(D) of this title (21 U.S.C.
			 841(b)(1)(E)).;
							(2)by adding at the end the following:
							
								(5)In the case of a violation of subsection
				(a) of this section involving a controlled substance in schedule III, such
				person shall be sentenced in accordance with section 401(b)(1)(E).
								(6)In the case of a violation of subsection
				(a) of this section involving a controlled substance in schedule IV (except a
				violation involving flunitrazepam), such person shall be sentenced in
				accordance with section 401(b)(2).
								(7)In the case of a violation of subsection
				(a) of this section involving a controlled substance in schedule V, such person
				shall be sentenced in accordance with section
				401(b)(3).
								;
				and
						(3)in paragraph (3), by striking , nor
			 shall a person so sentenced be eligible for parole during the term of such a
			 sentence in the final sentence.
						(k)Effective
			 dateThe amendments made by
			 this subtitle shall become effective 60 days after the date of enactment of
			 this Act.
					(l)Guidelines and regulations
						(1)In generalThe Attorney General may promulgate and
			 enforce any rules, regulations, and procedures which may be necessary and
			 appropriate for the efficient execution of functions under this subtitle,
			 including any interim rules necessary for the immediate implementation of this
			 subtitle, on its effective date.
						(2)Sentencing
			 guidelinesThe United States Sentencing Commission, in
			 determining whether to amend, or establish new, guidelines or policy
			 statements, to conform the Federal sentencing guidelines and policy statements
			 to this subtitle and the amendments made by this subtitle—
							(A)shall consult
			 with the Department of Justice, experts, and other affected parties concerning
			 which penalties for scheduled substances amended by this subtitle should be
			 reflected in the Federal sentencing guidelines; and
							(B)should not
			 construe any change in the maximum penalty for a violation involving a
			 controlled substance in a particular schedule as being the sole reason to amend
			 a, or establish a new, guideline or policy statement.
							(m)Annual
			 reportNot later than 180 days after the date of enactment of
			 this Act, and annually for 2 years after the initial report, the Drug
			 Enforcement Administration, in consultation with the Department of State, shall
			 submit to Congress a report describing—
						(1)the foreign
			 supply chains and sources of controlled substances offered for sale without a
			 valid prescription on the Internet;
						(2)the efforts and
			 strategy of the Drug Enforcement Administration to decrease the foreign supply
			 chain and sources of controlled substances offered for sale without a valid
			 prescription on the Internet; and
						(3)the efforts of
			 the Drug Enforcement Administration to work with domestic and multinational
			 pharmaceutical companies and others to build international cooperation and a
			 commitment to fight on a global scale the problem of distribution of controlled
			 substances over the Internet without a valid prescription.
						FLocal Drug Crisis
			 Enhancement Grants Act
				5601.Short
			 titleThis subtitle may be
			 cited as the Local Drug Crisis Enhancement Grants Act.
				5602.GrantsSection 1032 of the Drug-Free Communities
			 Act of 1997 (21 U.S.C. 1532) is amended by adding at the end the
			 following:
					
						(c)Coalition
				enhancement grants for communities with major local drug issues
							(1)Authorization
				of programThe Administrator of the Substance Abuse and Mental
				Health Services Administration, in consultation with the Director of the Office
				of National Drug Control Policy, shall award enhancement grants to eligible
				coalitions to implement comprehensive community-wide strategies that address a
				local drug crisis.
							(2)ApplicationA
				coalition desiring an enhancement grant under this subsection shall submit an
				application to the Administrator at such time, and in such manner, and
				accompanied by such information as the Administrator may require.
							(3)CriteriaA
				coalition meets the criteria specified in this subsection if the
				coalition—
								(A)has demonstrated,
				with local data from sources such as school surveys, police reports, emergency
				room admissions, or coroner’s reports, that a specific drug has become a local
				crisis; and
								(B)submits to the
				Administrator a detailed, comprehensive multisector plan for addressing the
				specific local drug crisis.
								(4)Uses of fundsEach eligible entity that receives a grant
				under this subsection shall use the grant funds for implementing comprehensive,
				community-wide strategies that address their local drug crises in accordance
				with the detailed plan submitted to the Administrator.
							(5)LimitGrants
				under this subsection shall not exceed $50,000 per year and may not exceed a
				total of 4 years.
							(6)Supplement not
				supplantGrant funds provided under this subsection shall be used
				to supplement, not supplant, Federal and non-Federal funds available for
				carrying out the activities described in this subsection.
							(7)EvaluationGrants
				under this subsection shall be subject to the same evaluation requirements and
				procedures as the evaluation requirements and procedures imposed on recipients
				of drug free community grants.
							(8)Administrative
				expensesNot more than 6 percent of a grant under this subsection
				may be expended for administrative expenses.
							(9)Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this subsection $5,000,000 for each
				of the fiscal years 2008 through 2011. This subsection is subject to the
				availability of
				appropriations.
							.
				GExtraterritorial
			 Controlled Substance Trafficking Venue Clarification Act of 2007
				5701.Short
			 titleThis subtitle may be
			 cited as the Extraterritorial Controlled Substance Trafficking Venue
			 Clarification Act of 2007.
				5702.FindingsCongress finds the following:
					(1)Individuals
			 continue to commit acts outside the United States for the purpose of smuggling
			 controlled substances into the United States.
					(2)In order to
			 deter, reduce, and punish illegal acts outside the United States designed and
			 intended to smuggle controlled substances into the United States, it is
			 important that United States district courts have a clear basis for the
			 exercise of venue over such crimes.
					(3)Establishing
			 venue criteria for determining the choice of venue when trying foreign
			 offenders will facilitate the charging and prosecution of such offenders and
			 allow for trial of such offenders in the districts which are most adversely
			 impacted by the unlawful activity.
					5703.Additional
			 basis of venue for extraterritorial trafficking in controlled
			 substancesSection 1009(c) of
			 the Controlled Substances Import and Export Act (21 U.S.C. 959(c)) is amended
			 by inserting after enters the United States, the following:
			 in the district in which the offender is first inspected and admitted to
			 the United States,.
				5704.Effective
			 dateThe amendments made by
			 this subtitle shall apply with respect to any offense committed on or after the
			 date of enactment of this Act and to any prosecution in which the indictment or
			 other charging instrument is filed on or after the date of enactment of this
			 Act.
				HMethamphetamine
			 Production Prevention Act of 2007
				5801.Short
			 titleThis subtitle may be
			 cited as the Methamphetamine Production Prevention Act of
			 2007.
				5802.FindingsCongress finds that—
					(1)the manufacture,
			 distribution, and use of methamphetamine have inflicted damages on individuals,
			 families, communities, businesses, the economy, and the environment throughout
			 the United States;
					(2)methamphetamine
			 is unique among illicit drugs in that the harms relating to methamphetamine
			 stem not only from its distribution and use, but also from the manufacture of
			 the drug by cooks in clandestine labs throughout the United
			 States;
					(3)Federal and State
			 restrictions limiting the sale of legal drug products that contain
			 methamphetamine precursors have reduced the number and size of domestic
			 methamphetamine labs;
					(4)domestic
			 methamphetamine cooks have managed to circumvent restrictions on the sale of
			 methamphetamine precursors by smurfing, or purchasing
			 impermissibly large cumulative amounts of precursor products by traveling from
			 retailer to retailer and buying permissible quantities at each retailer;
					(5)although Federal
			 and State laws require retailers of methamphetamine precursor products to keep
			 written or electronic logbooks recording sales of precursor products, retailers
			 are not always required to transmit this logbook information to appropriate law
			 enforcement and regulatory agencies, except upon request;
					(6)when retailers’
			 logbook information regarding sales of methamphetamine precursor products is
			 kept in a database in an electronic format and transmitted between retailers
			 and appropriate law enforcement and regulatory agencies, such information can
			 be used to further reduce the number of domestic methamphetamine labs by
			 preventing the sale of methamphetamine precursors in excess of legal limits,
			 and by identifying and prosecuting smurfs and others involved in
			 methamphetamine manufacturing;
					(7)States and local
			 governments are already beginning to develop such electronic logbook database
			 systems, but they are hindered by a lack of resources;
					(8)efforts by States
			 and local governments to develop such electronic logbook database systems may
			 also be hindered by logbook recordkeeping requirements contained in section
			 310(e) of the Controlled Substances Act (21 U.S.C. 830(e)) that are tailored to
			 written logbooks and not to electronic logbooks; and
					(9)providing
			 resources to States and localities and making technical corrections to the
			 Combat Methamphetamine Epidemic Act of 2005 will allow more rapid and
			 widespread development of such electronic logbook systems, thereby reducing the
			 domestic manufacture of methamphetamine and its associated harms.
					5803.DefinitionsIn this subtitle—
					(1)the term
			 local means a county, city, town, township, parish, village, or
			 other general purpose political subdivision of a State;
					(2)the term
			 methamphetamine precursor electronic logbook system means a system
			 by which a regulated seller electronically records and transmits to an
			 electronic database accessible to appropriate law enforcement and regulatory
			 agencies information regarding the sale of a scheduled listed chemical product
			 that is required to be maintained under section 310(e) of the Controlled
			 Substances Act (21 U.S.C. 830(e)) (as amended by this Act), State law governing
			 the distribution of a scheduled listed chemical product, or any other Federal,
			 State, or local law;
					(3)the terms
			 regulated seller and scheduled listed chemical
			 product have the meanings given such terms in section 102 of the
			 Controlled Substances Act (21 U.S.C. 802); and
					(4)the term
			 State—
						(A)means a State of
			 the United States, the District of Columbia, and any commonwealth, territory,
			 or possession of the United States; and
						(B)includes an
			 Indian tribe, as that term is defined in section 102 of the
			 Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a).
						5804.Authorization
			 for Effective Methamphetamine Precursor Electronic Logbook
			 SystemsSection 310(e)(1) of
			 the Controlled Substances Act (21 U.S.C. 830(e)(1)) is amended—
					(1)in subparagraph (A)(iii), by striking
			 a written or electronic list and inserting a written list
			 or an electronic list that complies with subparagraph (H); and
					(2)adding at the end the following:
						
							(H)Electronic
				logbooks
								(i)In
				generalA logbook maintained in electronic form shall include,
				for each sale to which the requirement of subparagraph (A)(iii) applies, the
				name of any product sold, the quantity of that product sold, the name and
				address of each purchaser, the date and time of the sale, and any other
				information required by State or local law.
								(ii)SellersIn
				complying with the requirements of clause (i), a regulated seller may—
									(I)ask a prospective
				purchaser for the name and address, and enter such information into the
				electronic logbook, and if the seller enters the name and address of the
				prospective purchaser into the electronic logbook, the seller shall determine
				that the name entered into the electronic logbook corresponds to the name
				provided on the identification presented by the purchaser under subparagraph
				(A)(iv)(I)(aa); and
									(II)use a software
				program that automatically and accurately records the date and time of each
				sale.
									(iii)PurchasersA
				prospective purchaser in a sale to which the requirement of subparagraph
				(A)(iii) applies that is being documented in an electronic logbook shall
				provide a signature in at least one of the following ways:
									(I)Signing a device
				presented by the seller that captures signatures in an electronic
				format.
									(II)Signing a bound
				paper book.
									(III)Signing a
				printed document that corresponds to the electronically-captured logbook
				information for such purchaser.
									(iv)Electronic
				signatures
									(I)DeviceAny
				device used under clause (iii)(I) shall—
										(aa)preserve each
				signature in a manner that clearly links that signature to the other
				electronically-captured logbook information relating to the prospective
				purchaser providing that signature; and
										(bb)display
				information that complies with subparagraph (A)(v).
										(II)Document
				retentionA regulated seller that uses a device under clause
				(iii)(I) to capture signatures shall maintain each such signature for not less
				than 2 years after the date on which that signature is captured.
									(v)Paper
				books
									(I)In
				generalAny bound paper book used under clause (iii)(II)
				shall—
										(aa)ensure that the
				signature of the prospective purchaser is adjacent to a unique identifier
				number or a printed sticker that clearly links that signature to the
				electronically-captured logbook information relating to that prospective
				purchaser; and
										(bb)display
				information that complies with subparagraph (A)(v).
										(II)Document
				retentionA regulated seller that uses bound paper books under
				clause (iii)(II) shall maintain any entry in such books for not less than 2
				years after the date on which that entry is made.
									(vi)Printed
				documents
									(I)In
				generalAny printed document used under clause (iii)(III)
				shall—
										(aa)be
				printed by the seller at the time of the sale that document relates to;
										(bb)display
				information that complies with subparagraph (A)(v);
										(cc)for the relevant
				sale, list the name of each product sold, the quantity sold, the name and
				address of the purchaser, and the date and time of the sale;
										(dd)contain a
				clearly identified signature line for a purchaser to sign; and
										(ee)include a notice
				that the signer has read the printed information and agrees that it is
				accurate.
										(II)Document
				retention
										(aa)In
				generalA regulated seller that uses printed documents under
				clause (iii)(III) shall maintain each such document for not less than 2 years
				after the date on which that document is signed.
										(bb)Secure
				storageEach signed document shall be inserted into a binder or
				other secure means of document storage immediately after the purchaser signs
				the
				document.
										.
					5805.Grants for
			 Methamphetamine Precursor Electronic Logbook Systems
					(a)EstablishmentThe
			 Attorney General of the United States, through the Office of Justice Programs
			 of the Department of Justice, may make grants, in accordance with such
			 regulations as the Attorney General may prescribe, to State and local
			 governments to plan, develop, implement, or enhance methamphetamine precursor
			 electronic logbook systems.
					(b)Use of
			 funds
						(1)In
			 generalA grant under this section may be used to enable a
			 methamphetamine precursor electronic logbook system to—
							(A)indicate to a
			 regulated seller, upon the entry of information regarding a prospective
			 purchaser into the methamphetamine precursor electronic logbook system, whether
			 that prospective purchaser has been determined by appropriate law enforcement
			 or regulatory agencies to be eligible, ineligible, or potentially ineligible to
			 purchase a scheduled listed chemical product under Federal, State, or local
			 law; and
							(B)provide contact
			 information for a prospective purchaser to use if the prospective purchaser
			 wishes to question a determination by appropriate law enforcement or regulatory
			 agencies that the prospective purchaser is ineligible or potentially ineligible
			 to purchase a scheduled listed chemical product.
							(2)Access to
			 informationAny methamphetamine precursor electronic logbook
			 system planned, developed, implemented, or enhanced with a grant under this
			 section shall prohibit accessing, using, or sharing information entered into
			 that system for any purpose other than to—
							(A)ensure compliance
			 with this subtitle, section 310(e) of the Controlled Substances Act (21 U.S.C.
			 830(e)) (as amended by this Act), State law governing the distribution of any
			 scheduled listed chemical product, or other applicable Federal, State, or local
			 law; or
							(B)facilitate a
			 product recall to protect public safety.
							(c)Grant
			 requirements
						(1)Maximum
			 amountThe Attorney General shall not award a grant under this
			 section in an amount that exceeds $300,000.
						(2)DurationThe
			 period of a grant made under this section shall not exceed 3 years.
						(3)Matching
			 requirementNot less than 25 percent of the cost of a project for
			 which a grant is made under this section shall be provided by non-Federal
			 sources.
						(4)Preference for
			 grantsIn awarding grants under this section, the Attorney
			 General shall give priority to any grant application involving a proposed or
			 ongoing methamphetamine precursor electronic logbook system that is—
							(A)statewide in
			 scope;
							(B)capable of
			 real-time capture and transmission of logbook information to appropriate law
			 enforcement and regulatory agencies;
							(C)designed in a
			 manner that will facilitate the exchange of logbook information between
			 appropriate law enforcement and regulatory agencies across jurisdictional
			 boundaries, including State boundaries; and
							(D)developed and
			 operated, to the extent feasible, in consultation and ongoing coordination with
			 the Drug Enforcement Administration, the Office of Justice Programs, the Office
			 of National Drug Control Policy, the nonprofit corporation described in section
			 1105 of the Office of National Drug Control Policy Reauthorization Act of 2006
			 (21 U.S.C. 1701 note), other Federal, State, and local law enforcement and
			 regulatory agencies, as appropriate, and regulated sellers.
							(5)Annual
			 report
							(A)In
			 generalNot later than December 31 of each calendar year in which
			 funds from a grant received under this section are expended, the Attorney
			 General shall submit a report to Congress containing—
								(i)a
			 summary of the activities carried out with grant funds during that year;
								(ii)an
			 assessment of the effectiveness of the activities described in clause (i) on
			 the planning, development, implementation or enhancement of methamphetamine
			 precursor electronic logbook systems;
								(iii)an assessment
			 of the effect of the activities described in clause (i) on curtailing the
			 manufacturing of methamphetamine in the United States and the harms associated
			 with such manufacturing; and
								(iv)a
			 strategic plan for the year following the year of that report.
								(B)Additional
			 informationThe Attorney General may require the recipient of a
			 grant under this section to provide information relevant to preparing any
			 report under subparagraph (A) in a report that grant recipient is required to
			 submit to the Office of Justice Programs of the Department of Justice.
							5806.Study
					(a)In
			 generalNot later than 1 year after the date on which grant funds
			 under section 5805 are first distributed, the Comptroller General of the United
			 States shall conduct a study and submit to Congress a report regarding the
			 effectiveness of methamphetamine precursor electronic logbook systems that
			 receive funding under that section.
					(b)ContentsThe
			 report submitted under subsection (a) shall include—
						(1)a summary of the
			 activities carried out with grant funds during the previous year;
						(2)an assessment of
			 the effectiveness of the activities described in paragraph (1) on the planning,
			 development, implementation or enhancement of methamphetamine precursor
			 electronic logbook systems in the United States;
						(3)an assessment of
			 the extent to which proposed or operational methamphetamine precursor
			 electronic logbook systems in the United States, including those that receive
			 funding under section 5805, are—
							(A)statewide in
			 scope;
							(B)capable of
			 real-time capture and transmission of logbook information to appropriate law
			 enforcement and regulatory agencies;
							(C)designed in a
			 manner that will facilitate the exchange of logbook information between
			 appropriate law enforcement and regulatory agencies across jurisdictional
			 boundaries, including State boundaries; and
							(D)developed and
			 operated, to the extent feasible, upon consultation with and in ongoing
			 coordination with the Drug Enforcement Administration, the Office of Justice
			 Programs, the Office of National Drug Control Policy, the nonprofit corporation
			 described in section 1105 of the Office of National Drug Control Policy
			 Reauthorization Act of 2006 (21 U.S.C. 1701 note), other Federal, State, and
			 local law enforcement and regulatory agencies, as appropriate, and regulated
			 sellers;
							(4)an assessment of
			 the effect of methamphetamine precursor electronic logbook systems, including
			 those that receive funding under this subtitle, on curtailing the manufacturing
			 of methamphetamine in the United States and reducing its associated
			 harms;
						(5)recommendations
			 for further curtailing the domestic manufacturing of methamphetamine and
			 reducing its associated harms; and
						(6)such other
			 information as the Comptroller General determines appropriate.
						5807.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this subtitle—
					(1)$3,000,000 for
			 fiscal year 2008; and
					(2)such sums as may
			 be necessary for each fiscal year thereafter.
					IPACT Act
				5901.Short
			 titleThis subtitle may be
			 cited as the Police and Communities Together Act or the
			 PACT Act.
				5902.PurposeThe purpose of this subtitle is to create a
			 Police and Communities Together program within the Department of
			 Justice—
					(1)to serve as a rapid response network to
			 address existing and emerging local and national drug threats;
					(2)based on the structure of the Partnership
			 for Drug-Free America’s Meth360 program to reduce methamphetamine abuse;
			 and
					(3)that will—
						(A)be led by trained
			 law enforcement professionals, partnering with local prevention and treatment
			 organizations; and
						(B)focus on
			 prevention, education, and community mobilization about specific drug threats
			 in a certain locality.
						5903.Authorization
			 of programThe Attorney
			 General shall establish a Police and Communities Together
			 Program which shall include the following elements:
					(1)Research-based
			 prevention presentations that will—
						(A)be delivered
			 jointly by law enforcement, prevention, and treatment professionals;
						(B)address 5 major
			 topics as follows:
							(i)The
			 effects of substance abuse on individuals.
							(ii)The effects of
			 substance abuse on communities.
							(iii)Families and
			 prevention.
							(iv)Intervention and
			 treatment with content specific to the substance being abused.
							(v)Community
			 mobilization;
							(C)allow local
			 presenters to tailor the program to their community’s specific drug prevention
			 needs; and
						(D)be adapted for
			 various audiences such as parents, students, and the medical community.
						(2)Training for
			 presenters that provides the law enforcement, prevention, and treatment
			 presenters with the fundamental education and skills they need to effectively
			 deliver drug education presentations.
					5904.Use of
			 fundsTo carry out activities
			 under this subtitle, the Attorney General shall make a directed grant to the
			 Partnership for a Drug-Free America, which shall be responsible for—
					(1)developing the
			 research-based prevention presentations used in the PACT program;
					(2)coordinating
			 groups of law enforcement, treatment, and prevention professionals to serve as
			 local presenters; and
					(3)training local
			 presenters about—
						(A)the specific
			 existing and emerging drug threats; and
						(B)the most
			 effective means to deliver the presentations.
						5905.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this subtitle $5,000,000 for each of
			 the fiscal years 2008 through 2012.
				VIPreventing
			 illegal trafficking of firearms
			AFirearms
			 Background Check Enhancement Act of 2007
				6101.Short
			 titleThis subtitle may be
			 cited as the Firearms Background Check Enhancement Act of
			 2007.
				6102.FindingsCongress finds that—
					(1)more than 4,400
			 traditional gun shows are held annually across the United States, attracting
			 thousands of attendees per show and hundreds of Federal firearms licensees and
			 nonlicensed firearms sellers;
					(2)traditional gun
			 shows, as well as flea markets and other organized events, at which a large
			 number of firearms are offered for sale by Federal firearms licensees and
			 nonlicensed firearms sellers form a significant part of the national firearms
			 market;
					(3)firearms and
			 ammunition that are exhibited or offered for sale or exchange at gun shows,
			 flea markets, and other organized events move easily in and substantially
			 affect interstate commerce;
					(4)in addition,
			 before a firearm is exhibited or offered for sale or exchange at a gun show,
			 flea market, or other organized event, the gun, its component parts,
			 ammunition, and the raw materials from which it is manufactured have moved in
			 interstate commerce;
					(5)gun shows, flea
			 markets, and other organized events at which firearms are exhibited or offered
			 for sale or exchange provide a convenient and centralized commercial location
			 at which firearms may be bought and sold anonymously, often without background
			 checks and without records that enable gun tracing;
					(6)since the
			 enactment of the Brady Handgun Violence Prevention Act (Public Law 103-159; 107
			 Stat. 1536) in 1993, nearly 70,000,000 background checks have been performed by
			 Federal firearm licensees denying guns to 1,360,000 illegal buyers;
					(7)at gun shows,
			 flea markets, and other organized events at which guns are exhibited or offered
			 for sale or exchange, criminals, terrorists, and other prohibited persons have
			 obtained guns without background checks and frequently use guns that cannot be
			 traced to later committed crimes;
					(8)many persons who
			 buy and sell firearms at gun shows, flea markets, and other organized events
			 cross State lines to attend these events and engage in the interstate
			 transportation of firearms obtained at these events;
					(9)gun violence is a
			 pervasive, national problem that is exacerbated by the free availability of
			 guns at gun shows, flea markets, and other organized events;
					(10)firearms
			 associated with gun shows have been transferred illegally to residents of
			 another State by Federal firearms licensees and nonlicensed firearms sellers,
			 and have been involved in subsequent crimes including drug offenses, crimes of
			 violence, property crimes, and illegal possession of firearms by felons and
			 other prohibited persons; and
					(11)Congress has the
			 power, under the interstate commerce clause and other provisions of the
			 Constitution of the United States, to ensure, by enactment of this Act, that
			 criminals and other prohibited persons do not obtain firearms at gun shows,
			 flea markets, and other organized events.
					6103.Extension of
			 brady background checks to gun shows
					(a)DefinitionsSection
			 921(a) of title 18, United States Code, is amended by adding at the end the
			 following:
						
							(36)Gun
				showThe term gun show means any event—
								(A)at which not
				fewer than 50 firearms are offered or exhibited for sale, transfer, or
				exchange, if 1 or more of the firearms has been shipped or transported in, or
				otherwise affects, interstate or foreign commerce; and
								(B)at which—
									(i)not fewer than 20
				percent of the exhibitors are firearm exhibitors; or
									(ii)there are not
				fewer than 10 firearm exhibitors.
									(37)Gun show
				promoterThe term gun show promoter means any person
				who organizes, plans, promotes, or operates a gun show.
							(38)Gun show
				vendorThe term gun show vendor means any person who
				exhibits, sells, offers for sale, transfers, or exchanges 1 or more firearms at
				a gun show, regardless of whether the person arranges with the gun show
				promoter for a fixed location from which to exhibit, sell, offer for sale,
				transfer, or exchange 1 or more
				firearms.
							.
					(b)Regulation of
			 firearms transfers at gun shows
						(1)In
			 generalChapter 44 of title 18, United States Code, is amended by
			 adding at the end the following:
							
								932.Regulation of
				firearms transfers at gun shows
									(a)Registration of
				gun show promotersIt shall be unlawful for any person to
				organize, plan, promote, or operate a gun show unless that person—
										(1)registers with
				the Attorney General in accordance with regulations promulgated by the Attorney
				General; and
										(2)pays a
				registration fee, in an amount determined by the Attorney General.
										(b)Responsibilities
				of gun show promotersIt shall be unlawful for any person to
				organize, plan, promote, or operate a gun show unless that person—
										(1)has notified the
				Attorney General not later than 15 days before the event of the date, time,
				duration, and location of the event;
										(2)before
				commencement of the gun show, verifies the identity of each gun show vendor
				participating in the gun show by examining a valid identification document (as
				that term is defined in section 1028(d)) of the vendor containing a photograph
				of the vendor;
										(3)before
				commencement of the gun show, requires each gun show vendor to sign—
											(A)a ledger with
				identifying information concerning the vendor; and
											(B)a notice advising
				the vendor of the obligations of the vendor under this chapter;
											(4)notifies each
				person who attends the gun show of the requirements of this chapter, in
				accordance with such regulations as the Attorney General shall prescribe;
				and
										(5)maintains a copy
				of the records described in paragraphs (2) and (3) at the permanent place of
				business of the gun show promoter for such period of time and in such form as
				the Attorney General shall require by regulation.
										(c)Responsibilities
				of transferors other than licensees
										(1)In
				generalIf any part of a firearm transaction takes place at a gun
				show, it shall be unlawful for any person who is not licensed under this
				chapter to transfer a firearm to another person who is not licensed under this
				chapter, unless the firearm is transferred through a licensed importer,
				licensed manufacturer, or licensed dealer in accordance with subsection
				(e).
										(2)Criminal
				background checksA person who is subject to the requirement of
				paragraph (1)—
											(A)shall not
				transfer the firearm to the transferee until the licensed importer, licensed
				manufacturer, or licensed dealer through which the transfer is made under
				subsection (e) makes the notification described in subsection (e)(3)(A);
				and
											(B)notwithstanding
				subparagraph (A), shall not transfer the firearm to the transferee if the
				licensed importer, licensed manufacturer, or licensed dealer through which the
				transfer is made under subsection (e) makes the notification described in
				subsection (e)(3)(B).
											(3)Absence of
				recordkeeping requirementsNothing in this section shall permit
				or authorize the Attorney General to impose recordkeeping requirements on any
				nonlicensed vendor.
										(d)Responsibilities
				of transferees other than licensees
										(1)In
				generalIf any part of a firearm transaction takes place at a gun
				show, it shall be unlawful for any person who is not licensed under this
				chapter to receive a firearm from another person who is not licensed under this
				chapter, unless the firearm is transferred through a licensed importer,
				licensed manufacturer, or licensed dealer in accordance with subsection
				(e).
										(2)Criminal
				background checksA person who is subject to the requirement of
				paragraph (1)—
											(A)shall not receive
				the firearm from the transferor until the licensed importer, licensed
				manufacturer, or licensed dealer through which the transfer is made under
				subsection (e) makes the notification described in subsection (e)(3)(A);
				and
											(B)notwithstanding
				subparagraph (A), shall not receive the firearm from the transferor if the
				licensed importer, licensed manufacturer, or licensed dealer through which the
				transfer is made under subsection (e) makes the notification described in
				subsection (e)(3)(B).
											(e)Responsibilities
				of licenseesA licensed importer, licensed manufacturer, or
				licensed dealer who agrees to assist a person who is not licensed under this
				chapter in carrying out the responsibilities of that person under subsection
				(c) or (d) with respect to the transfer of a firearm shall—
										(1)enter such
				information about the firearm as the Attorney General may require by regulation
				into a separate bound record;
										(2)record the
				transfer on a form specified by the Attorney General;
										(3)comply with
				section 922(t) as if transferring the firearm from the inventory of the
				licensed importer, licensed manufacturer, or licensed dealer to the designated
				transferee (although a licensed importer, licensed manufacturer, or licensed
				dealer complying with this subsection shall not be required to comply again
				with the requirements of section 922(t) in delivering the firearm to the
				nonlicensed transferor), and notify the nonlicensed transferor and the
				nonlicensed transferee—
											(A)of such
				compliance; and
											(B)if the transfer
				is subject to the requirements of section 922(t)(1), of any receipt by the
				licensed importer, licensed manufacturer, or licensed dealer of a notification
				from the national instant criminal background check system that the transfer
				would violate section 922 or would violate State law;
											(4)not later than 10
				days after the date on which the transfer occurs, submit to the Attorney
				General a report of the transfer, which report—
											(A)shall be on a
				form specified by the Attorney General by regulation; and
											(B)shall not include
				the name of or other identifying information relating to any person involved in
				the transfer who is not licensed under this chapter;
											(5)if the licensed
				importer, licensed manufacturer, or licensed dealer assists a person other than
				a licensee in transferring, at 1 time or during any 5 consecutive business
				days, 2 or more pistols or revolvers, or any combination of pistols and
				revolvers totaling 2 or more, to the same nonlicensed person, in addition to
				the reports required under paragraph (4), prepare a report of the multiple
				transfers, which report shall be—
											(A)prepared on a
				form specified by the Attorney General; and
											(B)not later than
				the close of business on the date on which the transfer occurs, forwarded
				to—
												(i)the office
				specified on the form described in subparagraph (A); and
												(ii)the appropriate
				State law enforcement agency of the jurisdiction in which the transfer occurs;
				and
												(6)retain a record
				of the transfer as part of the permanent business records of the licensed
				importer, licensed manufacturer, or licensed dealer.
										(f)Records of
				licensee transfersIf any part of a firearm transaction takes
				place at a gun show, each licensed importer, licensed manufacturer, or licensed
				dealer who transfers 1 or more firearms to a person who is not licensed under
				this chapter shall, not later than 10 days after the date on which the transfer
				occurs, submit to the Attorney General a report of the transfer, which
				report—
										(1)shall be in a
				form specified by the Attorney General by regulation;
										(2)shall not include
				the name of or other identifying information relating to the transferee;
				and
										(3)shall not
				duplicate information provided in any report required under subsection
				(e)(4).
										(g)Firearm
				transaction definedIn this section, the term firearm
				transaction—
										(1)includes the
				offer for sale, sale, transfer, or exchange of a firearm; and
										(2)does not include
				the mere exhibition of a
				firearm.
										.
						(2)PenaltiesSection
			 924(a) of title 18, United States Code, is amended by adding at the end the
			 following:
							
								(7)(A)Whoever knowingly
				violates section 932(a) shall be fined under this title, imprisoned not more
				than 5 years, or both.
									(B)Whoever knowingly violates subsection
				(b) or (c) of section 932, shall be—
										(i)fined under this title, imprisoned not
				more than 2 years, or both; and
										(ii)in the case of a second or subsequent
				conviction, fined under this title, imprisoned not more than 5 years, or
				both.
										(C)Whoever willfully violates section
				932(d), shall be—
										(i)fined under this title, imprisoned not
				more than 2 years, or both; and
										(ii)in the case of a second or subsequent
				conviction, fined under this title, imprisoned not more than 5 years, or
				both.
										(D)Whoever knowingly violates subsection
				(e) or (f) of section 932 shall be fined under this title, imprisoned not more
				than 5 years, or both.
									(E)In addition to any other penalties
				imposed under this paragraph, the Attorney General may, with respect to any
				person who knowingly violates any provision of section 932—
										(i)if the person is registered under
				section 932(a), after notice and opportunity for a hearing, suspend for not
				more than 6 months or revoke the registration of that person under section
				932(a); and
										(ii)impose a civil fine in an amount
				equal to not more than
				$10,000.
										.
						(3)Technical and
			 conforming amendmentsChapter 44 of title 18, United States Code,
			 is amended—
							(A)in the table of
			 sections, by adding at the end the following:
								
									
										932. Regulation of firearms
				transfers at gun
				shows.
									
									;
								and(B)in the first
			 sentence of section 923(j), by striking a gun show or event and
			 inserting an event; and
							(c)Inspection
			 authoritySection 923(g)(1) is amended by adding at the end the
			 following:
						
							(E)Notwithstanding subparagraph (B), the
				Attorney General may enter during business hours the place of business of any
				gun show promoter and any place where a gun show is held for the purposes of
				examining the records required by sections 923 and 932 and the inventory of
				licensees conducting business at the gun show. Such entry and examination shall
				be conducted for the purposes of determining compliance with this chapter by
				gun show promoters and licensees conducting business at the gun show and shall
				not require a showing of reasonable cause or a
				warrant.
							.
					(d)Increased
			 penalties for serious recordkeeping violations by
			 licenseesSection 924(a)(3) of title 18, United States Code, is
			 amended to read as follows:
						
							(3)(A)Except as provided in
				subparagraph (B), any licensed dealer, licensed importer, licensed
				manufacturer, or licensed collector who knowingly makes any false statement or
				representation with respect to the information required by this chapter to be
				kept in the records of a person licensed under this chapter, or violates
				section 922(m) shall be fined under this title, imprisoned not more than 1
				year, or both.
								(B)If the violation described in
				subparagraph (A) is in relation to an offense—
									(i)under paragraph (1) or (3) of section
				922(b), such person shall be fined under this title, imprisoned not more than 5
				years, or both; or
									(ii)under subsection (a)(6) or (d) of
				section 922, such person shall be fined under this title, imprisoned not more
				than 10 years, or
				both.
									.
					(e)Increased
			 penalties for violations of criminal background check requirements
						(1)PenaltiesSection
			 924(a) of title 18, United States Code, as amended by this Act, is
			 amended—
							(A)in paragraph (5),
			 by striking subsection (s) or (t) of section 922 and inserting
			 section 922(s); and
							(B)by adding at the
			 end the following:
								
									(8)Whoever knowingly violates section
				922(t) shall be fined under this title, imprisoned not more than 5 years, or
				both.
									.
							(2)Elimination of
			 certain elements of offenseSection 922(t)(5) of title 18, United
			 States Code, is amended by striking and, at the time and all
			 that follows through State law.
						(f)Gun owner
			 privacy and prevention of fraud and abuse of system
			 informationSection 922(t)(2)(C) of title 18, United States Code,
			 is amended by inserting before the period at the end the following: , as
			 soon as possible, consistent with the responsibility of the Attorney General
			 under section 103(h) of the Brady Handgun Violence Prevention Act to ensure the
			 privacy and security of the system and to prevent system fraud and abuse, but
			 in no event later than 90 days after the date on which the licensee first
			 contacts the system with respect to the transfer.
					(g)Effective
			 dateThis subtitle and the amendments made by this subtitle shall
			 take effect 180 days after the date of enactment of this Act.
					BAssault Weapons
			 Ban Renewal Act of 2007
				6201.Short
			 titleThis subtitle may be
			 cited as the Assault Weapons Ban Renewal Act of 2007.
				6202.Restriction
			 on manufacture, transfer, and possession of certain semiautomatic assault
			 weapons
					(a)RestrictionSection
			 922 of title 18, United States Code, is amended by inserting after subsection
			 (u) the following:
						
							(v)(1)Except as provided in
				paragraphs (2) through (5) it shall be unlawful for a person to manufacture,
				transfer, or possess a semiautomatic assault weapon.
								(2)Paragraph (1) shall not apply to the
				possession or transfer of any semiautomatic assault weapon otherwise lawfully
				possessed under Federal law on the date of the enactment of the Assault Weapons
				Ban Renewal Act of 2007.
								(3)Paragraph (1) shall not apply
				to—
									(A)any of the firearms, or replicas or
				duplicates of the firearms, specified in Appendix A to this section, as such
				firearms were manufactured on October 1, 1993;
									(B)any firearm that—
										(i)is manually operated by bolt, pump,
				lever, or slide action;
										(ii)has been rendered permanently
				inoperable; or
										(iii)is an antique firearm;
										(C)any semiautomatic rifle that cannot
				accept a detachable magazine that holds more than 5 rounds of ammunition;
				or
									(D)any semiautomatic shotgun that cannot
				hold more than 5 rounds of ammunition in a fixed or detachable magazine.
									(4)The fact that a firearm is not listed
				in Appendix A shall not be construed to mean that paragraph (1) applies to such
				firearm.
								(5)Paragraph (1) shall not apply
				to—
									(A)the manufacture for, transfer to, or
				possession by the United States or a department or agency of the United States
				or a State or a department, agency, or political subdivision of a State, or a
				transfer to or possession by a law enforcement officer employed by such an
				entity for purposes of law enforcement (whether on or off duty);
									(B)the transfer to a licensee under title
				I of the Atomic Energy Act of 1954
				for purposes of establishing and maintaining an on-site physical protection
				system and security organization required by Federal law, or possession by an
				employee or contractor of such licensee on-site for such purposes or off-site
				for purposes of licensee-authorized training or transportation of nuclear
				materials;
									(C)the possession, by an individual who
				is retired from service with a law enforcement agency and is not otherwise
				prohibited from receiving a firearm, of a semiautomatic assault weapon
				transferred to the individual by the agency upon such retirement; or
									(D)the manufacture, transfer, or
				possession of a semiautomatic assault weapon by a licensed manufacturer or
				licensed importer for the purposes of testing or experimentation authorized by
				the Attorney
				General.
									.
					(b)Definition of
			 Semiautomatic Assault WeaponSection 921(a) of title 18, United
			 States Code, is amended by inserting after paragraph (29) the following:
						
							(30)The term
				semiautomatic assault weapon means the following:
								(A)Any of the
				firearms, or copies or duplicates of the firearms in any caliber, known
				as—
									(i)Norinco,
				Mitchell, and Poly Technologies Avtomat Kalashnikovs (all models);
									(ii)Action Arms
				Israeli Military Industries UZI and Galil;
									(iii)Beretta Ar70
				(SC–70);
									(iv)Colt
				AR–15;
									(v)Fabrique National
				FN/FAL, FN/LAR, and FNC;
									(vi)SWD M–10, M–11,
				M–11/9, and M–12;
									(vii)Steyr
				AUG;
									(viii)INTRATEC
				TEC–9, TEC–DC9 and TEC–22; or
									(ix)revolving
				cylinder shotguns, such as (or similar to) the Street Sweeper and Striker
				12.
									(B)(i)A semiautomatic rifle
				that has an ability to accept a detachable magazine and has at least 2 of the
				features described in clause (ii).
									(ii)The features described in this
				clause are—
										(I)a folding or telescoping stock;
										(II)a pistol grip that protrudes
				conspicuously beneath the action of the weapon;
										(III)a bayonet mount;
										(IV)a flash suppressor or threaded barrel
				designed to accommodate a flash suppressor; and
										(V)a grenade launcher.
										(C)(i)A semiautomatic pistol
				that has an ability to accept a detachable magazine and has at least 2 of the
				features described in clause (ii).
									(ii)The features described in this
				clause are—
										(I)an ammunition magazine that attaches to
				the pistol outside of the pistol grip;
										(II)a threaded barrel capable of accepting a
				barrel extender, flash suppressor, forward handgrip, or silencer;
										(III)a shroud that is attached to, or
				partially or completely encircles, the barrel and that permits the shooter to
				hold the firearm with the nontrigger hand without being burned;
										(IV)a manufactured weight of 50 ounces or
				more when the pistol is unloaded; and
										(V)a semiautomatic version of an automatic
				firearm.
										(D)(i)A semiautomatic shotgun
				that has at least 2 of the features described in clause (ii).
									(ii)The features described in this
				clause are—
										(I)a folding or telescoping stock;
										(II)a pistol grip that protrudes
				conspicuously beneath the action of the weapon;
										(III)a fixed magazine capacity in excess of
				5 rounds; and
										(IV)an ability to accept a detachable
				magazine.
										.
					(c)Penalties
						(1)Violation of
			 section 922(v)Section
			 924(a)(1)(B) of title 18, United States Code, is amended by striking or
			 (q) of section 922 and inserting (r), or (v) of section
			 922.
						(2)Use or
			 possession during crime of violence or drug trafficking
			 crimeSection 924(c)(1)(B)(i) of title 18, United States Code, is
			 amended by inserting or semiautomatic assault weapon, after
			 short-barreled shotgun,.
						(d)Identification
			 Markings for Semiautomatic Assault WeaponsSection 923(i) of
			 title 18, United States Code, is amended by adding at the end the following:
			 The serial number of any semiautomatic assault weapon manufactured after
			 the date of the enactment of the Assault Weapons Ban Renewal Act of 2007 shall
			 clearly show the date on which the weapon was manufactured..
					6203.Ban of large
			 capacity ammunition feeding devices
					(a)ProhibitionSection
			 922 of title 18, United States Code, is amended by inserting after subsection
			 (u), as added by this Act, the following:
						
							(w)(1)Except as provided in
				paragraph (2), it shall be unlawful for a person to transfer or possess a large
				capacity ammunition feeding device.
								(2)(A)Paragraph (1) shall not
				apply to the possession or transfer of any large capacity ammunition feeding
				device otherwise lawfully possessed on or before the date of the enactment of
				the Assault Weapons Ban Renewal Act of 2007.
									(B)Paragraph (1) shall not apply
				to—
										(i)the manufacture for, transfer to, or
				possession by the United States or a department or agency of the United States
				or a State or a department, agency, or political subdivision of a State, or a
				transfer to or possession by a law enforcement officer employed by such an
				entity for purposes of law enforcement (whether on or off duty);
										(ii)the transfer to a licensee under
				title I of the Atomic Energy Act of
				1954 for purposes of establishing and maintaining an on-site
				physical protection system and security organization required by Federal law,
				or possession by an employee or contractor of such licensee on-site for such
				purposes or off-site for purposes of licensee-authorized training or
				transportation of nuclear materials;
										(iii)the possession, by an individual who
				is retired from service with a law enforcement agency and is not otherwise
				prohibited from receiving ammunition, of a large capacity ammunition feeding
				device transferred to the individual by the agency upon such retirement;
				or
										(iv)the manufacture, transfer, or
				possession of any large capacity ammunition feeding device by a licensed
				manufacturer or licensed importer for the purposes of testing or
				experimentation authorized by the Attorney General.
										(3)If a person charged with violating
				paragraph (1) asserts that paragraph (1) does not apply to such person because
				of subparagraph (A) or (B) of paragraph (2), the Government shall have the
				burden of proof to show that such paragraph (1) applies to such person. The
				lack of a serial number as described in section 923(i) of this title shall
				establish a presumption that the large capacity ammunition feeding device is
				not subject to the prohibition of possession in paragraph
				(1).
								.
					(b)Definition of
			 Large Capacity Ammunition Feeding DeviceSection 921(a) of title
			 18, United States Code, as amended by section 110102(b), is amended by
			 inserting after paragraph (30), as added by this Act, the following:
						
							(31)The term
				large capacity ammunition feeding device—
								(A)means a magazine,
				belt, drum, feed strip, or similar device manufactured after the date of
				enactment of the Assault Weapons Ban Renewal Act of 2007 that has a capacity
				of, or that can be readily restored or converted to accept, more than 10 rounds
				of ammunition; and
								(B)does not include
				an attached tubular device designed to accept, and capable of operating only
				with, .22 caliber rimfire
				ammunition.
								.
					(c)PenaltySection
			 924(a)(1)(B) of title 18, United States Code, as amended by this Act, is
			 amended by striking or (v) and inserting (v), or
			 (w).
					(d)Identification
			 Markings for Large Capacity Ammunition Feeding DevicesSection
			 923(i) of title 18, United States Code, as amended by this Act, is amended by
			 adding at the end the following: A large capacity ammunition feeding
			 device manufactured after the date of enactment of the Assault Weapons Ban
			 Renewal Act of 2007 shall be identified by a serial number that clearly shows
			 that the device was manufactured or imported after the effective date of this
			 subsection, and such other identification as the Attorney General may by
			 regulation prescribe..
					6204.Study by
			 Attorney General
					(a)StudyThe
			 Attorney General shall investigate and study the effect of this subtitle and
			 the amendments made by this subtitle, and in particular shall determine their
			 impact, if any, on violent and drug trafficking crime. The study shall be
			 conducted over the 18-month period beginning 12 months after the date of
			 enactment of this Act.
					(b)ReportNot
			 later than 30 months after the date of enactment of this Act, the Attorney
			 General shall submit to Congress a report setting forth in detail the findings
			 and determinations made in the study under subsection (a).
					6205.Effective
			 dateThis subtitle and the
			 amendments made by this subtitle—
					(1)shall take effect
			 on the date of enactment of this Act; and
					(2)are repealed
			 effective as of the date that is 10 years after that date of enactment.
					6206.Appendix A to
			 section 922 of title
			 18Section 922 of title 18, United States Code,
			 is amended by adding at the end the following appendix:
				Appendix
			 A
					
						Centerfire
				Rifles—AutoloadersBrowning BAR Mark II Safari Semi-Auto
				Rifle
							Browning
				BAR Mark II Safari Magnum RifleBrowning
				High-Power Rifle
						Heckler &
				Koch Model 300 Rifle
						Iver Johnson
				M–1 Carbine
						Iver Johnson
				50th Anniversary M–1 Carbine
						Marlin Model
				9 Camp Carbine
						Marlin Model
				45 Carbine
						Remington
				Nylon 66 Auto-Loading Rifle
						Remington
				Model 7400 Auto Rifle
						Remington
				Model 7400 Rifle
						Remington
				Model 7400 Special Purpose Auto Rifle
						Ruger Mini–14
				Autoloading Rifle (w/o folding stock)
						Ruger Mini
				Thirty Rifle
							Browning
				Model 81 BLR Lever-Action RifleBrowning
				Model 81 Long Action BLR
						Browning
				Model 1886 Lever-Action Carbine
						Browning
				Model 1886 High Grade Carbine
						Cimarron 1860
				Henry Replica
						Cimarron 1866
				Winchester Replicas
						Cimarron 1873
				Short Rifle
						Cimarron 1873
				Sporting Rifle
						Cimarron 1873
				30" Express Rifle
						Dixie
				Engraved 1873 Rifle
						E.M.F. 1866
				Yellowboy Lever Actions
						E.M.F. 1860
				Henry Rifle
						E.M.F. Model
				73 Lever-Action Rifle
						Marlin Model
				336CS Lever-Action Carbine
						Marlin Model
				30AS Lever-Action Carbine
						Marlin Model
				444SS Lever-Action Sporter
						Marlin Model
				1894S Lever-Action Carbine
						Marlin Model
				1894CS Carbine
						Marlin Model
				1894CL Classic
						Marlin Model
				1895SS Lever-Action Rifle
						Mitchell 1858
				Henry Replica
						Mitchell 1866
				Winchester Replica
						Mitchell 1873
				Winchester Replica
						Navy Arms
				Military Henry Rifle
						Navy Arms
				Henry Trapper
						Navy Arms
				Iron Frame Henry
						Navy Arms
				Henry Carbine
						Navy Arms
				1866 Yellowboy Rifle
						Navy Arms
				1873 Winchester-Style Rifle
						Navy Arms
				1873 Sporting Rifle
						Remington
				7600 Slide Action
						Remington
				Model 7600 Special Purpose Slide Action
						Rossi M92 SRC
				Saddle-Ring Carbine
						Rossi M92 SRS
				Short Carbine
						Savage 99C
				Lever-Action Rifle
						Uberti Henry
				Rifle
						Uberti 1866
				Sporting Rifle
						Uberti 1873
				Sporting Rifle
						Winchester
				Model 94 Side Eject Lever-Action Rifle
						Winchester
				Model 94 Trapper Side Eject
						Winchester
				Model 94 Big Bore Side Eject
						Winchester
				Model 94 Ranger Side Eject Lever-Action Rifle
						Winchester
				Model 94 Wrangler Side Eject
							Alpine
				Bolt-Action RifleA–Square
				Caesar Bolt-Action Rifle
						A–Square
				Hannibal Bolt-Action Rifle
						Anschutz
				1700D Classic Rifles
						Anschutz
				1700D Custom Rifles
						Anschutz
				1700D Bavarian Bolt-Action Rifle
						Anschutz
				1733D Mannlicher Rifle
						Barret Model
				90 Bolt-Action Rifle
						Beeman/HW 60J
				Bolt-Action Rifle
						Blaser R84
				Bolt-Action Rifle
						BRNO 537
				Sporter Bolt-Action Rifle
						BRNO ZKB 527
				Fox Bolt-Action Rifle
						BRNO ZKK 600,
				601, 602 Bolt-Action Rifles
						Browning
				A–Bolt Rifle
						Browning
				A–Bolt Stainless Stalker
						Browning
				A–Bolt Left Hand
						Browning
				A–Bolt Short Action
						Browning
				Euro-Bolt Rifle
						Browning
				A–Bolt Gold Medallion
						Browning
				A–Bolt Micro Medallion
						Century
				Centurion 14 Sporter
						Century
				Enfield Sporter #4
						Century
				Swedish Sporter #38
						Century
				Mauser 98 Sporter
						Cooper Model
				38 Centerfire Sporter
						Dakota 22
				Sporter Bolt-Action Rifle
						Dakota 76
				Classic Bolt-Action Rifle
						Dakota 76
				Short Action Rifles
						Dakota 76
				Safari Bolt-Action Rifle
						Dakota 416
				Rigby African
						E.A.A./Sabatti Rover 870
				Bolt-Action Rifle
						Auguste
				Francotte Bolt-Action Rifles
						Carl Gustaf
				2000 Bolt-Action Rifle
						Heym Magnum
				Express Series Rifle
						Howa
				Lightning Bolt-Action Rifle
						Howa Realtree
				Camo Rifle
						Interarms
				Mark X Viscount Bolt-Action Rifle
						Interarms
				Mini-Mark X Rifle
						Interarms
				Mark X Whitworth Bolt-Action Rifle
						Interarms
				Whitworth Express Rifle
						Iver Johnson
				Model 5100A1 Long-Range Rifle
						KDF K15
				American Bolt-Action Rifle
						Krico Model
				600 Bolt-Action Rifle
						Krico Model
				700 Bolt-Action Rifles
						Mauser Model
				66 Bolt-Action Rifle
						Mauser Model
				99 Bolt-Action Rifle
						McMillan
				Signature Classic Sporter
						McMillan
				Signature Super Varminter
						McMillan
				Signature Alaskan
						McMillan
				Signature Titanium Mountain Rifle
						McMillan
				Classic Stainless Sporter
						McMillan
				Talon Safari Rifle
						McMillan
				Talon Sporter Rifle
						Midland 1500S
				Survivor Rifle
						Navy Arms
				TU–33/40 Carbine
						Parker-Hale
				Model 81 Classic Rifle
						Parker-Hale
				Model 81 Classic African Rifle
						Parker-Hale
				Model 1000 Rifle
						Parker-Hale
				Model 1100M African Magnum
						Parker-Hale
				Model 1100 Lightweight Rifle
						Parker-Hale
				Model 1200 Super Rifle
						Parker-Hale
				Model 1200 Super Clip Rifle
						Parker-Hale
				Model 1300C Scout Rifle
						Parker-Hale
				Model 2100 Midland Rifle
						Parker-Hale
				Model 2700 Lightweight Rifle
						Parker-Hale
				Model 2800 Midland Rifle
						Remington
				Model Seven Bolt-Action Rifle
						Remington
				Model Seven Youth Rifle
						Remington
				Model Seven Custom KS
						Remington
				Model Seven Custom MS Rifle
						Remington 700
				ADL Bolt-Action Rifle
						Remington 700
				BDL Bolt-Action Rifle
						Remington 700
				BDL Varmint Special
						Remington 700
				BDL European Bolt-Action Rifle
						Remington 700
				Varmint Synthetic Rifle
						Remington 700
				BDL SS Rifle
						Remington 700
				Stainless Synthetic Rifle
						Remington 700
				MTRSS Rifle
						Remington 700
				BDL Left Hand
						Remington 700
				Camo Synthetic Rifle
						Remington 700
				Safari
						Remington 700
				Mountain Rifle
						Remington 700
				Custom KS Mountain Rifle
						Remington 700
				Classic Rifle
						Ruger M77
				Mark II Rifle
						Ruger M77
				Mark II Magnum Rifle
						Ruger M77RL
				Ultra Light
						Ruger M77
				Mark II All-Weather Stainless Rifle
						Ruger M77 RSI
				International Carbine
						Ruger M77
				Mark II Express Rifle
						Ruger M77VT
				Target Rifle
						Sako Hunter
				Rifle
						Sako
				FiberClass Sporter
						Sako Safari
				Grade Bolt Action
						Sako Hunter
				Left-Hand Rifle
						Sako Classic
				Bolt Action
						Sako Hunter
				LS Rifle
						Sako Deluxe
				Lightweight
						Sako Super
				Deluxe Sporter
						Sako
				Mannlicher-Style Carbine
						Sako Varmint
				Heavy Barrel
						Sako TRG–S
				Bolt-Action Rifle
						Sauer 90
				Bolt-Action Rifle
						Savage 110G
				Bolt-Action Rifle
						Savage 110CY
				Youth/Ladies Rifle
						Savage 110WLE
				One of One Thousand Limited Edition Rifle
						Savage
				110GXP3 Bolt-Action Rifle
						Savage 110F
				Bolt-Action Rifle
						Savage
				110FXP3 Bolt-Action Rifle
						Savage 110GV
				Varmint Rifle
						Savage 112FV
				Varmint Rifle
						Savage Model
				112FVS Varmint Rifle
						Savage Model
				112BV Heavy Barrel Varmint Rifle
						Savage 116FSS
				Bolt-Action Rifle
						Savage Model
				116FSK Kodiak Rifle
						Savage 110FP
				Police Rifle
						Steyr-Mannlicher Sporter Models
				SL, L, M, S, S/T
						Steyr-Mannlicher Luxus Model L,
				M, S
						Steyr-Mannlicher Model M
				Professional Rifle
						Tikka
				Bolt-Action Rifle
						Tikka Premium
				Grade Rifles
						Tikka
				Varmint/Continental Rifle
						Tikka
				Whitetail/Battue Rifle
						Ultra Light
				Arms Model 20 Rifle
						Ultra Light
				Arms Model 28, Model 40 Rifles
						Voere VEC 91
				Lightning Bolt-Action Rifle
						Voere Model
				2165 Bolt-Action Rifle
						Voere Model
				2155, 2150 Bolt-Action Rifles
						Weatherby
				Mark V Deluxe Bolt-Action Rifle
						Weatherby
				Lasermark V Rifle
						Weatherby
				Mark V Crown Custom Rifles
						Weatherby
				Mark V Sporter Rifle
						Weatherby
				Mark V Safari Grade Custom Rifles
						Weatherby
				Weathermark Rifle
						Weatherby
				Weathermark Alaskan Rifle
						Weatherby
				Classicmark No. 1 Rifle
						Weatherby
				Weatherguard Alaskan Rifle
						Weatherby
				Vanguard VGX Deluxe Rifle
						Weatherby
				Vanguard Classic Rifle
						Weatherby
				Vanguard Classic No. 1 Rifle
						Weatherby
				Vanguard Weatherguard Rifle
						Wichita
				Classic Rifle
						Wichita
				Varmint Rifle
						Winchester
				Model 70 Sporter
						Winchester
				Model 70 Sporter WinTuff
						Winchester
				Model 70 SM Sporter
						Winchester
				Model 70 Stainless Rifle
						Winchester
				Model 70 Varmint
						Winchester
				Model 70 Synthetic Heavy Varmint Rifle
						Winchester
				Model 70 DBM Rifle
						Winchester
				Model 70 DBM–S Rifle
						Winchester
				Model 70 Featherweight
						Winchester
				Model 70 Featherweight WinTuff
						Winchester
				Model 70 Featherweight Classic
						Winchester
				Model 70 Lightweight Rifle
						Winchester
				Ranger Rifle
						Winchester
				Model 70 Super Express Magnum
						Winchester
				Model 70 Super Grade
						Winchester
				Model 70 Custom Sharpshooter
						Winchester
				Model 70 Custom Sporting Sharpshooter Rifle
							Armsport
				1866 Sharps Rifle, CarbineBrown Model
				One Single Shot Rifle
						Browning
				Model 1885 Single Shot Rifle
						Dakota Single
				Shot Rifle
						Desert
				Industries G–90 Single Shot Rifle
						Harrington
				& Richardson Ultra Varmint Rifle
						Model 1885
				High Wall Rifle
						Navy Arms
				Rolling Block Buffalo Rifle
						Navy Arms #2
				Creedmoor Rifle
						Navy Arms
				Sharps Cavalry Carbine
						Navy Arms
				Sharps Plains Rifle
						New England
				Firearms Handi-Rifle
						Red Willow
				Armory Ballard No. 5 Pacific
						Red Willow
				Armory Ballard No. 1.5 Hunting Rifle
						Red Willow
				Armory Ballard No. 8 Union Hill Rifle
						Red Willow
				Armory Ballard No. 4.5 Target Rifle
						Remington-Style Rolling Block
				Carbine
						Ruger No. 1B
				Single Shot
						Ruger No. 1A
				Light Sporter
						Ruger No. 1H
				Tropical Rifle
						Ruger No. 1S
				Medium Sporter
						Ruger No. 1
				RSI International
						Ruger No. 1V
				Special Varminter
						C.Sharps Arms
				New Model 1874 Old Reliable
						C.Sharps Arms
				New Model 1875 Rifle
						C.Sharps Arms
				1875 Classic Sharps
						C.Sharps Arms
				New Model 1875 Target & Long Range
						Shiloh Sharps
				1874 Long Range Express
						Shiloh Sharps
				1874 Montana Roughrider
						Shiloh Sharps
				1874 Military Carbine
						Shiloh Sharps
				1874 Business Rifle
						Shiloh Sharps
				1874 Military Rifle
						Sharps 1874
				Old Reliable
						Thompson/Center Contender
				Carbine
						Thompson/Center Stainless
				Contender Carbine
						Thompson/Center Contender Carbine
				Survival System
						Thompson/Center Contender Carbine
				Youth Model
						Thompson/Center TCR ’87 Single
				Shot Rifle
						Uberti
				Rolling Block Baby Carbine
							Beretta
				Express SSO O/U Double RiflesBeretta Model
				455 SxS Express Rifle
						Chapuis
				RGExpress Double Rifle
						Auguste
				Francotte Sidelock Double Rifles
						Auguste
				Francotte Boxlock Double Rifle
						Heym Model
				55B O/U Double Rifle
						Heym Model
				55FW O/U Combo Gun
						Heym Model
				88b Side-by-Side Double Rifle
						Kodiak Mk. IV
				Double Rifle
						Kreighoff
				Teck O/U Combination Gun
						Kreighoff
				Trumpf Drilling
						Merkel
				Over/Under Combination Guns
						Merkel
				Drillings
						Merkel Model
				160 Side-by-Side Double Rifles
						Merkel
				Over/Under Double Rifles
						Savage 24F
				O/U Combination Gun
						Savage
				24F-12T Turkey Gun
						Springfield
				Inc. M6 Scout Rifle/Shotgun
						Tikka Model
				412s Combination Gun
						Tikka Model
				412S Double Fire
						A. Zoli
				Rifle-Shotgun O/U Combo
							AMT
				Lightning 25/22 RifleAMT Lightning
				Small-Game Hunting Rifle II
						AMT Magnum
				Hunter Auto Rifle
						Anschutz 525
				Deluxe Auto
						Armscor Model
				20P Auto Rifle
						Browning
				Auto–22 Rifle
						Browning
				Auto–22 Grade VI
						Krico Model
				260 Auto Rifle
						Lakefield
				Arms Model 64B Auto Rifle
						Marlin Model
				60 Self-Loading Rifle
						Marlin Model
				60ss Self-Loading Rifle
						Marlin Model
				70 HC Auto
						Marlin Model
				990l Self-Loading Rifle
						Marlin Model
				70P Papoose
						Marlin Model
				922 Magnum Self-Loading Rifle
						Marlin Model
				995 Self-Loading Rifle
						Norinco Model
				22 ATD Rifle
						Remington
				Model 522 Viper Autoloading Rifle
						Remington
				552BDL Speedmaster Rifle
						Ruger 10/22
				Autoloading Carbine (w/o folding stock)
						Survival Arms
				AR–7 Explorer Rifle
						Texas
				Remington Revolving Carbine
						Voere Model
				2115 Auto Rifle
							Browning
				BL–22 Lever-Action RifleMarlin 39TDS
				Carbine
						Marlin Model
				39AS Golden Lever-Action Rifle
						Remington
				572BDL Fieldmaster Pump Rifle
						Norinco
				EM–321 Pump Rifle
						Rossi Model
				62 SA Pump Rifle
						Rossi Model
				62 SAC Carbine
						Winchester
				Model 9422 Lever-Action Rifle
						Winchester
				Model 9422 Magnum Lever-Action Rifle
							Anschutz
				Achiever Bolt-Action RifleAnschutz
				1416D/1516D Classic Rifles
						Anschutz
				1418D/1518D Mannlicher Rifles
						Anschutz
				1700D Classic Rifles
						Anschutz
				1700D Custom Rifles
						Anschutz 1700
				FWT Bolt-Action Rifle
						Anschutz
				1700D Graphite Custom Rifle
						Anschutz
				1700D Bavarian Bolt-Action Rifle
						Armscor Model
				14P Bolt-Action Rifle
						Armscor Model
				1500 Rifle
						BRNO ZKM–452
				Deluxe Bolt-Action Rifle
						BRNO ZKM–452
				Deluxe
						Beeman/HW
				60–J–ST Bolt-Action Rifle
						Browning
				A–Bolt 22 Bolt-Action Rifle
						Browning
				A–Bolt Gold Medallion
						Cabanas
				Phaser Rifle
						Cabanas
				Master Bolt-Action Rifle
						Cabanas
				Espronceda IV Bolt-Action Rifle
						Cabanas Leyre
				Bolt-Action Rifle
						Chipmunk
				Single Shot Rifle
						Cooper Arms
				Model 36S Sporter Rifle
						Dakota 22
				Sporter Bolt-Action Rifle
						Krico Model
				300 Bolt-Action Rifles
						Lakefield
				Arms Mark II Bolt-Action Rifle
						Lakefield
				Arms Mark I Bolt-Action Rifle
						Magtech Model
				MT–22C Bolt-Action Rifle
						Marlin Model
				880 Bolt-Action Rifle
						Marlin Model
				881 Bolt-Action Rifle
						Marlin Model
				882 Bolt-Action Rifle
						Marlin Model
				883 Bolt-Action Rifle
						Marlin Model
				883SS Bolt-Action Rifle
						Marlin Model
				25MN Bolt-Action Rifle
						Marlin Model
				25N Bolt-Action Repeater
						Marlin Model
				15YN Little Buckaroo
						Mauser Model
				107 Bolt-Action Rifle
						Mauser Model
				201 Bolt-Action Rifle
						Navy Arms
				TU–KKW Training Rifle
						Navy Arms
				TU–33/40 Carbine
						Navy Arms
				TU–KKW Sniper Trainer
						Norinco JW–27
				Bolt-Action Rifle
						Norinco JW–15
				Bolt-Action Rifle
						Remington
				541–T
						Remington
				40–XR Rimfire Custom Sporter
						Remington
				541–T HB Bolt-Action Rifle
						Remington
				581–S Sportsman Rifle
						Ruger 77/22
				Rimfire Bolt-Action Rifle
						Ruger K77/22
				Varmint Rifle
						Ultra Light
				Arms Model 20 RF Bolt-Action Rifle
						Winchester
				Model 52B Sporting Rifle
							Anschutz
				64–MS Left SilhouetteAnschutz
				1808D RT Super Match 54 Target
						Anschutz
				1827B Biathlon Rifle
						Anschutz
				1903D Match Rifle
						Anschutz
				1803D Intermediate Match
						Anschutz 1911
				Match Rifle
						Anschutz
				54.18MS REP Deluxe Silhouette Rifle
						Anschutz 1913
				Super Match Rifle
						Anschutz 1907
				Match Rifle
						Anschutz 1910
				Super Match II
						Anschutz
				54.18MS Silhouette Rifle
						Anschutz
				Super Match 54 Target Model 2013
						Anschutz
				Super Match 54 Target Model 2007
						Beeman/Feinwerkbau 2600 Target
				Rifle
						Cooper Arms
				Model TRP–1 ISU Standard Rifle
						E.A.A./Weihrauch HW 60 Target
				Rifle
						E.A.A./HW 660
				Match Rifle
						Finnish Lion
				Standard Target Rifle
						Krico Model
				360 S2 Biathlon Rifle
						Krico Model
				400 Match Rifle
						Krico Model
				360S Biathlon Rifle
						Krico Model
				500 Kricotronic Match Rifle
						Krico Model
				600 Sniper Rifle
						Krico Model
				600 Match Rifle
						Lakefield
				Arms Model 90B Target Rifle
						Lakefield
				Arms Model 91T Target Rifle
						Lakefield
				Arms Model 92S Silhouette Rifle
						Marlin Model
				2000 Target Rifle
						Mauser Model
				86–SR Specialty Rifle
						McMillan M–86
				Sniper Rifle
						McMillan
				Combo M–87/M–88 50-Caliber Rifle
						McMillan 300
				Phoenix Long Range Rifle
						McMillan M–89
				Sniper Rifle
						McMillan
				National Match Rifle
						McMillan Long
				Range Rifle
						Parker-Hale
				M–87 Target Rifle
						Parker-Hale
				M–85 Sniper Rifle
						Remington
				40–XB Rangemaster Target Centerfire
						Remington
				40–XR KS Rimfire Position Rifle
						Remington
				40–XBBR KS
						Remington
				40–XC KS National Match Course Rifle
						Sako TRG–21
				Bolt-Action Rifle
						Steyr-Mannlicher Match SPG–UIT
				Rifle
						Steyr-Mannlicher SSG P–I
				Rifle
						Steyr-Mannlicher SSG P–III
				Rifle
						Steyr-Mannlicher SSG P–IV
				Rifle
						Tanner
				Standard UIT Rifle
						Tanner 50
				Meter Free Rifle
						Tanner 300
				Meter Free Rifle
						Wichita
				Silhouette Rifle
							American
				Arms/Franchi Black Magic 48/ALBenelli Super
				Black Eagle Shotgun
						Benelli Super
				Black Eagle Slug Gun
						Benelli M1
				Super 90 Field Auto Shotgun
						Benelli
				Montefeltro Super 90 20–Gauge Shotgun
						Benelli
				Montefeltro Super 90 Shotgun
						Benelli M1
				Sporting Special Auto Shotgun
						Benelli Black
				Eagle Competition Auto Shotgun
						Beretta A–303
				Auto Shotgun
						Beretta 390
				Field Auto Shotgun
						Beretta 390
				Super Trap, Super Skeet Shotguns
						Beretta
				Vittoria Auto Shotgun
						Beretta Model
				1201F Auto Shotgun
						Browning BSA
				10 Auto Shotgun
						Browning BSA
				10 Stalker Auto Shotgun
						Browning
				A–500R Auto Shotgun
						Browning
				A–500G Auto Shotgun
						Browning
				A–500G Sporting Clays
						Browning
				Auto–5 Light 12 and 20
						Browning
				Auto–5 Stalker
						Browning
				Auto–5 Magnum 20
						Browning
				Auto–5 Magnum 12
						Churchill
				Turkey Automatic Shotgun
						Cosmi
				Automatic Shotgun
						Maverick
				Model 60 Auto Shotgun
						Mossberg
				Model 5500 Shotgun
						Mossberg
				Model 9200 Regal Semi-Auto Shotgun
						Mossberg
				Model 9200 USST Auto Shotgun
						Mossberg
				Model 9200 Camo Shotgun
						Mossberg
				Model 6000 Auto Shotgun
						Remington
				Model 1100 Shotgun
						Remington
				11–87 Premier Shotgun
						Remington
				11–87 Sporting Clays
						Remington
				11–87 Premier Skeet
						Remington
				11–87 Premier Trap
						Remington
				11–87 Special Purpose Magnum
						Remington
				11–87 SPS–T Camo Auto Shotgun
						Remington
				11–87 Special Purpose Deer Gun
						Remington
				11–87 SPS–BG–Camo Deer/Turkey Shotgun
						Remington
				11–87 SPS–Deer Shotgun
						Remington
				11–87 Special Purpose Synthetic Camo
						Remington
				SP–10 Magnum-Camo Auto Shotgun
						Remington
				SP–10 Magnum Auto Shotgun
						Remington
				SP–10 Magnum Turkey Combo
						Remington
				1100 LT–20 Auto
						Remington
				1100 Special Field
						Remington
				1100 20–Gauge Deer Gun
						Remington
				1100 LT–20 Tournament Skeet
						Winchester
				Model 1400 Semi-Auto Shotgun
							Browning
				Model 42 Pump ShotgunBrowning BPS
				Pump Shotgun
						Browning BPS
				Stalker Pump Shotgun
						Browning BPS
				Pigeon Grade Pump Shotgun
						Browning BPS
				Pump Shotgun (Ladies and Youth Model)
						Browning BPS
				Game Gun Turkey Special
						Browning BPS
				Game Gun Deer Special
						Ithaca Model
				87 Supreme Pump Shotgun
						Ithaca Model
				87 Deerslayer Shotgun
						Ithaca
				Deerslayer II Rifled Shotgun
						Ithaca Model
				87 Turkey Gun
						Ithaca Model
				87 Deluxe Pump Shotgun
						Magtech Model
				586–VR Pump Shotgun
						Maverick
				Models 88, 91 Pump Shotguns
						Mossberg
				Model 500 Sporting Pump
						Mossberg
				Model 500 Camo Pump
						Mossberg
				Model 500 Muzzleloader Combo
						Mossberg
				Model 500 Trophy Slugster
						Mossberg
				Turkey Model 500 Pump
						Mossberg
				Model 500 Bantam Pump
						Mossberg
				Field Grade Model 835 Pump Shotgun
						Mossberg
				Model 835 Regal Ulti-Mag Pump
						Remington 870
				Wingmaster
						Remington 870
				Special Purpose Deer Gun
						Remington 870
				SPS–BG–Camo Deer/Turkey Shotgun
						Remington 870
				SPS–Deer Shotgun
						Remington 870
				Marine Magnum
						Remington 870
				TC Trap
						Remington 870
				Special Purpose Synthetic Camo
						Remington 870
				Wingmaster Small Gauges
						Remington 870
				Express Rifle Sighted Deer Gun
						Remington 870
				SPS Special Purpose Magnum
						Remington 870
				SPS-T Camo Pump Shotgun
						Remington 870
				Special Field
						Remington 870
				Express Turkey
						Remington 870
				High Grades
						Remington 870
				Express
						Remington
				Model 870 Express Youth Gun
						Winchester
				Model 12 Pump Shotgun
						Winchester
				Model 42 High Grade Shotgun
						Winchester
				Model 1300 Walnut Pump
						Winchester
				Model 1300 Slug Hunter Deer Gun
						Winchester
				Model 1300 Ranger Pump Gun Combo & Deer Gun
						Winchester
				Model 1300 Turkey Gun
						Winchester
				Model 1300 Ranger Pump Gun
							American
				Arms/Franchi Falconet 2000 O/UAmerican Arms
				Silver I O/U
						American Arms
				Silver II Shotgun
						American Arms
				Silver Skeet O/U
						American
				Arms/Franchi Sporting 2000 O/U
						American Arms
				Silver Sporting O/U
						American Arms
				Silver Trap O/U
						American Arms
				WS/OU 12, TS/OU 12 Shotguns
						American Arms
				WT/OU 10 Shotgun
						Armsport 2700
				O/U Goose Gun
						Armsport 2700
				Series O/U
						Armsport 2900
				Tri-Barrel Shotgun
						Baby Bretton
				Over/Under Shotgun
						Beretta Model
				686 Ultralight O/U
						Beretta ASE
				90 Competition O/U Shotgun
						Beretta
				Over/Under Field Shotguns
						Beretta Onyx
				Hunter Sport O/U Shotgun
						Beretta Model
				SO5, SO6, SO9 Shotguns
						Beretta
				Sporting Clay Shotguns
						Beretta 687EL
				Sporting O/U
						Beretta 682
				Super Sporting O/U
						Beretta
				Series 682 Competition Over/Unders
						Browning
				Citori O/U Shotgun
						Browning
				Superlight Citori Over/Under
						Browning
				Lightning Sporting Clays
						Browning
				Micro Citori Lightning
						Browning
				Citori Plus Trap Combo
						Browning
				Citori Plus Trap Gun
						Browning
				Citori O/U Skeet Models
						Browning
				Citori O/U Trap Models
						Browning
				Special Sporting Clays
						Browning
				Citori GTI Sporting Clays
						Browning 325
				Sporting Clays
						Centurion
				Over/Under Shotgun
						Chapuis
				Over/Under Shotgun
						Connecticut
				Valley Classics Classic Sporter O/U
						Connecticut
				Valley Classics Classic Field Waterfowler
						Charles Daly
				Field Grade O/U
						Charles Daly
				Lux Over/Under
						E.A.A./Sabatti Sporting Clays
				Pro-Gold O/U
						E.A.A./Sabatti Falcon-Mon
				Over/Under
						Kassnar Grade
				I O/U Shotgun
						Krieghoff
				K-80 Sporting Clays O/U
						Krieghoff
				K-80 Skeet Shotgun
						Krieghoff
				K-80 International Skeet
						Krieghoff
				K-80 Four-Barrel Skeet Set
						Krieghoff
				K-80/RT Shotguns
						Krieghoff
				K-80 O/U Trap Shotgun
						Laurona
				Silhouette 300 Sporting Clays
						Laurona
				Silhouette 300 Trap
						Laurona Super
				Model Over/Unders
						Ljutic LM-6
				Deluxe O/U Shotgun
						Marocchi
				Conquista Over/Under Shotgun
						Marocchi
				Avanza O/U Shotgun
						Merkel Model
				200E O/U Shotgun
						Merkel Model
				200E Skeet, Trap Over/Unders
						Merkel Model
				203E, 303E Over/Under Shotguns
						Perazzi
				Mirage Special Sporting O/U
						Perazzi
				Mirage Special Four-Gauge Skeet
						Perazzi
				Sporting Classic O/U
						Perazzi MX7
				Over/Under Shotguns
						Perazzi
				Mirage Special Skeet Over/Under
						Perazzi
				MX8/MX8 Special Trap, Skeet
						Perazzi
				MX8/20 Over/Under Shotgun
						Perazzi MX9
				Single Over/Under Shotguns
						Perazzi MX12
				Hunting Over/Under
						Perazzi MX28,
				MX410 Game O/U Shotguns
						Perazzi MX20
				Hunting Over/Under
						Piotti Boss
				Over/Under Shotgun
						Remington
				Peerless Over/Under Shotgun
						Ruger Red
				Label O/U Shotgun
						Ruger
				Sporting Clays O/U Shotgun
						San Marco
				12–Ga. Wildflower Shotgun
						San Marco
				Field Special O/U Shotgun
						San Marco
				10–Ga. O/U Shotgun
						SKB Model 505
				Deluxe Over/Under Shotgun
						SKB Model 685
				Over/Under Shotgun
						SKB Model 885
				Over/Under Trap, Skeet, Sporting Clays
						Stoeger/IGA
				Condor I O/U Shotgun
						Stoeger/IGA
				ERA 2000 Over/Under Shotgun
						Techni-Mec
				Model 610 Over/Under
						Tikka Model
				412S Field Grade Over/Under
						Weatherby
				Athena Grade IV O/U Shotguns
						Weatherby
				Athena Grade V Classic Field O/U
						Weatherby
				Orion O/U Shotguns
						Weatherby II,
				III Classic Field O/Us
						Weatherby
				Orion II Classic Sporting Clays O/U
						Weatherby
				Orion II Sporting Clays O/U
						Winchester
				Model 1001 O/U Shotgun
						Winchester
				Model 1001 Sporting Clays O/U
						Pietro
				Zanoletti Model 2000 Field O/U
							American
				Arms Brittany ShotgunAmerican Arms
				Gentry Double Shotgun
						American Arms
				Derby Side-by-Side
						American Arms
				Grulla #2 Double Shotgun
						American Arms
				WS/SS 10
						American Arms
				TS/SS 10 Double Shotgun
						American Arms
				TS/SS 12 Side-by-Side
						Arrieta
				Sidelock Double Shotguns
						Armsport 1050
				Series Double Shotguns
						Arizaga Model
				31 Double Shotgun
						AYA Boxlock
				Shotguns
						AYA Sidelock
				Double Shotguns
						Beretta Model
				452 Sidelock Shotgun
						Beretta
				Side-by-Side Field Shotguns
						Crucelegui
				Hermanos Model 150 Double
						Chapuis
				Side-by-Side Shotgun
						E.A.A./Sabatti Saba-Mon Double
				Shotgun
						Charles Daly
				Model Dss Double
						Ferlib Model
				F VII Double Shotgun
						Auguste
				Francotte Boxlock Shotgun
						Auguste
				Francotte Sidelock Shotgun
						Garbi Model
				100 Double
						Garbi Model
				101 Side-by-Side
						Garbi Model
				103A, B Side-by-Side
						Garbi Model
				200 Side-by-Side
						Bill Hanus
				Birdgun Doubles
						Hatfield
				Uplander Shotgun
						Merkel Model
				8, 47E Side-by-Side Shotguns
						Merkel Model
				47LSC Sporting Clays Double
						Merkel Model
				47S, 147S Side-by-Sides
						Parker
				Reproductions Side-by-Side
						Piotti King
				No. 1 Side-by-Side
						Piotti Lunik
				Side-by-Side
						Piotti King
				Extra Side-by-Side
						Piotti Piuma
				Side-by-Side
						Precision
				Sports Model 600 Series Doubles
						Rizzini
				Boxlock Side-by-Side
						Rizzini
				Sidelock Side-by-Side
						Stoeger/IGA
				Uplander Side-by-Side Shotgun
						Ugartechea
				10–Ga. Magnum Shotgun
							Armsport
				Single Barrel ShotgunBrowning
				BT–99 Competition Trap Special
						Browning
				BT–99 Plus Trap Gun
						Browning
				BT–99 Plus Micro
						Browning
				Recoilless Trap Shotgun
						Browning
				Micro Recoilless Trap Shotgun
						Desert
				Industries Big Twenty Shotgun
						Harrington
				& Richardson Topper Model 098
						Harrington
				& Richardson Topper Classic Youth Shotgun
						Harrington
				& Richardson N.W.T.F. Turkey Mag
						Harrington
				& Richardson Topper Deluxe Model 098
						Krieghoff
				KS–5 Trap Gun
						Krieghoff
				KS–5 Special
						Krieghoff
				K–80 Single Barrel Trap Gun
						Ljutic Mono
				Gun Single Barrel
						Ljutic LTX
				Super Deluxe Mono Gun
						Ljutic
				Recoilless Space Gun Shotgun
						Marlin Model
				55 Goose Gun Bolt Action
						New England
				Firearms Turkey and Goose Gun
						New England
				Firearms N.W.T.F. Shotgun
						New England
				Firearms Tracker Slug Gun
						New England
				Firearms Standard Pardner
						New England
				Firearms Survival Gun
						Perazzi TM1
				Special Single Trap
						Remington
				90–T Super Single Shotgun
						Snake Charmer
				II Shotgun
						Stoeger/IGA
				Reuna Single Barrel Shotgun
						Thompson/Center TCR ’87 Hunter
				Shotgun.
						.
				VIITechnology and
			 Crimes
			AForensics Grants
			 Improvement Act of 2007
				7101.Short
			 titleThis subtitle may be
			 cited as the Forensics Grants Improvement Act of 2007.
				7102.AuthorizationSection 1001(a)(24) of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3793(a)(24)) is amended by
			 striking subparagraphs (A) through (I) and inserting the following:
					
						(A)$150,000,000 for fiscal year
				2008;
						(B)$150,000,000 for fiscal year
				2009;
						(C)$150,000,000 for fiscal year
				2010;
						(D)$150,000,000 for fiscal year 2011;
				and
						(E)$150,000,000 for fiscal year
				2012.
						.
				7103.Elimination
			 of backlog
					(a)In
			 generalSection 2804(e) of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797m(e)) is
			 amended by striking paragraph (2) and inserting the following:
						
							(2)has not been
				subjected to all appropriate forensic testing 90 days after the date such
				evidence was
				received.
							.
					(b)ApplicationsSection
			 2802(a) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3797k(a)) is amended by striking paragraph (1) and inserting the
			 following:
						
							(1)a certification that the State or unit of
				local government has developed a plan for forensic science laboratories under a
				program described in section 2804(a), and a specific description of the manner
				in which—
								(A)the grant will be used to carry out that
				plan; and
								(B)that State or unit of local government
				will, not later than 5 years after the date of receiving that grant, eliminate
				any backlog in the analysis of forensic science evidence, as described in
				section
				2804(e);
								.
					7104.Allocation
					(a)In
			 generalSection 2803(a) of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797l(a)) is
			 amended by striking paragraph (1) and inserting the following:
						
							(1)Crime ratio
				allocationSeventy-five percent of the amount made available to
				carry out this part in each fiscal year shall be for grants to States and units
				of local government, distributed by—
								(A)allocating an
				amount for each State that bears the same ratio to the 75 percent of the amount
				made available to carry out this part for that fiscal year as the annual number
				of murder, rape, sexual assault, and kidnapping crimes reported by that State
				to the Federal Bureau of Investigation bears to the number of such crimes
				reported by all States to the Federal Bureau of Investigation for the most
				recent year for which such data is available; and
								(B)from the amount
				allocated to each State under subparagraph (A), the Attorney General shall
				distribute grant amounts, and establish appropriate grant conditions under this
				section, under 1 or more formulas that are designed to distribute funds among
				eligible units of State and local government in a manner that maximizes the
				effective use of forensic technology to solve crimes and protect public
				safety.
								.
					(b)Conforming
			 amendmentSection 2802 of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3797k) is amended—
						(1)in paragraph (3),
			 by striking and at the end;
						(2)in paragraph (4),
			 by striking the period at the end and inserting ; and;
			 and
						(3)by adding at the
			 end the following:
							
								(5)such information
				as the Attorney General may reasonably determine necessary to allocate funds
				under section
				2803(a)(1).
								.
						7105.Use of funds
			 for other forensic sciences
					(a)FindingsCongress
			 finds that—
						(1)the Attorney
			 General is authorized to make grants to alleviate a backlog of cases
			 with respect to a forensic science other than DNA analysis under
			 section 2(l) of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C.
			 14135(l));
						(2)numerous crime
			 labs and medical examiners offices have received more funding under grants
			 under that section than such labs and offices need to perform DNA analysis
			 authorized under that section; and
						(3)the Attorney
			 General has not made grants to alleviate the backlog of cases involving other
			 forensic sciences.
						(b)Plan
						(1)In
			 generalThe Attorney General shall develop and implement a plan
			 for making grants under section 2(l) of the DNA Analysis Backlog Elimination
			 Act of 2000 (42 U.S.C. 14135(l)) for forensic science other than DNA analysis
			 in a timely manner.
						(2)ReportNot
			 later than 90 days after the date of enactment of this Act, the Attorney
			 General shall submit to the Committee on the Judiciary of the Senate and the
			 Committee on the Judiciary of the House of Representatives a report regarding
			 the plan developed under paragraph (1).
						BGrant Program for
			 Export of FBI DNA Software
				7201.Program
					(a)In
			 generalThe Attorney General shall establish a program (referred
			 to in this subtitle as the program) to advocate the benefits of
			 the Combined DNA Index System software systems (referred to in this subtitle as
			 the CODIS) and forensic DNA programs to foreign
			 governments.
					(b)DetailsThe
			 program shall include—
						(1)developing data
			 and materials;
						(2)visiting foreign
			 governments;
						(3)arranging for
			 foreign officials to visit the United States;
						(4)advocating for
			 establishment of DNA programs capable of sharing with the United States;
			 and
						(5)offering free
			 services to foreign governments, including assistance in policy development,
			 program development, training of personnel, and CODIS software
			 installation.
						7202.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this subtitle $4,000,000 for each of
			 the fiscal years 2008 through 2012.
				CCyber Security
			 Act of 2007
				7301.Short
			 titleThis subtitle may be
			 cited as the Cyber Security Act of 2007.
				7302.Conspiracy to
			 commit cyber crimesSection
			 1030 of title 18, United States Code, is amended—
					(1)in subsection (a)(5)(B), by inserting
			 or a conspiracy to commit an offense, after
			 offense,; and
					(2)in subsection (b), by inserting
			 conspires to commit or after Whoever.
					7303.Fixing
			 loopholes with cyber extortionSection 1030(a)(7) of title 18, United
			 States Code, is amended to read as follows:
					
						(7)with intent to
				extort from any person any money or other thing of value, transmits in
				interstate or foreign commerce any communication containing any—
							(A)threat to cause
				damage to a protected computer;
							(B)threat to obtain
				information or impair the confidentiality of information obtained from a
				protected computer without authorized access or by exceeding authorized access;
				or
							(C)demand or request
				for money or other thing of value in relation to damage to a protected
				computer, where such damage was caused to facilitate the
				extortion;
							.
				7304.Damage to
			 protected computers
					(a)In
			 generalSection 1030(a)(5)(B) of title 18, United States Code, is
			 amended—
						(1)in clause (iv),
			 by striking or at the end;
						(2)in clause (v), by
			 inserting or at the end; and
						(3)by adding at the
			 end the following:
							
								(vi)damage affecting
				10 or more protected computers during any 1-year
				period;
								.
						(b)TerrorismSection
			 2332b(g)(5)(B)(i) of title 18, United States Code, is amended by striking
			 1030(a)(5)(A)(ii) through (v) (relating to protection of
			 computers) and inserting 1030(a)(5)(A)(ii) through (vi)
			 (relating to the protection of computers).
					7305.RICO
			 predicatesSection 1961(1)(B)
			 of title 18, United States Code, is amended by inserting section 1030
			 (relating to fraud and related activity in connection with computers),
			 before section 1084,.
				7306.Use of full
			 interstate and foreign commerce power for criminal penalties
					(a)Elimination of
			 requirement of an interstate or foreign communication for certain offenses
			 involving protected computersSection 1030(a)(2)(C) of title 18,
			 United States Code, is amended by striking if the conduct involved an
			 interstate or foreign communication.
					(b)Broadening of
			 scopeSection 1030(e)(2)(B) of title 18, United States Code, is
			 amended by inserting or affecting after which is used
			 in.
					7307.Civil
			 forfeiture for section 1030 violationsSection 1030 of title 18, United States
			 Code, is amended by adding at the end the following:
					
						(i)Forfeiture
							(1)Civil
								(A)In
				generalThe court, in imposing sentence for an offense under this
				section, shall, in addition to any other sentence imposed and irrespective of
				any provision of State law, order that the person forfeit to the United
				States—
									(i)the person’s
				interest in any personal property that was used or intended to be used to
				commit or to facilitate the commission of such violation; and
									(ii)any property,
				real or personal, constituting or derived from, any proceeds the person
				obtained, directly or indirectly, as a result of such violation.
									(B)Applicable
				proceduresSeizures and forfeitures under this paragraph shall be
				governed by the provisions of chapter 46 of title 18, United States Code,
				relating to civil forfeitures, except that such duties as are imposed on the
				Secretary of the Treasury under the customs laws described in section 981(d) of
				title 18 shall be performed by such officers, agents and other persons as may
				be designated for that purpose by the Secretary of Homeland Security.
								(2)CriminalPursuant
				to section 2461(c) of title 28, United States Code, the criminal forfeiture of
				property under this section, any seizure and disposition thereof, and any
				administrative or judicial proceeding in relation thereto, shall be governed by
				the provisions of section 413 of the Comprehensive Drug Abuse and Prevention
				Control Act of 1970 (21 U.S.C. 853), except subsection (d) of that
				section.
							(3)Property
				subject to forfeitureAny real or personal property of a violator
				of this section or a person acting in concert with such a violator that is used
				to commit or facilitate the commission of a violation of this section, the
				gross proceeds of such violation, and any property traceable to such property
				or proceeds, shall be subject to
				forfeiture.
							.
				7308.Directive to
			 sentencing commission
					(a)DirectivePursuant
			 to its authority under section 994(p) of title 28, United States Code, and in
			 accordance with this section, the United States Sentencing Commission shall
			 review its guidelines and policy statements applicable to persons convicted of
			 offenses under sections 1028, 1028A, 1030, 2511, and 2701 of title 18, United
			 States Code and any other relevant provisions of law, in order to reflect the
			 intent of Congress that such penalties be increased in comparison to those
			 currently provided by such guidelines and policy statements.
					(b)RequirementsIn
			 determining its guidelines and policy statements on the appropriate sentence
			 for the crimes enumerated in subsection (a), the Commission shall consider the
			 extent to which the guidelines and policy statements may or may not account for
			 the following factors in order to create an effective deterrent to computer
			 crime and the theft or misuse of personally identifiable data:
						(1)The level of
			 sophistication and planning involved in such offense.
						(2)Whether such
			 offense was committed for the purpose of commercial advantage or private
			 financial benefit.
						(3)The potential and
			 actual loss resulting from the offense including—
							(A)the value of
			 information obtained from a protected computer, regardless of whether the owner
			 was deprived of use of the information; and
							(B)where the
			 information obtained constitutes a trade secret or other proprietary
			 information, the cost the victim incurred developing or compiling the
			 information.
							(4)Whether the
			 defendant acted with intent to cause either physical or property harm in
			 committing the offense.
						(5)The extent to
			 which the offense violated the privacy rights of individuals.
						(6)The effect of the
			 offense upon the operations of an agency of the United States Government, or of
			 a State or local government.
						(7)Whether the
			 offense involved a computer used by the United States Government, a State, or a
			 local government in furtherance of national defense, national security, or the
			 administration of justice.
						(8)Whether the
			 offense was intended to, or had the effect of significantly interfering with or
			 disrupting a critical infrastructure.
						(9)Whether the
			 offense was intended to, or had the effect of creating a threat to public
			 health or safety, causing injury to any person, or causing death.
						(10)Whether the
			 defendant purposefully involved a juvenile in the commission of the
			 offense.
						(11)Whether the
			 defendant's intent to cause damage or intent to obtain personal information
			 should be disaggregated and considered separately from the other factors set
			 forth in USSG 2B1.1(b)(14).
						(12)Whether the term
			 victim, as used in USSG 2B1.1, should include individuals whose
			 privacy was violated as a result of the offense in addition to individuals who
			 suffered monetary harm as a result of the offense.
						(13)Whether the
			 defendant disclosed personal information obtained during the commission of the
			 offense.
						(c)Additional
			 requirementsIn carrying out this section, the Commission
			 shall—
						(1)assure reasonable
			 consistency with other relevant directives and with other sentencing
			 guidelines;
						(2)account for any
			 additional aggravating or mitigating circumstances that might justify
			 exceptions to the generally applicable sentencing ranges;
						(3)make any
			 conforming changes to the sentencing guidelines; and
						(4)assure that the
			 guidelines adequately meet the purposes of sentencing as set forth in section
			 3553(a)(2) of title 18, United States Code.
						7309.Additional
			 funding for resources to investigate and prosecute criminal activity involving
			 computers
					(a)Additional
			 funding for resourcesIn addition to amounts otherwise authorized
			 for resources to investigate and prosecute criminal activity involving
			 computers, there are authorized to be appropriated for each of the fiscal years
			 2008 through 2012—
						(1)$10,000,000 to
			 the Director of the United States Secret Service and $10,000,000 to the
			 Director of the Federal Bureau of Investigation to hire and train law
			 enforcement officers to investigate crimes committed through the use of
			 computers and other information technology, including through the use of the
			 Internet, and assist in the prosecution of such crimes and procure advanced
			 tools of forensic science to investigate and study such crimes; and
						(2)$10,000,000 to
			 the Attorney General for the prosecution of such crimes.
						(b)AvailabilityAny
			 amounts appropriated under subsection (a) shall remain available until
			 expended.
					DProtecting
			 Electronic Voting Act of 2007
				7401.Short
			 titleThis subtitle may be
			 cited as the Protecting Electronic Voting Act of 2007.
				7402.FindingsCongress makes the following
			 findings:
					(1)The right to
			 vote, and to have one's voted accurately counted, is a fundamental
			 Constitutional right.
					(2)Voting precincts
			 across the nation are increasingly allowing voters to cast their ballots
			 electronically utilizing stand alone or networked computers.
					(3)The law should
			 recognize and adequately deter the risk that an individual might gain
			 unauthorized access to a computer owned or operated by a candidate for public
			 office for the purpose of providing information about his candidacy or a
			 computer involved in electronic voting and thereby obtain, alter, or render
			 unavailable information associated with an election.
					7403.Protecting
			 computers used by candidates for Federal office and political parties
					(a)In
			 generalSubparagraph (B) of section 1030(a)(5) of title 18,
			 United States Code, as amended by section 7304, is amended—
						(1)by striking
			 or at the end of clause (v);
						(2)by inserting
			 or at the end of clause (vi); and
						(3)by adding at the
			 end the following new clause:
							
								(vii)damage
				affecting a computer system used by or for a candidate for Federal, State, or
				local office (or a candidate for nomination to such an office), or by or for a
				national, State, district, or local committee of a political party, in
				connection with the election of such
				candidate;
								.
						(b)Increased
			 penaltySubparagraph (B) of section 1030(c)(2) of title 18,
			 United States Code, is amended—
						(1)by striking
			 or at the end of subparagraph (ii);
						(2)by striking
			 and at the end of clause (iii) and inserting or;
			 and
						(3)by adding at the
			 end the following clause:
							
								(iv)the computer
				involved was a computer used by or for a candidate for Federal, State, or local
				office (or a candidate for nomination to such an office), or by or for a
				national, State, district, or local committee of a political party, in
				connection with the election of such candidate;
				and
								.
						7404.Protecting
			 computers used in administering elections
					(a)In
			 general
						(1)In
			 generalParagraph (2) of section 1030(e) of title 18, United
			 States Code, is amended—
							(A)by striking
			 or at the end of subparagraph (A);
							(B)by inserting
			 or at the end of subparagraph (B); and
							(C)by adding at the
			 end the following new subparagraph:
								
									(C)used in the
				administration of an election for Federal, State, or local office or an
				election for nomination to such an
				office;
									.
							(2)Conforming
			 amendmentsSubparagraph (B) of section 1030(a)(5) of title 18,
			 United States Code, as amended by section 7403, is amended—
							(A)by striking
			 or at the end of clause (vi);
							(B)by inserting
			 or at the end of clause (vii); and
							(C)by adding at the
			 end the following new clause:
								
									(vii)damage
				affecting a computer system used in administering an election for Federal,
				State or local office or an election for nomination to such an
				office;
									.
							(b)Increased
			 penaltySubparagraph (B) of section 1030(c)(2) of title 18,
			 United States Code, as amended by section 7403, is amended—
						(1)by striking
			 or at the end of subparagraph (iii);
						(2)by striking
			 and at the end of clause (iv) and inserting or;
			 and
						(3)by adding at the
			 end the following clause:
							
								(v)the computer involved was a computer used
				in the administration of an election for Federal, State, or local office or an
				election for nomination to such an office;
				and
								.
						VIIIIntellectual
			 property
			8001.Short
			 titleThis title may be cited
			 as the Intellectual Property Protection Act of 2007.
			8002.Registration
			 in civil infringement actionsSection 411 of title 17, United States Code,
			 is amended—
				(1)in the section
			 heading, by inserting civil before infringement;
				(2)in subsection
			 (a), in the second sentence, by striking an action and inserting
			 a civil action; and
				(3)in subsection
			 (b), by striking 506 and sections 509 and and inserting
			 505 and section.
				8003.Civil
			 remedies for infringementSection 503(a) of title 17, United States
			 Code, is amended by striking the period and inserting and of all records
			 documenting the manufacture, sale, or receipt of any items involved in such
			 violation. The court shall enter an appropriate protective order with respect
			 to discovery by the applicant of any records that have been seized. The
			 protective order shall provide for appropriate procedures to assure that
			 confidential information contained in such records is not improperly disclosed
			 to the applicant..
			8004.Criminal
			 infringement
				(a)In
			 generalSection 506(a)(1) of
			 title 17, United States Code, is amended—
					(1)by inserting
			 or attempts to infringe before a
			 copyright;
					(2)by striking
			 , if the infringement was committed after title
			 18;
					(3)by striking
			 subparagraph (A) and inserting the following:
						
							(A)if the
				infringement was committed or attempted for purposes of commercial advantage or
				private financial
				gain;
							.
					(4)in subparagraph
			 (B), by striking by the reproduction or distribution and
			 inserting if the infringement was committed or attempted by the
			 reproduction or distribution; and
					(5)in subparagraph
			 (C), by inserting if the infringement was committed before
			 by the distribution of.
					(b)Forfeiture and
			 destruction; restitutionSection 506(b) of title 17, United
			 States Code, is amended to read as follows:
					
						(b)Forfeiture and
				destruction; restitution
							(1)ForfeitureThe
				following property is subject to forfeiture to the United States
				Government:
								(A)Any copies or
				phonorecords manufactured, reproduced, distributed, sold, or otherwise used,
				intended for use, or possessed with intent to use in violation of subsection
				(a).
								(B)Any property
				constituted or derived from any proceeds obtained, directly or indirectly, as a
				result of a violation of subsection (a).
								(C)Any property
				used, or intended to be used, in any manner or part, to commit or facilitate
				the commission of a violation of subsection (a), including any plates, molds,
				matrices, masters, tapes, film negatives, or other articles by means of which
				the copies or phonorecords described in subparagraph (A) may be reproduced, and
				any electronic, mechanical, or other devices for manufacturing, reproducing, or
				assembling such copies or phonorecords.
								(2)Forfeiture
				proceedingsThe provisions of chapter 46 of title 18 relating to
				civil forfeitures shall extend to any seizure or civil forfeiture under this
				section. At the conclusion of the forfeiture proceedings, the court shall order
				that any forfeited infringing copies or phonorecords, as well as any plates,
				molds, matrices, masters, tapes, and film negatives by means of which such
				unauthorized copies or phonorecords may be made, be destroyed or otherwise
				disposed of according to law.
							(3)Other
				punishment
								(A)In
				generalThe court, in imposing sentence on a person convicted of
				an offense under this section, shall order, in addition to any other sentence
				imposed, that the person forfeit to the United States Government—
									(i)any infringing
				copies or phonorecords manufactured, reproduced, distributed, sold, or
				otherwise used, intended for use, or possessed with intent to use in violation
				of subsection (a);
									(ii)any property
				constituted or derived from any proceeds obtained, directly or indirectly, as
				the result of the offense; and
									(iii)any property
				used, or intended to be used, in any manner or part, to commit or facilitate
				the commission of a violation of subsection (a), including any plates, molds,
				matrices, masters, tapes, film negatives, or other articles by means of which
				the copies or phonorecords described in subparagraph (A) may be reproduced, and
				any electronic, mechanical, or other devices for manufacturing, reproducing, or
				assembling such copies or phonorecords.
									(B)ProceduresThe
				forfeiture of property under subparagraph (A), including any seizure and
				disposition of the property and any related judicial or administrative
				proceeding, shall be governed by the procedures set forth in section 413 of the
				Comprehensive Drug Abuse Prevention and Control Act of 1970 (21 U.S.C. 853),
				other than subsection (d) of that section. At the conclusion of the forfeiture
				proceedings, the court shall order that any forfeited infringing copies or
				phonorecords, as well as any plates, molds, matrices, masters, tapes, and film
				negatives by means of which such infringing copies or phonorecords may be made,
				be destroyed or otherwise disposed of according to law.
								(4)RestitutionWhen
				a person is convicted of an offense under this section, the court, pursuant to
				sections 3556, 3663A, and 3664 of title 18, shall order the person to pay
				restitution to the copyright owner and any other victim of the offense as an
				offense against property referred to in section 3663A(c)(I)(A)(ii) of such
				title.
							.
				(c)Repeal
					(1)In
			 generalSection 509 of title 17, United States Code, is
			 repealed.
					(2)Technical and
			 conforming amendmentThe table of sections for chapter 5 of title
			 17, United States Code, is amended by striking the item relating to section
			 509.
					8005.Importation
			 and exportation
				(a)In
			 generalThe chapter heading
			 for chapter 6 of title 17, United States Code, is amended to read as
			 follows:
					
						6Manufacturing
				Requirements, Importation, and
				Exportation
						.
				(b)Importation
			 without authority of copyrightSection 602(a) of title 17, United
			 States Code, is amended—
					(1)by striking
			 Importation into and inserting the following:
						
							(a)Importation
				without authority of copyright
								(1)In
				generalImportation
				into
								;
					(2)by striking
			 This subsection does not apply to—;
					(3)by inserting
			 after section 501. the following:
						
							(2)Exportation
				without authority of copyrightImportation into the United States
				or exportation from the United States, without the authority of the owner of
				copyright under this title, of copies or phonorecords, the making of which
				either constituted an infringement of copyright or would have constituted an
				infringement of copyright if this title had been applicable, is an infringement
				of the exclusive right to distribute copies or phonorecords under section 106,
				actionable under sections 501 and 506.
							(3)ExceptionsThis
				subsection does not apply
				to—
							;
					(4)by redesignating
			 paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C),
			 respectively;
					(5)in paragraph
			 (3)(A), as redesignated, by inserting or exportation before
			 of copies or;
					(6)in paragraph
			 (3)(B), as redesignated—
						(A)by inserting
			 or exportation before the first comma;
						(B)by inserting
			 or exporter before and not for; and
						(C)by inserting
			 or departing from the United States before with respect
			 to copies.
						(c)Technical and
			 conforming amendmentSection 602 of title 17, United States Code,
			 is amended in the section heading by inserting or exportation before
			 of copies or
			 phonorecords.
				8006.Digital
			 Millennium Copyright ActSection 1204 of title 17, United States
			 Code, is amended by inserting at the end the following:
				
					(d)Forfeiture and
				destruction; restitution
						(1)ForfeitureThe
				following property is subject to forfeiture to the United States
				Government:
							(A)Any property
				constituted or derived from any proceeds obtained, directly or indirectly, as a
				result of a violation of subsection (a).
							(B)Any property
				used, or intended to be used, in any manner or part, to commit or facilitate
				the commission of a violation of subsection (a).
							(2)Forfeiture
				proceedingsThe provisions of chapter 46 of title 18 relating to
				civil forfeitures shall extend to any seizure or civil forfeiture under this
				section. At the conclusion of the forfeiture proceedings, the court shall order
				that any property forfeited pursuant to paragraph (1)(B) be destroyed or
				otherwise disposed of according to law.
						(3)Other
				punishment
							(A)In
				generalThe court, in imposing sentence on a person convicted of
				an offense under this section, shall order, in addition to any other sentence
				imposed, that the person forfeit to the United States Government—
								(i)any property
				constituting or derived from any proceeds obtained, directly or indirectly, as
				the result of the offense; and
								(ii)any property
				used, or intended to be used, in any manner or part, to commit or facilitate
				the commission of the offense.
								(B)ProceduresThe
				forfeiture of property under subparagraph (A), including any seizure and
				disposition of the property and any related judicial or administrative
				proceeding, shall be governed by the procedures set forth in section 413 of the
				Comprehensive Drug Abuse Prevention and Control Act of 1970 (21 U.S.C. 853),
				other than subsection (d) of that section. At the conclusion of the forfeiture
				proceedings, the court shall order that any implement, device, or equipment
				used in any manner or part to commit or facilitate the commission of a
				violation of subsection (a), be destroyed or otherwise disposed of according to
				law.
							(4)RestitutionWhen
				a person is convicted of an offense under this section, the court, pursuant to
				sections 3556, 3663A, and 3664 of title 18, shall order the person to pay
				restitution to any copyright owner whose rights under this title were violated
				by the offense, as an offense against property referred to in section
				3663A(c)(1)(A)(ii) of such
				title.
						.
			8007.Forfeiture
			 under Economic Espionage ActSection 1834 of title 18, United States
			 Code, is amended—
				(1)by redesignating
			 subsections (a) and (b) as subsections (c) and (d), respectively;
				(2)in subsection
			 (d), as redesignated, by striking this section and inserting
			 subsection (c);
				(3)by inserting
			 before subsection (c) the following:
					
						(a)ForfeitureThe
				following property is subject to forfeiture to the United States
				Government:
							(1)Any property that
				consists of, or incorporates, any trade secret that is the subject of a
				violation of this chapter.
							(2)Any property
				constituted or derived from any proceeds obtained, directly or indirectly, as a
				result of a violation of this chapter.
							(3)Any property
				used, or intended to be used, in any manner or part, to commit or to facilitate
				the commission of a violation of this chapter.
							(b)Forfeiture
				proceedingsThe provisions of chapter 46 of this title relating
				to civil forfeitures shall extend to any seizure or civil forfeiture under
				subsection (a).
						;
				and
				(4)by inserting at
			 the end the following:
					
						(e)RestitutionWhen
				a person is convicted of an offense under this section, the court, pursuant to
				sections 3556, 3663A, and 3664, shall order the person to pay restitution to
				the owner of the trade secret and any other victim of the offense as an offense
				against property referred to in section
				3663A(c)(I)(A)(ii).
						.
				8008.Trafficking
			 in counterfeit labelsSection
			 2318(d) of title 18, United States Code, is amended to read as follows:
				
					(d)Forfeiture and
				destruction; restitution
						(1)ForfeitureThe
				following property is subject to forfeiture to the United States
				Government:
							(A)Any counterfeit
				documentation or packaging, and any counterfeit label or illicit label and any
				article to which a counterfeit label or illicit label has been affixed, or
				which a counterfeit label or illicit label encloses or accompanies, or which
				was intended to have had such label affixed, enclosing, or accompanying.
							(B)Any property
				constituted or derived from any proceeds obtained, directly or indirectly, as a
				result of a violation of subsection (a).
							(C)Any property
				used, or intended to be used, in any manner or part, to commit or facilitate
				the commission of a violation of subsection (a).
							(2)Forfeiture
				proceedingsThe provisions of chapter 46 of this title relating
				to civil forfeitures shall extend to any seizure or civil forfeiture under
				paragraph (1). At the conclusion of the forfeiture proceedings, the court shall
				order that any forfeited counterfeit labels or illicit labels and any article
				to which a counterfeit label or illicit label has been affixed, or which a
				counterfeit label or illicit label encloses or accompanies, or which was
				intended to have had such label affixed, enclosing, or accompanying, be
				destroyed or otherwise disposed of according to law.
						(3)Other
				punishment
							(A)In
				generalThe court, in imposing sentence on a person convicted of
				an offense under this section, shall order, in addition to any other sentence
				imposed, that the person forfeit to the United States Government—
								(i)any counterfeit
				documentation or packaging, and any counterfeit label or illicit label and any
				article to which a counterfeit label or illicit label has been affixed, or
				which a counterfeit label or illicit label encloses or accompanies, or which
				was intended to have had such label affixed, enclosing, or accompanying;
								(ii)any property
				constituted or derived from any proceeds obtained, directly or indirectly, as
				the result of the offense; and
								(iii)any property
				used, or intended to be used, in any manner or part, to commit or facilitate
				the commission of the offense.
								(B)ProceduresThe
				forfeiture of property under subparagraph (A), including any seizure and
				disposition of the property and any related judicial or administrative
				proceeding, shall be governed by the procedures set forth in section 413 of the
				Comprehensive Drug Abuse Prevention and Control Act of 1970 (21 U.S.C. 853),
				other than subsection (d) of that section. At the conclusion of the forfeiture
				proceedings, the court shall order that any counterfeit label or illicit label
				and any article to which a counterfeit label or illicit label has been affixed,
				or which a counterfeit label or illicit label encloses or accompanies, or which
				was intended to have had such label affixed, enclosing, or accompanying, be
				destroyed or otherwise disposed of according to law.
							(4)RestitutionWhen
				a person is convicted of an offense under this section, the court, pursuant to
				sections 3556, 3663A, and 3664, shall order the person to pay restitution to
				the owner of the marks or copyrighted works involved in the offense and any
				other victim of the offense as an offense against property referred to in
				section
				3663(A)(c)(1)(A)(ii).
						.
			8009.Criminal
			 infringement of a copyrightSection 2319 of title 18, United States
			 Code, is amended—
				(1)in subsection
			 (b)(1), by inserting or was intended to consist of before
			 the reproduction;
				(2)in subsection
			 (b)(2)—
					(A)by inserting
			 felony before offense; and
					(B)by striking
			 paragraph (1) and inserting subsection
			 (a);
					(3)in subsection
			 (c)(1), by inserting or was intended to consist of before
			 the reproduction;
				(4)in subsection
			 (c)(2)—
					(A)by inserting
			 felony before offense; and
					(B)by striking
			 paragraph (1) and inserting subsection
			 (a);
					(5)in subsection
			 (d)(3)—
					(A)by inserting
			 felony before offense; and
					(B)inserting
			 under subsection (a) before the semicolon; and
					(6)in subsection
			 (d)(4), by inserting felony before
			 offense.
				8010.Unauthorized
			 fixation and trafficking
				(a)In
			 generalSection 2319A of
			 title 18, United States Code, is amended—
					(1)by striking
			 subsection (c); and
					(2)by redesignating
			 subsections (d), (e), and (f) as subsections (c), (d), and (e),
			 respectively.
					(b)Forfeiture and
			 destructionSection 2319A(b) of title 18, United States Code, is
			 amended to read as follows:
					
						(b)Forfeiture and
				destruction; restitution
							(1)ForfeitureThe
				following property is subject to forfeiture to the United States
				Government:
								(A)Any unauthorized
				copies or phonorecords of a live musical performance, as well as any plates,
				molds, matrices, masters, tapes, and film negatives by means of which such
				copies or phonorecords may be made.
								(B)Any property
				constituted or derived from any proceeds obtained, directly or indirectly, as a
				result of a violation of subsection (a).
								(C)Any property used
				or intended to be used, in any manner or part, to commit or to facilitate the
				commission of a violation of subsection (a).
								(2)Forfeiture
				proceedingsThe provisions of chapter 46 of this title relating
				to civil forfeitures shall extend to any seizure or civil forfeiture under
				paragraph (1). At the conclusion of the forfeiture proceedings, the court shall
				order that any forfeited unauthorized copies or phonorecords of live musical
				performances, as well as any plates, molds, matrices, masters, tapes, and film
				negatives by means of which such unauthorized copies or phonorecords may be
				made, be destroyed or otherwise disposed of according to law.
							(3)Other
				punishment
								(A)In
				generalThe court, in imposing sentence on a person convicted of
				an offense under this section, shall order, in addition to any other sentence
				imposed, that the person forfeit to the United States Government—
									(i)all unauthorized
				copies or phonorecords of live musical performances, as well as any plates,
				molds, matrices, masters, tapes, and film negatives by means of which such
				unauthorized copies or phonorecords may be made;
									(ii)any property
				constituting or derived from any proceeds obtained, directly or indirectly, as
				the result of the offense; and
									(iii)any property
				used, or intended to be used, in any manner or part, to commit or facilitate
				the commission of the offense.
									(B)ProceduresThe
				forfeiture of property under subparagraph (A), including any seizure and
				disposition of the property and any related judicial or administrative
				proceeding, shall be governed by the procedures set forth in section 413 of the
				Comprehensive Drug Abuse Prevention and Control Act of 1970 (21 U.S.C. 853),
				other than subsection (d) of that section. At the conclusion of the forfeiture
				proceedings, the court shall order that any forfeited unauthorized copies or
				phonorecords of live musical performances, as well as any plates, molds,
				matrices, masters, tapes, and film negatives by means of which such
				unauthorized copies of phonorecords may be made, be destroyed or otherwise
				disposed of according to law.
								(4)Notification of
				importationThe Secretary of Homeland Security shall issue
				regulations by which any performer may, upon payment of a specified fee, be
				entitled to notification by United States Customs and Border Protection of the
				importation of copies or phonorecords that appear to consist of unauthorized
				fixations of the sounds or sounds and images of a live musical
				performance.
							(5)RestitutionWhen
				a person is convicted of an offense under this chapter, the court, pursuant to
				sections 3556, 3663A, and 3664, shall order the person to pay restitution to
				the performer or performers, and any other victim of the offense as an offense
				against property referred to in section
				3663A(c)(1)(A)(ii).
							.
				(c)ApplicabilitySection
			 2319A(e) of title 18, United States Code, as redesignated under subsection (a),
			 is amended by inserting before the period at the end the following: ,
			 except that the criminal forfeiture provisions under subsection (b)(3) shall
			 apply only where the underlying act or acts occur on or after the effective
			 date of that subparagraph.
				8011.Unauthorized
			 recording of motion picturesSection 2319B(b) of title 18, United States
			 Code, is amended to read as follows:
				
					(b)Forfeiture and
				destruction; restitution
						(1)ForfeitureThe
				following property is subject to forfeiture to the United States
				Government:
							(A)Any unauthorized
				copies of a motion picture or other audiovisual work protected under title 17,
				or part thereof.
							(B)Any property
				constituted or derived from any proceeds obtained, directly or indirectly, as a
				result of a violation of subsection (a).
							(C)Any property
				used, or intended to be used, in any manner or part, to commit or to facilitate
				the commission of a violation of subsection (a).
							(2)Forfeiture
				proceedingsThe provisions of chapter 46 of this title relating
				to civil forfeitures shall extend to any seizure or civil forfeiture under this
				section. At the conclusion of the forfeiture proceedings, the court shall order
				that any forfeited unauthorized copies or phonorecords of a motion picture or
				other audiovisual work, or part thereof, as well as any plates, molds,
				matrices, masters, tapes, and film negatives by means of which such
				unauthorized copies or phonorecords may be made, be destroyed or otherwise
				disposed of according to law.
						(3)Other
				punishment
							(A)In
				generalThe court, in imposing sentence on a person convicted of
				an offense under this section, shall order, in addition to any other sentence
				imposed, that the person forfeit to the United States Government—
								(i)any unauthorized
				copies of motion pictures or other audiovisual works protected under title 17,
				or parts thereof;
								(ii)any property
				constituting or derived from any proceeds obtained, directly or indirectly, as
				a result of the offense; and
								(iii)any property
				used, or intended to be used, in any manner or part, to commit or facilitate
				the commission of the offense.
								(B)ProceduresThe
				forfeiture of property under subparagraph (A), including any seizure and
				disposition of the property and any related judicial or administrative
				proceeding, shall be governed by the procedures set forth in section 413 of the
				Comprehensive Drug Abuse Prevention and Control Act of 1970 (21 U.S.C. 853),
				other than subsection (d) of that section. At the conclusion of the forfeiture
				proceedings, the court shall order that any forfeited unauthorized copies or
				phonorecords of a motion picture or other audiovisual work, or part thereof, as
				well as any plates, molds, matrices, masters, tapes, and film negatives by
				means of which such unauthorized copies or phonorecords may be made, be
				destroyed or otherwise disposed of according to law.
							(4)RestitutionWhen
				a person is convicted of an offense under this chapter, the court, pursuant to
				sections 3556, 3663A, and 3664, shall order the person to pay restitution to
				the owner of the copyright in the motion picture or other audiovisual work and
				any other victim of the offense as an offense against property referred to in
				section
				3663A(c)(1)(A)(ii).
						.
			8012.Trafficking
			 in counterfeit goods or servicesSection 2320 of title 18, United States
			 Code, is amended—
				(1)in subsection
			 (a), by striking (a) Whoever and inserting the following:
					
						(a)Offense
							(1)In
				generalWhoever
							;
				(2)by adding at the
			 end of subsection (a) the following:
					
						(2)Serious bodily
				harm or death
							(A)Bodily
				injuryIf the offender knowingly or recklessly causes or attempts
				to cause serious bodily injury from conduct in violation of paragraph (1), the
				penalty shall be a fine under this title or imprisonment for not more than 20
				years, or both.
							(B)DeathIf
				the offender knowingly or recklessly causes or attempts to cause death from
				conduct in violation of paragraph (1), the penalty shall be a fine under this
				title or imprisonment for any term of years or for life, or
				both.
							;
				and
				(3)in subsection
			 (b)(l)—
					(A)by redesignating
			 subparagraph (B) as subparagraph (C); and
					(B)by inserting
			 after subparagraph (A) the following:
						
							(B)any property
				constituted or derived from any proceeds obtained, directly or indirectly, as a
				result of a violation of subsection (a);
				and
							.
					8013.Interception of
			 wire, oral, or electronic communicationsSection 2516(1)(c) of title 18, United
			 States Code, is amended by striking sections 2312, 2313, 2314, and 2315
			 (interstate transportation of stolen property, and inserting
			 sections 2312, 2313, 2314, and 2315 (relating to interstate
			 transportation of stolen property), section 2319 (relating to criminal
			 infringement of a copyright), section 2320 (relating to trafficking in
			 counterfeit goods or services),.
			IXCrime
			 victims
			ACrime Victims
			 with Disabilities Act of 2007
				9101.Short
			 titleThis subtitle may be
			 cited as the Crime Victims with Disabilities Act of 2007.
				9102.FindingsCongress finds the following:
					(1)Adults with
			 disabilities experience violence or abuse at least twice as often as people
			 without disabilities, and adults with developmental disabilities are at risk of
			 being physically or sexually assaulted at rates four to ten times greater than
			 other adults.
					(2)Individuals with
			 disabilities suffer from additional victimization within the
			 justice system, due to lack of physical, programmatic, and communications
			 accommodations needed for equal access.
					(3)Women with
			 disabilities are more likely to be victimized, to experience more severe and
			 prolonged violence, and to suffer more serious and chronic effects from that
			 violence, than women without such disabilities.
					(4)Sixty-eight to 83
			 percent of women with developmental disabilities will be sexually assaulted in
			 their lifetime.
					(5)An estimated
			 5,000,000 crimes are committed against individuals with developmental
			 disabilities annually.
					(6)Over 70 percent
			 of crimes committed against individuals with developmental disabilities are not
			 reported.
					(7)Studies in the
			 United States, Canada, Australia, and Great Britain consistently show that
			 victims with developmental disabilities suffer repeated victimization because
			 so few of the crimes against them are reported.
					(8)The National
			 Crime Victims Survey conducted annually by the Bureau of Justice Statistics of
			 the Department of Justice, does not specifically collect data relating to
			 crimes against individuals with developmental disabilities, nor do they use
			 disability as a demographic variable as they use other important demographic
			 variables, such as gender, age, and racial and ethnic membership.
					9103.Purpose
					(a)In
			 generalThe purpose of this
			 subtitle is to increase the awareness, investigation, prosecution, and
			 prevention of crimes against individuals with a disability, including
			 developmental disabilities, and improve services to those who are victimized,
			 by facilitating collaboration among the criminal justice system and a range of
			 agencies and other organizations that provide services to individuals with
			 disabilities.
					(b)Need for
			 collaborationCollaboration
			 among the criminal justice system and agencies and other organizations that
			 provide services to individuals with disabilities is needed to—
						(1)protect
			 individuals with disabilities by ensuring that crimes are reported, and that
			 reported crimes are actively investigated by both law enforcement agencies and
			 agencies and other organizations that provide services to individuals with
			 disabilities;
						(2)provide
			 prosecutors and victim assistance organizations with adequate training to
			 ensure that crimes against individuals with disabilities are appropriately and
			 effectively addressed in court;
						(3)identify and
			 ensure that appropriate reasonable accommodations are provided to individuals
			 with disabilities in a safe and conducive environment, allowing crimes to be
			 reported accurately to law enforcement agencies; and
						(4)promote
			 communication among criminal justice agencies, and agencies and other
			 organizations that provide services to individuals with disabilities, including
			 Victim Assistance Organizations, to ensure that the needs of crime victims with
			 disabilities are met.
						9104.Department of
			 Justice Crime Victims With Disabilities Collaboration ProgramThe Omnibus Crime Control and Safe Streets
			 Act of 1968 (42 U.S.C. 3711 et seq.) is amended by adding at the end the
			 following:
					
						JJGrants to
				respond to crimes against individuals with disabilities
							3001.Crime Victims
				with Disabilities Collaboration Program grants
								(a)DefinitionsIn this section:
									(1)ApplicantThe
				term applicant means a State, unit of local government, Indian
				tribe, or tribal organization that applies for a grant under this
				section.
									(2)Collaboration
				programThe term collaboration program means a
				program to ensure coordination between or among a criminal justice agency, an
				adult protective services agency, a victim assistance organization, and an
				agency or other organization that provides services to individuals with
				disabilities, including but not limited to individuals with developmental
				disabilities, to address crimes committed against individuals with disabilities
				and to provide services to individuals with disabilities who are victims of
				crimes.
									(3)Criminal
				justice agencyThe term criminal justice agency
				means an agency of a State, unit of local government, Indian tribe, or tribal
				organization that is responsible for detection, investigation, arrest,
				enforcement, adjudication, or incarceration relating to the violation of the
				criminal laws of that State, unit of local government, Indian tribe, or tribal
				organization, or an agency contracted to provide such services.
									(4)Adult
				protective services agencyThe term adult protective
				services agency means an agency that provides adult protective services
				to adults with disabilities, including—
										(A)receiving reports
				of abuse, neglect, or exploitation;
										(B)investigating the
				reports described in subparagraph (A);
										(C)case planning,
				monitoring, evaluation, and other casework and services; and
										(D)providing,
				arranging for, or facilitating the provision of medical, social service,
				economic, legal, housing, law enforcement, or other protective, emergency, or
				support services for adults with disabilities.
										(5)Day
				programThe term day program means a government or
				privately funded program that provides care, supervision, social opportunities,
				or jobs to individuals with disabilities.
									(6)Implementation
				grantThe term implementation grant means a grant
				under subsection (e).
									(7)Individuals
				with disabilitiesThe term individuals with
				disabilities means individuals—
										(A)18 years of age
				or older; and
										(B)who have a
				developmental, cognitive, physical, or other disability that results in
				substantial functional limitations in 1 or more of the following areas of major
				life activity:
											(i)Self-care.
											(ii)Receptive and
				expressive language.
											(iii)Learning.
											(iv)Mobility.
											(v)Self-direction.
											(vi)Capacity for
				independent living.
											(vii)Economic
				self-sufficiency.
											(viii)Cognitive
				functioning.
											(ix)Emotional
				adjustment.
											(8)Planning
				grantThe term planning grant means a grant under
				subsection (f).
									(9)SecretaryThe
				term Secretary means the Secretary of Health and Human
				Services.
									(10)Unit of local
				governmentThe term unit of local government means
				any city, county, township, town, borough, parish, village, or other general
				purpose political subdivision of a State.
									(b)AuthorizationIn
				consultation with the Secretary, the Attorney General may make grants to
				applicants to prepare a comprehensive plan for or to implement a collaboration
				program that provides for—
									(1)the investigation
				and remediation of instances of abuse of or crimes committed against
				individuals with disabilities; or
									(2)the provision of
				services to individuals with disabilities who are the victims of a crime or
				abuse.
									(c)Use of
				fundsA grant under this section shall be used for a
				collaborative program that—
									(1)receives reports
				of abuse of individuals with disabilities or crimes committed against such
				individuals;
									(2)investigates and
				evaluates reports of abuse of or crimes committed against individuals with
				disabilities;
									(3)visits the homes
				or other locations of abuse, and, if applicable, the day programs of
				individuals with disabilities who have been victims of abuse or a crime for
				purposes of, among other things, assessing the scene of the abuse and
				evaluating the condition and needs of the victim;
									(4)identifies the
				individuals responsible for the abuse of or crimes committed against
				individuals with disabilities;
									(5)remedies issues
				identified during an investigation described in paragraph (2);
									(6)prosecutes the
				perpetrator, where appropriate, of any crime identified during an investigation
				described in paragraph (2);
									(7)provides services
				to and enforces statutory rights of individuals with disabilities who are the
				victims of a crime; and
									(8)develops
				curricula and provides interdisciplinary training for prosecutors, criminal
				justice agencies, protective service agencies, victims assistance agencies,
				educators, community based providers and health, mental health, and allied
				health professionals in the area of disabilities, including developmental
				disabilities.
									(d)Applications
									(1)In
				generalTo receive a planning grant or an implementation grant,
				an applicant shall submit an application to the Attorney General at such time,
				in such manner, and containing such information as the Attorney General, in
				consultation with the Secretary, may reasonably require, in addition to the
				information required by subsection (e)(1) or (f)(1), respectively.
									(2)Combined
				planning and implementation grant application
										(A)In
				generalThe Attorney General, in consultation with the Secretary,
				shall develop a procedure allowing an applicant to submit a single application
				requesting both a planning grant and an implementation grant.
										(B)Conditional
				grantThe award of an implementation grant to an applicant
				submitting an application under subparagraph (A) shall be conditioned on
				successful completion of the activities funded under the planning grant, if
				applicable.
										(e)Planning
				grants
									(1)ApplicationsAn
				application for a planning grant shall include, at a minimum—
										(A)a budget;
										(B)a budget
				justification;
										(C)a description of
				the outcome measures that will be used to measure the effectiveness of the
				program;
										(D)a schedule for
				completing the activities proposed in the application;
										(E)a description of
				the personnel necessary to complete activities proposed in the application;
				and
										(F)provide
				assurances that program activities and locations are and will be in compliance
				with section 504 of the Rehabilitation Act of 1973 throughout the grant
				period.
										(2)Period of
				grantA planning grant shall be made for a period of 1 year,
				beginning on the first day of the month in which the planning grant is
				made.
									(3)AmountThe
				amount of planning grant shall not exceed $50,000, except that the Attorney
				General may, for good cause, approve a grant in a higher amount.
									(4)Limit on
				numberThe Attorney General, in consultation with the Secretary,
				shall not make more than 1 such planning grant to any State, unit of local
				government, Indian tribe, or tribal organization.
									(f)Implementation
				grants
									(1)Implementation
				grant applicationsAn application for an implementation grant
				shall include the following:
										(A)CollaborationAn
				application for an implementation grant shall—
											(i)identify not
				fewer than 1 criminal justice enforcement agency or adult protective services
				organization and not fewer than 1 agency, crime victim assistance program, or
				other organization that provides services to individuals with disabilities that
				will participate in the collaborative program; and
											(ii)describe the
				responsibilities of each participating agency or organization, including how
				each agency or organization will use grant funds to facilitate improved
				responses to reports of abuse and crimes committed against individuals with
				disabilities.
											(B)GuidelinesAn
				application for an implementation grant shall describe the guidelines that will
				be developed for personnel of a criminal justice agency, adult protective
				services organization, crime victim assistance program, and agencies or other
				organizations responsible for services provided to individuals with
				disabilities to carry out the goals of the collaborative program.
										(C)FinancialAn
				application for an implementation grant shall—
											(i)explain why the
				applicant is unable to fund the collaboration program adequately without
				Federal funds;
											(ii)specify how the
				Federal funds provided will be used to supplement, and not supplant, the
				funding that would otherwise be available from the State, unit of local
				government, Indian tribe, or tribal organization; and
											(iii)outline plans
				for obtaining necessary support and continuing the proposed collaboration
				program following the conclusion of the grant under this section.
											(D)OutcomesAn
				application for an implementation grant shall—
											(i)identify the
				methodology and outcome measures, as required by the Attorney General, in
				consultation with the Secretary, for evaluating the effectiveness of the
				collaboration program, which may include—
												(I)the number and
				type of agencies participating in the collaboration;
												(II)any trends in
				the number and type of cases referred for multidisciplinary case review;
												(III)any trends in
				the timeliness of law enforcement review of reported cases of violence against
				individuals with a disability; and
												(IV)the number of
				persons receiving training by type of agency;
												(ii)describe the
				mechanisms of any existing system to capture data necessary to evaluate the
				effectiveness of the collaboration program, consistent with the methodology and
				outcome measures described in clause (i) and including, where possible, data
				regarding—
												(I)the number of
				cases referred by the adult protective services agency, or other relevant
				agency, to law enforcement for review;
												(II)the number of
				charges filed and percentage of cases with charges filed as a result of such
				referrals;
												(III)the period of
				time between reports of violence against individuals with disabilities and law
				enforcement review; and
												(IV)the number of
				cases resulting in criminal prosecution, and the result of each such
				prosecution; and
												(iii)include an
				agreement from any participating or affected agency or organization to provide
				the data described in clause (ii).
											(E)Form of
				dataThe Attorney General, in consultation with the Secretary,
				shall promulgate and supply a common electronic reporting form or other
				standardized mechanism for reporting of data required under this
				section.
										(F)Collaboration
				set asideNot less than 5 percent and not more than 10 percent of
				the funds provided under an implementation grant shall be set aside to procure
				technical assistance from any recognized State model program or from a
				recognized national organization, as determined by the Attorney General (in
				consultation with the Secretary), including the National District Attorneys
				Association and the National Adult Protective Services Association.
										(G)Other
				programsAn applicant for an implementation grant shall describe
				the relationship of the collaboration program to any other program of a
				criminal justice agency or other agencies or organizations providing services
				to individuals with disabilities of the State, unit of local government, Indian
				tribe, or tribal organization applying for an implementation grant.
										(2)Period of
				grant
										(A)In
				generalAn implementation grant shall be made for a period of 2
				years, beginning on the first day of the month in which the implementation
				grant is made.
										(B)RenewalAn
				implementation grant may be renewed for 1 additional period of 2 years, if the
				applicant submits to the Attorney General and the Secretary a detailed
				explanation of why additional funds are necessary.
										(3)AmountAn
				implementation grant shall not exceed $300,000.
									(g)Evaluation of
				program efficacy
									(1)EstablishmentThe
				Attorney General, in consultation with the Secretary, shall establish a
				national center to evaluate the overall effectiveness of the collaboration
				programs funded under this section.
									(2)ResponsibilitiesThe
				national center established under paragraph (1) shall—
										(A)analyze
				information and data supplied by grantees under this section; and
										(B)submit an annual
				report to the Attorney General and the Secretary that evaluates the number and
				rate of change of reporting, investigation, and prosecution of charges of a
				crime or abuse against individuals with disabilities.
										(3)AuthorizationThe
				Attorney General may use not more than $500,000 of amounts made available under
				subsection (h) to carry out this subsection.
									(h)Authorization
				of appropriationsThere are authorized to be appropriated to the
				Department of Justice to carry out this section—
									(1)$10,000,000 for
				fiscal year 2008; and
									(2)such sums as are
				necessary for each of fiscal years 2009 through
				2014.
									.
				9105.Research
			 grant and report
					(a)In
			 generalThe purpose of this section is to provide for research to
			 assist the Attorney General in collecting valid, reliable national data
			 relating to crimes against individuals with developmental and related
			 disabilities for the National Crime Victims Survey conducted by the Bureau of
			 Justice Statistics of the Department of Justice as required by the Crime
			 Victims with Disabilities Awareness Act.
					(b)National
			 interdisciplinary advisory council
						(1)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary of Health and Human Services shall establish a national
			 interdisciplinary advisory council (referred to in this section as the
			 advisory council), that includes individuals with disabilities,
			 which shall provide input into the methodologies used to collect valid,
			 reliable national data on crime victims with developmental and related
			 disabilities, participate in reviewing the data collected through the research
			 grant program, and assist in writing the final report.
						(2)Recommended
			 methodologyNot later than 6 months after the establishment of
			 the advisory council, the advisory council shall provide to the Secretary of
			 Health and Human Services its recommended methodology for collecting incidence
			 data on violence against people with developmental and related
			 disabilities.
						(c)Research grant
			 programNot later than 12 months after the date of the enactment
			 of this Act, the Secretary of Health and Human Services shall—
						(1)review the
			 methodology developed by the advisory council related to collecting incidence
			 data on violence against people with developmental and related disabilities;
			 and
						(2)based on such
			 review, shall award grants in accordance with this section to eligible
			 recipients, to collect valid, reliable national data on crime victims with
			 developmental and related disabilities that can be validly compared to data
			 from the National Crime Victims Survey.
						(d)ReportNot
			 later than 12 months after the Secretary of Health and Human Services awards
			 the research grants under subsection (c), the advisory council shall review the
			 data eligible recipients of the grants collected and write a report to be
			 presented to the Secretary of Health and Human Services, the Attorney General,
			 and the Bureau of Justice Statistics.
					(e)Definitions
						(1)Eligible
			 recipientThe term eligible recipient means—
							(A)a State
			 agency;
							(B)a private,
			 nonprofit organization;
							(C)a University
			 Center for Excellence in Developmental Disabilities; or
							(D)any public entity
			 that has a demonstrated ability to—
								(i)collaborate with
			 criminal justice, child welfare, and other agencies and organizations that
			 provide services to individuals with disabilities, including victim assistance
			 and violence prevention organizations, to ensure that incidence data can be
			 aggregated to accurately show the incidence of abuse of individuals with
			 disabilities nationally; and
								(ii)conduct research
			 and collect data to measure the extent of the problem of crimes against
			 individuals with developmental and related disabilities, including—
									(I)understanding the
			 nature and extent of crimes against individuals with developmental and related
			 disabilities, including domestic violence and all types of abuse;
									(II)describing the
			 manner in which the justice system responds to crimes against individuals with
			 developmental and related disabilities; and
									(III)identifying
			 programs, policies, or laws that hold promises for making the justice system
			 more responsive to crimes against individuals with developmental and related
			 disabilities.
									(2)Developmental
			 disabilitiesThe term developmental disabilities has
			 the meaning given that term in section 102(8) of the Developmental Disabilities
			 Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15002(8)).
						(3)Related
			 disabilitiesThe term related disabilities means
			 autism spectrum disorders, cerebral palsy, spina bifida, epilepsy, traumatic
			 brain injury, or other lifelong disabilities that are acquired prior to the age
			 of 21.
						(f)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section $1,000,000 for each of fiscal years 2008 through
			 2011.
					BRestitution for
			 Victims of Crime Act of 2007
				9201.Short
			 titleThis subtitle may be
			 cited as the Restitution for Victims of Crime Act of
			 2007.
				ICollection of
			 restitution
					9211.Short
			 titleThis part may be cited
			 as the Collection of Restitution Improvement Act of 2007.
					9212.Procedure for
			 issuance and enforcement of restitutionSection 3664(f) of title 18, United States
			 Code, is amended by striking paragraphs (2) through (4) and inserting the
			 following:
						
							(C)(i)Each restitution order
				shall—
									(I)contain information sufficient to
				identify each victim to whom restitution is owed;
									(II)require that a copy of the court
				order be sent to each such victim; and
									(III)inform each such victim of the
				obligation to notify the appropriate entities of any change in address.
									(ii)It shall be the responsibility of
				each victim to whom restitution is owed to notify the Attorney General, or the
				appropriate entity of the court, by means of a form to be provided by the
				Attorney General or the court, of any change in the victim’s mailing address
				while restitution is still owed to the victim.
								(iii)The confidentiality of any
				information relating to a victim under this subparagraph shall be
				maintained.
								(2)The court shall order that the
				restitution imposed is due in full immediately upon imposition.
							(3)The court shall direct the
				defendant—
								(A)to make a good-faith effort to satisfy
				the restitution order in the shortest time in which full restitution can be
				reasonably made, and to refrain from taking any action that conceals or
				dissipates the defendant’s assets or income;
								(B)to notify the court of any change in
				residence; and
								(C)to notify the United States Attorney
				for the district in which the defendant was sentenced of any change in
				residence, and of any material change in economic circumstances that might
				affect the defendant’s ability to pay restitution.
								(4)Compliance with all payment
				directions imposed under paragraphs (6) and (7) shall be prima facie evidence
				of a good faith effort under paragraph (3)(A), unless it is shown that the
				defendant has concealed or dissipated assets.
							(5)Notwithstanding any other provision
				of law, for the purpose of enforcing a restitution order, a United States
				Attorney may receive, without the need for a court order, any financial
				information concerning the defendant obtained by the grand jury that indicted
				the defendant for the crime for which restitution has been awarded, the United
				States Probation Office, or the Bureau of Prisons. A victim may also provide
				financial information concerning the defendant to the United States
				Attorney.
							(6)(A)At sentencing, or at
				any time prior to the termination of a restitution obligation under section
				3613 of this title, the court may—
									(i)impose special payment directions upon
				the defendant or modify such directions; or
									(ii)direct the defendant to make a
				single, lump sum payment, partial payments at specified intervals, in-kind
				payments, or a combination of payments at specified intervals and in-kind
				payments.
									(B)The period of time over which
				scheduled payments are established for purposes of this paragraph shall be the
				shortest time in which full payment reasonably can be made.
								(C)In-kind payments may be in the form
				of the return of property, replacement of property, or, if the victim agrees,
				services rendered to the victim or a person or organization other than the
				victim.
								(D)In ordering restitution, the court
				may direct the defendant to—
									(i)repatriate any property that
				constitutes proceeds of the offense of conviction, or property traceable to
				such proceeds; and
									(ii)surrender to the United States, or to
				the victim named in the restitution order, any interest of the defendant in any
				nonexempt asset.
									(E)The court may enter a restraining
				order or injunction, require the execution of a satisfactory performance bond,
				or take any other action to preserve the availability of property for
				restitution.
								(7)(A)In determining whether
				to impose or modify specific payment directions, the court may consider—
									(i)the need to provide restitution to the
				victims of the offense;
									(ii)the financial ability of the
				defendant;
									(iii)the economic circumstances of the
				defendant, including the financial resources and other assets of the defendant
				and whether any of those assets are jointly controlled;
									(iv)the projected earnings and other
				income of the defendant;
									(v)any financial obligations of the
				defendant, including obligations to dependents;
									(vi)whether the defendant has concealed
				or dissipated assets or income; and
									(vii)any other appropriate
				circumstances.
									(B)Any substantial resources from any
				source, including inheritance, settlement, or other judgment, shall be applied
				to any outstanding restitution obligation.
								(8)(A)If the court finds that
				the economic circumstances of the defendant do not allow the payment of any
				substantial amount as restitution, the court may direct the defendant to make
				nominal payments of not less than $100 per year toward the restitution
				obligation.
								(B)Any money received from the defendant
				under subparagraph (A) shall be disbursed so that any outstanding assessment
				imposed under section 3013 is paid first in full.
								(9)Court-imposed special payment
				directions shall not limit the ability of the Attorney General to maintain an
				Inmate Financial Responsibility Program that encourages sentenced inmates to
				meet their legitimate financial obligations.
							(10)(A)The ability of the
				Attorney General to enforce restitution obligations ordered under paragraph (2)
				shall not be limited by appeal, or the possibility of a correction,
				modification, amendment, adjustment, or reimposition of a sentence, unless the
				court expressly so orders for good cause shown and stated on the record.
								(B)Absent exceptional circumstances, as
				determined by the court, an order limiting the enforcement of restitution
				obligations shall—
									(i)require the defendant to deposit, in
				the registry of the district court, any amount of the restitution that is
				due;
									(ii)require the defendant to post a bond
				or other security to ensure payment of the restitution that is due; or
									(iii)impose additional restraints upon
				the defendant to prevent the defendant from transferring or dissipating
				assets.
									(C)No order described in subparagraph
				(B) shall restrain the ability of the United States to continue its
				investigation of the defendant’s financial circumstances, conduct discovery,
				record a lien, or seek any injunction or other relief from the
				court.
								.
					9213.Imposition of
			 criminal fines and payment directionsSubsection 3572(d) of title 18, United
			 States Code, is amended to read as follows:
						
							(d)Payment
								(1)In
				generalThe court shall order that any fine or assessment imposed
				be due in full immediately upon imposition.
								(2)Efforts to make
				paymentThe court shall—
									(A)direct the
				defendant to make a good-faith effort to satisfy the fine and assessment in the
				shortest time in which full payment can be reasonably made, and to refrain from
				taking any action that conceals or dissipates the defendant’s assets or
				income;
									(B)direct the
				defendant to notify the court of any change in residence; and
									(C)order the
				defendant to notify the United States Attorney for the district in which the
				defendant was sentenced of any change in residence, and of any material change
				in economic circumstances that might affect the defendant’s ability to pay
				restitution.
									(3)Good
				faithCompliance with all payment directions imposed by
				paragraphs (5) and (6) shall be prima facie evidence of a good faith effort
				under paragraph (2)(A), unless it is shown that the defendant has concealed or
				dissipated assets;
								(4)Access to
				informationNotwithstanding any other provision of law, for the
				purpose of enforcing a fine or assessment, a United States Attorney may
				receive, without the need for a court order, any financial information
				concerning the defendant obtained by a grand jury, the United States Probation
				Office, or the Bureau of Prisons.
								(5)Payment
				schedule
									(A)In
				generalAt sentencing, or at any time prior to the termination of
				a restitution obligation under section 3613 of this title, the court
				may—
										(i)impose special
				payment directions upon the defendant or modify such directions; or
										(ii)direct the
				defendant to make a single, lump sum payment, or partial payments at specified
				intervals.
										(B)Period of
				timeThe period of time over which scheduled payments are
				established for purposes of this paragraph shall be the shortest time in which
				full payment can reasonably be made.
									(C)RepatriationThe
				court may direct the defendant to repatriate any property that constitutes
				proceeds of the offense of conviction, or property traceable to such
				proceeds.
									(D)SurrenderIn
				ordering restitution, the court may direct the defendant to surrender to the
				United States any interest of the defendant in any nonexempt asset.
									(E)Third
				partiesIf the court directs the defendant to repatriate or
				surrender any property in which it appears that any person other than the
				defendant may have a legal interest—
										(i)the court shall
				take such action as is necessary to protect such third party interest;
				and
										(ii)may direct the
				United States to initiate any ancillary proceeding to determine such third
				party interests in accordance with the procedures specified in section 413(n)
				of the Controlled Substances Act (21 U.S.C. 853(n)).
										(F)Exclusivity of
				remedyExcept as provided in this section, no person may commence
				an action against the United States concerning the validity of the party’s
				alleged interest in the property subject to reparation or surrender.
									(G)Preservation of
				propertyThe court may enter a restraining order or injunction,
				require the execution of a satisfactory performance bond, or take any other
				action to preserve the availability of property for payment of the fine or
				assessment.
									(6)ConsiderationsIn
				determining whether to impose or modify special payment directions, the court
				may consider—
									(A)the need to
				satisfy the fine or assessment;
									(B)the financial
				ability of the defendant;
									(C)the economic
				circumstances of the defendant, including the financial resources and other
				assets of the defendant, and whether any of those assets are jointly
				controlled;
									(D)the projected
				earnings and other income of the defendant;
									(E)any financial
				obligations of the defendant, including obligations to dependents;
									(F)whether the
				defendant has concealed or dissipated assets or income; and
									(G)any other
				appropriate circumstances.
									(7)Use of
				resourcesAny substantial resources from any source, including
				inheritance, settlement, or other judgment shall be applied to any fine or
				assessment still owed.
								(8)Nominal
				paymentsIf the court finds that the economic circumstances of
				the defendant do not allow the immediate payment of any substantial amount of
				the fine or assessment imposed, the court may direct the defendant to make
				nominal payments of not less than $100 per year toward the fine or assessment
				imposed.
								(9)Inmate
				financial responsibility programCourt-imposed special payment
				directions shall not limit the ability of the Attorney General to maintain an
				Inmate Financial Responsibility Program that encourages sentenced inmates to
				meet their legitimate financial obligations.
								(10)Enforcement
									(A)In
				generalThe ability of the Attorney General to enforce the fines
				and assessment ordered under paragraph (1) shall not be limited by an appeal,
				or the possibility of a correction, modification, amendment, adjustment, or
				reimposition of a sentence, unless the court expressly so orders, for good
				cause shown and stated on the record.
									(B)ExceptionsAbsent
				exceptional circumstances, as determined by the court, an order limiting
				enforcement of a fine or assessment shall—
										(i)require the
				defendant to deposit, in the registry of the district court, any amount of the
				fine or assessment that is due;
										(ii)require the
				defendant to post a bond or other security to ensure payment of the fine or
				assessment that is due; or
										(iii)impose
				additional restraints upon the defendant to prevent the defendant from
				transferring or dissipating assets.
										(C)Other
				activitiesNo order described in subparagraph (B) shall restrain
				the ability of the United States to continue its investigation of the
				defendant’s financial circumstances, conduct discovery, record a lien, or seek
				any injunction or other relief from the court.
									(11)Special
				assessmentsThe requirements of this subsection shall apply to
				the imposition and enforcement of any assessment imposed under section 3013 of
				this
				title.
								.
					9214.Collection of
			 unpaid fines or restitutionSection 3612(b) of title 18, United States
			 Code, is amended to read as follows:
						
							(b)Information To
				Be Included in Judgment; judgment To be transmitted to the Attorney
				General
								(1)In
				generalA judgment or order imposing, modifying, or remitting a
				fine or restitution order of more than $100 shall include—
									(A)the name, social
				security account number, mailing address, and residence address of the
				defendant;
									(B)the docket number
				of the case;
									(C)the original
				amount of the fine or restitution order and the amount that is due and
				unpaid;
									(D)payment orders
				and directions imposed under section 3572(d) and section 3664(f) of this title;
				and
									(E)a description of
				any modification or remission.
									(2)Transmittal of
				copiesNot later than 10 days after entry of the judgment or
				order described in paragraph (1), the court shall transmit a certified copy of
				the judgment or order to the Attorney
				General.
								.
					9215.Attorney's
			 fees for victims
						(a)Order of
			 restitutionSection 3663(b) of title 18, United States Code, is
			 amended—
							(1)in paragraph
			 (1)—
								(A)in subparagraph
			 (A), by striking or at the end;
								(B)by redesignating
			 subparagraph (B) as subparagraph (C);
								(C)by inserting
			 after subparagraph (A) the following:
									
										(B)reimburse the
				victim for attorneys' fees reasonably incurred in an attempt to retrieve
				damaged, lost, or destroyed property (which shall not include payment of
				salaries of Government attorneys); or
										;
				and
								(D)in subparagraph
			 (C), as so redesignated by this subsection, by inserting or (B)
			 after subparagraph (A);
								(2)in paragraph
			 (4)—
								(A)by inserting
			 (including attorneys' fees necessarily and reasonably incurred for
			 representation of the victim, which shall not include payment of salaries of
			 Government attorneys) after other expenses related to
			 participation in the investigation or prosecution of the offense;
			 and
								(B)by striking
			 and at the end;
								(3)in paragraph (5),
			 by striking the period and inserting ; and; and
							(4)by adding at the
			 end the following:
								
									(6)in any case,
				reimburse the victim for reasonably incurred attorneys' fees that are necessary
				and foreseeable results of the defendant's crime (which shall not include
				payment of salaries of Government
				attorneys).
									.
							(b)Mandatory
			 restitution to victims of certain crimesSection 3663A(b) of
			 title 18, United States Code, is amended—
							(1)in paragraph
			 (1)—
								(A)in subparagraph
			 (A), by striking or at the end;
								(B)by redesignating
			 subparagraph (B) as subparagraph (C);
								(C)by inserting
			 after subparagraph (A) the following:
									
										(B)reimburse the
				victim for attorneys' fees reasonably incurred in an attempt to retrieve
				damaged, lost, or destroyed property (which shall not include payment of
				salaries of Government attorneys); or
										;
				and
								(D)in subparagraph
			 (C), as so redesignated by this subsection, by inserting or (B)
			 after subparagraph (A);
								(2)in paragraph (3),
			 by striking and at the end;
							(3)in paragraph
			 (4)—
								(A)by inserting
			 (including attorneys' fees necessarily and reasonably incurred for
			 representation of the victim, which shall not include payment of salaries of
			 Government attorneys) after other expenses related to
			 participation in the investigation or prosecution of the offense;
			 and
								(B)by striking the
			 period and inserting ; and; and
								(4)by adding at the
			 end the following:
								
									(5)in any case,
				reimburse the victim for reasonably incurred attorneys' fees that are necessary
				and foreseeable results of the defendant's crime (which shall not include
				payment of salaries of Government
				attorneys).
									.
							IIPreservation of
			 assets for restitution
					9221.Short
			 titleThis part may be cited
			 as the Preservation of Assets for Restitution Act of
			 2007.
					9222.Amendments to
			 the Mandatory Victims Restitution Act
						(a)In
			 generalChapter 232 of title 18, United States Code, is amended
			 by inserting after section 3664 the following:
							
								3664A.Preservation
				of assets for restitution
									(a)Protective
				orders To preserve assets
										(1)In
				generalUpon the Government's ex parte application and a finding
				of probable cause to believe that a defendant, if convicted, will be ordered to
				satisfy an order of restitution for an offense punishable by imprisonment for
				more than 1 year, the court—
											(A)shall—
												(i)enter a
				restraining order or injunction;
												(ii)require the
				execution of a satisfactory performance bond; or
												(iii)take any other
				action necessary to preserve the availability of any property traceable to the
				commission of the offense charged; and
												(B)if it determines
				that it is in the interests of justice to do so, shall issue any order
				necessary to preserve any nonexempt asset (as defined in section 3613) of the
				defendant that may be used to satisfy such restitution order.
											(2)ProceduresApplications
				and orders issued under paragraph (1) shall be governed by the procedures under
				section 413(e) of the Controlled Substances Act (21 U.S.C. 853(e)) and in this
				section.
										(3)Monetary
				instrumentsIf the property in question is a monetary instrument
				(as defined in section 1956(c)(5)) or funds in electronic form, the protective
				order issued under paragraph (1) may take the form of a warrant authorizing the
				Government to seize the property and to deposit it into an interest-bearing
				account in the Registry of the Court in the district in which the warrant was
				issued, or into another such account maintained by a substitute property
				custodian, as the court may direct.
										(4)Post-indictmentA
				post-indictment protective order entered under paragraph (1) shall remain in
				effect through the conclusion of the criminal case, including sentencing and
				any post-sentencing proceedings, until seizure or other disposition of the
				subject property, unless modified by the court upon a motion by the Government
				or under subsection (b) or (c).
										(b)Defendant's
				right to a hearing
										(1)In
				generalIn the case of a preindictment protective order entered
				under subsection (a)(1), the defendant's right to a post-restraint hearing
				shall be governed by paragraphs (1)(B) and (2) of section 413(e) of the
				Controlled Substances Act (21 U.S.C. 853(e)).
										(2)Post-indictmentIn
				the case of a post-indictment protective order entered under subsection (a)(1),
				the defendant shall have a right to a post-restraint hearing regarding the
				continuation or modification of the order if the defendant—
											(A)establishes by a
				preponderance of the evidence that there are no assets, other than the
				restrained property, available to the defendant to retain counsel in the
				criminal case or to provide for a reasonable living allowance for the necessary
				expenses of the defendant and the defendant's lawful dependents; and
											(B)makes a prima
				facie showing that there is bona fide reason to believe that the court's ex
				parte finding of probable cause under subsection (a)(1) was in error.
											(3)Hearing
											(A)In
				generalIf the court determines that the defendant has satisfied
				the requirements of paragraph (2), it may hold a hearing to determine whether
				there is probable cause to believe that the defendant, if convicted, will be
				ordered to satisfy an order of restitution for an offense punishable by
				imprisonment for more than 1 year, and that the seized or restrained property
				may be needed to satisfy such restitution order.
											(B)Probable
				causeIf the court finds probable cause under subparagraph (A),
				the protective order shall remain in effect.
											(C)No probable
				causeIf the court finds under subparagraph (A) that no probable
				cause exists as to some or all of the property, or determines that more
				property has been seized and restrained than may be needed to satisfy a
				restitution order, it shall modify the protective order to the extent necessary
				to release the property that should not have been restrained.
											(4)RebuttalIf
				the court conducts an evidentiary hearing under paragraph (3), the court shall
				afford the Government an opportunity to present rebuttal evidence and to
				cross-examine any witness that the defendant may present.
										(5)Pretrial
				hearingIn any pretrial hearing on a protective order issued
				under subsection (a)(1), the court may not entertain challenges to the grand
				jury's finding of probable cause regarding the criminal offense giving rise to
				a potential restitution order. The court shall ensure that such hearings are
				not used to obtain disclosure of evidence or the identities of witnesses
				earlier than required by the Federal Rules of Criminal Procedure or other
				applicable law.
										(c)Third party's
				right to post-restraint hearing
										(1)In
				generalA person other than the defendant who has a legal
				interest in property affected by a protective order issued under subsection
				(a)(1) may move to modify the order on the grounds that—
											(A)the order causes
				an immediate and irreparable hardship to the moving party; and
											(B)less intrusive
				means exist to preserve the property for the purpose of restitution.
											(2)ModificationIf,
				after considering any rebuttal evidence offered by the Government, the court
				determines that the moving party has made the showings required under paragraph
				(1), the court shall modify the order to mitigate the hardship, to the extent
				that it is possible to do so while preserving the asset for restitution.
										(3)Intervention
											(A)In
				generalExcept as provided in subparagraph (B) or paragraph (1),
				a person other than a defendant has no right to intervene in the criminal case
				to object to the entry of any order issued under this section or otherwise to
				object to an order directing a defendant to pay restitution.
											(B)ExceptionIf,
				at the conclusion of the criminal case, the court orders the defendant to use
				particular assets to satisfy an order of restitution (including assets that
				have been seized or restrained pursuant to this section) the court shall give
				persons other than the defendant the opportunity to object to the order on the
				ground that the property belonged in whole or in part to the third party and
				not to the defendant, as provided in section 413(n) of the Controlled
				Substances Act (21 U.S.C. 853(n)).
											(d)Geographic
				scope of order
										(1)In
				generalA district court of the United States shall have
				jurisdiction to enter an order under this section without regard to the
				location of the property subject to the order.
										(2)Outside the
				United StatesIf the property subject to an order issued under
				this section is located outside of the United States, the order may be
				transmitted to the central authority of any foreign state for service in
				accordance with any treaty or other international agreement.
										(e)No effect on
				other Government actionNothing in this section shall be
				construed to preclude the Government from seeking the seizure, restraint, or
				forfeiture of assets under the asset forfeiture laws of the United
				States.
									(f)Limitation on
				rights conferredNothing in this section shall be construed to
				create any enforceable right to have the Government seek the seizure or
				restraint of property for restitution.
									(g)Receivers
										(1)In
				generalA court issuing an order under this section may appoint a
				receiver under section 1956(b)(4) to collect, marshal, and take custody,
				control, and possession of all assets of the defendant, wherever located, that
				have been restrained in accordance with this section.
										(2)Distribution of
				propertyThe receiver shall have the power to distribute property
				in its control to each victim identified in an order of restitution at such
				time, and in such manner, as the court may
				authorize.
										.
						(b)Conforming
			 amendmentThe section analysis for chapter 232 of title 18,
			 United States Code, is amended by inserting after the item relating to section
			 3664 the following:
							
								
									Sec. 3664A. Preservation of assets for
				restitution.
								
								.
						9223.Amendments to
			 the anti-fraud injunction statuteSection 1345(a) of title 18, United States
			 Code, is amended—
						(1)in paragraph (1)—
							(A)in subparagraph (B), by striking
			 or at the end; and
							(B)by inserting
			 after subparagraph (C) the following:
								
									(D)committing or
				about to commit a Federal offense that may result in an order of
				restitution;
									;
				and
							(2)in paragraph
			 (2)—
							(A)by striking
			 a banking violation and all that follows through
			 healthcare offense and inserting a violation or offense
			 identified in paragraph (1); and
							(B)by inserting
			 or offense after traceable to such
			 violation.
							9224.Amendments to
			 the Federal Debt Collection Procedures Act
						(a)ProcessSection 3004(b)(2) of title 28, United
			 States Code, is amended by inserting after in which the debtor
			 resides. the following: In a criminal case, the district court
			 for the district in which the defendant was sentenced may deny the
			 request..
						(b)Prejudgment
			 remediesSection 3101 of title 28, United States Code, is
			 amended—
							(1)in subsection
			 (a)(1) by inserting after the filing of a civil action on a claim for a
			 debt the following: or in any criminal action where the court
			 may enter an order of restitution; and
							(2)in subsection
			 (d)—
								(A)in the first
			 undesignated paragraph, by inserting after The Government wants
			 to make sure [name of debtor] will pay if the court determines that this money
			 is owed. the following:
									
										In a
				criminal action, use the following opening paragraph: You are hereby notified
				that this [property] is being taken by the United States Government [the
				Government], which says that [name of debtor], if convicted, may owe as
				restitution $ [amount]. The Government says it must take this property at this
				time because [recite the pertinent ground or grounds from section 3101(b)]. The
				Government wants to make sure [name of debtor] will pay if the court determines
				that restitution is
				owed.
										;
								(B)in the indented
			 matter in the undesignated second paragraph, by inserting after a
			 statement that different property may be so exempted with respect to the State
			 in which the debtor resides.] the following:
									
										[In a
				criminal action, the statement summarizing the types of property that may be
				exempt shall list only those types of property that may be exempt under section
				3613 of title 18.]
										;
				and
								(C)in the fourth
			 undesignated paragraph, by inserting after You must also send a
			 copy of your request to the Government at [address], so the Government will
			 know you want the proceeding to be transferred. the
			 following:
									
										If
				this Notice is issued in conjunction with a criminal case, the district court
				where the criminal action is pending may deny your request for a transfer of
				this
				proceeding.
										.
								(c)EnforcementSection
			 3202(b) of title 28, United States Code, is amended—
							(1)in the indented
			 matter in the undesignated second paragraph, by inserting after a
			 statement that different property may be so exempted with respect to the State
			 in which the debtor resides.] the following:
								
									[In a
				criminal action, the statement summarizing the types of property that may be
				exempt shall list only those types of property that may be exempt under section
				3613 of title 18.]
									;
				and
							(2)in the sixth
			 undesignated paragraph, by inserting after you want the
			 proceeding to be transferred. the following:
								
									If this notice is issued
				in conjunction with a criminal case, the district court where the criminal
				action is pending may deny your request for a transfer of this
				proceeding.
									.
							IIIEnvironmental
			 crimes restitution
					9231.Short
			 titleThis part may be cited
			 as the Environmental Crimes Restitution Act of 2007.
					9232.Immediate
			 availability of restitution to victims of environmental crimesSection 3663(a)(1)(A) of title 18, United
			 States Code, is amended by striking or section 5124, 46312, 46502, or
			 46504 of title 49, and inserting paragraph (2) or (3) of section
			 309(c) of the Federal Water Pollution Control Act (33 U.S.C. 1319(c)), section
			 105(b) of the Marine Protection, Research, and Sanctuaries Act of 1972 (33
			 U.S.C. 1415(b)), section 9(a) of the Act to Prevent Pollution from Ships (33
			 U.S.C. 1908(a)), section 1423 or subsection (a) or (b) of section 1432 of the
			 Safe Drinking Water Act (42 U.S.C. 300h–2 and 300i–l), subsection (d) or (e) of
			 section 3008 of the Solid Waste Disposal Act (42 U.S.C. 6928), paragraph (1) or
			 (5) of section 113(c) of the Clear Air Act (42 U.S.C. 7413(c)), or section
			 46312, 46502, or 46504 of title 49,.
					XMiscellaneous
			AContinuity of
			 Justice Act of 2007
				10101.Short
			 titleThis subtitle may be
			 cited as the Continuity of Justice Act of 2007.
				10102.FindingsCongress finds that a fully functioning
			 judiciary is required to ensure continuity of justice, governmental operations,
			 enhance homeland security, maintain constitutional law, and protect and defend
			 societal interests.
				10103.DefinitionsIn this subtitle—
					(1)the term Secretary means the
			 Secretary of Homeland Security; and
					(2)the term
			 State means each of the several States of the United States, the
			 District of Columbia, the Commonwealth of Puerto Rico, and any territory or
			 possession of the United States.
					10104.Grants to
			 courts
					(a)In
			 generalThe Secretary may make grants to the highest court of any
			 State to enable such courts to prepare for, respond to, and recover from a
			 broad array of natural disasters and acts of terrorism.
					(b)Use of
			 fundsA grant under this section may be used for any emergency
			 preparedness planning, response activities, equipment, or training,
			 including—
						(1)continuity of
			 operations planning;
						(2)developing and
			 implementing a continuity of operations plan;
						(3)pandemic
			 planning;
						(4)vulnerability,
			 risk, and impact assessments;
						(5)test, training,
			 and exercises;
						(6)overtime pay for
			 court personnel involved in emergency management;
						(7)equipment and
			 supplies;
						(8)capability
			 enhancements and maintenance; and
						(9)any other measure
			 that the Secretary determines may provide a significant improvement in
			 emergency preparedness.
						(c)Application
						(1)In
			 generalTo be eligible for a grant under this section, the
			 administrator of a State court, on behalf of the highest court of that State,
			 shall submit an application to the Secretary, at such time and in such form as
			 the Secretary may require.
						(2)ContentsAn
			 application for a grant under this section shall include—
							(A)the purpose for
			 which the grant is sought;
							(B)a description of
			 the tasks to be performed with grant funds;
							(C)a timetable for
			 completing each task under subparagraph (B);
							(D)a budget
			 justification; and
							(E)an assurance that
			 grant funds shall be used as prescribed by this subtitle.
							(d)Distribution of
			 fundsA grant under this section shall be made available to the
			 highest court of a State through the administrative office for the courts of
			 that State.
					(e)Reporting
						(1)In
			 generalThe administrator of any State court receiving a grant
			 under this section shall submit to the Secretary an annual report that
			 describes—
							(A)how funds under
			 that grant were used;
							(B)the balance of
			 funds obligated and unobligated;
							(C)the program
			 management plan for grant funds; and
							(D)the outcomes
			 achieved as a result of the grant funds.
							(2)TimingThe
			 Secretary shall establish the date for the submission of annual reports under
			 paragraph (1).
						(f)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section $15,000,000 for each of fiscal years 2008 through
			 2013.
					BHomeland Security
			 Trust Fund Act of 2007
				10201.Short
			 titleThis subtitle may be
			 cited as the Homeland Security Trust Fund Act of 2007.
				10202.FindingsThe Congress finds the following:
					(1)In 2002, an
			 independent, bipartisan commission, the National Commission on Terrorist
			 Attacks Upon the United States (in this section referred to as the
			 Commission), was established under title VI of Public Law
			 107–306 to prepare a full and complete account of the circumstances surrounding
			 the September 11, 2001, terrorist attacks, including preparedness for and the
			 immediate response to the attacks.
					(2)The Commission
			 was also tasked with providing recommendations designed to guard against future
			 attacks against the United States.
					(3)The Commission
			 held 12 public hearings to offer a public dialogue about the Commission's goals
			 and priorities, sought to learn about work already completed, and the state of
			 current knowledge, all in order to identify the most important issues and
			 questions requiring further investigation.
					(4)The Commission
			 was widely praised for its thorough investigation and the bipartisan nature of
			 its proceedings.
					(5)On July 22, 2004,
			 the Commission released its final report that set out the events leading to the
			 attacks on September 11th, a chilling minute-by-minute account of that tragic
			 day, and, more importantly, issued 41 recommendations to better prepare the
			 United States to protect against future terrorist attacks.
					(6)While the
			 Commission was officially dissolved, the Commissioners stayed together to
			 create the 9/11 Public Discourse Project in order to push for the
			 implementation of those recommendations.
					(7)On December 5,
			 2005, the Commissioners released a report card evaluating the progress in
			 implementing those recommendations.
					(8)The Commissioners
			 issued very few A’s and B’s and issued 12 D's and 5 failing grades.
					(9)The failures
			 identified by the Commissioners' report card were across the board, ranging
			 from transportation security, to infrastructure protection and government
			 reform.
					(10)Specifically,
			 the Commissioners stated that few improvements have been made to the
			 existing passenger screening system since right after 9/11. The completion of
			 the testing phase of TSA’s pre-screening program for airline passengers has
			 been delayed. A new system, utilizing all names on the consolidated terrorist
			 watch list, is therefore not yet in operation..
					(11)The
			 Commissioners also found that “…No risk and vulnerability assessments actually
			 made; no national priorities established; no recommendations made on allocation
			 of scarce resources…It is time that we stop talking about setting priorities
			 and actually set some.”.
					(12)The Commission
			 issued a grade of D on checked bag and cargo screening measures, stating that
			 “improvements have not been made by the Congress or the administration.
			 Progress on implementation of in-line screening has been slow. The main
			 impediment is inadequate funding.”.
					(13)With regard to
			 information sharing and technology, the Commission noted that “there has been
			 no systematic diplomatic efforts to share terrorist watch lists, nor has
			 Congress taken a leadership role in passport security…” and that “there remain
			 many complaints about lack of information sharing between federal authorities
			 and state and local level officials.”.
					(14)The
			 Administration has failed to focus on prevention here at home by abandoning our
			 first line of defense against terrorism, local law enforcement.
					(15)In the
			 President’s FY 2006 budget request, the President requested a cut of over
			 $2,000,000,000 in guaranteed assistance to law enforcement.
					(16)According to the
			 International Association of Chiefs of Police, this decision represents a
			 fundamentally flawed view of what is needed to prevent domestic terror
			 attacks.
					(17)The Council on
			 Foreign Relations released a report entitled, Emergency First
			 Responders: Drastically Underfunded, Dangerously Unprepared, in which
			 the Council found that America's local emergency responders will always
			 be the first to confront a terrorist incident and will play the central role in
			 managing its immediate consequences. Their efforts in the first minutes and
			 hours following an attack will be critical to saving lives, establishing order,
			 and preventing mass panic. The United States has both a responsibility and a
			 critical need to provide them with the equipment, training, and other resources
			 necessary to do their jobs safely and effectively..
					(18)The Council
			 further concluded that many State and local emergency responders, including
			 police officers and firefighters, lack the equipment and training needed to
			 respond effectively to a terrorist attack involving weapons of mass
			 destruction.
					(19)Current first
			 responder funding must be increased to help local agencies create
			 counter-terrorism units and assist such agencies to integrate community
			 policing models with counter-terror efforts.
					(20)First responders
			 still do not have adequate spectrum to communicate during an emergency.
			 Congress finally passed legislation forcing the networks to turn over spectrum,
			 but the date was set for February 2008. This is unacceptable, this spectrum
			 should be turned over immediately.
					(21)The Federal
			 Government has a responsibility to ensure that the people of the United States
			 are protected to the greatest possible extent against a terrorist attack,
			 especially an attack that utilizes nuclear, chemical, biological, or
			 radiological weapons, and consequently, the Federal Government has a critical
			 responsibility to address the equipment, training, and other needs of State and
			 local first responders.
					(22)To echo the
			 sentiments of the National Commission on Terrorist Attacks upon the United
			 States, “it is time that we stop talking about setting priorities and actually
			 set some.”.
					(23)The cost of
			 fully implementing all 41 recommendations put forth by the Commission and the
			 common sense steps to secure the homeland represents less than 1 year of
			 President Bush’s tax cuts for millionaires.
					(24)By investing 1
			 year of the tax cuts for millionaires into a trust fund to be invested over the
			 next 5 years, the Federal Government can implement the Commission's
			 recommendations and make great strides towards making our Nation safer.
					(25)The Americans
			 making more than $1,000,000 understand that our country changed after 9/11, yet
			 they have not been asked to sacrifice for the good of the Nation.
					(26)In this
			 subtitle, we call on the patriotism of such Americans by revoking 1 year of
			 their tax cut and investing the resulting revenues in the security of our
			 neighbors and families.
					10203.DefinitionsIn this subtitle—
					(1)Trust
			 fundThe term Trust
			 Fund means the Homeland Security and Neighborhood Safety Trust Fund
			 established under section 10204.
					(2)CommissionThe
			 term Commission means the National Commission on Terrorist Attacks
			 upon the United States, established under title VI of the Intelligence
			 Authorization Act for Fiscal Year 2003 (Public Law 107–306; 6 U.S.C. 101
			 note).
					10204.Homeland
			 Security and Neighborhood Safety Trust Fund
					(a)Establishment
			 of Trust FundThere is established in the Treasury of the United
			 States a trust fund to be known as the Homeland Security and
			 Neighborhood Safety Trust Fund, consisting of such amounts as may be
			 appropriated or credited to the Trust Fund.
					(b)Rules regarding
			 transfers to and management of Trust FundFor purposes of this
			 section, rules similar to the rules of sections 9601 and 9602 of the Internal
			 Revenue Code of 1986 shall apply.
					(c)Distribution of
			 amounts in Trust FundAmounts
			 in the Trust Fund shall be available, as provided by appropriation Acts, for
			 making expenditures for fiscal years 2007 through 2011 to meet those
			 obligations of the United States incurred which are authorized under section
			 10205 for such fiscal years.
					(d)Sense of the
			 SenateIt is the sense of the Senate that the Committee on
			 Finance of the Senate should report to the Senate not later than 30 days after
			 the date of the enactment of this Act legislation which—
						(1)increases
			 revenues to the Treasury in the amount of $53,300,000,000 during taxable years
			 2007 through 2011 by reducing scheduled and existing income tax reductions
			 enacted since taxable year 2001 with respect to the taxable incomes of
			 taxpayers in excess of $1,000,000, and
						(2)appropriates an
			 amount equal to such revenues to the Homeland Security and Neighborhood Safety
			 Trust Fund.
						10205.Preventing
			 terror attacks on the homeland
					(a)Authorization
			 of appropriations for supporting law enforcementThere are
			 authorized to be appropriated from the Trust Fund—
						(1)$1,150,000,000
			 for fiscal years 2007 through 2011 for the Office of Community Oriented
			 Policing Services for grants to State, local, and tribal law enforcement to
			 hire officers, purchase technology, conduct training, and to develop local
			 counter-terrorism units;
						(2)$900,000,000 for
			 each of the fiscal years 2007 through 2011 for the Justice Assistance
			 Grant;
						(3)$160,000,000 for
			 each of fiscal years 2007 through 2011 for the Federal Bureau of Investigations
			 to hire 1,000 additional field agents in addition to the number of field agents
			 serving on the date of enactment of this Act;
						(4)$200,000,000 for
			 each of fiscal years 2007 to 2011 for the Amtrak Police Department to hire,
			 equip, and train 1,000 additional rail police; and
						(5)such sums as
			 necessary to provide an increase in the rate of basic pay for law enforcement
			 officers employed by Amtrak of 25 percent of the rate of basic pay in effect on
			 the date of enactment of this Act.
						(b)Authorization
			 of appropriations for utilizing screening technologiesThere are
			 authorized to be appropriated from the Trust Fund—
						(1)$1,000,000,000
			 for each of 2007 through 2011 for Department of Homeland Security to implement
			 100 percent screening of ship cargo containers with suitable technologies that
			 screen for nuclear, radiological, and other dangerous materials;
						(2)$100,000,000 for
			 each of fiscal years 2007 through 2011 for the Department of Homeland Security
			 to improve screening for airline passengers, checked baggage, and cargo on
			 commercial airliners; and
						(3)$100,000,000 for
			 each of fiscal years 2007 through 2011 for the Office of Science and Technology
			 at the Department of Homeland Security to research and develop advanced
			 screening technologies.
						(c)Protecting
			 critical infrastructure and eliminating threats
						(1)Authorization
			 of appropriations for hardening soft targetsThere are authorized
			 to be appropriated from the Trust Fund—
							(A)$1,000,000,000
			 for each of fiscal years 2007 through 2011 for the Office of Domestic
			 Preparedness for the State Homeland Security Grant Program, the Urban Area
			 Security Initiative and the Law Enforcement Terrorism Prevention
			 Program;
							(B)$80,000,000 for
			 fiscal year 2007 to the Office of Domestic Preparedness for Critical
			 Infrastructure Risk Assessment Planning (9/11);
							(C)$500,000,000 for
			 each of fiscal year 2007 through 2011 to the Office of Domestic Preparedness to
			 make grants to State and local governments and tribes to protect critical
			 infrastructure, including chemical facilities, nuclear power plants, electrical
			 grids, and other critical infrastructure;
							(D)$500,000,000 for
			 each of fiscal years 2007 through 2011 for port security grants to assist ports
			 with meeting the requirements in Maritime Transportation Security Act of 2002
			 (Public Law 107–295; 116 Stat. 2064.); and
							(E)$200,000,000 for
			 each of fiscal year 2007 through 2011 to the Office of Domestic Preparedness to
			 make grants for passenger rail, freight rail, and transit systems.
							(2)Responding to
			 terrorist attacks and natural disasters
							(A)Authorization
			 of AppropriationsThere are authorized to be appropriated from
			 the Trust Fund—
								(i)$1,000,000,000
			 for each of fiscal years 2007 through 2011 to the Office of Community Oriented
			 Policing Services to provide grants to enhance State and local government
			 interoperable communications efforts, including interagency planning and
			 purchasing equipment;
								(ii)$500,000,000 for
			 each of fiscal years 2007 through 2011 for the Office of Domestic Preparedness
			 for Fire Act Grants;
								(iii)$500,000,000
			 for each of fiscal years 2007 through 2011 for the Office of Domestic
			 Preparedness for SAFER Grants;
								(iv)$1,000,000,000
			 for each of fiscal years 2007 through 2011 for the Office of Domestic
			 Preparedness to make grants to State and local governments to improve the
			 public health capabilities of States and cities to prevent and respond to
			 biological, chemical, or radiological attacks and pandemics;
								(v)$100,000,000 for
			 each of fiscal years 2007 through 2011 for the Armed Forces Radiological
			 Research Institute to research, develop, and deploy medical countermeasures to
			 address radiation sickness associated with nuclear or radiological attacks in
			 the United States; and
								(vi)$100,000,000 for
			 each of fiscal years 2007 through 2011 for the Office of Domestic Preparedness
			 for the purpose of improving State and local government interagency response
			 coordination to enable local agencies to utilize equipment, resources, and
			 personnel of neighboring agencies in the event of a terrorist attack or natural
			 catastrophe.
								(B)Prevention of
			 delay in reassignment of 24 megahertz for public safety
			 purposesSection 309(j)(14) of the Communications Act of 1934 (47
			 20 U.S.C. 309(j)(14)) is amended by adding at the end the following:
								
									(E)Notwithstanding
				subparagraph (B), the Commission shall not grant any extension under that
				subparagraph from the limitation of subparagraph (A) with respect to the
				frequencies assigned, under section 337(a)(1), for public safety services. The
				Commission shall take all actions necessary to complete assignment of the
				electromagnetic spectrum between 764 and 776 megahertz, inclusive, and between
				794 and 806 megahertz, inclusive, for public safety services and to permit
				operations by public safety services on those frequencies commencing not later
				than January 1,
				2007.
									.
							10206.Authorization
			 of Appropriations for Additional Activities for Homeland SecurityThere are authorized to be appropriated from
			 the Trust Fund such sums as necessary for—
					(1)the
			 implementation of the recommendations of the Commission;
					(2)supporting State
			 and local government law enforcement and crime prevention programs;
					(3)protecting
			 critical infrastructure and other high threat targets such as passenger rail,
			 freight rail, and transit systems, chemical and nuclear plants;
					(4)enhancing the
			 preparedness of the public health sector to prevent and respond to acts of
			 biological and nuclear terrorism;
					(5)the development
			 of scanning technologies to detect dangerous substances at United States ports
			 of entry; and
					(6)other high risk
			 targets of interest, including nonprofit organizations.
					10207.Homeland
			 Security Spending Advisory Board
					(a)Establishment
			 of BoardThere is established as an independent agency within the
			 Executive branch a Homeland Security Spending Advisory Board (referred to in
			 this section as the Board).
					(b)Functions
						(1)In
			 GeneralThe Board shall advise Congress and the Department of
			 Homeland Security relating to—
							(A)spending
			 priorities to enhance homeland security, terrorism prevention, and emergency
			 response;
							(B)Federal, State,
			 and local government spending of homeland security funds to ensure that funds
			 are allocated appropriately to best secure the homeland;
							(C)better procedures
			 for the allocation and distribution of homeland security funds;
							(D)potential misuse
			 of homeland security funding; and
							(E)actions to reduce
			 spending abuse and waste of homeland security funding.
							(2)Reports
							(A)Review and
			 submission
								(i)In
			 generalThe Board shall periodically submit, not less than
			 semiannually, reports to the appropriate congressional committees, including
			 the Committees on the Judiciary of the Senate and the House of Representatives,
			 the Committee on Homeland Security and Governmental Affairs of the Senate, the
			 Committee on Oversight and Government Reform of the House of Representatives,
			 the Select Committee on Intelligence of the Senate, and the Permanent Select
			 Committee on Intelligence of the House of Representatives, the Committee on
			 Homeland Security of the House of Representatives, and to the President.
									Such reports
			 shall be in unclassified form to the greatest extent possible, with a
			 classified annex where necessary.(ii)ContentsNot
			 less than 2 reports the Board submits each year under clause (i) shall
			 include—
									(I)a description of
			 the major activities of the Board during the preceding period;
									(II)information on
			 the findings, conclusions, and recommendations of the Board resulting from its
			 functions under paragraph (1); and
									(III)the minority
			 views on any findings, conclusions, and recommendations of the Board resulting
			 from its functions under paragraph (1).
									(B)Informing the
			 publicThe Board shall—
								(i)make its reports,
			 including its reports to Congress, available to the public to the greatest
			 extent that is consistent with the protection of classified information and
			 applicable law; and
								(ii)hold public
			 hearings and otherwise inform the public of its activities, as appropriate and
			 in a manner consistent with the protection of classified information and
			 applicable law.
								(c)Access to
			 Information
						(1)AuthorizationIf
			 determined by the Board to be necessary to carry out its responsibilities under
			 this section, the Board is authorized, to the extent permitted by law,
			 to—
							(A)have access from
			 any department or agency of the executive branch, or any Federal officer or
			 employee of any such department or agency, to all relevant records, reports,
			 audits, reviews, documents, papers, recommendations, or other relevant
			 material, including classified information consistent with applicable
			 law;
							(B)interview or take
			 statements from officers of any department or agency of the executive
			 branch;
							(C)request
			 information or assistance from any State, tribal, or local government;
			 and
							(D)require, by subpoena issued at the
			 direction of a majority of the members of the Board, persons (other than
			 departments, agencies, and elements of the executive branch) to produce any
			 relevant information, documents, reports, answers, records, accounts, papers,
			 and other documentary or testimonial evidence.
							(2)Enforcement of
			 subpoenaIn the case of
			 contumacy or failure to obey a subpoena issued under paragraph (1)(D), the
			 United States district court for the judicial district in which the subpoenaed
			 person resides, is served, or may be found may issue an order requiring such
			 person to produce the evidence required by such subpoena.
						(3)Agency
			 cooperationWhenever information or assistance requested under
			 subparagraph (A) or (B) of paragraph (1) is, in the judgment of the Board,
			 unreasonably refused or not provided, the Board shall report the circumstances
			 to the head of the department or agency concerned without delay. If the
			 requested information or assistance may be provided to the Board in accordance
			 with applicable law, the head of the department or agency concerned shall
			 ensure compliance with such request.
						(4)Exceptions for
			 national security
							(A)In
			 generalIf the National Intelligence Director, in consultation
			 with the Attorney General, determines that it is necessary to withhold
			 information requested under paragraph (3) to protect the national security
			 interests of the United States, the head of the department or agency concerned
			 shall not furnish such information to the Board.
							(B)Certain
			 informationIf the Attorney General determines that it is
			 necessary to withhold information requested under paragraph (3) from disclosure
			 to protect sensitive law enforcement or counterterrorism information or ongoing
			 operations, the head of the department or agency concerned shall not furnish
			 such information to the Board.
							(d)Membership
						(1)MembersThe
			 Board shall be composed of a full-time chairman and 6 additional members, who
			 shall be appointed by the President by not later than 6 months after the date
			 of the enactment of this Act, by and with the advice and consent of the Senate,
			 which shall move expeditiously following each nomination.
						(2)Qualifications
							(A)In
			 generalMembers of the Board shall be selected solely on the
			 basis of their professional qualifications, achievements, public stature,
			 expertise as described under subparagraph (B), and relevant experience, and
			 without regard to political affiliation, but in no event shall more than 4
			 members of the Board be members of the same political party. The President
			 shall, before appointing an individual who is not a member of the same
			 political party as the President consult with the leadership of that party, if
			 any, in the Senate and House of Representatives.
							(B)ExpertiseThe
			 Board shall be composed of 7 members of whom—
								(i)each shall have
			 expertise in the area of counter-terrorism, emergency response, or law
			 enforcement;
								(ii)2
			 shall have experience of holding elected or appointed office in State
			 government;
								(iii)2
			 shall have experience of holding elected or appointed office in local
			 government;
								(iv)2
			 shall have experience of holding elected or appointed office in State or local
			 government (which may include a member who meets the requirements of clause (i)
			 or (ii)) who has expertise in law enforcement or terrorism prevention.
								(3)Incompatible
			 officeAn individual appointed to the Board may not, while
			 serving on the Board, be an elected official, officer, or employee of the
			 Federal Government, other than in the capacity as a member of the Board.
						(4)TermEach
			 member of the Board shall serve a term of 6 years, except that—
							(A)a member
			 appointed to a term of office after the commencement of such term may serve
			 under such appointment only for the remainder of such term;
							(B)upon the
			 expiration of the term of office of a member, the member shall continue to
			 serve until the member's successor has been appointed and qualified, except
			 that no member may serve under this subparagraph—
								(i)for
			 more than 60 days when Congress is in session unless a nomination to fill the
			 vacancy shall have been submitted to the Senate; or
								(ii)after the
			 adjournment sine die of the session of the Senate in which such nomination is
			 submitted; and
								(C)the members
			 initially appointed under this subsection shall serve terms of 2, 3, 4, 5, and
			 6 years, respectively, from the date of enactment of this Act, with the term of
			 each such member to be designated by the President.
							(5)Quorum and
			 meetingsThe Board shall meet upon the call of the chairman or a
			 majority of its members. Three members of the Board shall constitute a
			 quorum.
						(e)Compensation
			 and Travel Expenses
						(1)Compensation
							(A)Chairman on
			 full-time basisIf the chairman serves on a full-time basis, the
			 rate of pay for the chairman shall be the annual rate of basic pay in effect
			 for a position at level III of the Executive Schedule under section 5314 of
			 title 5, United States Code.
							(B)Chairman and
			 vice chairman on part-time basisThe chairman, if serving on a
			 part-time basis, and the vice chairman shall be compensated at a rate equal to
			 the daily equivalent of the annual rate of basic pay in effect for a position
			 at level III of the Executive Schedule under section 5314 of title 5, United
			 States Code, for each day during which such official is engaged in the actual
			 performance of the duties of the Board.
							(C)MembersEach
			 member of the Board shall be compensated at a rate equal to the daily
			 equivalent of the annual rate of basic pay in effect for a position at level IV
			 of the Executive Schedule under section 5315 of title 5, United States Code,
			 for each day during which that member is engaged in the actual performance of
			 the duties of the Board.
							(2)Travel
			 expensesMembers of the Board shall be allowed travel expenses,
			 including per diem in lieu of subsistence, at rates authorized for persons
			 employed intermittently by the Federal Government under section 5703(b) of
			 title 5, United States Code, while away from their homes or regular places of
			 business in the performance of services for the Board.
						(f)Staff
						(1)Appointment and
			 compensationThe chairman, in accordance with rules agreed upon
			 by the Board, shall appoint and fix the compensation of an executive director
			 and such other personnel as may be necessary to enable the Board to carry out
			 its functions, without regard to the provisions of title 5, United States Code,
			 governing appointments in the competitive service, and without regard to the
			 provisions of chapter 51 and subchapter III of chapter 53 of such title
			 relating to classification and General Schedule pay rates, except that no rate
			 of pay fixed under this subsection may exceed the equivalent of that payable
			 for a position at level V of the Executive Schedule under section 5316 of title
			 5, United States Code.
						(2)DetaileesFederal
			 employees may be detailed to the Board without reimbursement from the Board,
			 and such detailee shall retain the rights, status, and privileges of the
			 detailee’s regular employment without interruption.
						(3)Consultant
			 servicesThe Board may procure the temporary or intermittent
			 services of experts and consultants in accordance with section 3109 of title 5,
			 United States Code, at rates that do not exceed the daily rate paid a person
			 occupying a position at level IV of the Executive Schedule under section 5315
			 of such title.
						(g)Security
			 ClearancesThe appropriate departments and agencies of the
			 executive branch shall cooperate with the Board to expeditiously provide Board
			 members and staff with appropriate security clearances to the extent possible
			 under applicable procedures and requirements. Promptly upon commencing its
			 work, the Board shall adopt, after consultation with the Secretary of Defense,
			 the Attorney General, and the National Intelligence Director, rules and
			 procedures of the Board for physical, communications, computer, document,
			 personnel, and other security in relation to the work of the Board.
					(h)Applicability
			 of Certain Laws
						(1)Federal
			 advisory committee actThe Federal
			 Advisory Committee Act (5 U.S.C. App.) shall not apply with respect
			 to the Board and its activities.
						(2)Freedom of
			 information actFor purposes of the Freedom of Information Act,
			 the Board shall be treated as an agency (as that term is defined in section
			 551(1) of title 5, United States Code).
						(i)ConstructionExcept
			 as otherwise provided in this section, nothing in this section shall be
			 construed to require any consultation with the Board by any department or
			 agency of the executive branch or any Federal officer or employee, or any
			 waiting period that is required to be observed by any department or agency of
			 the executive branch or any Federal officer or employee, before developing,
			 proposing, or implementing any legislation, law, regulation, policy, or
			 guideline related to efforts to protect the Nation from terrorism.
					(j)Presidential
			 ResponsibilityThe Board shall perform its functions within the
			 executive branch and under the general supervision of the President.
					(k)Authorization
			 of AppropriationsThere are authorized to be appropriated such
			 sums as may be necessary to carry out this section.
					CCommercial
			 Equipment Direct Assistance Program Act of 2007
				10301.Short
			 titleThis subtitle may be
			 cited as the Commercial Equipment Direct Assistance Program Act of
			 2007.
				10302.Commercial
			 Equipment Direct Assistance Program
					(a)In
			 generalTitle III of the
			 Homeland Security Act of 2002 (6 U.S.C. 181 et seq.) is amended by adding at
			 the end the following:
						
							316.Commercial
				Equipment Direct Assistance Program
								(a)In
				generalThere is established a Commercial Equipment Direct
				Assistance Program to provide—
									(1)direct assistance
				to law enforcement agencies of local governments by transferring
				counterterrorism technology and equipment directly to selected agencies;
				and
									(2)training and
				counterterrorism information to law enforcement agencies of local
				governments.
									(b)Technology
				transfers
									(1)In
				generalThe program under this section shall be a direct
				assistance program under which the Director of the Office of Grants and
				Training may provide counterterrorism technology and equipment directly to
				selected law enforcement agencies of local government to improve the homeland
				security capabilities of such agencies.
									(2)ApplicationA
				law enforcement agency of a local government desiring a transfer of
				counterterrorism technology or equipment under this section shall submit an
				application at such time, in such manner, and accompanied by such information
				as the Director of the Office of Grants and Training shall establish.
									(c)Training and
				informationThe Director of the Office of Grants and Training
				shall—
									(1)in consultation
				with law enforcement agencies of local governments, and other entities
				determined appropriate by the Director of the Office of Grants and Training,
				develop and maintain a comprehensive list of counterterrorism technologies,
				equipment, and information; and
									(2)provide
				appropriate training to law enforcement agencies of local governments on the
				use of such technology, equipment, and information that will be transferred
				under this section.
									(d)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section—
									(1)$75,000,000 for
				each of fiscal years 2008 and 2009; and
									(2)such sums as are
				necessary for fiscal years 2010 through
				2013.
									.
					(b)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting
			 after the item relating to section 315 the following:
						
							
								Sec. 316. Commercial Equipment Direct Assistance
				Program.
							
							.
					
